Execution Copy

 
AMENDED AND RESTATED FINANCING AGREEMENT
 
Amended and Restated Financing Agreement, dated as of January 28, 2008, by and
among Frederick’s of Hollywood Group Inc., a New York corporation (“Group”), FOH
Holdings, Inc., a Delaware corporation (the “Parent”), Frederick’s of Hollywood,
Inc., a Delaware corporation (“Frederick’s”), Frederick’s of Hollywood Stores,
Inc., a Nevada corporation (“Stores”), Hollywood Mail Order, LLC, a Nevada
limited liability company (“Mail Order” and together with Group, the Parent,
Frederick’s and Stores, individually, a “Borrower”, and collectively, the
“Borrowers”), the financial institutions from time to time party hereto
(individually a “Lender” and collectively, the “Lenders”) and Wells Fargo Retail
Finance II, LLC (as successor to Wells Fargo Retail Finance, LLC), a Delaware
limited liability company, as arranger and agent for the Lenders (in such
capacity, the “Agent”).
 
RECITALS
 
WHEREAS, the Borrowers (other than Group), the Agent and certain other financial
institutions are parties to a certain Financing Agreement, dated as of January
7, 2003 (as so amended, the “Existing Agreement”);
 
WHEREAS, the Parent as sole stockholder and sole member of Frederick’s, Stores
and Mail Order, as applicable, has entered into an Agreement and Plan of Merger
and Reorganization, dated as of December 18, 2006 (the “Acquisition Agreement”),
with Group and Fred Merger Corp., a Delaware corporation and wholly-owned
Subsidiary of Group (“Fred”),  pursuant to which Fred shall merge with and into
the Parent (the “Merger”), with the Parent surviving such merger and becoming a
wholly-owned Subsidiary of Group; and
 
WHEREAS, contemporaneously with the consummation of the Merger, the Lenders, the
Borrowers and the Agent are willing to amend and restate the Existing Agreement
on the terms and subject to the conditions set forth herein, including the
addition of Group as a borrower thereunder.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the receipt and adequacy of which are hereby
acknowledged, the Borrowers, the Lenders and the Agent hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS; CERTAIN TERMS
 
SECTION 1.01.           Definitions.  As used in this Agreement, the following
terms shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
 
“Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable or any Credit Card Account.
 

 
- 1 -

--------------------------------------------------------------------------------

 

“Account Receivable” means any and all rights of the Borrowers to payment for
goods sold and services rendered, including accounts, general intangibles and
any and all such rights evidenced by chattel paper, instruments or documents,
whether due or to become due and whether or not earned by performance, and
whether now or hereafter acquired or arising in the future and any proceeds
arising therefrom or relating thereto, but excluding all Credit Card Accounts.
 
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or its Affiliates
for the account of Administrative Borrower or its Subsidiaries.
 
“Acquisition” means the Acquisition by Group of all of the Capital Stock of the
Parent pursuant to the terms of the Acquisition Agreement.
 
“Acquisition Agreement” has the meaning set forth in the Recitals.
 
“Acquisition Documents” has the meaning set forth in Section 6.01(ff).
 
“Action” has the meaning specified therefor in Section 12.12.
 
“Administrative Borrower” means Group.
 
“Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or
otherwise.  Notwithstanding anything herein to the contrary, in no event shall
the Agent or any Lender be considered an “Affiliate” of any Loan Party.
 
“Agent” has the meaning specified therefor in the Recitals.
 
“Agent’s Account” means an account at a bank designated by the Agent from time
to time as the account into which the Borrowers shall make all payments to the
Agent for the benefit of the Lenders and into which the Lenders shall make all
payments to the Agent under this Agreement and the other Loan Documents; unless
and until the Agent notifies Administrative Borrower and the Lenders to the
contrary, the Agent’s Account shall be that certain deposit account bearing
account number 323-266193 and maintained by the Agent with JPMorgan Chase Bank
in New York, New York.
 
“Agent Advances” has the meaning specified therefor in Section 10.08(a).
 
“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
 
“Applicable Import L/C Margin” means three quarters of one percent (0.75%).
 
“Applicable Standby L/C Margin” means one and one half percent (1.50%).

 
- 2 -

--------------------------------------------------------------------------------

 

“Applicable Margin” means with respect to all outstanding Revolving Loans
maintained as (i) Base Rate Loans, a rate equal to one-quarter of one percent
(0.25%) per annum, and (ii) LIBOR Rate Loans, a rate equal to one and one-half
percent (1.50%) per annum.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Agent, in accordance
with Section 12.07 hereof and substantially in the form of Exhibit F hereto.
 
“Authorized Officer” means, as to any Person, any officer or other employee of
such Person.
 
“Availability” means, at any time, the amount by which (i) the lesser of (A) the
Borrowing Base and (B) the Total Revolving Credit Commitment, exceeds the sum of
(x) the aggregate outstanding principal amount of Revolving Loans plus
(y) Letter of Credit Obligations.
 
“Availability Reserves” means such reserves as the Agent from time to time
determines in the Agent’s Permitted Discretion as being appropriate to reflect
the impediments to the Agent’s and the Lenders’ ability to realize upon the
Collateral.  Without limiting the generality of the foregoing, Availability
Reserves may include, without limitation, reserves based on the following:
 
(a)           rent (i) based upon past due rent for any leased store location,
and/or (ii) based upon one month’s rent for any leased store location in a
Landlord Lien State or in a One Turn State for which an acceptable Collateral
Access Agreement has not been received by the Agent (irrespective of whether any
rent is currently due), in each case in an amount to be determined by the Agent
in its Permitted Discretion;
 
(b)           fifty percent (50%) of the amount of in store customer deposits,
merchandise credits and gift certificates;
 
(c)           payables (based upon payables which are past due normal trade
terms);
 
(d)           frequent shopper programs;
 
(e)           layaway and customer deposits;
 
(f)            unpaid taxes and other governmental charges, including ad
valorem, personal property, and other taxes which may have priority over the
security interests of the Agent and the Lenders in the Collateral; and
 
(g)           held or post-dated checks.
 
“Bailee Agreement” means an agreement substantially in the form of Exhibit D
hereto (completed in form and substance reasonably satisfactory to the Agent in
its Permitted Discretion), or similar agreement in form and substance
satisfactory to Agent in its Permitted Discretion, duly executed and delivered
by the applicable Customs Broker, bailee, warehouseman, or similar party, as the
case may be, and Borrower.

 
- 3 -

--------------------------------------------------------------------------------

 

“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time by Administrative Borrower or its Subsidiaries in
connection with any of the Bank Products.
 
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to Wells Fargo or its Affiliates pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that a
Borrower is obligated to reimburse to the Agent or any member of the Lender
Group as a result of the Agent or such member of the Lender Group purchasing
participations or executing indemnities or reimbursement obligations with
respect to the Bank Products provided to Administrative Borrower or its
Subsidiaries pursuant to the Bank Product Agreements.
 
“Bank Product Reserve” means, as of any date of determination, the amount of
reserves, not to exceed $5,000,000, that the Agent has established (based upon
Wells Fargo’s or its Affiliate’s reasonable determination of the credit exposure
in respect of then extant Bank Products) for Bank Products then provided or
outstanding.
 
“Bank Products” means any service or facility extended to Administrative
Borrower or its Subsidiaries (at the request of any such Person) by Wells Fargo
or any Affiliate of Wells Fargo including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services or
(g) Hedge Agreements.
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Base LIBOR Rate” means the rate per annum, determined by the Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), on the basis of the rates at which Dollar deposits are offered
to major banks in the London interbank market on or about 11:00 a.m. (Boston,
Massachusetts time) two (2) Business Days prior to the commencement of the
applicable Interest Period, for a term and in amounts comparable to the Interest
Period and amount of the LIBOR Rate Loan requested by Administrative Borrower in
accordance with this Agreement, which determination shall be conclusive in the
absence of manifest error.
 
“Base Rate” means the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.
 
“Base Rate Loan” means each portion of a Revolving Loan that bears interest at a
rate determined by reference to the Base Rate.

 
- 4 -

--------------------------------------------------------------------------------

 

“Blocked Person” has the meaning specified therefor in Section 7.02(u).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Borrower” and “Borrowers” have the meanings specified therefor in the preamble
hereto.
 
“Borrowing Base” means, at any time, the difference between:
 
(i) the sum of
 
(A) Ninety percent (90%) of the Eligible Credit Card Accounts at such time,
 
(B) Ninety percent (90%) of the Eligible Wal-Mart Account Receivables at such
time,
 
(C) Eighty five percent (85%) of the Other Eligible Account Receivables at such
time,
 
(D) One hundred percent (100%) of the Cost on the Borrowers’ Eligible Warehouse
Liquid Inventory, provided that at no time shall the amount attributable to
Eligible In Transit Inventory pursuant to paragraphs (D, (E) and (F), exceed
$15,000,000 in the aggregate,
 
(E)  Ninety percent (90%) of the then current Net Retail Liquidation Value of
Eligible Retail Inventory, provided that at no time shall the amount
attributable to Eligible In Transit Inventory pursuant to paragraphs (D, (E) and
(F), exceed $15,000,000 in the aggregate, and
 
(F) The lesser of (x) sixty percent (60%) of Eligible Wholesale Inventory, which
shall include inventory supported by documentary Letters of Credit (in such form
as acceptable to the Agent in its sole discretion), or (y) eighty five percent
(85%) of the then current Net Retail Liquidation Value of Eligible Wholesale
Inventory, which shall include inventory supported by documentary Letters of
Credit (in such form as acceptable to the Agent in its sole
discretion), provided that at no time shall the amount attributable to Eligible
In Transit Inventory pursuant to paragraphs (D, (E) and (F), exceed $15,000,000
in the aggregate,
 
(ii) minus, the sum of (A) Required Minimum Availability Reserve, (B)
Availability Reserves and (C) without duplication, such other Reserves as the
Agent may deem appropriate in the exercise of its reasonable business judgment
based upon the lending practices of the Agent, which may include, without
limitation reserves for freight and duty with respect to outstanding Letters of
Credit; provided that the Agent shall have the right to have the Inventory
reappraised by an independent appraiser selected by the Agent from time to time
for the purpose of redetermining the advance rates of the Eligible Inventory
and, as a result, the Borrowing Base.
 
“Borrowing Base Certificate” means a certificate (in the form of Exhibit J
hereto, as such form may be revised from time to time by the Agent), signed by
the chief operating officer or chief financial officer of the Borrowers and
setting forth the calculation of the Borrowing Base, together with separate
calculations showing the Borrower’s Inventory, Eligible Warehouse Liquid
Inventory, Eligible Retail Inventory, Eligible Wholesale Inventory and Eligible
In Transit Inventory, in compliance with Section 7.01(a).

 
- 5 -

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Los Angeles, California and New York, New York are
authorized or required to close, except that, if a determination of a Business
Day shall relate to a LIBOR Rate Loan, the term “Business Day” also shall
exclude any day on which banks are closed for dealings in Dollar deposits in the
London interbank market.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (i) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or similar fixed asset account on its balance
sheet, whether such expenditures are paid in cash or financed and including all
Capitalized Lease Obligations paid or payable during such period, and (ii) to
the extent not covered by clause (i) above, the aggregate of all expenditures by
such Person and its Subsidiaries to acquire by purchase or otherwise the
business or fixed assets of, or the Capital Stock of, any other Person, minus,
with regard to the equipment that is purchased by such Person and its
Subsidiaries simultaneously with the trade-in of existing equipment, fixed
assets or improvements, the credit granted by the seller of such equipment for
the trade-in of such equipment, fixed assets or improvements.
 
“Capital Guideline” means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) (i) regarding capital adequacy, capital
ratios, capital requirements, the calculation of a bank’s capital or similar
matters, or (ii) affecting the amount of capital required to be obtained or
maintained by the Lenders any Person controlling any Lender, or the L/C Issuer
or the manner in which the Lenders, any Person controlling any Lender or the L/C
Issuer allocate capital to any of their contingent liabilities (including
letters of credit), advances, acceptances, commitments, assets or liabilities.
 
“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.
 
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
 
“Cash Management Account” has the meaning specified therefor in Section 2.07(a).

 
- 6 -

--------------------------------------------------------------------------------

 

“Cash Management Agreements” means those certain cash management service
agreements, each in form and substance satisfactory to the Agent and each of
which is among Administrative Borrower, the Agent, and one of the Cash
Management Banks.
 
“Cash Management Bank” has the meaning specified therefor in Section 2.07(a).
 
“Catalog Publishing Contract” means the Printing Agreement, dated as of April 7,
1998, by and between Mail Order and Quebecor Printing (USA) Corp., a Delaware
corporation, as such agreement may be amended, modified, extended or renewed
from time to time.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the L/C Issuer (or,
for purposes of Section 2.13(b), by any lending office of such Lender or L/C/
Issuer or by such Lender’s or L/C Issuer’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Change of Control” means each occurrence of any of the following:
 
(a)          Permitted Holders fail to own and control, directly or indirectly,
51%, or more, of the Capital Stock of Group having the right to vote for the
election of members of the Board of Directors of Group;
 
(b)          the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d) and 14(d) of the Exchange Act), other than
Permitted Holders, of beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of more than 30% of the Capital Stock of Group having the right to
vote for the election of members of the Board of Directors of Group;
 
(c)          during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Group (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of Group was approved by a vote of
at least a majority the directors of Group then still in office who were either
directors at the beginning of such period, or whose election or nomination for
election was previously approved) cease for any reason to constitute a majority
of the Board of Directors of Group;
 
(d)          the Parent shall cease to have, directly or indirectly through one
or more Loan Parties, beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the aggregate voting power of the Capital Stock of each
Borrower (other than Group) and each Guarantor, free and clear of all Liens
(other than Liens in favor of the Agent);
 
(e)           Group shall cease to have, directly or indirectly through one or
more Loan Parties, beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the aggregate voting power of the Capital Stock of the
Parent, free and clear of all Liens (other than Liens in favor of the Agent);

 
- 7 -

--------------------------------------------------------------------------------

 

(f)           (i) Group consolidates with or merges into another entity or
conveys, transfers or leases all or substantially all of its property and assets
to any Person, or (ii) any Borrower consolidates with or merges into another
entity or conveys, transfers or leases all or substantially all of its property
and assets to another Person, or (iii) any entity consolidates with or merges
into any other Loan Party unless the Parent has beneficial ownership of one
hundred percent (100%) of the aggregate voting power of all Capital Stock of the
resulting, surviving or transferee entity; or
 
“Closing Fee” has the meaning specified therefor in Section 2.06(a).
 
“Collateral” means all of the Property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
 
“Collateral Access Agreement” means a landlord waiver agreement of any lessor in
possession of, having a Lien upon, or having rights or interests in the
Borrowers’ or their Subsidiaries’ books and records or Property, pursuant to
which such lessor releases or subordinates such Lien to the Lien of the Agent,
in form and substance satisfactory to the Agent.
 
“Collections” means all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Borrowers.
 
“Commitment Increase” has the meaning specified therefor in Section 2.01(c).
 
“Commitment Increase Date” has the meaning specified therefor in Section
2.01(c).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit I, delivered by the chief financial officer of Group to the Agent.
 
“Consulting Agreement”  means the Consulting Agreement, dated as of the
Effective Date, between Performance Enhancement Partners LLC and Group.
 
“Consulting Fees” means all fees, costs, expenses and other amounts payable by
the Loan Parties under the Consulting Agreement, as in effect on the Effective
Date.
 
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing any Indebtedness, leases, dividends or other
obligations (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent, (A)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor, (B) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (C) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (D) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include any products warranties extended
in the ordinary course of business.  The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation with respect to which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
Person may be liable pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

 
- 8 -

--------------------------------------------------------------------------------

 

“Contractual Obligation” means, as to any Person, any agreement, contract or
instrument (or any provisions thereof) to which such Person is a party or by
which it or any of its Property is bound.
 
“Contra Customer” means any customer or other Person with whom the Borrower has
a contract or agreement of any kind requiring the Borrower to make payments to
such Person (including an account payable) and in respect of whom there is also
an Eligible Account Receivable.
 
“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by the applicable Borrower,
the Agent, and the applicable securities intermediary or bank, which agreement
is sufficient to give the Agent “control” over the subject Securities Account,
DDA or Investment Property as provided in the Uniform Commercial Code.
 
“Cost” means the calculated cost of purchases, as determined from invoices
received by the Borrowers, the Borrowers’ purchase journals or stock ledgers,
based upon the Borrowers’ accounting practices, known to the Agent, which
practices are in effect as of the Effective Date.  “Cost” does not include any
inventory capitalization costs inclusive of advertising or freight, but may
include other charges used in the Borrowers’ determination of the cost of goods
sold and bringing goods to market, all within Agent’s Permitted Discretion and
in accordance with GAAP.
 
“Credit Card Accounts” means any and all rights of the Borrowers to payment
for  goods sold and services rendered via credit card, including accounts,
general intangibles and any and all such rights evidenced by chattel paper,
instruments or documents, whether due or to become due and whether or not earned
by performance, and whether now or hereafter acquired or arising in the future
and any proceeds arising therefrom or relating thereto.
 
“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent and each of which is
among Agent, the applicable Borrower and one of the Borrowers’ Credit Card
Processors.

 
- 9 -

--------------------------------------------------------------------------------

 

“Credit Card Bank Depository Account Agreement” means a credit card depository
account agreement, substantially in the form of Exhibit L, or otherwise in form
and substance reasonably satisfactory to Agent, among Agent, the applicable
Borrower and the applicable Borrower’s Credit Card Processor.
 
“Credit Card Processor” means any Person which acts as a credit card
clearinghouse or processor of credit card payments accepted by any Borrower.
 
“Customs Broker” means each Existing Customs Broker/Freight Forwarder or other
Person selected by the Borrowers after the Effective Date to perform port of
entry services, accept and process Inventory imported by any Borrower, or
similar services, acceptable to Agent in its Permitted Discretion, in each case,
which has executed and delivered a Bailee Agreement.
 
“DDA” means any checking or other “deposit account” (as such term is defined
from time to time in the Uniform Commercial Code) maintained by any Borrower.
 
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
“Derivatives” means any interest rate, foreign currency, commodity or equity
swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
 
“Disposition” means any transaction, or series of related transactions, pursuant
to which any Loan Party or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms or sales.
 
“Distribution Center Lease” means (i) the lease agreement, dated as of September
25, 1998, between Ryan Companies US, Inc., a Minnesota corporation, as landlord,
and Frederick’s, as tenant, with respect to the distribution center of
Frederick’s located in Phoenix, Arizona, and (ii) the lease contract, dated as
of November 29, 2000, between Pearl River County, Mississippi, as landlord, and
Group, as tenant, as such leases may be amended, modified, extended or renewed
from time to time.1
 
“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.
 
“Domestic Subsidiary” means each Subsidiary of a Borrower that is not a Foreign
Subsidiary.
 

--------------------------------------------------------------------------------

1 We agree that the MI lease would be picked up by Material Contracts, but
prefer to include it here for purposes of consistency.

 
- 10 -

--------------------------------------------------------------------------------

 


“Effective Date” means the date, on or before January 29, 2008, on which all of
the conditions precedent set forth in Section 5.01 are satisfied and the initial
Revolving Loans are made or the initial Letter of Credit is issued.
 
“Eligible Accounts Receivable”  An Account Receivable of any Borrower which:
 
(a)          is not unpaid more than one hundred and twenty (120) days after
invoice date and is not more than sixty (60) days past due under the original
terms of sale;
 
(b)          arose in the ordinary course of the Borrower’s business as a result
of either (i) services which have been performed for the Account Debtor or (ii)
the absolute sale of goods which have been shipped to the Account Debtor (and
not a bill-and-hold, guaranteed sale, sale-or-return, sale-on-assignment,
sale-on-appraisal, consignment or other repurchase or return basis);
 
(c)           is the legal, valid and binding obligation of the Account Debtor
thereunder, is assignable, is owned by the Borrower free and clear of all Liens
(except in favor of the Agent) and is subject to a valid, perfected first
security interest of the Agent (and, if the Account Debtor is the United States
of America or any agency or instrumentality thereof, the Borrower’s right to
payment has been assigned to the Agent in compliance with the Assignment of
Claims Act of 1940, as amended) and is not evidenced by a promissory note or
other instrument;
 
(d)          has not been reduced and is not subject to reduction, as against
the Borrower or its agents, by any offset, counterclaim, adjustment, credit,
allowance or other defense, and for which there has been no request for credit
or adjustments with respect thereto;
 
(e)          as to which there is no (and no basis for any) return, rejection,
loss or damage of or to the goods giving rise thereto;
 
(f)           is not difficult to collect or uncollectible for any reason,
including, without limitation, as a result of return, rejection, repossession,
loss of or damage to the merchandise giving rise thereto, a merchandise or other
dispute, any bankruptcy, insolvency, adverse credit rating or other financial
difficulty of the Account Debtor, or any impediment to the assertion of a claim
or commencement of an action against the Account Debtor (including as a
consequence of a failure of the Borrower to be qualified or licensed in any
jurisdiction where such qualification or licensing is required), all as
reasonably determined by the Agent in its sole discretion;
 
(f)           is not owing from any Affiliate of the Borrower;
 
(g)          is owing from an Account Debtor located in the United States;
 
(h)          is not owing from a Person (other than Wal-Mart) who is the Account
Debtor on more than fifty percent (50%) of all Eligible Accounts Receivable
(other than Eligible Wal-Mart Accounts Receivable), but only to the extent the
Eligible Accounts Receivable of such Account Debtor exceed fifty percent (50%)
of all Eligible Accounts Receivable (other than Eligible Wal-Mart Accounts
Receivable);
 
(i)           if owing from any Contra Customer, will be eligible only to the
extent it exceeds the amount of the Borrower’s accounts payable to such Contra
Customer; and

 
- 11 -

--------------------------------------------------------------------------------

 

(j)           has not been designated by the Agent in its sole discretion by
notice to the Borrower as unacceptable for any reason.
 
“Eligible Credit Card Accounts” means Credit Card Accounts owed to the Borrowers
from a Credit Card Processor which has provided a Credit Card Bank Depository
Account Agreement, arising from purchase by the Borrowers’ retail customers on
credit cards, to the extent deemed eligible by Agent in its Permitted
Discretion, and without in any way limiting the foregoing excluding any Credit
Card Account which has not been collected within four (4) Business Days of
origination.
 
“Eligible In-Transit Inventory” means those items of Eligible Inventory of the
Borrowers not in a location set forth on Schedule 1.01(B) or Schedule 1.01(E) or
in transit among such locations, but as to which (a) the purchase price for the
Inventory was the subject of a Qualified Import Letter of Credit or prepaid in
cash by wire transfer, (b) such Inventory currently is in transit (whether by
vessel, air, or land) from a location outside of the continental United States
to a location set forth on Schedule 1.01(B) or Schedule 1.01(E), (c) title to
such Inventory has passed to the applicable Borrower, (d) such Inventory is
insured against types of loss, damage, hazards, and risks, and in amounts,
satisfactory to the Agent in its Permitted Discretion, (e) such Inventory either
(1) is the subject of a negotiable bill of lading (x) that is consigned to the
L/C Issuer (either directly or by means of endorsements), (y) that was issued by
the carrier respecting the subject Inventory, and (z) that either is (I) in the
possession of the Agent or a Customs Broker (in each case, in the State of
California), or (II) the subject of a telefacsimile copy that the Agent has
received from the L/C Issuer which issued the related Letter of Credit and as to
which the Agent also has received a confirmation from such L/C Issuer that such
document is in-transit by air-courier to the Agent or a Customs Broker (in each
case, in the State of California); or (2) is the subject of a negotiable cargo
receipt and is not the subject of a bill of lading (other than a negotiable bill
of lading consigned to, and in the possession of, a consolidator or the Agent,
or their respective agents) and such negotiable cargo receipt is (x) consigned
to the L/C Issuer (either directly or by means of endorsements), (y) that was
issued by a consolidator respecting the subject Inventory, (z) that either is
(I) in the possession of the Agent or a Customs Broker (in each case in the
State of California), or (II) the subject of a telefacsimile copy that the Agent
has received from the L/C Issuer which issued the related Letter of Credit and
as to which Agent also has received a confirmation from such L/C Issuer that
such document is in-transit by air-courier to the Agent or a Customs Broker (in
each case, in the State of California), (f) Administrative Borrower has provided
a certificate to the Agent that certifies that, to the best knowledge of the
Borrowers, such Inventory meets all of the Borrowers’ representations and
warranties contained in the Loan Documents concerning Eligible Inventory, that
the Borrowers know of no reason why such Inventory would not be accepted by the
applicable Borrower when it arrives in California, and that the shipment as
evidenced by the documents conforms to the related order documents, and (g) the
related Letter of Credit has been drawn upon in full and the L/C Issuer has
honored such drawing and the Agent has honored its obligations to the L/C Issuer
under the applicable Qualified Import Letter of Credit.

 
- 12 -

--------------------------------------------------------------------------------

 

“Eligible Inventory” means, without duplication, Inventory of the Borrowers
located at one of the locations set forth on Schedule 1.01(B)or Schedule 1.01(E)
or Eligible In- Transit Inventory, consisting of first quality finished goods
held for sale in the ordinary course of the Borrowers’ business that complies
with each of the representations and warranties respecting Eligible Inventory
made by the Borrowers in the Loan Documents, and that is not excluded as
ineligible by virtue of the one or more of the criteria set forth below;
provided, however, that such criteria may be fixed and revised from time to time
by the Agent in the Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by the Agent from time to time after the date
hereof.  In determining the amount to be so included, Inventory shall be valued
at Cost on a basis consistent with the Borrowers’ historical accounting
practices.  In addition, Eligible Inventory shall include such items of the
Borrowers’ Inventory as Administrative Borrower shall request and that the
Agent, within its Permitted Discretion, approves in advance.  An item of
Inventory shall not be included in Eligible Inventory if:
 
(a)          a Borrower does not have good, valid, and marketable title thereto;
 
(b)          it is not located at one of the locations in the United States set
forth on Schedule 1.01(B) or Schedule 1.01(E) or in transit from one such
location to another such location (other than Eligible In-Transit Inventory);
 
(c)           it is not subject to a valid and perfected first priority Lien in
favor of the Agent;
 
(d)          it consists of goods returned or rejected by a Borrower’s
customers;
 
(e)           it consists of goods that are obsolete or slow moving, restrictive
or custom items, work-in-process, raw materials, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in a
Borrower’s business, bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment; or
 
(f)           it consists of piece goods, damaged goods, stolen goods, or goods
stored for supervision by relevant customs agencies.
 
“Eligible Retail Inventory” means Eligible Inventory to be sold to consumers in
Frederick’s retail store locations, via the Website or through the catalog.
 
“Eligible Wal-Mart Accounts Receivable” means all Eligible Accounts Receivable
under which Wal-Mart is the Account Debtor.
 
“Eligible Warehouse Liquid Inventory” means Eligible Wholesale Inventory that
will be shipped within thirty (30) days, thus giving rise to Eligible Accounts
Receivable.
 
“Eligible Wholesale Inventory” means Eligible Inventory to be sold to wholesale
or retail merchants in goods of that kind, other than Eligible Warehouse Liquid
Inventory; provided that no Inventory shall be deemed to be Eligible Wholesale
Inventory until an appraisal to the satisfaction of the Agent in its Permitted
Discretion has been performed.
 
“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Borrowers or any of its ERISA Affiliates.

 
- 13 -

--------------------------------------------------------------------------------

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Governmental
Authority involving violations of Environmental Laws or Releases of Hazardous
Materials (i) from any assets, properties owned or operated by, or businesses of
any Loan Party or any of its Subsidiaries or any predecessor in interest; or
(ii) onto any facilities which received Hazardous Materials generated by any
Loan Party or any of its Subsidiaries or any predecessor in interest.
 
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment.
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned or operated by any Loan Party or any of its Subsidiaries or
(ii) any facility which received Hazardous Materials generated by any Loan Party
or any of its Subsidiaries.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Equity Incentive Plan” means (x) the Parent’s 2002 Employee Equity Incentive
Plan and (y) Group’s 2000 Performance Equity Plan, 1994 Incentive Stock Option
Plan and 1988 Non-Qualified Stock Option Plan, all of which shall be in form and
substance satisfactory to the Agent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 
- 14 -

--------------------------------------------------------------------------------

 

“Event of Default” means any of the events set forth in Section 9.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means, with respect to the Agent, any Lender or the L/C Issuer,
(a) taxes imposed on (or measured by) its net income by the United States of
America or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender or the L/C Issuer, the jurisdiction (or
any political subdivision thereof) in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America
pursuant to Section 884 of the Internal Revenue Code, or (c) any tax imposed on
payments made by a Lender or the Agent to its members or partners.
 
“Executive Officer” means the chairman, president, chief executive officer or
chief financial officer of Group or any other officer of Group performing such
functions.
 
“Existing Agreement” has the meaning set forth in the Recitals.
 
“Existing Customs Broker/Freight Forwarder” means Import Commodity, The Irwin
Brown Company, Richard Murray & Co., Barthco International, Allied Transport
Systems USA Inc., Baltrans Logistics, Inc., Dimerco Express (USA) Corp., Fashion
Forward Worldwide Corporation and Vizion Logistics.
 
“Existing Guarantor” means Fredericks.com, Inc., a Nevada corporation.
 
“Existing Pledge Agreement” means that certain Pledge Agreement dated January 7,
2003, made by the Borrowers (other than Group) and the Existing Guarantor in
favor of the Agent (as the same may be amended, restated or otherwise modified
from time to time).
 
“Existing Security Agreement” means that certain Security Agreement dated
January 7, 2003, made by the Borrowers (other than Group) and the Existing
Guarantor in favor of the Agent (as the same may be amended, restated or
otherwise modified from time to time).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period of the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fiscal Year” means the fiscal year of Group and its Subsidiaries ending on the
last Saturday of July of each year.
 
“Flagship Store Lease” means the lease agreement, dated as of March 3, 2000,
between 6622 Hollywood Partners, LLC, a California limited liability company (as
successor-in-interest to Jeff Greene), as landlord, and Frederick’s, as tenant,
with respect to the flagship retail store of Stores located in Los Angeles,
California, as such lease agreement may be amended, modified, extended or
renewed from time to time.

 
- 15 -

--------------------------------------------------------------------------------

 

“Foreign Lender” means any Lender that is organized under a jurisdiction other
than the United States of America, a State thereof and/or the District of
Columbia.
 
“Foreign Subsidiary” means any Subsidiary of a Borrower that is organized under
the law of a jurisdiction other than the United States or any state or
Governmental Authority thereof.
 
“Funding Losses” has the meaning set forth in Section 2.04(f)(ii).
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.
 
“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
 
“Group” has the meaning specified therefor in the preamble hereto.
 
“Guarantor” means (i) each Subsidiary of Group listed on Schedule 1.01(A) hereto
and (ii) each other Person which guarantees all or any part of the Obligations.
 
“Guaranty” means a guaranty substantially in the form of Exhibit B, made by a
Guarantor in favor of the Agent for the benefit of the Lenders, in which such
Guarantor guaranties the payment of all or any part of the Obligations, pursuant
to Section 7.01(c) or otherwise.
 
“Hazardous Materials” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substances, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws; (b) petroleum and its refined products; (c) polychlorinated biphenyls; and
(d) any asbestos and asbestos-containing materials.
 
“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Administrative Borrower or its
Subsidiaries and Wells Fargo or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging Administrative Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

 
- 16 -

--------------------------------------------------------------------------------

 

“Import Letter of Credit” means a documentary Letter of Credit issued to support
the purchase by any Borrower of Inventory that provides that all draws
thereunder require presentation of customary documentation (including, if
applicable, commercial invoices, packing lists, certificate of origin, bill of
lading, an airway bill, customs clearance documents, quota statement,
certificate, beneficiaries statement and bill of exchange, bills of lading, dock
warrants, dock receipts, warehouse receipts or other documents of title), in
form and substance satisfactory to the Agent and reflecting passage to such
Borrower of title to Inventory conforming to such Borrower’s contract with the
seller thereof.
 
“Indebtedness” means, without duplication, with respect to any Person, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables, payables to vendors or other account payables incurred in the ordinary
course of such Person’s business and not past due for more than 90 days after
the date such payable was created); (iii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments or upon which
interest payments are customarily made; (iv) all obligations and liabilities of
such Person created or arising under any conditional sales or other title
retention agreement with respect to property used and/or acquired by such
Person, even though the rights and remedies of the lessor, seller and/or lender
thereunder are limited to repossession or sale of such property; (v) all
Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis reasonably satisfactory to the Agent and in
accordance with accepted practice, of such Person under Derivatives; (viii) all
Contingent Obligations; (ix) liabilities incurred under Title IV of ERISA with
respect to any plan (other than a Multiemployer Plan) covered by Title IV of
ERISA and maintained for employees of such Person or any of its ERISA
Affiliates; (x) withdrawal liability incurred under ERISA by such Person or any
of its ERISA Affiliates to any Multiemployer Plan; (xi) all other items which,
in accordance with GAAP, would be included as liabilities on the liability side
of the balance sheet of such Person; and (xii) all obligations referred to in
clauses (i) through (x) of this definition of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien upon property owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness.  The Indebtedness of any Person shall include the Indebtedness of
any partnership of or joint venture in which such Person is a general partner or
a joint venturer.
 
“Indemnified Matters” has the meaning specified therefor in Section 12.17.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified therefor in Section 12.17.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 
- 17 -

--------------------------------------------------------------------------------

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of, conversion to, or continuation of such
LIBOR Rate Loan and ending 1, 2, 3, or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers (or Administrative Borrower on
behalf thereof) may not elect an Interest Period which will end after the
Maturity Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto), and the regulations thereunder.
 
“Inventory” means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired, and all such other
property the sale or other disposition of which would give rise to an Account
Receivable, Credit Card Account or cash.
 
“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as affect the current retail or market value of the
Eligible Inventory.  Without limiting the generality of the foregoing, Inventory
Reserves may include, without limitation, reserves based on the following:
 
(a)          obsolescence (determined based upon Inventory on hand beyond a
given number of days), other than ordinary course obsolescence calculated in
accordance with the Borrowers’ prior practices;
 
(b)          seasonality;
 
 
(c)          shrinkage;
 
(d)          imbalance and over/short discrepancies;
 
(e)          returns to vendors and damaged warehouse inventory;
 
(f)           test SKUs;
 
(g)          change in Inventory character, composition or mix;
 
(h)          markdowns (both permanent and point of sale);

 
- 18 -

--------------------------------------------------------------------------------

 

(i)           retail markons or markups inconsistent with (i) prior period
practice and performance, (ii) current business plans, or (iii) advertising
calendar and planned advertising events; and
 
(j)           the relationship between the amount expended for Inventory
purchases and the cost of goods sold.
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts Receivable arising in the
ordinary course of business consistent with past practices), purchases or other
acquisitions for consideration of Indebtedness or Capital Stock, and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.
 
“Landlord Lien State” means any state or other jurisdiction under whose
statutory or common law the rights of landlord to or in assets of that
landlord’s tenant, for unpaid rent, may be senior to a perfected security
interest in such assets.
 
“L/C Issuer” means Wells Fargo or such other bank as the Agent may select in its
sole and absolute discretion.
 
“L/C Sublimit” means that portion of the Total Revolving Credit Commitment equal
to $15,000,000.
 
“Lease” means any lease of real property to which any Loan Party is a party as
lessor or lessee.
 
“Lease Payments” means all obligations of a lessee under a lease of any retail
store or other property where any Inventory of a Borrower is or will be sold,
including with respect to any period under any such lease, the aggregate amounts
payable by such lessee to or on behalf of the lessor for such period, including,
without limitation, rent, common area maintenance fees, property taxes,
insurance, interest, amortized charges and any other amounts such lessee is
required to pay to or on behalf of the lessor pursuant to such lease.   Whenever
it is necessary to determine the amount of Lease Payments for any period with
respect to which any of the rentals under the relevant lease are not definitely
determinable by the terms of such lease, all such rentals will be estimated in a
reasonable amount for such period.
 
“Lender” has the meaning specified therefor in the preamble hereto.
 
“Lender Group” means, individually and collectively, each of the Lenders
(including the L/C Lender) and the Agent.
 
“Letter of Credit” means an Import Letter of Credit or a Standby Letter of
Credit.
 
“Letter of Credit Application” has the meaning specified therefor in
Section 2.01A(a).

 
- 19 -

--------------------------------------------------------------------------------

 

“Letter of Credit Fee” has the meaning specified therefor in Section 2.03A(b).
 
“Letter of Credit Guaranty” means one or more participations, indemnities,
agreements to reimburse or guaranties by the Agent or a Lender in favor of the
L/C Issuer purchasing a participation in, indemnifying or guaranteeing the
Borrowers’ obligations to the L/C Issuer under a participation agreement,
indemnity agreement, reimbursement agreement, Letter of Credit Application or
other like document in respect of any Letters of Credit.
 
“Letter of Credit Obligations” means, at any time and without duplication, the
sum of (i) the Reimbursement Obligations at such time, plus (ii) (A) the
aggregate maximum amount available for drawing under the Letters of Credit
outstanding at such time, plus (iii) all amounts for which the Agent or a Lender
may be liable to the L/C Issuer pursuant to any Letter of Credit Guaranty.
 
“LIBOR Deadline” has the meaning set forth in Section 2.04(f)(i).
 
“LIBOR Notice” means a written notice in the form of Exhibit N.
 
“LIBOR Option” has the meaning specified therefor in Section 2.04(e).
 
“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Agent in good faith (rounded upwards, if necessary,
to the next one sixteenth of one percent (1/16%)) by dividing (a) the Base LIBOR
Rate for such Interest Period, by (b) one hundred percent (100%) minus the
Reserve Percentage.  The LIBOR Rate shall be adjusted on and as of the effective
day of any change in the Reserve Percentage.
 
“LIBOR Rate Loan” means each portion of the Revolving Loan that bears interest
at a rate determined by reference to the LIBOR Rate.
 
“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
 
“Loan Account” means an account maintained hereunder by the Agent on its books
of account, and with respect to the Borrowers, in which the Borrowers will be
charged with all Revolving Loans made to, and all other Obligations incurred by,
the Borrowers.
 
“Loan Documents” means this Agreement, the Bank Product Agreements, the
Revolving Credit Notes, the Pledge Agreements, the Security Agreements, the
Mortgages, the Subordination Agreement, the Guaranties, the Cash Management
Agreements, the Letter of Credit Applications, the UCC Filing Authorization
Letter, the Ratification and Reaffirmation Agreement and all other agreements,
instruments, and other documents executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing any Revolving Loan, Letter of Credit
Obligation or other Obligation.
 
“Loan Parties” means the Borrowers and the Guarantors.
 
- 20 -

--------------------------------------------------------------------------------


 
“Loan Servicing Fee” has the meaning specified therefor in Section 2.06(c).
 
“Loss Proceeds” means, with respect to a Person, the proceeds received by such
Person and its Subsidiaries due to damage to, or loss, destruction or
condemnation of, any Property or assets of such Person or any of its
Subsidiaries.
 
“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, any material assets or properties, condition (financial or
otherwise) or prospects, of the Loan Parties taken as a whole, including,
without limitation, any material adverse deviation at any time from the Plan
Projections (as updated by the business plans delivered to the Agent pursuant to
Section 7.01(b)(iii)), (ii) the ability of any Loan Party to perform any of its
material obligations under any Loan Document to which it is a party, (iii) the
legality, validity or enforceability of this Agreement or any other Loan
Document, (iv) the rights and remedies of the Agent and the Lenders under any
Loan Document, or (v) the validity, perfection or priority of a Lien in favor of
the Agent for the benefit of the Lenders on any of the Collateral.
 
“Material Contract” means (i) the Catalog Publishing Contract, the Flagship
Store Lease, the Distribution Center Lease and any Subordinated Loan Document,
(ii) with respect to any Person, (x) each contract or agreement to which such
Person or any of its Subsidiaries is a party involving aggregate consideration
payable to or by such Person or such Subsidiary of $250,000 or more in any
calendar year (other than purchase orders in the ordinary course of the business
of such Person or such Subsidiary and other than contracts that by their terms
may be terminated by such Person or Subsidiary in the ordinary course of its
business upon less than 60 days’ notice without penalty or premium) and (y) all
other contracts or agreements material to the business, operations, condition
(financial or otherwise), performance or properties of a Borrower or of the Loan
Parties taken as a whole; and (iii) the Acquisition Documents.
 
“Maturity Date” means January 28, 2012, or such earlier date on which the
Revolving Loans shall become due and payable, in whole, in accordance with the
terms of this Agreement and the other Loan Documents.
 
“Mortgage” means each mortgage, deed of trust, deed to secure debt, or other
similar instrument, in form and substance satisfactory to the Agent, made by any
Loan Party in favor of the Agent for the benefit of the Lenders, securing the
Obligations and delivered to the Agent pursuant to Section 7.01(c) and Section
7.01(u).
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA for which any Borrower or any ERISA Affiliate has
contributed to, or has been obligated to contribute to, at any time during the
preceding six (6) years.
 
- 21 -

--------------------------------------------------------------------------------


 
“Net Cash Proceeds” means, (i) with respect to any Disposition by any Person,
the amount of cash received (directly or indirectly) from time to time (whether
as initial consideration or through the payment of deferred consideration) by or
on behalf of such Person or any of its Subsidiaries or Affiliates, in connection
therewith after deducting therefrom only (A) any Indebtedness secured by any
Lien permitted by Section 7.02(b) on any asset (other than Indebtedness assumed
by the purchaser of such asset) which is required to be, and is, repaid in
connection with such Disposition (other than Indebtedness under this Agreement),
(B) reasonable expenses related thereto reasonably incurred by such Person or
such Affiliate in connection therewith, (C) transfer taxes paid by such Person
or such Affiliate in connection therewith, and (D) net income taxes to be paid
in connection with such Disposition (after taking into account any tax credits
or deductions and any tax sharing arrangements) and (ii) with respect to the
sale or issuance by any Person of any of its Capital Stock, the aggregate amount
of cash received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of such Person or any of its Subsidiaries or Affiliates in connection therewith
after deducting therefrom only reasonable brokerage commissions, underwriting
fees and discounts, legal fees and similar fees and commissions.
 
“Net Financing Proceeds” the cash (other than Net Cash Proceeds) received by
Group or any of its Subsidiaries, directly or indirectly, from any financing
transaction of whatever kind or nature, including from any incurrence of
Indebtedness, any mortgage or pledge of an asset or interest therein (including
a transaction which is the substantial equivalent of a mortgage or pledge), from
the sale of tax benefits, from a lease to a third party and a pledge of the
lease payments due thereunder to secure Indebtedness, from a joint venture
agreement, from an exchange of assets and a sale of the assets received in such
exchange, or any other similar arrangement or technique whereby such Person or
any of its Subsidiaries obtain cash in respect of an asset.
 
“Net Retail Liquidation Value” means, with respect to any Inventory, the amount
of the Cost of such Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory, as determined from time to time by a qualified
appraisal company selected by the Agent.
 
“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).
 
“Obligations” means (a) (i) the obligations of each Borrower to pay, as and when
due and payable (by scheduled maturity, required prepayment, acceleration,
demand or otherwise), all amounts from time to time owing by it in respect of
the Loan Documents, whether for principal, interest (including any interest
that, but for the provisions of the Bankruptcy Code, would have accrued), Letter
of Credit Obligations, fees (including any fees that, but for the provisions of
the Bankruptcy Code, would have accrued), indemnification payments, expense
reimbursements (including any expense reimbursements that, but for the
provisions of the Bankruptcy Code, would have accrued), or otherwise, and (ii)
the obligations of each Borrower and each other Loan Party to perform or observe
all of its obligations from time to time existing under the Loan Documents, and
(b) all Bank Product Obligations.  Any reference in this Agreement or in the
Loan Documents to the Obligations shall include all amendments, changes,
extensions, modifications, renewals, replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any Insolvency Proceeding.
 
“One Turn State” means any state or other jurisdiction under whose statutory or
common law the relative priority of the rights of a landlord in assets of that
landlord’s tenant, for unpaid rent, vis-à-vis the rights of the holder of a
perfected security interest therein is dependent upon whether such security
interest arose prior or subsequent to the subject asset’s coming onto the
demised premises.
 
- 22 -

--------------------------------------------------------------------------------


 
“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
 
“Other Eligible Accounts Receivable” means all Eligible Accounts Receivable,
other than for Eligible Wal-Mart Accounts Receivable.
 
“Other Taxes” means any and all present or future transfer, stamp, documentary,
excise, property or other similar taxes, charges or levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Overadvance Amount” has the meaning specified therefor in Section 2.05(c)(i).
 
“Parent” has the meaning specified therefor in the preamble hereto.
 
“Participant” means a commercial bank, financial institution, or other Person
not an Affiliate of a Lender, to which a Lender sells participating interests in
its Obligations and the other rights and interests of that Lender hereunder and
under the other Loan Documents subject to the terms and conditions of this
Agreement and the other Loan Documents.
 
“Patriot Act” has the meaning set forth in Section 12.23.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Holder” means the shareholders of Group as of the Effective Date set
forth in Schedule 1.01(D), and any Affiliate of any such Person.
 
“Permitted Indebtedness” means:
 
(a)           any Indebtedness owing to the Agent and the Lenders under this
Agreement and the other Loan Documents;
 
(b)           the Subordinated Indebtedness;
 
(c)           any Indebtedness permitted under Section 7.02(f);
 
(d)           Bank Products and Derivatives, in each case to the extent allowed
by the Agent in its Permitted Discretion;
 
(e)           Indebtedness constituting purchase money obligations for fixed or
capital assets, provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $500,000; and
 
- 23 -

--------------------------------------------------------------------------------


 
(f)           refinancing of Indebtedness referred to in clauses (b) and (e) so
long as:  (A) the terms and conditions of such refinancing (taken as a whole)
are not, in the Agent’s Permitted Discretion, materially more onerous to the
Loan Parties and their Subsidiaries taken as a whole than the terms and
conditions of the Indebtedness being refinanced, (B) such refinancing does not
result in an increase in the principal amount of the Indebtedness so refinanced,
(C) such refinancing does not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, (D) if the Indebtedness that is
refinanced was subordinated in right of payment to any of the Obligations, then
the terms and conditions of the refinancing must include subordination terms and
conditions that are at least as favorable to the Lenders as those that were
applicable to the refinanced Indebtedness, and (E) the refinancing is
non-recourse to any Loan Party other than any Loan Party which was obligated
with respect to the Indebtedness that was refinanced.
 
“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than two hundred and seventy (270) days
after the date of issue rated P-1 by Moody’s or A-1 by Standard & Poor’s;
(iii) certificates of deposit maturing not more than two hundred and seventy
(270) days after the date of issue, issued by commercial banking institutions
and money market or demand deposit accounts maintained at commercial banking
institutions, each of which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000; (iv) repurchase agreements having maturities of not more than
ninety (90) days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the Government of the United States of America or any agency
thereof, (v) money market accounts maintained with mutual funds having assets in
excess of $2,500,000,000, and (vi) tax exempt securities rated A or better by
Moody’s or A+ or better by Standard & Poor’s.
 
“Permitted Liens” means:
 
(a)           Liens securing the Obligations;
 
(b)           Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 7.01(d);
 
(c)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money), and which Liens either (i) are for sums not yet delinquent, or (ii) are
being contested in good faith by proper proceedings which stay the imposition of
any penalty, fine or Lien resulting from the non-payment thereof and with
respect to which adequate reserves have been set aside for the payment thereof;
 
(d)           Liens existing on the Effective Date, as set forth on Schedule
7.02(b), but not the extension of coverage thereof to other Property;
 
- 24 -

--------------------------------------------------------------------------------


 
(e)           deposits and pledges securing (i) obligations incurred in respect
of workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts,
including those for utilities (other than for the payment of money) and
statutory obligations or (iii) obligations on surety or appeal bonds, but only
to the extent such deposits or pledges are incurred or otherwise arise in the
ordinary course of business and secure obligations not past due;
 
(f)           easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person’s business;
 
(g)           Liens existing in connection with the Subordinated Indebtedness,
provided that such Liens shall be subordinated to the Lenders’ and Agent’s Liens
pursuant to the Subordination Agreement; and
 
(h)           Liens securing Indebtedness permitted under clause (e) of the
definition of Indebtedness; provided that (i) such Liens do not at any time
encumber any Property other than the Property financed by such Indebtedness,
accessions thereto and the proceeds and the products thereof, (ii) the
Indebtedness secured thereby does not exceed the cost of the Property being
acquired (including fees and expenses relating to the acquisition thereof) on
the date of acquisition, and (iii) with respect to capitalized leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such capitalized leases.
 
“Permitted Priority Liens” means all Permitted Liens other than any Permitted
Liens on Inventory, Accounts Receivable, the trademarks of the Borrowers or any
proceeds of the foregoing.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.
 
“Plan Projections” means Group’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements attached hereto as Exhibit O.
 
“Pledge Agreement” means (i) the Existing Pledge Agreement and (ii) each other
pledge agreement made by any Loan Party in favor of the Agent for the benefit of
the Lenders, substantially in the form of Exhibit G hereto.
 
“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus two percent (2%).
 
“Preferred Equity Interests” means 3,629,325 shares of Series A 7.5% Convertible
Preferred Stock of Group issued to the Subordinated Lenders on the Effective
Date.
 
- 25 -

--------------------------------------------------------------------------------


 
“Projections” means Group’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a consistent basis
with Group’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
 
“Pro Rata Share” means the percentage obtained by dividing (i) such Lender’s
Revolving Credit Commitment, by (ii) the Total Revolving Credit Commitment,
provided, that, if the Revolving Credit Commitments have been reduced to zero,
the numerator shall be the aggregate unpaid principal amount of such Lender’s
Revolving Loans (including the Agent Advances) and its interest in the Letter of
Credit Obligations and the denominator shall be the aggregate unpaid principal
amount of all of the Revolving Loans (including the Agent Advances) and Letter
of Credit Obligations.
 
“Public Offering” means any offering of Capital Stock by Group to the public
pursuant to an effective registration statement under the Securities Act of
1933, as amended.
 
“Qualified Import Letter of Credit” means an Import Letter of Credit that (a) is
issued to facilitate the purchase by the applicable Borrower of Eligible
Inventory, (b) is in form and substance acceptable to the Agent, (c) has an
expiry date no more than forty five (45) days after its date of issuance, and
(d) is issued in connection with a Letter of Credit Guaranty by the L/C Issuer
and is only drawable by the beneficiary thereof by the presentation of, among
other documents, either (i) a negotiable bill of lading that is consigned to the
Agent (either directly or by means of endorsements) and that was issued by the
carrier respecting the subject Eligible Inventory, or (ii) a negotiable cargo
receipt that is consigned to the Agent (either directly or by means of
endorsements) and that was issued by a consolidator respecting the subject
Eligible Inventory; provided, however, that, in the latter case, no bill of
lading shall have been issued by the carrier (other than a bill of lading
consigned to the consolidator or to the Agent).
 
“Ratification and Reaffirmation Agreement” means the Ratification and
Reaffirmation Agreement, dated as of even date herewith, by the Borrowers (other
than Group) and the Existing Guarantor in favor of the Agent, as the same may be
amended, restated or otherwise modified from time to time.
 
“Register” has the meaning specified therefor in Section 12.07(b)(ii)
 
“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
 
“Reimbursement Obligations” means the obligation of the Borrowers to reimburse
the Agent and the Lenders for amounts payable by the Agent or the Lenders under
a Letter of Credit Guaranty in respect of any drawing made under any Letter of
Credit, together with interest thereon as provided in Section 2.04.
 
- 26 -

--------------------------------------------------------------------------------


 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including ambient air, soil,
surface or ground water.
 
“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) any other actions
authorized by 42 U.S.C. § 9601.
 
“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event for which notice is automatically waived under the PBGC regulations or
is otherwise not subject to the provision for thirty (30) day notice to the PBGC
under the regulations promulgated under such Section).
 
“Required Lenders” means, at any time (i) the Agent and (ii) Lenders whose Pro
Rata Shares aggregate at least fifty percent (50%) of the Total Revolving Credit
Commitment, or, if the Total Revolving Credit Commitments has been terminated
irrevocably, at least fifty percent (50%) of the Obligations (other than Bank
Product Obligations).
 
“Required Minimum Availability Reserve” means an amount equal to seven and one
half percent (7.5%) of the Total Revolving Credit Commitment as in effect from
time to time (including without limitation, after giving effect to any
Commitment Increase).
 
“Reserves” means all (if any) Availability Reserves, Inventory Reserves, Bank
Product Reserves, and any other reserves which may be established in accordance
with this Agreement by the Agent.
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.
 
“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers after the Effective
Date, in the amount set forth opposite such Lender’s name in Schedule 1.01(C)
hereto, as such amount may be terminated or reduced from time to time in
accordance with the terms of this Agreement.
 
“Revolving Credit Note” means a promissory note of the Borrowers, substantially
in the form of Exhibit A, made jointly and severally payable to the order of a
Lender, evidencing the Indebtedness resulting from the making by such Lender to
the Borrowers of Revolving Loans and delivered to such Lender pursuant to
Article V, as such promissory note may be amended, supplemented, restated,
modified or extended from time to time, and any promissory note or notes issued
in exchange or replacement therefor.
 
- 27 -

--------------------------------------------------------------------------------


 
“Revolving Loan” means a loan made by a Lender to the Borrowers pursuant to
Section 2.01(a).
 
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
 
“Securities Account” means a “securities account” as such term is defined from
time to time in the Uniform Commercial Code.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.
 
“Security Agreement” means the Existing Security Agreement and any other
Security Agreement made by a Loan Party in favor of the Agent for the benefit of
the Lenders, each of which shall be substantially in the form of Exhibit H
hereto.
 
“Settlement Period” has the meaning specified therefor in Section 2.02(d)(i)
hereof.
 
“Standby Letter of Credit” means a Letter of Credit other than an Import Letter
of Credit.
 
“Subordinated Indebtedness” means the Subordinated Obligations under and as
defined in the Amended and Restated Subordinated Agreement, which have been
expressly subordinated in right of payment to all Indebtedness of the Loan
Parties under the Loan Documents pursuant to the Subordination Agreement and
shall be on terms and conditions satisfactory to the Lenders.
 
“Subordinated Lenders” means the lenders under the Subordinated Loan Agreement
and their successors, and any assigns of the Subordinated Indebtedness.
 
“Subordinated Loan Agreement” means the Amended and Restated Tranche A/B and
Tranche C Term Loan Agreement, dated as of June 30, 2005, by and between the
Parent, Frederick’s, Stores, Mail Order and the Subordinated Lenders, as amended
by Amendment No. 1, dated July 20, 2005, Amendment No. 2, dated November 23,
2005, and the Subordinated Loan Agreement Amendment.
 
“Subordinated Loan Agreement Amendment” means Amendment No. 3 to Tranche A/B and
Tranche C Term Loan Agreement, dated as of the Effective Date, by and among
Frederick's, Parent, Stores Mail Order and the Subordinated Creditors.
 
“Subordinated Loan Documents” means the Subordinated Loan Agreement, the
Preferred Equity Interests, and anything executed in connection with the
foregoing and each other document executed or issued in connection with the
Subordinated Indebtedness.
 
- 28 -

--------------------------------------------------------------------------------


 
“Subordination Agreement” means the Amended and Restated Intercreditor and
Subordination Agreement, dated as of the Effective Date, by and among the Loan
Parties, the Agent and the Subordinated Lenders.
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than
fifty percent (50%) of (A) the outstanding Capital Stock having (in the absence
of contingencies) ordinary voting power to elect a majority of the board of
directors of such corporation, (B) the interest in the capital or profits of
such partnership or limited liability company or (C) the beneficial interest in
such trust or estate is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such Person.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, restrictions, conditions or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority.
 
“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Borrower or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (iii) the filing of a notice of intent to terminate an Employee Plan or
the treatment of an Employee Plan amendment as a termination under Section 4041
of ERISA, (iv) the institution of proceedings by the PBGC to terminate an
Employee Plan, (v) the imposition of a Lien under Section 4068 of ERISA or
Section 412(n) of the Internal Revenue Code or (vi) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Employee Plan.
 
“Title Insurance Policy” means the mortgagee’s loan policy, together with all
endorsements made from time to time thereto, issued by or on behalf of a title
insurance company satisfactory in form and substance to the Agent, insuring the
Lien created by a Mortgage in an amount and on terms satisfactory to the Agent,
delivered to the Agent pursuant to Section 7.01(c) or Section 7.01(u) hereof.
 
“Total Revolving Credit Commitment” means the sum of the amounts of the Lenders’
Revolving Credit Commitments set forth in Schedule 1.01(C) hereto.
 
“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time in New York.
 
“Unused Line Fee” has the meaning specified therefor in Section 2.06(b).
 
“Wal-Mart” means Wal-Mart Stores, Inc.
 
“WARN” has the meaning specified therefor in Section 6.01(i).
 
- 29 -

--------------------------------------------------------------------------------


 
“Website” means that certain web site currently accessible through the universal
resource locator www.fredericks.com, as may be modified from time to time by the
Borrowers.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Wells Fargo Retail” means Wells Fargo Retail Finance, LLC, a Delaware limited
liability company.
 
SECTION 1.02.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  References in this Agreement to “determination” by the Agent
include good faith estimates by the Agent (in the case of quantitative
determinations) and good faith beliefs by the Agent (in the case of qualitative
determinations).
 
SECTION 1.03.           Accounting and Other Terms.  Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP; provided, however, that if there occurs after the date of this
Agreement any change in GAAP that affects in any respect the calculation of any
financial covenant contained, the Agent (in its sole discretion) and
Administrative Borrower shall negotiate amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
such financial covenant shall be calculated as if no such change in GAAP has
occurred.  All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code in effect in the State of New York on
the date hereof and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.
 
SECTION 1.04.           Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time, as in effect in
Boston, Massachusetts on such day.  For purposes of the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to the Agent, any Lender or the L/C Issuer, such period shall
in any event consist of at least one full day.
 
- 30 -

--------------------------------------------------------------------------------


 
ARTICLE II

 
THE LOANS
 
SECTION 2.01.           Revolving Credit Commitments.
 
(a)           Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Loans to the Borrowers at any time and from time to time from the
Effective Date to the Maturity Date, or until the earlier reduction of its
Revolving Credit Commitment to zero in accordance with the terms hereof, in an
aggregate principal amount of Revolving Loans at any time outstanding not to
exceed the amount of such Lender’s Revolving Credit Commitment.
 
(b)           Notwithstanding the foregoing, the aggregate principal amount of
Revolving Loans outstanding at any time to the Borrowers shall not exceed
Availability.  The Revolving Credit Commitment of each Lender and the Total
Revolving Credit Commitment shall automatically and permanently be reduced to
zero on the Maturity Date.  Within the foregoing limits, the Borrowers may
borrow, repay and reborrow, on or after the Effective Date and prior to the
Maturity Date, subject to the terms, provisions and limitations set forth
herein.
 
(c)           The Administrative Borrower may request that the Total Revolving
Credit Commitment (initially, $25,000,000) be increased (and that each Lender’s
Revolving Credit Commitment be increased ratably) at any time on, or subsequent
to, the date hereof (the “Commitment Increase Date”), by up to $25,000,000, in
multiples of $5,000,000 (each, a “Commitment Increase”), to a maximum Total
Revolving Credit Commitment of $50,000,000, subject to the terms and conditions
in this clause (c).  The Commitment Increase shall become effective upon the
Commitment Increase Date if (i) the following shall be true and correct on and
as of the Commitment Increase Date:  (A) the representations and warranties
contained in Article VI hereof and in each other Loan Document, certificate or
other writing delivered to the Agent, the Lenders or the L/C Issuer pursuant
hereto or thereto on or prior to the Commitment Increase Date that are subject
to materiality or Material Adverse Effect qualifications shall be true and
correct in all respects and the representations and warranties contained in
Article VI hereof and in each other Loan Document, certificate or other writing
delivered to the Agent, the Lenders or the L/C Issuer pursuant hereto or thereto
that are not subject to materiality or Material Adverse Effect qualifications
shall be true and correct in all material respects, in each case, as of the
Commitment Increase Date as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date) and (B) no Default or Event of Default shall have occurred and be
continuing on the Commitment Increase Date or would result from the Commitment
Increase under this Agreement or the other Loan Documents, and (ii) the Agent
shall have received, no more than ten Business Days and no less than three
Business Days prior to the Commitment Increase Date, the following: (A) a
certificate of an Authorized Officer of Group , certifying as to clauses (A) and
(B) of subsection (i) above, and (B) any and all agreements, instruments and
other documents reasonably requested by the Agent in connection with the
Commitment Increase, each in form and substance reasonably satisfactory to the
Agent; and (iii) on or prior to the Commitment Increase Date, the Borrowers
shall have paid the Agent, for the ratable benefit of the Lenders, a fee equal
to 25 basis points (0.25%) of the amount of such Commitment Increase.  The Agent
shall be authorized to charge the Loan Account with such fee on or at any time
after the Commitment Increase Date.
 
- 31 -

--------------------------------------------------------------------------------


 
SECTION 2.02.           Making the Loans.  (a)  The Administrative Borrower
shall give the Agent prior telephone notice (immediately confirmed in writing,
in substantially the form of Exhibit C hereto (a “Notice of Borrowing”), not
later than 1:00 p.m. (Boston, Massachusetts time) on the Business Day of the
proposed Revolving Loan.  Such Notice of Borrowing shall be irrevocable and
shall specify (i) the principal amount of the proposed Revolving Loan and (ii)
the proposed borrowing date, which must be a Business Day.  The Agent and the
Lenders may act without liability upon the basis of written, telecopied,
telephonic, or email notice believed by the Agent in good faith to be from
Administrative Borrower (or from any Authorized Officer thereof designated in
writing purportedly from Administrative Borrower to the Agent).  The Borrowers
hereby waive the right to dispute the Agent’s record of the terms of any such
telephonic Notice of Borrowing.  The Agent and each Lender shall be entitled to
rely conclusively on any Authorized Officer’s authority to request a Revolving
Loan on behalf of the Borrowers until the Agent receives written notice to the
contrary.  The Agent and the Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing.  
 
(b)           Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
with such Notice of Borrowing.
 
(c)           (i)           Except as otherwise provided in this
subsection 2.02(c), all Revolving Loans shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares of the Total
Revolving Credit Commitment, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligations to make a Revolving Loan requested hereunder, nor shall the
Revolving Credit Commitment of any Lender be increased or decreased as a result
of the default by any other Lender in that other Lender’s obligation to make a
Revolving Loan requested hereunder, and each Lender shall be obligated to make
the Revolving Loans required to be made by it by the terms of this Agreement
regardless of the failure by any other Lender.
 
- 32 -

--------------------------------------------------------------------------------


 
(ii)          Notwithstanding any other provision of this Agreement, and in
order to reduce the number of fund transfers among the Borrowers, the Agent and
the Lenders, the Borrowers, the Agent and the Lenders agree that the Agent may
(but shall not be obligated to), and the Borrowers and the Lenders hereby
irrevocably authorize the Agent to, fund, on behalf of the Lenders, Revolving
Loans pursuant to Section 2.01, subject to the procedures for settlement set
forth in subsection 2.02(d); provided, however, that (a) the Agent shall in no
event fund such Revolving Loans if the Agent shall have received written notice
from the Required Lenders on the Business Day prior to the day of the proposed
Revolving Loan that one or more of the conditions precedent contained in
Section 5.02 will not be satisfied on the day of the proposed Revolving Loan,
and (b) the Agent shall not otherwise be required to determine that, or take
notice whether, the conditions precedent in Section 5.02 have been
satisfied.  If Administrative Borrower gives a Notice of Borrowing requesting a
Revolving Loan and the Agent elects not to fund such Revolving Loan on behalf of
the Lenders, then promptly after receipt of the Notice of Borrowing requesting
such Revolving Loan, the Agent shall notify each Lender of the specifics of the
requested Revolving Loan and that it will not fund the requested Revolving Loan
on behalf of the Lenders.  If the Agent notifies the Lenders that it will not
fund a requested Revolving Loan on behalf of the Lenders, each Lender shall make
its Pro Rata Share of the Revolving Loan available to the Agent, in immediately
available funds, to the Agent’s Account no later than 11:00 a.m. (Boston,
Massachusetts time) (provided that the Agent requests payment from such Lender
not later than 1:00 p.m. (Boston, Massachusetts time) on the Business Day
immediately preceding the date of the proposed Revolving Credit Loan) on the
date of the proposed Revolving Loan.  The Agent will make the proceeds of such
Revolving Loans available to the Borrowers on the day of the proposed Revolving
Loan by causing an amount, in immediately available funds, equal to the proceeds
of all such Revolving Loans received by the Agent in the Agent’s Account or the
amount funded by the Agent on behalf of the Lenders to be sent in accordance
with Administrative Borrower’s instructions.
 
(iii)        If the Agent has notified the Lenders that the Agent, on behalf of
the Lenders, will fund a particular Revolving Loan pursuant to subsection
2.02(c)(ii), the Agent may assume that such Lender has made such amount
available to the Agent on such day and the Agent, in its sole discretion, may,
but shall not be obligated to, cause a corresponding amount to be made available
to the Borrowers on such day.  If the Agent makes such corresponding amount
available to the Borrowers and such corresponding amount is not in fact made
available to the Agent by such Lender, the Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest
thereon, for each day from the date such payment was due until the date such
amount is paid to the Agent, at the Federal Funds Rate for three Business Days
and thereafter at the Base Rate.  During the period in which such Lender has not
paid such corresponding amount to the Agent, notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, the amount so
advanced by the Agent to the Borrowers shall, for all purposes hereof, be a
Revolving Loan made by the Agent for its own account.  Upon any such failure by
a Lender to pay the Agent, the Agent shall promptly thereafter notify
Administrative Borrower of such failure and the Borrowers shall immediately pay
such corresponding amount to the Agent for its own account.
 
(iv)           Nothing in this subsection 2.02(c) shall be deemed to relieve any
Lender from its obligations to fulfill its Revolving Credit Commitment hereunder
or to prejudice any rights that the Agent or the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
 
- 33 -

--------------------------------------------------------------------------------


 
(d)           (i)           With respect to all periods for which the Agent has
funded Revolving Loans pursuant to subsection 2.02(c), on a weekly basis, or
such shorter period as the Agent may from time to time select (any such week or
shorter period being herein called a “Settlement Period”), the Agent shall
notify each Lender of the unpaid principal amount of the Revolving Loans
outstanding as of the last day of each such Settlement Period.  In the event
that such amount is greater than the unpaid principal amount of the Revolving
Loans outstanding on the last day of the Settlement Period immediately preceding
such Settlement Period (or, if there has been no preceding Settlement Period,
the amount of the Revolving Loans made on the date of such Lender’s initial
funding), each Lender shall promptly (and in any event not later than 11:00 a.m.
(Boston, Massachusetts time) if the Agent requests payment from such Lender not
later than 1:00 p.m. (Boston, Massachusetts time) on the immediately preceding
Business Day) make available to the Agent its Pro Rata Share of the difference
in immediately available funds.  In the event that such amount is less than such
unpaid principal amount, the Agent shall promptly pay over to each Lender its
Pro Rata Share of the difference in immediately available funds.  In addition,
if the Agent shall so request at any time when a Default or an Event of Default
shall have occurred and be continuing, or any other event shall have occurred as
a result of which the Agent shall determine that it is desirable to present
claims against the Borrowers for repayment, each Lender shall promptly remit to
the Agent or, as the case may be, the Agent shall promptly remit to each Lender,
sufficient funds to adjust the interests of the Lenders in the then outstanding
Revolving Loans to such an extent that, after giving effect to such adjustment,
each Lender’s interest in the then outstanding Revolving Loans will be equal to
its Pro Rata Share thereof.  The obligations of the Agent and each Lender under
this subsection 2.02(d) shall be absolute and unconditional.  Each Lender shall
only be entitled to receive interest on its Pro Rata Share of the Revolving
Loans which have been funded by such Lender.
 
(ii)          In the event that any Lender fails to make any payment required to
be made by it pursuant to subsection 2.02(d)(i), the Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the date such payment was due until the date
such amount is paid to the Agent, at the Federal Funds Rate for three Business
Days and thereafter at the Base Rate.  During the period in which such Lender
has not paid such corresponding amount to the Agent, notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, the amount
so advanced by the Agent to the Borrowers shall, for all purposes hereof, be a
Revolving Loan made by the Agent for its own account.  Upon any such failure by
a Lender to pay the Agent, the Agent shall promptly thereafter notify
Administrative Borrower of such failure and the Borrowers shall immediately pay
such corresponding amount to the Agent for its own account.  Nothing in this
subsection 2.02(d)(ii) shall be deemed to relieve any Lender from its obligation
to fulfill its Revolving Credit Commitment hereunder or to prejudice any rights
that the Agent or the Borrowers may have against any Lender as a result of any
default by such Lender hereunder.
 
SECTION 2.03.           Revolving Credit Notes; Repayment of Loans.  (a)  All
Revolving Loans made by a Lender to the Borrowers shall be evidenced by a single
Revolving Credit Note, duly executed on behalf of the Borrowers, dated the
Effective Date, and delivered to and made jointly and severally payable to the
order of such Lender in a principal amount equal to the maximum amount of such
Lender’s Revolving Credit Commitment.
 
(b)           Unless otherwise required to be sooner paid pursuant to the
provisions of this Agreement, the outstanding principal of all Revolving Loans
shall be due and payable on the Maturity Date.
 
SECTION 2.04.           Interest.
 
(a)           Revolving Loans.  At the option of Administrative Borrower and, in
the case of the LIBOR Option, subject to paragraphs (e) through (f) of this
Section 2.04, each Revolving Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of such Loan until such
principal amount becomes due, at a rate per annum equal to (i) (A) the Base Rate
minus (B) the Applicable Margin for Base Rate Loans or (ii) the sum of (A) the
LIBOR Rate plus (B) the Applicable Margin for LIBOR Rate Loans.
 
- 34 -

--------------------------------------------------------------------------------


 
(b)           Default Interest.  To the extent permitted by law, upon the
occurrence and during the continuance of an Event of Default, the principal of,
and all accrued and unpaid interest on, all Revolving Loans and all fees,
indemnities, outstanding Reimbursement Obligations or any other Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
of the Borrowers under this Agreement, the Revolving Notes and other Loan
Documents shall bear interest, from the date such Event of Default occurred
until such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.
 
(c)           Interest Payment.  Subject to paragraphs (e) through (f) of this
Section 2.04, interest on each Revolving Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Revolving Loan is made and at maturity
(whether upon demand, by acceleration or otherwise).  Interest at the
Post-Default Rate shall be payable monthly, in arrears, on the first day of each
month and at maturity (whether upon demand, by acceleration or otherwise).  The
Borrowers hereby authorize the Agent to, and the Agent may, from time to time,
charge the Loan Account pursuant to Section 4.02 with the amount of any interest
payment due hereunder.
 
(d)           General.  All interest shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.
 
(e)           LIBOR Option; Interest and Interest Payment Dates.  In lieu of
having interest charged at the rate based upon the Base Rate, the Borrowers
shall have the option (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged at the LIBOR Rate.  Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto (provided for Interest Period of six (6) months,
interest shall be payable ninety (90) days after first day of such Interest
Period and on the last day of such Interest Period), (ii) the occurrence of an
Event of Default in consequence of which the Required Lenders or the Agent on
behalf thereof elect to accelerate the maturity of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof.  On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans hereunder.  At any time that an
Event of Default has occurred and is continuing, the Borrowers no longer shall
have the option to request that the Revolving Loans bear interest at the LIBOR
Rate and the Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder on the last day of the respective Interest Periods.
 
- 35 -

--------------------------------------------------------------------------------


 
(f)           LIBOR Election.
 
(i)           Administrative Borrower may, at any time and from time to time, so
long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying the Agent prior to 11:00 a.m. (Boston,
Massachusetts time) at least three (3) Business Days prior to the commencement
of the proposed Interest Period (the “LIBOR Deadline”).  Notice of
Administrative Borrower’s election of the LIBOR Option for a permitted portion
of the Revolving Loans and an Interest Period pursuant to this Section shall be
made by delivery to the Agent of a LIBOR Notice received by the Agent before the
LIBOR Deadline, or by telephonic notice received by the Agent before the LIBOR
Deadline (to be confirmed by delivery to the Agent of a LIBOR Notice received by
the Agent prior to 5:00 p.m. (Boston, Massachusetts time) on the same
day.  Promptly upon its receipt of each such LIBOR Notice, the Agent shall
provide a copy thereof to each of the Lenders having a Revolving Credit
Commitment.
 
(ii)          Each LIBOR Notice shall be irrevocable and binding on the
Borrowers.  In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold the Agent and the Lenders harmless against any loss,
cost, or expense incurred by the Agent or any Lender as a result of (a) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”).  Funding Losses shall, with respect to the
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender in good faith to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market.  A certificate of
Agent or a Lender delivered to Administrative Borrower setting forth any amount
or amounts that Agent or such Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error.
 
(iii)        The Borrowers shall have not more than five (5) LIBOR Rate Loans in
effect at any given time.  The Borrowers only may exercise the LIBOR Option for
LIBOR Rate Loans of at least $1,000,000 and integral multiples of $500,000 in
excess thereof.
 
(g)           Prepayments.  The Borrowers may prepay LIBOR Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment required pursuant to the terms hereof or
for any other reason, including early termination of the term of this Agreement
or acceleration of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold the Agent and the Lenders and their
Participants harmless against any and all Funding Losses in accordance with
Section 2.04(f)(ii) hereof.
 
- 36 -

--------------------------------------------------------------------------------


 
(h)           Special Provisions Applicable to LIBOR Rate.
 
(i)           The LIBOR Rate may be adjusted by the Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding loans bearing interest at the LIBOR Rate.  In any
such event, the affected Lender shall give Administrative Borrower and the Agent
notice of such a determination and adjustment and the Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Administrative Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Administrative Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (f)(ii) above).
 
(ii)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Agent and
Administrative Borrower and the Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) the Borrowers shall not be entitled
to elect the LIBOR Option until such Lender determines that it would no longer
be unlawful or impractical to do so.
 
(i)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither the Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.
 
SECTION 2.05.           Reduction of Commitment; Prepayment of Revolving Loans.
 
(a)           Reduction of Revolving Credit Commitments.  The Total Revolving
Credit Commitment shall terminate at 5:00 p.m. (Boston, Massachusetts time) on
the Maturity Date.  The Borrowers may reduce from time to time the Total
Revolving Credit Commitment (but in no event shall the Total Revolving Credit
Commitment be less than $25,000,000), without premium or penalty except as such
forth in the last sentence of this subsection, to an amount not less than the
sum of (A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding, (B) the aggregate principal amount of all Revolving Loans not yet
made as to which a Notice of Borrowing has been given by Administrative Borrower
under Section 2.02, (C) the Letter of Credit Obligations at such time and (D)
the stated amount of all Letters of Credit not yet issued as to which a request
has been made and not withdrawn.  Each such reduction shall be in an amount
which is an integral multiple of $1,000,000 (unless the Total Revolving Credit
Commitment in effect immediately prior to such reduction is less than
$1,000,000), shall be made by providing not less than three Business Days’ prior
written notice to the Agent and shall be irrevocable.  Once reduced the Total
Revolving Credit Commitment may not be increased.  Each such reduction of the
Total Revolving Credit Commitment shall reduce the Revolving Credit Commitment
of each Lender proportionately in accordance with its Pro Rata Share thereof.
 
- 37 -

--------------------------------------------------------------------------------


 
(b)           Optional Prepayment.  The Borrowers may prepay without penalty or
premium (other than Funding Losses associated with the prepayment of a LIBOR
Rate Loan other than on the last day of the Interest Period in effect with
respect thereto) the principal of any Revolving Loan, in whole or in part.
 
(c)           Mandatory Prepayment.
 
(i)           Borrowing Base.  The Borrowers will immediately prepay the
Revolving Loans at any time when the sum of (x) the principal amount of
Revolving Loans plus (y) the Letter of Credit Obligations exceeds Availability
(the amount of such excess, the “Overadvance Amount”), in an amount equal to the
Overadvance Amount, or, if the principal amount of Revolving Loans is less than
the Overadvance Amount, prepay the Revolving Loans in full, and provide cash
collateral to the Agent in an amount equal to the amount by which the
Overadvance Amount exceeds the aggregate principal amount of such Revolving
Loans.
 
(ii)          Funds in the Agent’s Account.  The Agent shall on each Business
Day apply all funds transferred to or deposited in the Agent’s Account to the
payment, in whole or in part, of the outstanding Revolving Loans.
 
(iii)         Dispositions; Casualty Events.  Immediately upon any Disposition
by any Borrower or any Loan Party pursuant to Section 7.02(d)(ii), the Borrowers
shall prepay the outstanding principal of the Revolving Loans in an amount equal
to one hundred percent (100%) of the Net Cash Proceeds received by the Borrowers
or any such Loan Party in connection with such Disposition.  Upon the loss,
destruction or taking by condemnation of any Collateral, the Borrowers shall
prepay the outstanding principal of the Revolving Loans in an amount equal to
one hundred percent (100%) of the Loss Proceeds received by any Loan Party in
connection therewith, net of any reasonable expenses incurred in collecting such
Loss Proceeds; provided, that, such prepayment shall not be required if, but
only if, each of the following conditions are fully satisfied in a manner
acceptable to the Agent (in its Permitted Discretion):  (A) no Default or Event
of Default has occurred or would result from such loss, destruction or taking,
would result from the receipt of such Loss Proceeds or would result from the
proposed use or disbursement of such Loss Proceeds, (B) one hundred percent
(100%) of such Loss Proceeds are immediately deposited into a separate deposit
account selected by the Agent, which deposit account shall be subject to a
Control Agreement, over which the Agent shall have full dominion and control and
a perfected, first priority security interest, (C) the Agent receives from
Administrative Borrower a certificate within two (2) months after the Loan
Party’s receipt of such Loss Proceeds, stating that all or part of such Loss
Proceeds shall be used to replace the assets or property lost, destroyed or
taken, in accordance with this Section and the other terms and conditions of
this Agreement within twelve months after the receipt of such Loss Proceeds
(which certificate shall set forth an estimate of the Loss Proceeds to be so
expended and reasonably identify the assets to be purchased with such Loss
Proceeds), and (D) Administrative Borrower delivers to the Agent within twelve
months after receipt of such Loss Proceeds receipts and such other evidence as
the Agent may require in connection with the acquisition of the assets and
property so identified (whereupon, subject to the satisfaction of the other
conditions set forth in this paragraph, the Agent shall disburse such Loss
Proceeds in connection with replacing the assets or property of such Loan Party
lost, destroyed or taken by such Loan Party within twelve months after the
receipt of such Loss Proceeds).  If all or any portion of such Loss Proceeds are
not used in accordance with clause (D) of the preceding sentence within the
twelve month period set forth therein or any Event of Default exists and is
continuing, the Agent shall apply such unused Loss Proceeds to prepay the
Revolving Loans in accordance with this subsection.  The provisions of this
subsection (iii) shall not be deemed to be implied consent to any such issuance,
incurrence or sale otherwise prohibited by the terms and conditions of this
Agreement.
 
- 38 -

--------------------------------------------------------------------------------


 
(iv)        Equity.  Unless otherwise agreed to by the Required Lenders in
writing, upon the sale or issuance by any Loan Party or any of its Subsidiaries
of any shares of its Capital Stock (other than to another Loan Party or pursuant
to a Public Offering), the Borrowers shall prepay the outstanding amount of the
Revolving Loans in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds received by such Person in connection therewith.  The provisions of
this subsection (iv) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.
 
(d)           Cumulative Prepayments.  Except as otherwise expressly provided in
this Section 2.05, payments with respect to any subsection of this Section 2.05
are in addition to payments made or required to be made under any other
subsection of this Section 2.05.
 
SECTION 2.06.           Fees.
 
(a)           Closing Fee.  The Borrowers shall pay to the Agent for the account
of the Lenders in accordance with their Pro Rata Shares a non-refundable closing
fee (the “Closing Fee”) equal to $19,375 which shall be fully earned and payable
on the Effective Date.
 
(b)           Unused Line Fee.  From and after the Effective Date and until the
Maturity Date, the Borrowers shall pay to the Agent for the account of the
Lenders in accordance with their Pro Rata Shares an unused line fee (the “Unused
Line Fee”), which shall accrue at the rate per annum of one quarter of one
percent (0.25%) on the excess, if any, of the Total Revolving Credit Commitment
over the sum of the average principal amount of Revolving Loans and Letter of
Credit Obligations outstanding from time to time and shall be payable monthly in
arrears on the first day of each month commencing February 1, 2008.
 
(c)           Loan Servicing Fee.  From and after the Effective Date and until
the Maturity Date, the Borrowers shall pay to the Agent a non-refundable loan
servicing fee (the “Loan Servicing Fee”) equal to $2,000 each month (prorated
for any partial month), which fee shall be fully earned on the first day of each
month (or in the case of January 2008 on the Effective Date) and payable monthly
in arrears thereafter on the first day of each calendar month (beginning with
the first day of the calendar month following the Effective Date); provided
however, the Loan Services Fee for partial months shall be prorated
proportionate to such truncation.
 
- 39 -

--------------------------------------------------------------------------------


 
SECTION 2.07.           Cash Management.
 
(a)           The Borrowers shall (i) establish and maintain cash management
services of a type and on terms satisfactory to the Agent at one or more of the
banks set forth on Schedule 2.07(a) (each a “Cash Management Bank”), and shall
request in writing and otherwise take such reasonable steps to ensure that all
of its Credit Card Processors and other Account Debtors forward payment of the
amounts owed by them directly to one of such Cash Management Banks, and (ii)
deposit or cause to be deposited promptly, and in any event no later than the
first Business Day after the date of receipt thereof, all Collections (including
those sent directly by Account Debtors to a Cash Management Bank) into one of
the DDAs set forth on Schedule 2.07(a) (a “Cash Management Account”) at one of
the Cash Management Banks.  If, notwithstanding the provisions of this Section
2.07, any Borrower receives or otherwise has dominion over or control of any
Collections, such Borrower shall hold such Collections in trust for the Agent
and shall not commingle such Collections with any of the Borrowers’ other funds
or deposit such Collections in any account of the Borrowers except as instructed
by the Agent.
 
(b)           The Borrowers shall establish and maintain Cash Management
Agreements with the Agent and each Cash Management Bank.  Each such Cash
Management Agreement shall be a Control Agreement and provide, among other
things, that (i) upon notice from the Agent, the Cash Management Bank will
comply with instructions of the Agent directing the disposition of funds in the
Cash Management Account without further consent by the Borrowers, (ii) the Cash
Management Bank has no rights of setoff or recoupment or any other claim against
the applicable Cash Management Account, other than for payment of its service
fees and other charges directly related to the administration of such Cash
Management Account and for returned checks or other items of payment, and (iii)
it immediately will forward by daily sweep all amounts in the applicable Cash
Management Account to the Agent’s Account.
 
(c)           The Borrowers shall establish and maintain Credit Card Agreements
with the Agent and each Credit Card Processor.  Each such Credit Card Agreement
shall provide, among other things, that each such Credit Card Processor shall
transfer all proceeds of credit card charges for sales by the Borrowers received
by it (or other amounts payable by such Credit Card Processor) into a designated
Cash Management Account on a daily basis.  The Borrowers shall not attempt to
change any direction or designation set forth in the Credit Card Agreements
regarding payment of charges without the prior written consent of the Agent,
which consent, so long as such change shall be limited to directing such Credit
Card Processor to transfer proceeds of credit card charge sales payment to a
different Cash Management Account, shall not be unreasonably withheld.

 
- 40 -

--------------------------------------------------------------------------------

 
(d)           So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.07(a) to add or replace
a Cash Management Bank or Cash Management Account; provided, however, that (i)
such prospective Cash Management Bank shall be satisfactory to the Agent and the
Agent shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank, and (ii) prior to
the time of the opening of such Cash Management Account, the Borrowers and such
prospective Cash Management Bank shall have executed and delivered to the Agent
a Cash Management Agreement.  The Borrowers shall close any of their Cash
Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within thirty
(30) days of notice from the Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in the Agent’s reasonable judgment, or
as promptly as practicable and in any event within sixty (60) days of notice
from the Agent that the operating performance, funds transfer, or availability
procedures or performance of the Cash Management Bank with respect to Cash
Management Accounts or the Agent’s liability under any Cash Management Agreement
with such Cash Management Bank is no longer acceptable in the Agent’s reasonable
judgment.
 
(e)           The Cash Management Accounts shall be cash collateral accounts,
with all cash, checks and similar items of payment in such accounts securing
payment of the Obligations, and in which the Borrowers are hereby deemed to have
granted a Lien on each Cash Management Account to the Agent.
 
(f)           Crediting Payments.  The receipt of any payment item by the Agent
(whether from transfers to the Agent by the Cash Management Banks pursuant to
the Cash Management Agreements or otherwise) shall not be considered a payment
on account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment.  Should any payment item not be honored
when presented for payment, then the Borrowers shall be deemed not to have made
such payment and interest shall be calculated accordingly.  Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by the Agent only if it is received into the Agent’s Account on a
Business Day on or before 2:00 p.m. (Boston, Massachusetts time).  If any
payment item is received into the Agent’s Account on a non-Business Day or after
2:00 p.m. (Boston, Massachusetts time) on a Business Day, it shall be deemed to
have been received by the Agent as of the opening of business on the immediately
following Business Day.
 
SECTION 2.08.         Taxes.
 
(a)          All payments made by the Borrowers hereunder, under the Revolving
Notes or under any other Loan Document shall be made without set-off,
counterclaim, deduction or other defense. All such payments shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes.  If
the Borrowers shall be required by law to deduct or to withhold any Indemnified
Taxes from or in respect of any amount payable hereunder,
 
(i)        the amount so payable shall be increased to the extent necessary so
that after making all required deductions and withholdings (including Taxes on
amounts payable to the Lenders, the Agent or the L/C Issuer pursuant to this
sentence) the Lenders, the Agent and the L/C Issuer receive an amount equal to
the sum they would have received had no such deductions or withholdings been
made,

 
- 41 -

--------------------------------------------------------------------------------

 
 
(ii)       the Borrowers shall make such deductions or withholdings, and
 
(iii)      the Borrowers shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law. Whenever any
Indemnified Taxes or Other Taxes are payable by the Borrowers, as promptly as
possible thereafter, Administrative Borrower shall send the Lenders, the L/C
Issuer and the Agent an official receipt (or, if an official receipt is not
available, such other documentation as shall be reasonably satisfactory to the
Lenders, the L/C Issuer or the Agent, as the case may be) showing payment.
 
(b)          The Borrowers shall pay and hereby agree to indemnify and hold the
Lenders, the Agent and the L/C Issuer harmless from and against all Indemnified
Taxes and Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.08) paid by
any Lender or the L/C Issuer and any liability (including penalties, interest
and expenses for nonpayment, late payment or otherwise) arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be paid within 30 days
from the date on which such Lender or such L/C Issuer makes written demand which
demand shall identify the nature and amount of Indemnified Taxes or Other Taxes
for which indemnification is being sought and the basis of the claim.
 
(c)          Each Foreign Lender hereby agrees that:
 
(i)        it shall, no later than the Effective Date (or, in the case of a
Foreign Lender which becomes a party hereto pursuant to Section 12.07 hereof
after the Effective Date, the date upon which such Foreign Lender becomes a
party hereto) and thereafter, upon the designation of a new or additional
lending office or within thirty (30) days after receipt of a reasonable request
of the Agent or Administrative Borrower therefor, deliver to the Agent and
Administrative Borrower either (A) two (2) complete and signed copies of either
U.S. Internal Revenue Service Form W-8BEN or W-8ECI, in each case indicating
that such Foreign Lender is on the date of delivery thereof entitled to receive
payments of interest hereunder free from withholding of United States Federal
income tax or (B) in the case of a Foreign Lender that is entitled to claim
exemption from withholding of United States Federal income tax under Section
871(h) or Section 881(c) of the Internal Revenue Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, is not a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) and Section 871(h)(3)(B)
of the Internal Revenue Code and is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Internal Revenue Code and (y) two (2) complete and signed
copies of U.S. Internal Revenue Service Form W-8BEN; and
 
(ii)       it shall, promptly upon Administrative Borrower’s reasonable request
to that effect, deliver to Administrative Borrower such other forms or similar
documentation such Foreign Lender is legally able to deliver as may be required
from time to time by any applicable law, treaty, rule or regulation in order to
establish such Lender’s tax status for withholding purposes.

 
- 42 -

--------------------------------------------------------------------------------

 
 
(d)          If the Borrowers fail to perform their obligations under this
Section 2.08, the Borrowers shall indemnify the Lenders and the L/C Issuer for
any taxes, interest or penalties that may become payable as a result of any such
failure.
 
(e)          Each Lender that is organized under the laws of the United States
or any state or other political subdivision thereof shall, on or prior to the
Effective Date (or, in the case of a Lender that becomes a party hereto pursuant
to Section 12.07 hereof after the Effective Date, the date upon which such
Lender becomes a party hereto) deliver to Administrative Borrower (with a copy
to the Agent) a properly completed IRS Form W-9 or successor form as will permit
such payments to be made without withholding.
 
(f)           No Borrower shall be required to pay any additional amount to any
Lender or the L/C Issuer under Section 2.08(a) or to indemnify any Lender or the
L/C Issuer under Section 2.08(b) in respect of any United States Federal
withholding tax if such withholding tax would have not been imposed but for the
failure of such Lender or the L/C Issuer to comply with Section 2.08(c) or
2.08(e), (i) unless such Lender or the L/C Issuer is unable to comply with
either such Section as a result in whole or in part of a Change in Law or (ii)
in the case of a Foreign Lender that becomes a Lender after the Effective Date,
to the extent the rate of such withholding tax imposed on such Foreign Lender
does not exceed the rate of such withholding tax that was imposed on the Lender
that assigned its interest to such Foreign Lender.
 
(g)          If a Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 2.08, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its applicable lending
office so as to eliminate or reduce any such additional payment which may
thereafter accrue; provided, however, that such Lender shall not be required to
make any such change unless (i) such Lender shall have determined in its sole
discretion such change is not disadvantageous to such Lender and (ii) the
Borrower shall have agreed to pay all costs incurred by such Lender in
connection with such change.
 
SECTION 2.09.         Early Termination by Borrowers.  The Borrowers may
terminate this Agreement at any time prior to the Maturity Date by providing the
Agent and the Lenders with not less than ninety (90) days prior written notice
thereof and by paying the Obligations in full on (or prior to) such termination
date, at which time the rights and obligations of the parties hereto shall
terminate, except for any rights or obligations of the Borrowers or the Loan
Parties which expressly survive payment in full of the Obligations and
termination of the Revolving Credit Commitments; provided if any Letters of
Credit have been issued and are outstanding on the date of such termination the
Borrowers shall have paid L/C Issuer an amount equal to one hundred and four
percent (104%) of the aggregate maximum amount available for drawing under such
outstanding Letters of Credit to be held by L/C Issuer as cash collateral for
the application toward the Reimbursement Obligations or provided indemnification
agreements or back-stop letters of credit, in form and substance reasonably
satisfactory to the Agent, from a commercial bank or other financial institution
acceptable to the Agent in its absolute discretion for any Letter of Credit
Obligations with respect to such Letters of Credit; provided further if any Bank
Products are then provided the Borrowers shall have paid the Agent such cash
collateral, therefor as the Agent may then request in its Permitted
Discretion.  Notwithstanding the foregoing, prior to the Maturity Date and
Borrowers accepting any firm offer, term sheet or commitment (each, a “Third
Party Offer”) for the refinancing of the Obligations and/or the Subordinated
Indebtedness, the Borrowers shall notify the Agent of the Third Party Offer in
writing (including all material terms of the Third Party Offer).  Lenders shall
have not less than ten (10) calendar days after receipt of such notice (the
“Lenders’ Offer Period”) to make an offer (a “Lenders Offer”) to provide similar
financing in the place of such Person upon substantially the same terms and
conditions (or terms more favorable to the Borrowers) as set forth in the Third
Party Offer.  The parties acknowledge and agree that the Lenders shall not have
any obligation to submit a Lenders’ Offer.  If the Lenders’ make a Lenders’
Offer, the Borrowers shall be obligated to accept the Lenders’ Offer and shall
enter into the transactions contemplated thereby within forty-five (45) calendar
days (or such additional time as agreed to by the Lenders in writing) following
acceptance of the Lenders’ Offer.  Neither Lenders’ submission of a Lenders’
Offer, nor election to decline to make a Lenders’ Offer, shall be construed as a
waiver of any of the terms, covenants or conditions of any of the Loan
Documents.  If the Lenders do not exercise their right to make a Lenders’ Offer
prior to expiration of the Lenders’ Offer Period and the refinancing on the
terms set forth in the Third Party Offer or with the Person providing the Third
Party Offer (the “Third Party Refinancing”) is not consummated during the ninety
(90) calendar day period following the expiration of the Lenders’ Offer Period,
the Borrowers shall not be permitted to consummate the Third Party Refinancing
without again complying with this Section 2.09.

 
- 43 -

--------------------------------------------------------------------------------

 
 
ARTICLE IIA
 
LETTERS OF CREDIT
 
SECTION 2.01A.  Letter of Credit Guaranty.
 
(a)          In order to assist the Borrowers in establishing or opening Letters
of Credit, which shall not have expiration dates that exceed two hundred and
seventy (270) days from the date of issuance, with the L/C Issuer, the Borrowers
have requested the Agent and/or one or more of the Lenders to join in the
applications for such Letters of Credit, and/or guarantee payment or performance
of such Letters of Credit and any drafts thereunder through the issuance of a
Letter of Credit Guaranty, thereby lending the Agent’s and/or such Lender’s
credit to that of the Borrowers, and the Agent and/or one or more Lenders have
agreed to do so.  These arrangements shall be coordinated by the Agent subject
to the terms and conditions set forth below.  The Agent and the Lenders shall
not be required to be the issuer of any Letter of Credit.  The Borrowers will be
the account party for application for a Letter of Credit, which shall be
substantially in the form of Exhibit K hereto or on a computer transmission
system approved by the Agent and the L/C Issuer or such other written form or
computer transmission system as may from time to time be approved by the
L/C Issuer and the Agent, and shall be duly completed in a manner reasonably
acceptable to the Agent, together with such other certificates, agreements,
documents and other papers and information as the L/C Issuer or the Agent may
reasonably request (the “Letter of Credit Application”).  In the event of any
conflict between the terms of the Letter of Credit Application and this
Agreement, for purposes of this Agreement, the terms of this Agreement shall
control.

 
- 44 -

--------------------------------------------------------------------------------

 
 
(b)          The aggregate Letter of Credit Obligations shall not exceed the
lower of (i) the difference between (A) the Total Revolving Credit Commitment
and (B) the aggregate principal amount of Revolving Loans then outstanding and
(ii) the L/C Sublimit.  In addition, the Letter of Credit Obligations shall not
exceed the difference between (A) the Borrowing Base and (B) the aggregate
principal amount of the Revolving Loans then outstanding.  The terms and
conditions of all Letters of Credit and all changes or modifications thereof
consented to by any of the Borrowers and the L/C Issuer shall in all respects be
subject to the prior approval of the Agent in the reasonable exercise of its
sole and absolute discretion, provided, however, that (i) no Letter of Credit
shall have an expiry date later than thirty days prior to the Maturity Date
unless on or prior to thirty days prior to the Maturity Date such Letter of
Credit shall be cash collateralized in an amount equal to one hundred and four
percent (104%) of the face amount of such Letter of Credit or the Borrowers
shall have provided the Agent and the Lenders with an indemnification or
back-stop letter of credit, in form and substance satisfactory to the Agent in
its absolute discretion, from a commercial bank or other financial institution
acceptable to the Agent for any Letter of Credit Obligations with respect to
such Letters of Credit, and (ii) the Letters of Credit and all documentation in
connection therewith shall be in form and substance reasonably satisfactory to
the Agent and the L/C Issuer.
 
(c)          The Agent shall have the right, without notice to the Borrowers, to
charge the Loan Account with the amount of any and all indebtedness, liabilities
and obligations of any kind (including indemnification for breakage costs,
capital adequacy and reserve requirement charges) incurred by the Agent or the
Lenders under the Letter of Credit Guaranty or incurred by an L/C Issuer with
respect to a Letter of Credit at the earlier of (i) payment by the Agent or the
Lenders under the Letter of Credit Guaranty or (ii) the occurrence of an Event
of Default.  Any amount charged to the Loan Account shall be deemed a Revolving
Loan hereunder made by the Lenders to the Borrowers, funded by the Agent on
behalf of the Lenders and subject to Section 2.02 of this Agreement.  Any
charges, fees, commissions, costs and expenses charged to the Agent for the
Borrower’s account by the L/C Issuer in connection with or arising out of
Letters of Credit or transactions relating thereto will be charged to the Loan
Account in full when charged to or paid by the Agent and, when charged, shall be
conclusive on the Borrowers absent manifest error.  Each of the Lenders and the
Borrowers agree that the Agent shall have the right to make such charges
regardless of whether any Event of Default or Default shall have occurred and be
continuing or whether any of the conditions precedent in Section 5.02 have been
satisfied.
 
(d)          The Borrowers absolutely, unconditionally and irrevocably indemnify
the Agent and each Lender and holds the Agent and each Lender harmless from any
and all loss, claim or liability incurred by the Agent or any Lender arising
from any transactions or occurrences relating to Letters of Credit, any drafts
or acceptances thereunder, the Collateral relating thereto, and all Obligations
in respect thereof, including any such loss or claim due to any action taken by
the L/C Issuer, other than for any such loss, claim or liability arising out of
the gross negligence or willful misconduct of the L/C Issuer, the Agent or any
Lender as determined by a final judgment of a court of competent
jurisdiction.  The Borrowers further agree to jointly and severally hold the
Agent and each Lender harmless from any errors or omission, negligence or
misconduct by the L/C Issuer.  The Borrowers’ absolute, unconditional and
irrevocable obligations to the Agent, the L/C Issuer and each Lender with
respect to Letters of Credit hereunder shall not be modified or diminished for
any reason or in any manner whatsoever, other than as a result of the Agent’s,
the L/C Issuer’s or such Lender’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction.  The
Borrowers agree that any charges incurred by the Agent or the L/C Issuer for the
Borrowers’ account hereunder may be charged to the Loan Account.

 
- 45 -

--------------------------------------------------------------------------------

 
 
(e)          Upon any payments made to the L/C Issuer under the Letter of Credit
Guaranty, the Agent or the Lenders, as the case may be, shall, without prejudice
to its rights under this Agreement (including that such unreimbursed amounts
shall constitute Revolving Loans hereunder), acquire by subrogation, any rights,
remedies, duties or obligations granted or undertaken by the Borrowers in favor
of the L/C Issuer in any application for Letters of Credit, any standing
agreement relating to Letters of Credit or otherwise, all of which shall be
deemed to have been granted to the Agent and the Lenders and apply in all
respects to the Agent and the Lenders and shall be in addition to any rights,
remedies, duties or obligations contained herein.
 
SECTION 2.02A.      Participations.
 
(a)          Purchase of Participations.  Immediately upon issuance by the
L/C Issuer of any Letter of Credit pursuant to this Agreement, each Lender shall
be deemed to have irrevocably and unconditionally purchased and received from
the Agent, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in all obligations
of the Agent in such Letter of Credit (including, without limitation, all
Reimbursement Obligations of the Borrowers with respect thereto pursuant to the
Letter of Credit Guaranty or otherwise).
 
(b)          Sharing of Payments.  In the event that the Agent makes any payment
in respect of the Letter of Credit Guaranty and the Borrowers shall not have
repaid such amount to the Agent, the Agent shall charge the Loan Account in the
amount of the Reimbursement Obligation, in accordance with Sections 2.01A(c) and
4.02 of this Agreement.
 
(c)          Obligations Irrevocable.  The obligations of a Lender to make
payments to the Agent for the account of the Agent, the Lenders or the
L/C Issuer with respect to a Letter of Credit shall be irrevocable, without any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
 
(i)        any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;
 
(ii)       the existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, any Lender, or any other Person,
whether in connection with this Agreement, such Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transactions between the Borrowers or any other party and the
beneficiary named in such Letter of Credit);
 
(iii)      any draft, certificate or any other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(iv)      the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

 
- 46 -

--------------------------------------------------------------------------------

 
 
(v)      any failure by the Agent to provide any notices required pursuant to
this Agreement relating to such Letter of Credit;
 
(vi)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
 
(vii)    the occurrence of any Default or Event of Default.
 
SECTION 2.03A.      Letters of Credit.
 
(a)          Request for Issuance.
 
(i)        Subject to the terms and conditions of this Agreement (including,
without limitation, Section 2.02A(b), Agent agrees to assist the Borrowers in
obtaining the issuance of Letters of Credit for the account of the
Borrowers.  To request the issuance of a Letter of Credit or Letter of Credit
Guaranty (or the amendment, renewal, or extension of an outstanding Letter of
Credit or Letter of Credit Guaranty), an Authorized Officer of Administrative
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Agent) to
the L/C Issuer and Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, or extension) a Letter of Credit Application,
together with any necessary related documents, requesting the issuance of a
Letter of Credit or Letter of Credit Guaranty, or identifying the Letter of
Credit or Letter of Credit Guaranty to be amended, renewed, or extended, the
date of issuance, amendment, renewal, or extension, the date on which such
Letter of Credit or Letter of Credit Guaranty is to expire, the amount of such
Letter of Credit or Letter of Credit Guaranty, the name and address of the
beneficiary thereof, and such other information as shall be necessary to
prepare, amend, renew, or extend such Letter of Credit or Letter of Credit
Guaranty.  If requested by the Agent or the L/C Issuer, the Borrowers also shall
be an applicant under the Letter of Credit Application with respect to any
Letter of Credit that is to be the subject of a Letter of Credit Guaranty.
 
(ii)       The Borrowers and the Lender Group acknowledge and agree that the
letters of credit described in Schedule 2.03A(a)(ii) hereto have previously been
issued by the L/C Issuer for the account of the Borrowers pursuant to the
Existing Agreement, and shall be treated as Letters of Credit for all purposes
of this Agreement.  Each Letter of Credit shall be in form and substance
acceptable to the Agent and the L/C Issuer (in the exercise of their Permitted
Discretion), including the requirement that the amounts payable thereunder must
be payable in Dollars.  If the Agent is obligated to advance funds under a
Letter of Credit Guaranty or the L/C Issuer is obligated to pay under a Letter
of Credit, all Reimbursement Obligations arising therefrom shall immediately and
automatically be deemed to be a Revolving Loan hereunder and, thereafter, shall
bear interest at the rate then applicable to Revolving Loans that are Base Rate
Loans under Section 2.04.  To the extent the Reimbursement Obligations are
deemed to be a Revolving Loan hereunder, the Borrowers’ obligation to repay such
Reimbursement Obligations shall be discharged and replaced by the resulting
Revolving Loan.  Promptly following receipt by the Agent of any payment from the
Borrowers pursuant to this paragraph, the Agent shall apply such payment to the
Reimbursement Obligations paid by itself or, to the extent that Lenders have
made payments pursuant to Section 2.02A to reimburse the Agent, then to such
Lenders and the L/C Issuer as their interest may appear.

 
- 47 -

--------------------------------------------------------------------------------

 
 
(iii)      The Agent shall not provide support, pursuant to the Letter of Credit
Guaranty, if the Agent shall have received written notice from the Required
Lenders on the Business Day immediately preceding the proposed issuance date for
such Letter of Credit that one or more of the conditions precedent in Section
5.02 will not have been satisfied on such date, and the Agent shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 5.02 have been satisfied.
 
(b)         Qualified Import Letters of Credit.  Each Borrower acknowledges and
agrees that certain of the Qualified Import Letters of Credit may provide for
the presentation of time drafts (other than bankers acceptances) to the L/C
Issuer.  If the L/C Issuer accepts such a time draft that is presented under a
Letter of Credit, it is acknowledged and agreed that (i) the Letter of Credit
will require the Agent to reimburse the L/C Issuer for amounts paid on account
of such time draft on or after the maturity date thereof, (ii) the pricing
provisions hereof (including Section 2.03A(c)) shall continue to apply, until
payment of such time draft on or after the maturity date thereof, as if the
Letter of Credit were still outstanding, and (iii) on the date on which the
Agent makes payment to the L/C Issuer of the amounts paid on account of such
time draft, the Borrowers immediately shall reimburse such amount to the Agent
and such amount shall constitute Reimbursement Obligations hereunder.
 
(c)          Letter of Credit Fees.  (i) The Borrowers shall pay the Agent (for
the ratable benefit of the Lenders with a Revolving Credit Commitment, subject
to any letter agreement between the Agent and the individual Lenders), a Letter
of Credit fee (in addition to the charges, commissions, fees, and costs set
forth in paragraph (ii) of this paragraph (c)) which shall accrue at a per annum
rate (x) in the case of standby Letters of Credit, equal to the average daily
undrawn amount of all outstanding standby Letters of Credit times the Applicable
Standby L/C Margin and (y) in the case of Import Letters of Credit, equal to the
average daily undrawn amount of all outstanding Import Letters of Credit times
the Applicable Import L/C Margin, provided that upon the occurrence and during
the continuance of an Event of Default, the Applicable Standby L/C Margin and
the Applicable Import L/C Margin shall be automatically and immediately
increased by two percent (2%).
 
(ii)       L/C Issuer and the Agent Charges.  Any and all charges, commissions,
fees, and costs incurred by the Agent and the L/C Issuer relating to Letters of
Credit and Letter of Credit Guaranties shall be payable pursuant to Section
12.04 of this Agreement and immediately shall be reimbursable by the Borrowers
to the Agent.  The Borrowers shall pay to the Agent the standard charges,
commissions, fees and costs assessed by the L/C Issuer in connection with the
issuance, administration, amendment, extension, renewal, payment or cancellation
of Letters of Credit.
 
(iii)      Charges to the Loan Account.  The Borrowers hereby authorize the
Agent to, and the Agent may, from time to time, charge the Loan Account pursuant
to Sections 2.01A(c) and 4.02 of this Agreement with the amount of any Letter of
Credit fees or charges due under this Section 2.03A.

 
- 48 -

--------------------------------------------------------------------------------

 
 
 
(d)           Authority.  Each Borrower hereby authorizes and directs the L/C
Issuer to deliver to the Agent all instruments, documents, and other writings
and property received by the L/C Issuer pursuant to such Letter of Credit and to
accept and rely upon the Agent’s instructions with respect to all matters
arising in connection with such Letter of Credit and the related Letter of
Credit Application.


ARTICLE III
 
[Intentionally Omitted]
 
ARTICLE IV
 
FEES, PAYMENTS AND OTHER COMPENSATION
 
SECTION 4.01.         [Reserved].
 
SECTION 4.02.         Payments; Computations and Statements.  (a)  The Borrowers
will make each payment under the Revolving Loans not later than 1:00 a.m.
(Boston, Massachusetts time) on the day when due, in lawful money of the United
States of America and in immediately available funds, to the Agent at the
Agent’s Account.  All payments (including all amounts received in the Agent’s
Account from any Cash Management Bank) received by the Agent after 1:00 p.m.
(Boston, Massachusetts time) on any Business Day will be credited to the Loan
Account on the next succeeding Business Day.  All payments shall be made by the
Borrowers without defense, set-off or counterclaim to the Agent and the
Lenders.  Except as provided in Section 2.02, after receipt, the Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Agent will cause to be distributed all interest and
fees received from or for the account of the Borrowers not less than once each
month and in any event promptly after receipt thereof.  The Lenders and the
Borrowers hereby authorize the Agent to, and the Agent may, from time to time,
charge the Loan Account of the Borrowers with any amount due and payable by the
Borrowers under any Loan Document (including any amounts due and payable to
Wells Fargo or its Affiliates in respect of Bank Products up to the amount of
the then extant Bank Product Reserve).  Each of the Lenders and the Borrowers
agree that the Agent shall have the right to make such charges whether or not
any Event of Default or Default shall have occurred and be continuing or whether
any of the conditions precedent in Section 5.02 have been satisfied.  Any amount
charged to the Loan Account of the Borrowers shall be deemed a Revolving Loan
hereunder made by the Lenders to the Borrowers, funded by the Agent on behalf of
the Lenders and subject to Section 2.02 of this Agreement.  The Lenders and the
Borrowers confirm that any charges which the Agent may so make to the Loan
Account of the Borrowers as herein provided will be made as an accommodation to
the Borrowers and solely at the Agent’s discretion.  Whenever any payment to be
made under any such Loan Document shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.  All computations of fees shall be made by
the Agent on the basis of a year of three hundred and sixty (360) days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such fees are payable.  Each determination by
the Agent of an interest rate or fees hereunder shall be presumptive evidence of
such rates and fees for all purposes in the absence of manifest error.

 
- 49 -

--------------------------------------------------------------------------------

 
 
(b)          The Agent shall provide Administrative Borrower, promptly after the
end of each calendar month, a summary statement (in the form from time to time
used by the Agent) of the opening and closing daily balances in the Loan Account
of the Borrowers during such month, the amounts and dates on all Revolving Loans
made to the Borrowers during such month, the amounts and dates of all payments
on account of the Revolving Loans to the Borrowers during such month and the
Revolving Loans to which such payments were applied, the amount of interest
accrued on the Revolving Loans to the Borrowers during such month, any Letters
of Credit issued by the L/C Issuer for the account of the Borrowers during such
month, specifying the face amount thereof, the amount of charges to such Loan
Account and/or Revolving Loans made to the Borrowers during such month to
reimburse the Lenders for drawings made under Letters of Credit, and the amount
and nature of any charges to such Loan Account made during such month on account
of fees, commissions, expenses and other Obligations (except for Bank Product
Obligations).  All entries on any such statement shall, thirty (30) days after
the same is sent, be presumed to be correct absent manifest error.
 
SECTION 4.03.         Sharing of Payments, Etc.   Except as provided in
Section 2.02 hereof, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Obligation in excess of its ratable share of payments on account
of similar obligations obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in such similar obligations
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered.  The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section 4.03 may, to the fullest extent
permitted by law, exercise all its rights (including the Lender’s right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.
 
SECTION 4.04.         Apportionment of Payments.  (a)  Subject to Section 2.02
hereof and to any written agreement among the Agent and the Lenders, all
payments of principal and interest in respect of outstanding Revolving Loans,
all payments of fees (other than the fees set forth in Sections 2.06 hereof to
the extent set forth in a written agreement among the Agent and the Lenders and
the audit and collateral monitoring fee provided for in Section 4.01) and all
other payments in respect of any other Obligations (other than Bank Product
Obligations), shall be allocated by the Agent among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares or otherwise
as provided herein or, in respect of payments not made on account of Revolving
Loans or Letter of Credit Obligations, as designated by the Person making
payment when the payment is made.

 
- 50 -

--------------------------------------------------------------------------------

 
 
(b)          After the occurrence and during the continuance of an Event of
Default, the Agent may, and upon the direction of the Required Lenders shall,
apply all payments in respect of any Obligations and all proceeds of the
Collateral, subject to the provisions of this Agreement (i) first, to pay the
Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due to the Agent or the L/C Issuer until paid in full;
(ii) second, to pay the Obligations in respect of any fees and indemnities then
due to the Lenders until paid in full; (iii) third, ratably to pay interest due
in respect of the Revolving Loans and Agent Advances until paid in full;
(iv) fourth, at the Agent’s election (which election will not be made if such
payment would result in the amount owed by the Borrowers hereunder to exceed the
Borrowing Base), to pay amounts then due and owing by the Loan Parties or their
Subsidiaries in respect of all Bank Products, until paid in full; (v) fifth, to
pay principal of Agent Advances until paid in full; (vi) sixth, ratably to pay
principal of the Revolving Loans and the Letter of Credit Obligations (or to the
extent such Obligations are contingent, to provide cash collateral in respect of
such Obligations) until paid in full; (vii) seventh, to the Agent, to be held by
the Agent, for the benefit Wells Fargo or its Affiliates, as applicable, as cash
collateral in an amount up to the amount of the Bank Product Reserve established
prior to the occurrence of, and not in contemplation of, the subject Event of
Default until the Loan Parties and their Subsidiaries’ obligations in respect of
the then extant Bank Products have been paid in full or the cash collateral
amount has been exhausted; (viii) eighth, to the ratable payment of all other
Obligations (including Bank Product Obligations) then due and payable; and (ix)
ninth, to the Borrowers or such other Person entitled thereto under applicable
law.
 
SECTION 4.05.         Increased Costs and Reduced Return.
 
(a)          If any Lender or the L/C Issuer shall have determined, after the
Effective Date, that the adoption or implementation of, or any change in, any
law, rule, treaty or regulation, or any policy, guideline or directive of, or
any change in the interpretation or administration thereof by, any court,
central bank or other administrative or Governmental Authority, or compliance by
the L/C Issuer or any Lender or any Person controlling any such Lender or the
L/C Issuer with any directive of or guideline from any central bank or other
Governmental Authority or the introduction of or change in any accounting
principles applicable to the L/C Issuer, any Lender, or any Person controlling
any such Lender or the L/C Issuer (in each case, whether or not having the force
of law), shall (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against any Revolving Loan, Letter of Credit or
against assets of or held by, or deposits with or for the account of, or credit
extended by, the L/C Issuer or any Lender, or any Person controlling any such
Lender or the L/C Issuer or (ii) impose on the L/C Issuer or any Lender or any
Person controlling any such Lender or the L/C Issuer or any other condition
regarding this Agreement or any Revolving Loan or Letter of Credit, and the
result of any event referred to in clauses (i) or (ii) above shall be to
increase the cost to the L/C Issuer or any Lender of making any Revolving Loan,
issuing, guaranteeing or participating in any Letter of Credit, or agreeing to
make any Revolving Loan or issue, guaranty or participate in any Letter of
Credit, or to reduce any amount received or receivable by the L/C Issuer or any
Lender hereunder, then, no later than 30 days following demand by the L/C Issuer
or such Lender, the Borrowers shall pay to the L/C Issuer or such Lender such
additional amounts as will compensate the L/C Issuer or such Lender for such
increased costs or reductions in amount.

 
- 51 -

--------------------------------------------------------------------------------

 
 
(b)          If any Lender or the L/C Issuer shall have determined, after the
Effective Date, that any Capital Guideline or adoption or implementation of, or
any change in, any Capital Guideline by the Governmental Authority charged with
the interpretation or administration thereof, or compliance by the L/C Issuer,
any Lender or any Person controlling such L/C Issuer or any Lender with any
Capital Guideline or with any request or directive of any such Governmental
Authority with respect to any Capital Guideline, or the implementation of, or
any change in, any applicable accounting principles (in each case, whether or
not having the force of law), either (i) affects or would affect the amount of
capital required or expected to be maintained by the L/C Issuer, any Lender or
any Person controlling such L/C Issuer or any Lender, and the L/C Issuer or any
Lender determines that the amount of such capital is increased as a direct or
indirect consequence of any Revolving Loans made or maintained, Letters of
Credit issued or any guaranty or participation with respect thereto, or the L/C
Issuer’s, any Lender’s or any such other controlling Person’s other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on the L/C Issuer’s, any Lender’s or any such other controlling Person’s capital
to a level below that which such L/C Issuer, such Lender or such controlling
Person could have achieved but for such circumstances as a consequence of any
Revolving Loans made or maintained, Letters of Credit issued, or any guaranty or
participation with respect thereto or any agreement to make Revolving Loans, to
issue Letters of Credit or such L/C Issuer’s, such Lender’s or such other
controlling Person’s other obligations hereunder (in each case, taking into
consideration such L/C Issuer’s, such Lender’s or such other controlling
Person’s policies with respect to capital adequacy), then, no later than 30 days
following demand by the L/C Issuer or any Lender, the Borrowers shall pay to the
L/C Issuer or such Lender from time to time such additional amounts as will
compensate the L/C Issuer or such Lender for such cost of maintaining such
increased capital or such reduction in the rate of return on L/C Issuer’s, such
Lender’s or such other controlling Person’s capital.
 
(c)          All amounts payable under this Section 4.05 shall bear interest
from the date that is ten days after the date of demand by the L/C Issuer or a
Lender until payment in full to the L/C Issuer or such Lender at the Base
Rate.  A certificate of the L/C Issuer or any Lender claiming compensation under
this Section 4.05 specifying the event herein above described and the nature of
such event shall be submitted by the L/C Issuer or such Lender to Administrative
Borrower, setting forth the additional amount due and an explanation of the
calculation thereof and the L/C Issuer’s or such Lender’s reasons for invoking
the provisions of this Section 4.05, and shall be presumptive evidence of such
additional amounts absent manifest error.
 
SECTION 4.06.         Joint and Several Liability of the Borrowers.
 
(a)          Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, each of the Borrowers hereby accepts joint and several
liability hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Agent and the Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
the other Borrower to accept joint and several liability for the
Obligations.  Each of the Borrowers, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers, with respect to the
payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 4.06), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each of the Borrowers without preferences or distinction
among them.  If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Borrowers will make such payment with respect to, or perform,
such Obligation.  Subject to the terms and conditions hereof, the Obligations of
each of the Borrowers under the provisions of this Section 4.06 constitute the
absolute and unconditional, full recourse Obligations of each of the Borrowers
enforceable against each such Person to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement, the other Loan Documents or any other circumstances whatsoever.

 
- 52 -

--------------------------------------------------------------------------------

 
 
(b)          The provisions of this Section 4.06 are made for the benefit of the
Agent, the Lenders and their successors and assigns, and may be enforced by them
from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agent, the Lenders
or such successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any of the other Borrowers or to
exhaust any remedies available to it or them against any of the other Borrowers
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 4.06 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.
 
(c)          Each of the Borrowers hereby agrees that it will not enforce any of
its rights of contribution or subrogation against the other Borrowers with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agent or the Lenders with respect to
any of the Obligations or any Collateral until such time as all of the
Obligations (other than unasserted contingent indemnification Obligations) have
been paid in full in cash.  Any claim which any Borrower may have against any
other Borrower with respect to any payments to the Agent or the Lenders
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.
 
ARTICLE V
 
CONDITIONS TO LOANS
 
SECTION 5.01.         Conditions Precedent to Effectiveness.  This Agreement
shall become effective as of the Business Day (the “Effective Date”) when each
of the following conditions precedent shall have been satisfied in a manner
satisfactory to the Agent:
 
(a)          Payment of Fees, Etc.   The Borrowers shall have paid on or before
the date of this Agreement all fees, costs, expenses and taxes then payable
pursuant to Sections 2.06 and 12.04.

 
- 53 -

--------------------------------------------------------------------------------

 

(b)          Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to the Agent, the Lenders, or the L/C Issuer pursuant hereto
or thereto on or prior to the Effective Date are true and correct on and as of
the Effective Date as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date) and
(ii) no Default or Event of Default shall have occurred and be continuing on the
Effective Date or would result from this Agreement or the other Loan Documents
becoming effective in accordance with its or their respective terms.
 
(c)          Legality.  The making of the initial Revolving Loans or the
issuance of any Letters of Credit shall not contravene any law, rule or
regulation applicable to the Agent, the Lenders, or the L/C Issuer.
 
(d)          Delivery of Documents.  The Agent shall have received on or before
the Effective Date the following, each in form and substance satisfactory to the
Agent and, unless indicated otherwise, dated the Effective Date:
 
(i)        a Revolving Credit Note payable to the order of each Lender with a
Revolving Credit Commitment, duly executed by the Borrowers;
 
(ii)       a Pledge Agreement and Security Agreement, duly executed by Group,
together with the original stock certificates representing all of the common
stock of the Parent, accompanied by undated stock powers executed in blank and
other proper instruments of assignment;
 
(iii)      the Subordination Agreement and , duly executed by the Borrowers and
the Subordinated Lenders;
 
(iv)      the Ratification and Reaffirmation Agreement, duly executed by the
Borrowers (other than Group) and the Existing Guarantor;
 
(v)       a copy of the resolutions of each Loan Party, certified as of the
Effective Date by an Authorized Officer thereof, authorizing (A) the borrowings
hereunder and the transactions contemplated by the Loan Documents to which such
Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document and the execution and
delivery of the other documents to be delivered by such Person in connection
herewith and therewith;
 
(vi)      a certificate of an Authorized Officer of each Loan Party, certifying
the names and true signatures of the representatives of such Loan Party
authorized to sign each Loan Document to which such Loan Party is or will be a
party and the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized officers;
 
(vii)     a certificate of the appropriate official(s) of the state of
organization and each state of foreign qualification of each Loan Party
certifying as to the subsistence in good standing of, and the payment of taxes
by, such Loan Party in such states, together with confirmation by telephone or
telegram (where available) on the Effective Date from such official(s) as to
such matters;

 
- 54 -

--------------------------------------------------------------------------------

 
 
(viii)    a true and complete copy of the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of each Loan Party, certified as of a date not more than thirty (30)
days prior to the Effective Date by an appropriate official of the state of
organization of such Loan Party;
 
(ix)      a copy of the charter and by-laws, limited liability company
agreement, operating agreement, agreement of limited partnership or other
organizational document of each Loan Party, together with all amendments
thereto, certified as of the Effective Date by an Authorized Officer of such
Loan Party;
 
(x)       an opinion of Graubard Miller, counsel to the Loan Parties, as to such
matters as the Agent may reasonably request;
 
(xi)      a certificate of an Authorized Officer of each Loan Party, certifying
as to the matters set forth in subsection (b) of this Section 5.01;
 
(xii)     a certificate of an Authorized Officer of Group , certifying the names
and true signatures of the persons that are authorized to provide Notices of
Borrowings, Letters of Credit Applications and all other notices under this
Agreement and the other Loan Documents;
 
(xiii)    certified copies of request for copies of information on Form UCC-1,
listing all effective financing statements which name as debtor any Loan Party
and which are filed in the offices specified by the Agent, together with copies
of such financing statements, none of which, except as otherwise agreed in
writing by the Agent, shall cover any of the Collateral and the results of
searches for any tax Lien and judgment Lien filed against such Person or its
property, which results, except as otherwise agreed to in writing by the Agent,
shall not show any such Liens;
 
(xiv)    a certificate of the chief financial officer of each Loan Party with
respect to the matters set forth in Section 6.01(t) hereto, which certificate
shall be in form and substance satisfactory to the Agent;
 
(xv)     evidence of the insurance coverage required by Section 7.01(h) and such
other insurance coverage with respect to the business and operations of the Loan
Parties as the Agent may reasonably request, in each case, where requested by
the Agent, with such endorsements as to the named insureds or loss payees
thereunder as the Agent may request and providing that such policy may be
terminated or canceled (by the insurer or the insured thereunder) only upon
30 days' prior written notice to the Agent and each such named insured or loss
payee, together with evidence of the payment of all premiums due in respect
thereof for such period as the Agent may request; and
 
(xvi)    such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agent in form and substance, as the Agent
may reasonably request.

 
- 55 -

--------------------------------------------------------------------------------

 

(e)          Material Adverse Change.  The Agent shall have determined, in its
sole judgment exercised reasonably and after giving effect to the Acquisition
Documents and the transactions contemplated hereby and by the other Loan
Documents, that no material adverse change shall have occurred in the business,
operations, condition (financial or otherwise), properties or prospects of any
Loan Party since July 30, 2007.
 
(f)          Subordinated Loan Agreement.  The Agent shall have received
evidence that the Subordinated Loan Agreement has been amended, in form and
substance reasonably satisfactory to the Agent, to (i) defer maturity of the
Subordinated Indebtedness until July 28, 2012 and (ii) reflect the conversion of
the Tranche A/B Term Loans described therein into the Preferred Equity
Interests, pursuant to the Subordinated Loan Agreement Amendment.
 
(g)         [Reserved].
 
(h)         [Reserved].
 
(i)          Cash Management System.  The cash management system of Group and
its Subsidiaries shall be satisfactory to the Agent determined by the Agent in
good faith.
 
(j)          Financial Projections.  The Agent shall have received the Plan
Projections and the financial projections described in Section 6.01(g)(iii)
hereof, which Plan Projections and projections must be in form and substance
satisfactory to the Agent determined by the Agent in good faith.
 
(k)         Due Diligence.  The Agent shall have completed its financial and
legal due diligence with respect to each Loan Party and the Collateral and the
results thereof shall be acceptable to the Agent, in its sole and absolute
discretion exercised in good faith.
 
(l)          Proceedings; Receipt of Documents.  All proceedings in connection
with the making of the initial Revolving Loans or the issuance of the initial
Letter of Credit and the other transactions contemplated by this Agreement and
the other Loan Documents, and all documents incidental hereto and thereto, shall
be reasonably satisfactory to the Agent and its counsel, and the Agent and such
counsel shall have received all such information and such counterpart originals
or certified or other copies of such documents as the Agent or such counsel may
reasonably request.
 
(m)        Acquisition Documents.  Evidence of consummation of the Acquisition
contemplated by the Acquisition Agreement (with no waiver of the terms or
conditions thereof without the prior written consent of the Agent).
 
SECTION 5.02.         Conditions Precedent to all Revolving Loans and Letters of
Credit.  The obligation of the Agent or any Lender to make any Revolving Loan or
of the Agent to assist the Borrowers in establishing or opening any Letter of
Credit is subject to the fulfillment, in a manner reasonably satisfactory to the
Agent, of each of the following conditions precedent:
 
(a)         Payment of Fees, Etc.   The Borrowers shall have paid all fees,
costs, expenses and taxes then payable by the Borrowers pursuant to this
Agreement and the other Loan Documents, including, without limitation, Sections
2.06 and 12.04 hereof.

 
- 56 -

--------------------------------------------------------------------------------

 
 
(b)         Representations and Warranties; No Event of Default.  The following
statements shall be true and correct, and the submission by Administrative
Borrower to the Agent of a Notice of Borrowing with respect to each such
Revolving Loan, and the Borrowers’ acceptance of the proceeds of such Revolving
Loan, or the submission by the Borrowers of a Letter of Credit Application with
respect to a Letter of Credit, and the issuance of such Letter of Credit, shall
each be deemed to be a representation and warranty by the Borrowers on the date
of such Revolving Loan or the date of issuance of Letter of Credit
that:  (i) the representations and warranties contained in Article VI and in
each other Loan Document, certificate or other writing delivered to the Agent,
the Lenders or the L/C Issuer pursuant hereto or thereto on or prior to the date
of such Revolving Loan or Letter of Credit that are subject to materiality or
Material Adverse Effect qualifications shall be true and correct in all respects
and the representations and warranties contained in Article VI hereof and in
each other Loan Document, certificate or other writing delivered to the Agent,
the Lenders or the L/C Issuer pursuant hereto or thereto that are not subject to
materiality or Material Adverse Effect qualifications shall be true and correct
in all material respects, in each case, on and as of such date as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date), (ii) at the time of and after
giving effect to the making of such Revolving Loan and the application of
proceeds thereof or at the time of issuance of such Letter of Credit, no Default
or Event of Default has occurred and is continuing or would result from the
making of the Revolving Loan to be made, or the issuance of such Letter of
Credit to be issued, on such date and (iii) the conditions set forth in this
Section 5.02 have been satisfied as of the date of such request.
 
(c)         Borrowing Base Certificate.  The Agent shall have received the most
recent Borrowing Base Certificate (together with all supporting documentation)
required by Section 7.01(a).
 
(d)         Legality.  The making of such Revolving Loan or the issuance of such
Letter of Credit shall not contravene any law, rule or regulation applicable to
the Agent, the Lenders, or the L/C Issuer.
 
(e)         Notices.  The Agent shall have received (i) a Notice of Borrowing
pursuant to Section 2.02 hereof or (ii) a Letter of Credit Application pursuant
to Section 2.03A hereof.
 
(f)         Delivery of Documents.  The Agent shall have received such other
agreements, instruments, approvals, opinions and other documents, each
reasonably satisfactory to the Agent in form and substance, as the Agent may
reasonably request.
 
(g)         Proceedings; Receipt of Documents.  All proceedings in connection
with the making of such Revolving Loan or the issuance of such Letter of Credit
and the other transactions contemplated by this Agreement and the other Loan
Documents, and all documents incidental hereto and thereto, shall be reasonably
satisfactory to the Agent and its counsel, and the Agent and such counsel shall
have received all such information and such counterpart originals or certified
or other copies of such documents, in form and substance reasonably satisfactory
to the Agent, as the Agent or such counsel may reasonably request.

 
- 57 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 6.01.         Representations and Warranties.  Each Borrower hereby
represents and warrants to the Agent and the Lenders and the L/C Issuer as
follows:
 
(a)         Organization, Good Standing, Etc.   Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly authorized or qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be qualified or
in good standing could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
(b)         Authorization, Etc.   The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, any applicable law, any Material Contract or any agreement,
instrument or other document evidencing, governing or securing any Indebtedness
of such Loan Party, (iii) do not and will not contravene any other agreement,
instrument or document binding on or otherwise affecting it or any of its
properties, to the extent the obligation thereunder is material or to the extent
such contravention (either individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect, (iv) do not and will not result in
or require the creation of any Lien (other than pursuant to any Loan Document)
upon or with respect to any of its properties, and (v) do not and will not
result in any suspension, revocation, impairment, forfeiture or non-renewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except where such suspension, revocation, impairment,
forfeiture or non-renewal could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(c)         Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of any Loan Document to which it is or will be a party.
 
(d)         Execution and Binding Effect.  Each of the Loan Documents required
to be executed and delivered on or prior to the date hereof has been duly and
validly executed and delivered by each of the Loan Parties which is a party
thereto and constitute legal, valid and binding obligations of each of the Loan
Parties which is a party thereto enforceable in accordance with the terms hereof
or thereof.  Each Loan Document that is not required to be executed and
delivered by any Loan Party prior to the Effective Date, when executed and
delivered, will be validly executed and delivered by the Loan Party thereto, and
will constitute legal, valid and binding obligations of the Loan Party thereto,
enforceable in accordance with the terms thereof.

 
- 58 -

--------------------------------------------------------------------------------

 
 
(e)         Subsidiaries.  Schedule 6.01(e) is a complete and correct
description of the name, jurisdiction of incorporation and ownership of the
outstanding Capital Stock of such Subsidiaries of Group in existence on the date
hereof.  All of the issued and outstanding Capital Stock of such Subsidiaries
has been validly issued and are fully paid and nonassessable, and the holders
thereof are not entitled to any preemptive, first refusal or other similar
rights.  Except as indicated on such Schedule, all such Capital Stock is owned
by Group or one or more of its wholly-owned Subsidiaries, free and clear of all
Liens.
 
(f)          Litigation; Commercial Tort Claims.  Except as set forth in
Schedule 6.01(f), (i) there is no pending or, to the knowledge of any Loan
Party, threatened action, suit or proceeding affecting any Loan Party before any
court or other Governmental Authority or any arbitrator that (A) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or (B) relates to this Agreement, the Revolving Notes or any
other Loan Document or any transaction contemplated hereby or thereby and (ii)
as of the Effective Date, none of the Loan Parties holds any commercial tort
claim for more than $50,000 in respect of which a claim has been filed in a
court of law or a written notice by an attorney has been given to a potential
defendant.
 
(g)         Financial Condition.
 
(i)        Since June 30, 2007 no event or development has occurred that has had
or could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
(ii)       Group has heretofore furnished to the Lenders a schedule of projected
cash receipts, cash disbursements and monthly cash flows of Group and its
Subsidiaries prepared on a monthly basis through July 26, 2008.  Such
projections are believed by Group at the time furnished to be reasonable, have
been prepared on a reasonable basis and in good faith by Group, and have been
based on assumptions believed by Group to be reasonable at the time made and
upon the best information then reasonably available to Group, and Group is not
aware of any facts or information that would lead it to believe that such
projections, as so updated, are incorrect or misleading in any material respect.
 
(iii)      Group has heretofore furnished to the Lenders the Plan Projections,
which include projected monthly balance sheets, income statements and statements
of cash flows of Group and its Subsidiaries for the forthcoming year following
the Effective Date, month by month.  Such projections, as so updated, are
believed by Group at the time furnished to be reasonable, have been prepared on
a reasonable basis and in good faith by Group, and have been based on
assumptions believed by Group to be reasonable at the time made and upon the
best information then reasonably available to Group, and Group is not aware of
any facts or information that would lead it to believe that such projections, as
so updated, are incorrect or misleading in any material respect.

 
- 59 -

--------------------------------------------------------------------------------

 
 
(h)         Compliance with Law, Etc.  No Loan Party is in violation of (i) its
organizational documents, (ii) any law, rule, regulation, judgment or order of
any Governmental Authority applicable to it or any of its material property or
assets, or (iii) any term of any agreement or instrument (including, without
limitation, any Material Contract) binding on or otherwise affecting it or any
of its properties, except in the case of clauses (ii) or (iii), where such
violation could not reasonably be expected to have a Material Adverse Effect
(either individually or in the aggregate).
 
(i)           ERISA.  Except as set forth on Schedule 6.01(i), (i) each Employee
Plan is in substantial compliance with ERISA and the Internal Revenue Code,
(ii) no Termination Event has occurred nor is reasonably expected to occur with
respect to any Employee Plan, (iii) the most recent annual report (Form 5500
Series) with respect to each Employee Plan, including any required Schedule B
(Actuarial Information) thereto, copies of which have been filed with the
Internal Revenue Service and delivered to the Agent, is complete and correct and
fairly presents the funding status of such Employee Plan, and since the date of
such report there has been no material adverse change in such funding status,
(iv) no Employee Plan had an accumulated or waived funding deficiency or
permitted decreases which would create a deficiency in its funding standard
account or has applied for an extension of any amortization period within the
meaning of Section 412 of the Internal Revenue Code at any time during the
previous sixty (60) months, and (v) no Lien imposed under the Internal Revenue
Code or ERISA exists or is likely to arise on account of any Employee Plan
within the meaning of Section 412 of the Internal Revenue Code at any time
during the previous sixty (60) months.  Except as set forth on Schedule 6.01(i),
none of the Loan Parties or any of their ERISA Affiliates have incurred any
withdrawal liability under ERISA with respect to any Multiemployer Plan, or are
aware of any facts indicating that the Loan Parties or any of their ERISA
Affiliates may in the future incur any such withdrawal liability.  Except as set
forth on Schedule 6.01(i), there is no claim against any employee benefit plan
(as defined in Section 3.(3) of ERISA) sponsored or maintained by any Loan Party
(except routine individual claims for benefits) that could reasonably be
expected to have a Material Adverse Effect.  Except as required by Section 4980B
of the Internal Revenue Code or Section 601 of ERISA, none of the Loan Parties
or any of their ERISA Affiliates maintains an employee welfare benefit plan (as
defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant’s termination of employment.  None of the Loan Parties or any of
their ERISA Affiliates has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act (“WARN”) or similar state law, which
remains unpaid or unsatisfied.  The hours worked and payments made to employees
of any Loan Party have not been in violation of the Fair Labor Standards Act or
any other applicable legal requirements.  All material payments due from any
Loan Party on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party.  No Loan Party or ERISA Affiliate has engaged in a prohibited
transaction, as defined in Section 4975 of the IRC, in connection with any Plan,
which would subject any Loan Party to a material tax on prohibited transactions
imposed by Section 4975 of the Internal Revenue Code.

 
- 60 -

--------------------------------------------------------------------------------

 
(j)           Taxes, Etc.   All Federal, state and local tax returns and other
reports required by applicable law to be filed by any Loan Party have been
filed, or extensions have been obtained, and all taxes, assessments and other
governmental charges imposed upon any Loan Party or any property of any Loan
Party and which have become due and payable on or prior to the date hereof have
been paid, except to the extent contested in good faith by proper proceedings
which stay the imposition of any penalty, fine or Lien resulting from the
non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof.
 
(k)         Regulation U.  None of the Loan Parties is nor will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U or X), and no proceeds of
any Revolving Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.
 
(l)          Nature of Business.  None of the Loan Parties is engaged in any
business other than developing, producing and selling specialty apparel and
related products.
 
(m)        Adverse Agreements, Etc.   None of the Loan Parties is subject to any
charter, limited liability company agreement, partnership agreement or other
corporate, partnership or limited liability company restriction or any judgment,
order, regulation, ruling or other requirement of a court or other Governmental
Authority, which has, or in the future could reasonably be expected to have, a
Material Adverse Effect.
 
(n)         Permits, Etc.   Each Loan Party has, and is in compliance with, all
material permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except where the failure to have
any of the foregoing or the lack of compliance therewith, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except where such suspension,
revocation, impairment, forfeiture or non-renewal, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(o)         Properties.  (i)  Each Loan Party has good and marketable title to,
or valid leasehold interests in, all property and assets material to its
business, free and clear of all Liens except Permitted Liens.  The properties
are in good working order and condition, ordinary wear and tear excepted.
 
(ii)           Schedule 6.01(o) sets forth a complete and accurate list as of
the Effective Date, of the location, by state and street address, of all real
property owned or leased by each Loan Party.  As of the Effective Date, each
Loan Party has valid leasehold interests in the Leases described on Schedule
6.01(o) to which it is a party.  Schedule 6.01(o) sets forth with respect to
each such Lease, the commencement date, termination date, renewal options (if
any) and annual base rents.  Each such Lease is valid and enforceable in
accordance with its terms in all material respects and is in full force and
effect.  No consent or approval of any landlord or other third party in
connection with any material Lease is necessary for any Loan Party to enter into
and execute the Loan Documents to which it is a party, except as set forth on
Schedule 6.01(o).  To the best knowledge of any Loan Party, no Loan Party is in
default of its obligations thereunder, and no Loan Party (or any other party to
any such Lease) has at any time received any notice of default which remains
uncured under any such material Lease and, as of the Effective Date, no event
has occurred which, with the giving of notice or the passage of time or both,
would constitute a default by a Loan Party under any such material Lease.
 
- 61 -

--------------------------------------------------------------------------------


 
(iii)          Each Loan Party acknowledges that Lender has established as of
the date hereof and will maintain an Availability Reserve that shall include (A)
reserves for unpaid rent, and (B) reserves for each of the Borrowers’ locations
in a Landlord Lien State or in a One Turn State for which a consent, waiver and
subordination, in form and substance satisfactory to the Agent, has not been
received (it being understood that no Loan Party makes any representation or
warranty (I) about the sufficiency of such Availability Reserve nor (II) as to
which states constitute Landlord Lien States or One Turn States).  Such
Availability Reserve shall be reduced, but only if no Event of Default has
theretofore occurred, upon the furnishing to the Lender of a consent, waiver and
subordination (in form satisfactory to the Lender) by the landlord for the
subject location.  Without duplication of any Availability Reserve described in
this Section 6.01(o)(iii), the Lender may establish an Availability Reserve for
unpaid rent at any location.
 
(p)         Full Disclosure.  Each Loan Party has disclosed to the Agent all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  None
of the other reports, financial statements, certificates or other written
information furnished by or on behalf of any Loan Party to the Agent in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which it
was made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results).  There
is no contingent liability or fact known to such Loan Party that could
reasonably be expected to have a Material Adverse Effect which has not been set
forth in a footnote included in the financial statements or a schedule hereto.
 
(q)         Environmental Matters.  Except as set forth on Schedule 6.01(q),
(i) the operations of each Loan Party are in compliance in all material respects
with Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or a predecessor in interest, or at any
disposal or treatment facility which received Hazardous Materials generated by
any Loan Party or any predecessor in interest which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against any Loan Party or any
predecessor in interest nor does any Loan Party have knowledge or notice of any
threatened or pending Environmental Action against any Loan Party or any
predecessor in interest which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (iv) no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect; (v) no property now or formerly owned or
operated by a Loan Party has been used as a treatment or disposal site for any
Hazardous Material; (vi) no Loan Party has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (vii) each Loan Party
holds all licenses, permits and approvals required under any Environmental Laws
in connection with the operation of the business carried on by it, except for
such licenses, permits and approvals as to which a Loan Party’s failure to
maintain or comply with, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and (viii) no Loan
Party has received any notification pursuant to any Environmental Laws that (A)
any work, repairs, construction or Capital Expenditures are required to be made
as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
- 62 -

--------------------------------------------------------------------------------


 
(r)          Insurance.  Each Loan Party keeps its property adequately insured
and maintains (i) insurance to such extent and against such risks, including
fire, as is customary with companies in the same or similar businesses,
(ii) workmen’s compensation insurance in the amount required by applicable law,
(iii) public liability insurance, which shall include product liability
insurance, in the amount customary with companies in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, and (iv) such other insurance as may be required
by law or as may be reasonably required by the Agent (including, without
limitation, against larceny, embezzlement or other criminal
misappropriation).  Schedule 6.01(r) sets forth a list of all insurance
maintained by each Loan Party on the Effective Date.
 
(s)         Use of Proceeds.  The proceeds of the Revolving Loans shall be used
solely (i) for general corporate purposes that are consistent with the
Borrowers’ business plan (including, without limitation, the financing of
working capital and Capital Expenditures), and (ii) to fund Capital Expenditure
requirements to include new store openings.
 
(t)          Sufficient Capital.  After giving effect to the transactions
contemplated by this Agreement and before and after giving effect to each
Revolving Loan and the incurrence of any Letter of Credit Obligation:  (i) no
Loan Party nor any of its Subsidiaries expects that final judgments against any
Loan Party or any of its Subsidiaries in actions for money damages with respect
to pending or, to its knowledge, threatened litigation will be rendered at a
time when, or in an amount such that, such Loan Party will be unable to satisfy
any such judgments promptly in accordance with their terms (taking into account
the maximum reasonable amount of such judgments in any such actions and the
earliest reasonable time at which such judgments might be rendered and the cash
available to each Loan Party or any of its Subsidiaries, after taking into
account all other payments on or in respect of Indebtedness and insurance
proceeds (including their Contingent Obligations)); (ii) no Loan Party or any of
its Subsidiaries has incurred or will incur Indebtedness beyond its ability to
pay such Indebtedness as such Indebtedness matures (taking into account the
timing and amounts of cash to be received by such Loan Party or any of its
Subsidiaries from any source, and of amounts to be payable on or in respect of
Indebtedness of such Loan Party or any of its Subsidiaries and the amounts
referred to in the preceding clause (i)); (iii) each Loan Party anticipates that
such Loan Party and each of its respective Subsidiaries, after taking into
account all other anticipated uses of the cash of such Loan Party or any of its
Subsidiaries, shall be able to pay all amounts on or in respect of Indebtedness
of such Loan Party or any of its Subsidiaries when such amounts are required to
be paid; and (iv) each Loan Party and each of its respective Subsidiaries will
have sufficient capital with which to conduct its present and presently proposed
business and the property of such Loan Party and each of its respective
Subsidiaries does not constitute unreasonably small capital with which to
conduct its present or proposed business.
 
- 63 -

--------------------------------------------------------------------------------


 
(u)         Location of Bank Accounts.  Schedule 6.01(u) sets forth a complete
and accurate list as of the Effective Date of all deposit, checking and other
bank accounts, all securities and other accounts maintained with any broker
dealer and all other similar accounts maintained by each Loan Party, together
with a description thereof (i.e., the bank or broker dealer at which such
deposit or other account is maintained and the account number and the purpose
thereof).
 
(v)         Intellectual Property.  Each Loan Party owns or licenses or
otherwise has the right to use all licenses, permits, trademarks, trademark
applications, patents, patent applications, service marks, trade names,
copyrights, copyright applications, franchises, authorizations and other
intellectual property rights that are necessary for the operations of its
businesses, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for such infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Set forth on Schedule 6.01(v) is a complete and
accurate list as of the Effective Date of all trademarks, trademark
applications, trade names, material licenses, permits, patents, patent
applications, service marks, copyrights, copyright applications, franchises,
authorizations and other intellectual property rights of each Loan Party.  No
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  To the best knowledge of each Loan Party, no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or proposed, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(w)        Material Contracts.  Set forth on Schedule 6.01(w) is a complete and
accurate list as of the Effective Date of all Material Contracts (other than
Loan Documents) of each Loan Party, showing the parties and subject matter
thereof and amendments and modifications thereto.  Each such Material Contract
(i) is in full force and effect and is binding upon and enforceable against each
Loan Party that is a party thereto and, to the best knowledge of such Loan
Party, all other parties thereto in accordance with its terms, (ii) has not been
otherwise amended or modified, (iii) is not in default due to the action of any
Loan Party or (iv) to the best knowledge of any Loan Party, is not in default
due to the action of any other party thereto, except to the extent any such
default could not reasonably be expected to have a Material Adverse Effect.
 
- 64 -

--------------------------------------------------------------------------------


 
(x)          Holding Company and Investment Company Acts.  None of the Loan
Parties is (i) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company”, as such terms are defined in
the Public Utility Holding Company Act of 1935, as amended, or (ii) an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.
 
(y)         Employee and Labor Matters.  (i)  There is (A) no unfair labor
practice complaint pending or, to the best knowledge of any Loan Party,
threatened against any Loan Party before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
which arises out of or under any collective bargaining agreement, (B) no strike,
labor dispute, slowdown, stoppage or similar action or grievance pending or
threatened against any Loan Party and (C) to the best knowledge of any Loan
Party, no union representation question existing with respect to the employees
of any Loan Party and no union organizing activity taking place with respect to
any of the employees of any of them.
 
(z)          Name; Jurisdiction of Organization; Organizational ID Number; Chief
Place of Business; Chief Executive Office; FEIN.  Schedule 6.01(z) sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
each Loan Party, (ii) the jurisdiction of organization of each Loan Party,
(iii) the organizational identification number of each Loan Party (or indicates
that such Loan Party has no organizational identification number), (iv) each
place of business of each Loan Party, (v) the chief executive office of each
Loan Party and (vi) the federal employer identification number of each Loan
Party.
 
(aa)       [Reserved].
 
(bb)       Security Interests.  Each Security Agreement creates in favor of the
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral secured thereby.  No further recordings or filings
are or will be required in connection with the creation, perfection or
enforcement of such security interests and Liens with respect to Collateral that
may be perfected by the filing of financing statements and recordings in the
United States Patent and Trademark Office and the United States Copyright
Office, other than (i) the filing of continuation statements in accordance with
applicable law, and (ii) the recording of the Collateral Assignments for
Security pursuant to each Security Agreement in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, with
respect to after-acquired U.S. patent and trademark applications and
registrations and U.S. copyrights.
 
(cc)        Representations and Warranties in Documents; No Default.  All
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct in all respects at the time as of which such
representations were made and on the Effective Date (except to the extent that
such representations and warranties relate solely to an earlier date).  No Event
of Default has occurred and is continuing and no condition exists which
constitutes a Default or an Event of Default under or with respect to the Loan
Documents or which constitutes a default or an event of default under or with
respect to the Acquisition Documents.
 
- 65 -

--------------------------------------------------------------------------------


 
(dd)       Credit Card Processors.  Schedule 6.01(dd) sets forth a complete list
of all Credit Card Processors, which includes any “instant credit” providers and
any other arrangements to which any of the Borrowers is a party with respect to
the payment to the Borrowers of the proceeds of all credit card charges for
sales by the Borrowers.
 
(ee)        Schedules.  All of the information which is required to be scheduled
to this Agreement is set forth on the Schedules attached hereto, is correct and
accurate in all material respects and does not omit to state any information
material thereto.
 
(ff)         Acquisition.  The Acquisition, Merger and other transactions
described in the Acquisition Agreement and the documents relating thereto
(collectively, with the Acquisition Agreement, the “Acquisition Documents”) have
been effected in compliance in all material respects with all applicable Laws
and otherwise in accordance with all material provisions of the Acquisition
Documents and all conditions of the transactions described in the Acquisition
Documents have been satisfied in full or waived (after receiving the consent of
the Agent with respect to any waiver that is adverse to the Lenders in any
material respect).  To the knowledge of the Borrowers, all material consents and
approvals of any Governmental Agency and all material consents and approvals of
any other Person necessary to effectuate the transactions described in the
Acquisition Documents have been obtained.
 
ARTICLE VII
 
COVENANTS
 
SECTION 7.01.           Affirmative Covenants.  So long as any principal of or
interest on any Revolving Loan, Reimbursement Obligation, Letter of Credit
Obligation or any other Obligation (whether or not due), other than unasserted
contingent indemnity Obligations, shall remain unpaid or any Lender shall have
any Revolving Credit Commitment hereunder, the Loan Parties will, unless the
Required Lenders shall otherwise consent in writing:
 
(a)         Collateral Reporting.  Provide the Agent (and if so requested by the
Agent, with copies for each Lender) with the documents set forth on Schedule
7.01(a) in accordance with the delivery schedule set forth thereon.  Any
Borrowing Base Certificate furnished pursuant to this subsection shall be
effective from and including the date such Borrowing Base Certificate is duly
received by the Agent but not including the date on which a subsequent Borrowing
Base Certificate is received by the Agent, unless the Agent disputes the
eligibility of any property for inclusion in the calculation of the Borrowing
Base or the valuation thereof by notice of such dispute to the Borrowers, and in
the event of any dispute about the eligibility of any property for inclusion in
the calculation of the Borrowing Base or the valuation thereof, the Agent’s good
faith judgment shall control.
 
(b)         Financial Statements, Reports, Certificates.  Deliver to the Agent,
with copies to each Lender:
 
- 66 -

--------------------------------------------------------------------------------


 
(i)           as soon as available, but in any event within forty-five (45) days
after the end of each month during each of Group’s Fiscal Years:
 
(A)         a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Group’s and its Subsidiaries’ operations during
the previous month;
 
(B)         a certificate signed by the chief financial officer of Group to the
effect that:
 
(1)           the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Group and its Subsidiaries,
 
(2)           the representations and warranties of the Borrowers contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that any such representations and warranties
expressly relate solely to an earlier date, in which case such representations
and warranties were true and correct in all material respects on such earlier
date), and
 
(3)           there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action the
Borrowers have taken, are taking, or propose to take with respect thereto);
 
(ii)          as soon as available, but in any event within ninety (90) days
after the end of each of Group’s fiscal years:
 
(A)         financial statements of Group and its Subsidiaries for each such
fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management);
 
(iii)           as soon as available, but in any event within thirty (30) days
prior to the start of each of Group’s fiscal years, copies of the Borrowers’
business plan, in form and substance (including as to scope and underlying
assumptions) satisfactory to the Agent, in its Permitted Discretion, for the
forthcoming year, month by month, certified by the chief financial officer of
Group as being such officer’s good faith best estimate of the financial
performance of Group and its Subsidiaries during the period covered thereby (it
being understood that (A) such information will be prepared by Group in good
faith based upon assumptions believed to be reasonable at the time and based
upon the best information then reasonably available to Group, and (B) Agent may
in its Permitted Discretion, but shall not be under any obligation to, revise
financial covenants set forth in Section 7.02 as a result of its review of such
business plans and/or create or expand Reserves).
 
- 67 -

--------------------------------------------------------------------------------


 
(iv)         if and when filed by any Loan Party:
 
(A)         Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,
 
(B)          any other filings made by any Loan Party with the SEC,
 
(C)          copies of the federal income tax returns of each Borrower, and any
amendments thereto, filed with the Internal Revenue Service, and
 
(D)         any other written information that is provided by Group to the
holders of its Capital Stock (as such) generally;
 
(v)          if and when filed by any Borrower and as requested by Agent,
evidence of payment satisfactory to the Agent (in its Permitted Discretion) of
applicable excise taxes in each jurisdiction in (A) which any Borrower conducts
business or is required to pay any such excise tax, (B) where any Borrower’s
failure to pay any such applicable excise tax would result in a Lien on the
properties or assets of any Borrower, or (C) where any Borrower’s failure to pay
any such applicable excise tax, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
 
(vi)         no less than two times a week, a report on the Borrowers’ Eligible
Credit Card Accounts, in form and substance reasonably satisfactory to the
Agent;
 
(vii)        promptly after submission to any Government Authority unless
prohibited by applicable law, all documents and information furnished to such
Government Authority in connection with any investigation of any Loan Party
other than routine inquiries by such Governmental Authority;
 
(viii)      as soon as possible, and in any event within three days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer setting forth the details of such
Event of Default, Default, other event or Material Adverse Effect and the action
which Group and its Subsidiaries propose to take with respect thereto;
 
- 68 -

--------------------------------------------------------------------------------


 
(ix)         (A) as soon as possible and in any event (1) within ten (10) days
after any Loan Party or any ERISA Affiliate thereof knows or has reason to know
that any Termination Event described in clause (i) of the definition of
Termination Event with respect to any Employee Plan has occurred, (2) within ten
(10) days after any Borrower or any ERISA Affiliate thereof knows or has reason
to know that any other Termination Event with respect to any Employee Plan has
occurred, or (3) within ten (10) days after any Loan Party or any ERISA
Affiliate thereof knows or has reason to know that an accumulated funding
deficiency has been incurred or an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including installment payments) or an extension of any amortization period
under Section 412 of the Internal Revenue Code with respect to an Employee Plan,
a statement of an Authorized Officer setting forth the details of such
occurrence and the action, if any, which such Loan Party or such ERISA Affiliate
proposes to take with respect thereto, (B) promptly and in any event within
three days after receipt thereof by any Loan Party or any ERISA Affiliate
thereof from the PBGC, copies of each notice received by any Loan Party or any
ERISA Affiliate thereof of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan, (C) promptly and in any event within
ten (10) days after the filing thereof with the Internal Revenue Service if
requested by the Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Employee Plan and
Multiemployer Plan, (D) promptly and in any event within ten (10) days after any
Loan Party or any ERISA Affiliate thereof knows or has reason to know that a
required installment within the meaning of Section 412 of the Internal Revenue
Code has not been made when due with respect to an Employee Plan, (E) promptly
and in any event within three days after receipt thereof by any Loan Party or
any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or from the
PBGC, a copy of each notice received by any Loan Party or any ERISA Affiliate
thereof concerning the imposition or amount of withdrawal liability under
Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within ten (10) days after any Loan Party or any ERISA Affiliate thereof
send notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;
 
(x)          promptly after the commencement thereof but in any event not later
than 5 days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
 
(xi)         [Reserved].
 
(xii)        promptly after the sending or filing thereof, copies of all
statements, reports and other information Group or any other Loan Party sends to
any holders of its Indebtedness or its securities or files with the SEC or any
national (domestic or foreign) securities exchange, provided that the Loan Party
may redact confidential information contained in any such statement, report or
other information if it provides a summary of the nature of the information
redacted to the Agent;
 
(xiii)       promptly upon receipt thereof, copies of all financial reports
including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and
 
(xiv)       promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as the Agent
may from time to time may reasonably request.
 
In addition to the financial statements referred to in clauses (i) and (ii)
above, the Borrowers agree to deliver financial statements prepared on both a
consolidated and consolidating basis.  The Borrowers agree that, upon prior
notice if no Default or Event of Default exists and without any notice if any
Default or Event of Default exists, their independent certified public
accountants are authorized to communicate with the Agent and to release to the
Agent whatever financial information concerning the Borrowers that the Agent
reasonably may request.  Each Borrower waives the right to assert a confidential
relationship, if any, it may have with any accounting firm or service bureau in
connection with any information requested by the Agent pursuant to or in
accordance with this Agreement, and agrees that the Agent may contact directly
any such accounting firm or service bureau in order to obtain such information.
 
- 69 -

--------------------------------------------------------------------------------


 
(c)          Additional Guaranties and Collateral Security.  Cause each Domestic
Subsidiary of any Loan Party to execute and deliver to the Agent promptly, and
in any event within three days after the formation, acquisition or change in
status thereof (A) a Guaranty guaranteeing the Obligations, (B) a Security
Agreement, (C) if such Domestic Subsidiary has any Subsidiaries, a Pledge
Agreement, together with (x) certificates evidencing all of the Capital Stock
pledged thereunder, (y) undated stock powers executed in blank with signature
guaranteed, and (z) such opinion of counsel and such approving certificate of
such Subsidiary as the Agent may request (in its Permitted Discretion), (D) one
or more Mortgages creating on the real property owned by such Subsidiary in fee
simple a perfected, first priority Lien (subject to Permitted Liens) on such
real property, a Title Insurance Policy covering such real property, a current
ALTA survey thereof and a surveyor’s certificate, each in form and substance
reasonably satisfactory to the Agent, together with such other agreements,
instruments and documents as the Agent may reasonably require, and (E) such
other agreements, instruments, approvals, legal opinions or other documents
reasonably requested by the Agent in order to create, perfect, establish the
first priority (subject to Permitted Liens) of or otherwise protect any Lien
purported to be covered by any such security agreement, Pledge Agreement or
Mortgage or otherwise to effect the intent that such Subsidiary shall become
bound by all of the terms, covenants and agreements contained in the Loan
Documents and that all property and assets of such Subsidiary shall become
Collateral for the Obligations.
 
(d)         Compliance with Laws, Etc.   Comply, and cause each of their
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations and orders (including, without limitation, all Environmental
Laws, and the Acquisition Documents), such compliance to include, without
limitation, (i) paying before the same become delinquent all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any of its properties, and (ii) paying all lawful claims which if unpaid
might become a Lien or charge upon any of its properties, except, with respect
to all covenants in this Section 7.01(d), to the extent contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof.
 
(e)          Preservation of Existence, Etc.   Except to the extent permitted by
Section 7.02(d)(ii) and except as disclosed in writing to the Agent prior to the
Effective Date, maintain and preserve, and cause each of their Subsidiaries to
maintain and preserve, their existence, rights and privileges, and become or
remain duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by them or in which the transaction
of their business makes such qualification necessary, except to the extent that
the failure to remain so qualified and in good standing could not reasonably be
expected to result in a Material Adverse Effect.
 
- 70 -

--------------------------------------------------------------------------------


 
(f)          Keeping of Records and Books of Account.  Keep, and cause each of
their Subsidiaries to keep, adequate records and books of account, with complete
entries made in accordance with GAAP.
 
(g)         Inspection Rights.  Permit, and cause each of their Subsidiaries to
permit, the Agent or representatives thereof at any time and from time to time
during normal business hours, in the absence of a continuing Event of Default
upon reasonable notice and if an Event of Default exists without notice, and at
the expense of the Borrowers, to examine and make copies of and abstracts from
their records and books of account, to visit and inspect their properties, to
verify materials, leases, notes, accounts receivable, deposit accounts and other
assets of the Loan Parties and their Subsidiaries, to conduct audits, physical
counts, valuations, appraisals, environmental assessments or examinations and to
discuss their affairs, finances and accounts with any of the directors,
officers, managerial employees, independent accountants or other representatives
thereof.  The Borrowers agree to pay the reasonable fees, cost and expenses of
such audits, counts, valuations, appraisals, assessments or examinations;
provided however, the Agent shall have the right to conduct two (2) field
examinations and two (2) inventory appraisals per year with respect to Eligible
Retail Inventory and two (2) field examinations and one (1) inventory appraisal
per year with respect to Eligible Wholesale Inventory, at the Borrowers’ sole
expense, provided further, upon the occurrence and during a continuing Event of
Default, the Borrowers shall be obligated to pay for an unlimited number of
field examinations and inventory appraisals.
 
(h)         Maintenance of Properties, Etc.   Maintain and preserve, and cause
each of their Subsidiaries to maintain and preserve, all of their properties
which are necessary or useful in the proper conduct of their business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of their Subsidiaries to comply, at all times with the material
provisions of all leases to which each of them is a party as lessee or under
which each of them occupies property, so as to prevent any loss or forfeiture
thereof or thereunder, in each case, other than sales of property otherwise
permitted by the terms of this Agreement.
 
(i)          Maintenance of Insurance.  Maintain, and cause each of their
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to
their properties (including all real properties leased or owned by them) and
business, in such amounts and covering such risks as is required by any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amount, adequacy and scope
reasonably satisfactory to the Agent.  All policies covering the Collateral are
to be made payable to the Agent for the benefit of the Lenders, as its interests
may appear, in case of loss, under a standard non-contributory “lender” or
“secured party” clause and are to contain such other provisions as the Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies.  All certificates of insurance
are to be delivered to the Agent and the policies are to be premium prepaid,
with the loss payable and additional insured endorsement in favor of the Agent
and such other Persons as the Agent may designate from time to time, and shall
provide for not less than 30 days’ prior written notice to the Agent of the
exercise of any right of cancellation.  If the Loan Parties or any of their
Subsidiaries fail to maintain such insurance, the Agent may arrange for such
insurance, but at the Borrowers’ expense and without any responsibility on the
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims.  Upon the
occurrence of an Event of Default that is continuing, the Agent shall have the
sole right, in the name of the Lenders, the Loan Parties and their Subsidiaries,
to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
 
- 71 -

--------------------------------------------------------------------------------


 
(j)           Obtaining of Permits, Etc.   Obtain, maintain and preserve, and
cause each of their Subsidiaries to obtain, maintain and preserve, all permits,
licenses, authorizations, approvals, entitlements and accreditations which are
necessary or useful in the proper conduct of its business and become or remain,
and cause each of their Subsidiaries to become or remain, duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary, except where all such failures to comply with this
Section 7.01(j) could not reasonably be expected to have a Material Adverse
Effect.
 
(k)          Environmental.  (i)  Keep any property either owned or operated by
them or any of their Subsidiaries free of any Environmental Liens; (ii) comply,
and cause their Subsidiaries to comply, in all material respects with
Environmental Laws and provide to the Agent documentation of such compliance
which the Agent reasonably requests; (iii) immediately notify the Agent of any
Release of a Hazardous Material in excess of any reportable quantity from or
onto property owned or operated by the Loan Parties or any of their Subsidiaries
and take any Remedial Actions required to abate said Release; (iv) promptly
provide the Agent with written notice within 10 days of the receipt of any of
the following:  (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order which could not reasonably be
expected to have a Material Adverse Effect and (v) defend, indemnify and hold
harmless the Agent and the Lenders and their transferees, and their respective
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, attorney and consultant fees, investigation and
laboratory fees, court costs and litigation expenses) arising out of (A) the
presence, disposal, release or threatened release of any Hazardous Materials on
any property at any time owned or operated by any Loan Party or any of its
Subsidiaries (or its respective predecessors in interest or title), (B) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Materials, (C) any investigation,
lawsuit brought or threatened, settlement reached or government order relating
to such Hazardous Materials and/or (D) any violation of any Environmental Law at
or relating to or arising in connection with any property owned or operated by
any Loan Party or any of their Subsidiaries.
 
- 72 -

--------------------------------------------------------------------------------


 
(l)          Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of their Subsidiaries to take such action and execute,
acknowledge and deliver, at their sole cost and expense, such agreements,
instruments or other documents as the Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens (subject to Permitted Liens) any of the Collateral or any other
property of the Guarantors and their Subsidiaries, (iii) to establish and
maintain the validity and effectiveness of any of the Loan Documents and the
validity, perfection and priority of the Liens intended to be created thereby,
(iv) to file financing statements or otherwise perfect its Lien under applicable
nonbankruptcy law and (v) to better assure, convey, grant, assign, transfer and
confirm unto the Agent the rights now or hereafter intended to be granted to the
Agent, the Lenders and the L/C Issuer under this Agreement or any other Loan
Document.  In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (i) authorizes the Agent to execute any such
agreements, instruments or other documents in such Loan Party’s name and to file
such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes the Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (iii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.
 
(m)         Change in Collateral; Collateral Records.  (i)  Give the Agent not
less than fifteen (15) days’ prior written notice of any change in the location
of any Collateral (excluding such changes that are in the ordinary course of
business but including, without limitation, the execution and delivery of any
lease of real property), other than to locations set forth on Schedule 1.01(B)
and Schedule 1.01(E) and with respect to which the Agent has fully perfected its
Liens thereon, (ii) advise the Agent promptly, in sufficient detail, of any
material adverse change relating to the type, quantity or quality of the
Collateral or the Lien granted thereon and (iii) execute and deliver and cause
each of their Subsidiaries to execute and deliver, to the Agent for the benefit
of the Lenders from time to time, solely for the Agent’s convenience in
maintaining a record of Collateral, such written statements and schedules as the
Agent may reasonably require, designating, identifying or describing the
Collateral.
 
(n)         Subordination. Cause all Indebtedness and other obligations now or
hereafter owed by it to any of its Affiliates to be subordinated in right of
payment and security to the Indebtedness and other Obligations owing to the
Agent and the Lenders in accordance with a subordination agreement in form and
substance satisfactory to the Agent.
 
(o)         Guarantor Reports.  Cause each Guarantor to deliver its annual
financial statements at the time when Group provides its audited financial
statements to the Agent and copies of all federal income tax returns as soon as
the same are available and in any event no later than 30 days after the same are
required to be filed by law.
 
(p)         Fiscal Year.  Cause the Fiscal Year of Group and its Subsidiaries to
end on the last Saturday in July of each calendar year unless the Agent consents
to a change in such Fiscal Year (and appropriate related changes to this
Agreement), and cause the Fiscal Year of each  Subsidiary to be the same as that
of Group.
 
(q)         Borrowing Base.  Maintain all Revolving Loans and Letter of Credit
Obligations in compliance with then current Borrowing Base.
 
- 73 -

--------------------------------------------------------------------------------


 
(r)          Sales Tax Escrow Account.  Maintain a separate escrow account for
sales taxes and shall deposit into such account such amounts as are sufficient
to pay all required sales taxes.
 
(s)          Returns.  Account for returns of inventory and customer credits and
record the effects thereof on the general ledger on the same basis and in
accordance with the usual customary practices of the applicable Borrower, as
they exist at the time of the execution and delivery of this Agreement.
 
(t)          Immediate Notice to the Agent.
 
(i)           The Administrative Borrower shall provide the Agent with written
notice promptly upon the occurrence of any of the following events, which
written notice shall state with reasonable particularity the facts and
circumstances of the event for which such notice is being given:
 
(A)         any change in any of the Executive Officers;
 
(B)          the completion of any physical count of all or a material portion
of the Borrowers’ Inventory (together with a copy of the results thereof
certified by Administrative Borrower);
 
(C)          any cessation by the Borrowers of their making payment to its
creditors generally as the Borrowers’ debts become due;
 
(D)         any failure by the Borrowers to pay rent at any of the Borrowers’
locations, which failure continues for more than fifteen (15) days following the
last day on which such rent was payable without more than a minimal adverse
effect on the Borrowers; or
 
(E)          any intention on the part of any Borrower to discharge the
Borrowers’ present independent accountants or any withdrawal or resignation by
such independent accountants from their acting in such capacity; and
 
(ii)          Administrative Borrower shall add the Agent as an addressee on all
mailing lists maintained by or for the Borrowers.
 
(u)         Real Property.  Each Borrower which acquires real property on or
after the Effective Date shall upon request deliver to the Agent promptly after
the acquisition of such real property, one or more Mortgages creating on such
real property in fee simple a perfected, first priority Lien (subject to
Permitted Liens) on such real property, a Title Insurance Policy covering such
real property, a current ALTA survey thereof and a surveyor’s certificate, each
in form and substance satisfactory to the Agent, together with such other
agreements, instruments and documents as the Agent may reasonably require, and
such other agreements, instruments, approvals, legal opinions or other documents
reasonably requested by the Agent in order to create, perfect, establish the
first priority of (subject to Permitted Liens) or otherwise protect any Lien
purported to be covered by any such Mortgage.
 
- 74 -

--------------------------------------------------------------------------------


 
(v)         Post-Effective Date Obligations.  The Borrowers shall perform the
obligations set forth on Schedule 7.01(v) within the time periods designated
therein.
 
SECTION 7.02.           Negative Covenants.  So long as any principal of or
interest on any Revolving Loan, Letter of Credit Obligation or any other
Obligation, whether or not due (other than any unasserted contingent indemnity
Obligation), shall remain unpaid or any Lender shall have any Commitment
hereunder, the Loan Parties shall not, unless the Required Lenders shall
otherwise consent in writing:
 
(a)         Lien Priority; Payment of Claims.
 
(i)           Any time suffer to exist any Lien on the Collateral having a
priority equal or superior to the Lien in favor of the Lenders in respect of the
Collateral except for Permitted Priority Liens.
 
(b)         Liens, Etc.   Create, incur, assume or suffer to exist, or permit
any of their Subsidiaries to create, incur, assume or suffer to exist any Lien
upon or with respect to any of their properties, whether now owned or hereafter
acquired, to file or suffer to exist under the Uniform Commercial Code or any
similar law or statute of any jurisdiction, a financing statement (or the
equivalent thereof) that names any Loan Party or any of its Subsidiaries as
debtor, to sign or suffer to exist any security agreement authorizing any
secured party thereunder to file such financing statement (or the equivalent
thereof), to sell any of its property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable) with recourse to any Loan Party or any
of its Subsidiaries or assign or otherwise transfer, or permit any of its
Subsidiaries to assign or otherwise transfer, any account or other right to
receive income, other than Permitted Liens.
 
(c)          Indebtedness.  Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of their
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
(d)         Fundamental Changes.  Wind-up, liquidate or dissolve (or permit or
suffer any thereof) or merge, consolidate or amalgamate with any Person, convey,
sell, lease or sublease, transfer or otherwise dispose of, whether in one
transaction or a series of related transactions, all or any part of their
business, property or assets, whether now owned or hereafter acquired, or (agree
to do any of the foregoing) or purchase or otherwise acquire, whether in one
transaction or a series of related transactions, all or substantially all of the
assets of any Person (or any division thereof) (or agree to do any of the
foregoing), or permit any of their Subsidiaries to do any of the foregoing;
provided, however, that
 
- 75 -

--------------------------------------------------------------------------------


 
(i)           (A) Group and Frederick’s may consummate the Merger (which shall
not be deemed to constitute a Change of Control with respect to any Person); (B)
any Borrower may be merged into or may consolidate with another Borrower,
(C) any Guarantor may be merged into or may consolidate with another Guarantor
or (D) any wholly-owned Subsidiary of any Loan Party (other than the Borrowers
or the Guarantors) may be merged into such Loan Party or another such
wholly-owned Subsidiary of such Loan Party, or may consolidate with another such
wholly-owned Subsidiary of such Loan Party, so long as (w) no other provision of
this Agreement would be violated thereby, (x) such Loan Party gives the Agent at
least 60 days’ prior written notice of such merger or consolidation, (y) no
Default or Event of Default shall have occurred and be continuing either before
or after giving effect to such transaction, and (z) the Lenders’ rights in any
Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected by such merger or
consolidation;
 
(ii)          any of the Loan Parties and their Subsidiaries may (A) sell
Inventory in the ordinary course of business, (B) dispose of obsolete or
worn-out equipment in the ordinary course of business, (C) dispose of Inventory
in the ordinary course of business, (D) dispose of Inventory for cash in
connection with store closings and lease expirations, provided that (w) no store
of any of the Loan Parties may be closed other than (1) as specifically set
forth in the Borrowers’ business plan or (2) with the prior written consent of
the Agent, (x) the cash proceeds of Inventory sold in connection with any such
store closing or expiration of lease shall not be less than 80% of the aggregate
book value of such Inventory, (y) the Borrowers must hire a third party
liquidator reasonably satisfactory to the Agent dispose of Inventory in
connection with any such store closing or lease expiration and (z) such cash
shall immediately be applied in accordance with Section 2.05(c)(iii), and (E)
sell or otherwise dispose of other property or assets for cash in an aggregate
amount not less than the fair market value of such property or assets, provided
that (x) the greater of the fair market value of all such property and assets
and the cash received from all such sales and dispositions in any Fiscal Year
shall in no event exceed $100,000 and (y) such cash shall immediately be applied
in accordance with Section 2.05(c)(iii).
 
(e)          Change in Nature of Business.  Make, or permit any of their
Subsidiaries to make, any change in the nature of its business as carried on at
the date hereof.  In the case of the Parent, engage in any business activities
other than (i) ownership of the Capital Stock of the Borrowers other than Group
and activities thereto, (ii) activities incidental to the maintenance of its
corporate existence and (iii) performance of its obligations under the related
transaction documents to which it is a party.
 
(f)          Loans, Advances, Investments, Etc.   Make or commit or agree to
make any Investment, or permit any of its Subsidiaries to do any of the
foregoing, except for:  (i) Investments existing on the date hereof, as set
forth on Schedule 7.02(f) hereto, but not any increase in the amount thereof as
set forth in such Schedule or any other modification of the terms thereof,
(ii) temporary loans and advances by any Loan Party to another Loan Party, made
in the ordinary course of business, (iii) Permitted Investments held in Cash
Management Accounts and up to $200,000 in the aggregate in Securities Accounts
and DDAs not subject to a Control Agreement, (iv) Investments by any Loan Party
in any other Loan Party provided that if such Investment is in form of
Indebtedness (other than temporary loans or advances permitted pursuant to
clause (ii)) such Investment shall be subordinate to the Obligations on terms
satisfactory to the Agent in its Permitted Discretion and (v) Investments by any
Loan Party in any Subsidiary that is not a Loan Party in an aggregate amount not
to exceed $500,000 at any one time outstanding.
 
- 76 -

--------------------------------------------------------------------------------


 
(g)         Lease Obligations.  Create, incur or suffer to exist, or permit any
of their Subsidiaries to create, incur or suffer to exist, any obligations as
lessee (i) for the payment of rent for any real or personal property in
connection with any sale and leaseback transaction, or (ii) for the payment of
rent for any real or personal property under leases or agreements to lease other
than (A) Capitalized Lease Obligations which would not cause the aggregate
amount of all obligations under Capitalized Leases entered into after the
Effective Date owing by the Loan Parties and their Subsidiaries in any Fiscal
Year to exceed $500,000, and (B) Operating Lease Obligations which would not
result in the occurrence of an Event of Default.
 
(h)         [Reserved].
 
(i)          Restricted Payments.  (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of any Loan
Party or any of its Subsidiaries (other than dividends or distributions paid
solely in common stock of Group or, to the extent permitted pursuant to the
Restated Certificate of Incorporation of Group as in effect on the Effective
Date, dividends or distributions paid solely in Series A 7.5% Convertible
Preferred Stock so long as such Series A 7.5% Convertible Preferred Stock
constitutes Subordinated Indebtedness), now or hereafter outstanding, (ii) make
any repurchase, redemption, retirement, defeasance, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Capital Stock of any Loan Party or any direct or indirect parent of any Loan
Party, now or hereafter outstanding, (iii) make any payment to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights for
the purchase or acquisition of shares of any class of Capital Stock of any Loan
Party, now or hereafter outstanding, (iv) return any of capital to any
shareholders or other equity holders of any Loan Party or any of its
Subsidiaries, or make any other distribution of property, assets, shares of
Capital Stock, warrants, rights, options, obligations or securities thereto as
such, (v) pay any management fees or any other fees or expenses (including the
reimbursement thereof by any Loan Party or any of its Subsidiaries) pursuant to
any management, consulting or other services agreement to any of the
shareholders or other equity holders of any Loan Party or any of its
Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates of
any Loan Party, provided that this Section 7.02(i) shall not prohibit payments
not to exceed $100,000 per year to each member of the Board of Directors of
Group and (E) so long as no Default or Event of Default has then occurred and is
continuing at the time of any such payment, $400,000 in any calendar year, for
Consulting Fees; or (vi) pay or prepay any Indebtedness in respect of the
Subordinated Loan Agreement except to the extent such payment is then permitted
pursuant to the terms of the Subordination Agreement.
 
(j)          Federal Reserve Regulations.  Permit any Loan or the proceeds of
any Loan under this Agreement to be used for any purpose that would cause such
Loans to be margin loans under the provisions of Regulation T, U or X of the
Board.
 
(k)          Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of their Subsidiaries to enter into, renew, extend or be
a party to any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in an aggregate amount less than
five hundred thousand dollars ($500,000) in a manner and to an extent consistent
with past practice and necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to the Loan
Parties or such Subsidiaries than would be obtainable in a comparable arm’s
length transaction with a Person that is not an Affiliate thereof,
(ii) transactions among the Loan Parties, (iii) the Subordinated Loan Agreement
and transactions related thereto (subject to the terms and conditions of the
Subordination Agreement) and (iv) the Consulting Agreement.
 
- 77 -

--------------------------------------------------------------------------------


 
(l)           Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(l) shall prohibit or restrict compliance with:
 
(A)         this Agreement and the other Loan Documents;
 
(B)          any agreements in effect on the date of this Agreement and
described on Schedule 7.02(l);
 
(C)          any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);
 
(D)         in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
 
(E)          in the case of clause (iv) any agreement, instrument or other
document evidencing a Permitted Lien from restricting on customary terms the
transfer of any property or assets subject thereto; or
 
(F)          the Subordinated Loan Documents and the transactions contemplated
thereby (subject to the terms and conditions of the Subordination Agreement).
 
(m)         Limitation on Issuance of Capital Stock.  Except for Group, issue or
sell or enter into any agreement or arrangement for the issuance and sale of
(other than, to the extent permitted pursuant to Section 7.02(f), to another
Loan Party), or permit any of its Subsidiaries to issue or sell or enter into
any agreement or arrangement for the issuance and sale of, any shares of its
Capital Stock, any securities convertible into or exchangeable for its Capital
Stock or any warrants.
 
- 78 -

--------------------------------------------------------------------------------


 
(n)         Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.   (i) Amend, modify or otherwise change (or permit the
amendment, modification or other change in any manner of) any of the provisions
of (A) any of the Subordinated Loan Documents, or (B) any agreement, instrument
or document evidencing or governing any of the other Indebtedness of Group or
its Subsidiaries or any instrument or agreement (including, without limitation,
any purchase agreement, indenture, loan agreement or security agreement)
relating to any such Indebtedness if such amendment, modification or change
would shorten the final maturity or average life to maturity of, or require any
payment to be made earlier than the date originally scheduled on, such
Indebtedness, would increase the interest rate applicable to such Indebtedness,
would change the subordination provision, if any, of such Indebtedness, or would
otherwise be adverse to the Lenders in any respect, (ii) except for the
Obligations and except as otherwise expressly provided in Section 2.05(c)(iv),
make any voluntary or optional payment, prepayment, redemption, defeasance,
sinking fund payment or other acquisition for value of any of its or its
Subsidiaries’ Indebtedness (including, without limitation, by way of depositing
money or securities with the trustee therefor before the date required for the
purpose of paying any portion of such Indebtedness when due), or refund,
refinance, replace or exchange any other Indebtedness for any such Indebtedness
(except to the extent such Indebtedness is otherwise expressly permitted by the
definition of “Permitted Indebtedness”), or make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any outstanding
Indebtedness as a result of any asset sale, change of control, issuance and sale
of debt or equity securities or similar event, or give any notice with respect
to any of the foregoing, (iii) except as otherwise permitted amend, modify or
otherwise change its name, jurisdiction of organization, organizational
identification number or FEIN unless the Agent shall have been provided with not
less than thirty (30) days prior written notice thereof, (iv) amend, modify or
otherwise change its certificate of incorporation or bylaws (or other similar
organizational documents), including, without limitation, by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it, with respect to any of its Capital Stock (including any
shareholders’ agreement), or enter into any new agreement with respect to any of
its Capital Stock, except any such amendments, modifications or changes or any
such new agreements or arrangements pursuant to this clause (iv) that either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, or (v) permit the Acquisition Documents or the
Consulting Agreement to be amended or modified in any way which could reasonably
be expected to adversely affect the interests of the Lenders without the prior
written consent of the Lenders.
 
(o)         Investment Company Act of 1940.  Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.
 
(p)         ERISA.  (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or Section 4980B of
the Internal Revenue Code; (iv) fail to make any contribution or payment to any
Multiemployer Plan which it or any ERISA Affiliate may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining
thereto; (v) fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment.
 
- 79 -

--------------------------------------------------------------------------------


 
(q)         Environmental.  Permit the use, handling, generation, storage,
treatment, release or disposal of Hazardous Materials at any property owned or
operated by the Loan Parties or any of their Subsidiaries except in compliance
with Environmental Laws and so long as such use, handling, generation, storage,
treatment, release or disposal of Hazardous Materials does not result in a
Material Adverse Effect.
 
(r)          [Reserved].
 
(s)          [Reserved].
 
(t)          Inventory with Bailees.  Not store any Inventory with a bailee,
warehouseman, or similar party unless the Agent has granted its prior written
consent and the Borrowers have delivered to the Agent a Bailee Agreement, with
respect to the applicable Inventory.
 
(u)         Anti-Terrorism Laws.  No Loan Party shall conduct, deal in or engage
in or permit any Affiliate or agent of any Loan Party within its control to
conduct, deal in or engage in any of the following activities: (i) conduct any
business or engage in any transaction or dealing with any person blocked
pursuant to Executive Order No. 13224 (“Blocked Person”), including the making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person;  (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engage in on conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or the
USA Patriot Act.  Each applicable Loan Party shall deliver to the Agent and the
Lenders any certification or other evidence requested from time to time by the
Agent or any Lender, in its sole, confirming compliance with this Section
7.02(u).
 
ARTICLE VIII


[Intentionally Omitted]


ARTICLE IX
 
EVENTS OF DEFAULT
 
SECTION 9.01.           Events of Default.  If any of the following Events of
Default shall occur and be continuing:
 
(a)         the Borrowers shall fail to pay any principal of or interest on any
Revolving Loan, any Agent Advance, any Reimbursement Obligation or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise);

 
- 80 -

--------------------------------------------------------------------------------

 
(b)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document or under or in connection with any report, certificate, or
other document delivered to the Agent, the Lenders or the L/C Issuer pursuant to
any Loan Document shall have been incorrect in any material respect when made or
deemed made;
 
(c)           any Loan Party shall fail to perform or comply with any covenant
or agreement contained in (i) paragraphs (b)(vi), (c), (e), (g), (i), (p), (q),
(s) or clauses (i)(C), (i)(D) or (i)(E) of paragraph (t) of Section 7.01 or
Section 7.02, or any Loan Party shall fail to perform or comply with any
negative covenant contained in Section 6 of any Pledge Agreement to which it is
a party or in Section 5 of any Security Agreement to which it is a party, (ii)
paragraphs (h), (j), (k), (l), or (n) of Section 7.01, and such failure, if
capable of being remedied, shall remain unremedied for fifteen (15) days, (iii)
clauses (i), (ii), (iii) or (iv) of paragraph (b), paragraphs (f), (o) or
clauses (i)(B) or (ii) of paragraph (t) of Section 7.01, and such failure, if
capable of being remedied, shall remain unremedied for ten (10) days, or
(iv) paragraph (a), clause (v) or any of clauses (vii) through (xiv) of
paragraph (b), paragraph (d), paragraph (m), paragraph (r), or clause (i)(A) of
paragraph (t) of Section 7.01, and such failure, if capable of being remedied,
shall remain unremedied for three (3) Business Days, provided that, after the
sixth instance of a failure to comply with a reporting requirement in paragraph
(a), paragraph (b) or paragraph (t) of Section 7.01 in any year, the ten (10)
day grace period contained in clause (iii) of this paragraph (c) and the three
(3) Business Day grace period contained in clause (iv) of this paragraph (c)
shall not be applicable for the remainder of such year;
 
(d)           any Loan Party shall fail to perform or comply with any other
term, covenant or agreement contained in any Loan Document to be performed or
observed by it and, except as set forth in subsections (a), (b) and (c) of this
Section 9.01, such failure, if capable of being remedied, shall remain
unremedied for fifteen (15) days after the earlier of the date a senior officer
of any Loan Party becomes aware of such failure and the date written notice of
such default shall have been given by the Agent to such Loan Party;
 
(e)           any Loan Party shall fail to pay any principal of or interest on
any of its Indebtedness (excluding Indebtedness evidenced by this Agreement) in
excess of $50,000, or any interest or premium thereon, when due whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to any such Indebtedness, or any other
event, shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
 
- 81 -

--------------------------------------------------------------------------------


 
(f)           any Loan Party (i) shall institute any proceeding or voluntary
case seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for any such Person or for any substantial part of its
property, (ii) shall be generally not paying its debts as such debts become due
or shall admit in writing its inability to pay its debts generally, (iii) shall
make a general assignment for the benefit of creditors, or (iv) shall take any
action to authorize or effect any of the actions set forth above in this
subsection (f);
 
(g)           any proceeding shall be instituted against any Loan Party seeking
to adjudicate it bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any receiver,
trustee, custodian or other similar official is appointed to take possession of
or operate all or any portion of the Property of any Loan Party;
 
(h)           any material provision of any Loan Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against any Loan Party intended to be a party
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by any other Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;
 
(i)           any Security Agreement, any Pledge Agreement or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected (to the extent that Agent or the Lenders
have taken steps to effect perfection) and, except to the extent permitted by
the terms hereof or thereof, first priority Lien (subject to Permitted Liens) in
favor of the Agent for the benefit of the Lenders on any Collateral purported to
be covered thereby;
 
(j)           any bank at which any deposit account, blocked account, or lockbox
account of any Loan Party is maintained shall fail to comply with any of the
terms of any deposit account, blocked account, lockbox account or similar
agreement to which such bank is a party or any securities intermediary,
commodity intermediary or other financial institution at any time in custody,
control or possession of any investment property of any Loan Party shall fail to
comply with any of the terms of any investment property control agreement to
which such Person is a party;
 
(k)           one or more judgments or orders for the payment of money exceeding
$500,000 in the aggregate shall be rendered against any Loan Party and remain
unsatisfied and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment or order, or (ii) there shall be a period of
thirty (30) consecutive days after entry thereof during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this subsection (k) if
and for so long as (A) the amount of such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering full payment thereof and (B) such insurer has been notified, and has
not disputed the claim made for payment, of the amount of such judgment or
order;
 
- 82 -

--------------------------------------------------------------------------------


 
(l)           any Loan Party is enjoined, restrained or in any way prevented by
the order of any court or any Governmental Authority from conducting all or any
material part of its business for more than fifteen (15) days;
 
(m)           any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of any
Loan Party, if any such event or circumstance could reasonably be expected to
have a Material Adverse Effect;
 
(n)           any cessation of a substantial part of the business of any Loan
Party for a period which materially and adversely affects the ability of such
Person to continue its business on a profitable basis;
 
(o)           the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by any Loan Party, if such
loss, suspension, revocation or failure to renew could reasonably be expected to
have a Material Adverse Effect;
 
(p)           the indictment, or to the knowledge of such Loan Party, threatened
indictment, of any Loan Party under any criminal statute, or commencement of
criminal or civil proceedings against any Loan Party, pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
to any Governmental Authority of any material portion of the property of such
Person;
 
(q)           any Loan Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal any Loan Party or such ERISA Affiliate
incurs a withdrawal liability in an annual amount exceeding $100,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof such Loan Party’s, or such ERISA Affiliate’s annual
contribution requirement with respect to such Multiemployer Plan increases in an
annual amount exceeding $100,000;
 
(r)           any Termination Event with respect to any Employee Plan shall have
occurred, and, thirty (30) days after notice thereof shall have been given to
any Loan Party by the Agent, (i) such Termination Event (if correctable) shall
not have been corrected, and (ii) the then current value of such Employee Plan’s
benefit liabilities exceeds the then current value of such Employee Plan’s
assets determined in accordance with the assumptions used by the PBGC for plan
terminations by more than $100,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);
 
- 83 -

--------------------------------------------------------------------------------


 
(s)           any Loan Party shall be liable for any Environmental Liabilities
and Costs, the payment of which could reasonably be expected to have a Material
Adverse Effect;
 
(t)           any provision of the Subordination Agreement shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against any holder of the Subordinated
Indebtedness by the holders of any Senior Indebtedness (as defined in the
Subordination Agreement), or the validity or enforceability thereof shall be
contested by any party thereto, or a proceeding shall be commenced by any holder
of the Subordinated Indebtedness or any Governmental Authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any holder of the Subordinated Indebtedness shall
deny in writing that it has any liability or obligation purported to be created
under the Subordination Agreement; or any of the Obligations (including, without
limitation, to pay principal of and interest on the Revolving Loans, the
Reimbursement Obligations, and all fees, costs and expenses in connection
therewith) shall not constitute “Senior Indebtedness” (as defined in the
Subordination Agreement) for any reason;
 
(u)           a Change of Control shall occur; and
 
(v)           any “Event of Default” (as defined in any Subordination Loan
Document) shall occur.

 
then, and in any such event, the Agent may, and shall at the request of the
Required Lenders, by notice to Administrative Borrower, (i) terminate the
Revolving Credit Commitments, whereupon the Revolving Credit Commitments shall
terminate immediately, (ii) declare all Revolving Loans and Reimbursement
Obligations then outstanding to be due and payable, whereupon the aggregate
principal of such Revolving Loans and Reimbursement Obligations, all accrued and
unpaid interest thereon, all fees and all other amounts payable under this
Agreement shall become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Loan Party and (iii) exercise any and all of its other rights and
remedies under applicable law (including, but not limited to, the Bankruptcy
Code and the Uniform Commercial Code), hereunder and under the other Loan
Documents; provided, however, that upon the occurrence of any Event of Default
described in subsection (f) or (g) of this Section 9.01, without any notice to
any Loan Party or any other Person or any act by the Agent or any Lender, all
Revolving Credit Commitments shall automatically terminate and all Revolving
Loans and Reimbursement Obligations then outstanding, together with all accrued
and unpaid interest thereon, all fees and all other amounts due under this
Agreement and the other Loan Documents shall become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.  Upon demand by
the Agent after the occurrence and during the continuation of any Event of
Default, the Borrowers shall deposit with the Agent with respect to each Letter
of Credit then outstanding cash in an amount equal to one hundred and four
percent (104%) of the aggregate maximum amount available for drawing under such
outstanding Letters of Credit to be held by L/C Issuer as cash collateral for
the application toward the Reimbursement Obligations or provided indemnification
agreements or back-stop letters of credit, in form and substance reasonably
satisfactory to the Agent, from a commercial bank or other financial institution
acceptable to the Agent in its absolute discretion for any Letter of Credit
Obligations with respect to such Letters of Credit.
 
- 84 -

--------------------------------------------------------------------------------


 
ARTICLE X
 
AGENT
 
SECTION 10.01.           Appointment.  Each Lender (and each subsequent holder
of any Revolving Credit Note by its acceptance thereof) hereby irrevocably
appoints and authorizes the Agent to perform the duties of the Agent as set
forth in this Agreement including:  (i) to receive on behalf of each Lender any
payment of principal of or interest on the Revolving Credit Notes outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to the Agent, and, subject to Section 2.02 of this Agreement, to
distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by the Agent and not required to be delivered to each Lender
pursuant to the terms of this Agreement, provided that the Agent shall not have
any liability to the Lenders for the Agent’s inadvertent failure to distribute
any such notices or agreements to the Lenders; (iii) to maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Revolving Loans, and related matters and to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Collateral and related matters; (iv) to execute or file any
and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to this Agreement or any other Loan Document; (v) to
make the Revolving Loans and the Agent Advances, for the Agent or on behalf of
the applicable Lenders as provided in this Agreement or any other Loan Document;
(vi) to perform, exercise, and enforce any and all other rights and remedies of
the Lenders with respect to the Loan Parties, the Obligations, or otherwise
related to any of same to the extent reasonably incidental to the exercise by
the Agent of the rights and remedies specifically authorized to be exercised by
the Agent by the terms of this Agreement or any other Loan Document; (vii)  to
incur and pay such fees necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to this Agreement or any other
Loan Document; and (viii) subject to Section 10.03 of this Agreement, to take
such action as the Agent deems appropriate on its behalf to administer the
Revolving Loans and the Loan Documents and to exercise such other powers
delegated to the Agent by the terms hereof or the Loan Documents (including,
without limitation, the power to give or to refuse to give notices, waivers,
consents, approvals and instructions and the power to make or to refuse to make
determinations and calculations) together with such powers as are reasonably
incidental thereto to carry out the purposes hereof and thereof.  As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Revolving Credit Notes), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions of the
Required Lenders shall be binding upon all Lenders and all holders of Revolving
Credit Notes; provided, however, that the L/C Issuer shall not be required to
refuse to honor a drawing under any Letter of Credit and the Agent shall not be
required to take any action which, in the reasonable opinion of the Agent,
exposes the Agent to liability or which is contrary to this Agreement or any
Loan Document or applicable law.
 
- 85 -

--------------------------------------------------------------------------------


 
SECTION 10.02.           Nature of Duties.  The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
Loan Documents.  The duties of the Agent shall be mechanical and administrative
in nature.  The Agent shall not have by reason of this Agreement or any Loan
Document a fiduciary relationship in respect of any Lender.  Nothing in this
Agreement or any of the Loan Documents, express or implied, is intended to or
shall be construed to impose upon the Agent any obligations in respect of this
Agreement or any of the Loan Documents except as expressly set forth herein or
therein.  Each Lender shall make its own independent investigation of the
financial condition and affairs of the Loan Parties in connection with the
making and the continuance of the Loans hereunder and shall make its own
appraisal of the creditworthiness of the Loan Parties and the value of the
Collateral, and the Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
initial Revolving Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, the Agent shall provide to such
Lender any documents or reports delivered to the Agent by the Loan Parties
pursuant to the terms of this Agreement or any Loan Document.  If the Agent
seeks the consent or approval of the Required Lenders to the taking or
refraining from taking any action hereunder, the Agent shall send notice thereof
to each Lender.  The Agent shall promptly notify each Lender any time that the
Required Lenders have instructed the Agent to act or refrain from acting
pursuant hereto.
 
SECTION 10.03.           Rights, Exculpation, Etc.   The Agent and its
directors, officers, agents or employees shall not be liable for any action
taken or omitted to be taken by it under or in connection with this Agreement or
the other Loan Documents.  Without limiting the generality of the foregoing, the
Agent (i) may treat the payee of any Revolving Credit Note as the holder thereof
until the Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form satisfactory
to the Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to the Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel or experts; (iii) makes no warranty or representation
to any Lender and shall not be responsible to any Lender for any statements,
certificates, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (iv) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including, without limitation,
the books and records) of any Person; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (vi) shall not
be deemed to have made any representation or warranty regarding the existence,
value or collectibility of the Collateral, the existence, priority or perfection
of the Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the
Collateral.  The Agent shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to Section 2.02(c), and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount which
they are determined to be entitled.  The Agent may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the Loan Documents the Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until it
shall have received such instructions from the Required Lenders.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting
under this Agreement, the Revolving Credit Notes or any of the other Loan
Documents in accordance with the instructions of the Required Lenders.
 
- 86 -

--------------------------------------------------------------------------------


 
SECTION 10.04.           Reliance.  The Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.
 
SECTION 10.05.           Indemnification.  To the extent that the Agent is not
reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify the Agent and the L/C Issuer from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against the Agent or the L/C Issuer in
any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by the Agent or the L/C Issuer under
this Agreement or any of the Loan Documents, in proportion to each Lender’s Pro
Rata Share, including, without limitation, advances and disbursements made
pursuant to Section 10.08; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements for which
there has been a final judicial determination that such resulted from the
Agent’s or the L/C Issuer’s gross negligence or willful misconduct.  The
obligations of the Lenders under this Section 10.05 shall survive the payment in
full of the Revolving Loans and the termination of this Agreement.
 
SECTION 10.06.           Agent Individually.  With respect to its Pro Rata Share
of the Total Revolving Credit Commitment hereunder, the Revolving Loans made by
it and the Revolving Credit Notes issued to or held by it, the Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or holder of a Revolving Credit Note.  The terms “Lenders” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Agent in its individual capacity as a Lender or one of
the Required Lenders.  The Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with the Borrowers as if it were not acting as an Agent pursuant hereto
without any duty to account to the Lenders.
 
SECTION 10.07.           Successor Agent.
 
(a)           The Agent may resign from the performance of all its functions and
duties hereunder and under the other Loan Documents at any time by giving at
least thirty (30) Business Days’ prior written notice to Administrative Borrower
and each Lender.  Such resignation shall take effect upon the acceptance by a
successor Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.
 
- 87 -

--------------------------------------------------------------------------------


 
(b)           Upon any such notice of resignation, the Required Lenders shall
appoint a successor Agent who, in the absence of a continuing Event of Default,
shall be reasonably satisfactory to the Borrowers; provided, however, Wells
Fargo Retail shall be deemed satisfactory to the Borrowers.  Upon the acceptance
of any appointment as the Agent hereunder by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  After the Agent’s resignation hereunder as the Agent, the
provisions of this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Agent under this Agreement and the
other Loan Documents.
 
(c)           If a successor Agent shall not have been so appointed within said
thirty (30) Business Day period, the retiring Agent shall then appoint a
successor Agent who, if an Event of Default is not continuing, shall be
reasonably satisfactory to the Borrowers, who shall serve as the Agent until
such time, if any, as the Required Lenders appoint a successor Agent as provided
above.
 
SECTION 10.08.           Collateral Matters.
 
(a)           The Agent may from time to time, during the occurrence and
continuance of an Event of Default, make such disbursements and advances (“Agent
Advances”) which the Agent, in its sole discretion, deems necessary or desirable
to preserve or protect the Collateral or any portion thereof, to enhance the
likelihood or maximize the amount of repayment by the Borrowers of the Revolving
Loans, Reimbursement Obligations, Letter of Credit Obligations and other
Obligations (other than the Bank Product Obligations) or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04.  The
Agent Advances shall be repayable on demand and be secured by the
Collateral.  The Agent Advances shall not constitute Revolving Loans but shall
otherwise constitute Obligations hereunder.  The Agent shall notify each Lender
and Administrative Borrower in writing of each Agent Advance, which notice shall
include a description of the purpose of such Agent Advance.  Without limitation
to its obligations pursuant to Section 10.05, each Lender agrees that it shall
make available to the Agent, upon the Agent’s demand, in Dollars in immediately
available funds, the amount equal to such Lender’s Pro Rata Share of such Agent
Advance.  If such funds are not made available to the Agent by such Lender, the
Agent shall be entitled to recover such funds on demand from such Lender,
together with interest thereon, for each day from the date such payment was due
until the date such amount is paid to the Agent, at the Federal Funds Rate for
three Business Days and thereafter at the Base Rate.
 
(b)           The Lenders hereby irrevocably authorize the Agent, at its option
and in its discretion, to release any Lien granted to or held by the Agent upon
any Collateral upon termination of the Total Revolving Credit Commitment and
payment and satisfaction of all Revolving Loans, Reimbursement Obligations,
Letter of Credit Obligations and all other Obligations which have matured and
which the Agent has been notified in writing are then due and payable; or
constituting property being sold or disposed of in the ordinary course of any
Loan Party’s business and in compliance with the terms of this Agreement and the
other Loan Documents; or constituting property in which the Loan Parties owned
no interest at the time the Lien was granted or at any time thereafter; or if
approved, authorized or ratified in writing by the Lenders.  Upon request by the
Agent at any time, the Lenders will confirm in writing the Agent’s authority to
release particular types or items of Collateral pursuant to this
Section 10.08(b).
 
- 88 -

--------------------------------------------------------------------------------


 
(c)           Without in any manner limiting the Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Agent, the authority to release Collateral conferred upon the
Agent under Section 10.08(b).  Upon receipt by the Agent of confirmation from
the Lenders of its authority to release any particular item or types of
Collateral, and upon prior written request by any Loan Party, the Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to the Agent
for the benefit of the Lenders upon such Collateral; provided, however, that
(i) the Agent shall not be required to execute any such document on terms which,
in the Agent’s opinion, would expose the Agent to liability or create any
obligations or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Lien upon (or obligations of
any Loan Party in respect of) all interests in the Collateral retained by any
Loan Party.
 
(d)           The Agent shall have no obligation whatsoever to any Lenders to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Agent pursuant to this Agreement has been properly or sufficiently or lawfully
created, perfected, protected or enforced or is entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent in this Section 10.08
or in any of the Loan Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, the Agent may
act in any manner it may deem appropriate, in its sole discretion, given the
Agent’s own interest in the Collateral as one of the Lenders and that the Agent
shall have no duty or liability whatsoever to any other Lender.
 
SECTION 10.09.           Agency for Perfection.   The Agent and each Lender
hereby appoints the Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Agent and each Lender hereby acknowledges that
it holds possession of or otherwise controls any such Collateral for the benefit
of the Agent and the Lenders as secured party.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the Agent
thereof, and, promptly upon the Agent’s request therefor shall deliver such
Collateral to the Agent or in accordance with the Agent’s instructions.  Each
Loan Party by its execution and delivery of this Agreement hereby consents to
the foregoing.
 
- 89 -

--------------------------------------------------------------------------------


 
ARTICLE XI
 
[Intentionally Omitted]
 
ARTICLE XII

 
MISCELLANEOUS
 
SECTION 12.01.           Notices, Etc.   All notices and other communications
provided for hereunder shall be in writing and shall be mailed, telecopied or
delivered, if to any Loan Party, at the following address:
 
Frederick’s of Hollywood Group Inc.
1115 Broadway
New York, New York  10010
Attention: Thomas Rende, Chief Financial Officer
Telephone:  212-798-4740
Telecopier:  212-798-4741



with a copy to:
 
Marci J. Frankenthaler
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Telephone:  212-818-8892
Telecopier:  212-818-8881

 
Other Applicable Borrower
c/o Frederick’s of Hollywood, Inc.
6608 Hollywood Blvd.
Hollywood, California  90028
Attention:  Linda LoRe
Telephone:  323-957-5899
Telecopier:  323-464-4219
 
with a copy to:
 
Marilyn Barrett
Jeffer, Mangels, Butler & Marmaro LLP
1900 Avenue of the Stars, 7th Floor
Los Angeles, CA 90067-4308
Telephone:  310-201-3532
Telecopier:  310-712-8532
 
- 90 -

--------------------------------------------------------------------------------


 
if to the Agent, to it at the following address:
 
Wells Fargo Retail Finance II, LLC
One Boston Place
18th Floor
Boston, MA 02108
Attn:  Jennifer Cann
Telephone:  617-854-7260
Telecopier:  866-328-8599
 
with a copy to:
 
Proskauer Rose LLP
One International Place
Boston, MA 02110
Attention:  Peter J. Antoszyk, Esq.
Telephone:  617-526-9749
Telecopier:  617-526-9899
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 12.01.  All such notices and other communications shall be
effective, (i) if mailed, when received or three (3) days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery, except that notices
to the Agent or the L/C Issuer pursuant to Article II shall not be effective
until received by the Agent or the L/C Issuer.
 
SECTION 12.02.           Amendments, Etc.   No amendment or waiver of any
provision of this Agreement or any Revolving Credit Note, and no consent to any
departure by the Borrowers or any other Loan Party therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders and the Borrower, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given
provided, however, that no amendment, waiver or consent shall (i) increase the
Revolving Credit Commitment of any Lender, reduce the principal of, or interest
on, the Revolving Loans or the Reimbursement Obligations payable to any Lender,
reduce the amount of any fee payable for the account of any Lender, or postpone
or extend any date fixed for any payment of principal of, or interest or fees
on, the Revolving Loans or Letter of Credit Obligations payable to any Lender,
in each case without the written consent of any Lender affected thereby,
(ii) increase the Total Revolving Credit Commitment without the written consent
of each Lender, (iii) change the percentage of the Revolving Credit Commitments
or of the aggregate unpaid principal amount of the Revolving Credit Notes that
is required for the Lenders or any of them to take any action hereunder,
(iv) amend the definition of “Required Lenders” or “Pro Rata Share”, (v) release
all or a substantial portion of the Collateral (except as otherwise provided in
this Agreement and the other Loan Documents), subordinate any Lien granted in
favor of the Agent for the benefit of the Lenders, or release any Borrower or
any Guarantor, (vi) modify, waive, release or subordinate the priority of the
Obligations (except as permitted in this Agreement and the Loan Documents), or
(vii) amend, modify or waive this Section 12.02 of this Agreement, in each case
without the written consent of each Lender.  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing and signed by the Agent,
affect the rights or duties of the Agent (but not in its capacity as a Lender)
under this Agreement or the other Loan Documents.
 
- 91 -

--------------------------------------------------------------------------------


 
SECTION 12.03.           No Waiver; Remedies, Etc.   No failure on the part of
the Agent or any Lender to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right.  The rights and remedies of the Agent and the Lenders provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of the Agent
and the Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by the Agent and the Lenders to
exercise any of their rights under any other Loan Document against such party or
against any other Person.
 
SECTION 12.04.           Expenses; Taxes; Attorneys’ Fees.  The Borrowers will
pay on demand, all reasonable costs and expenses incurred by or on behalf of the
Agent (and, in the case of clauses (c) through (m) below, the Lenders),
regardless of whether the transactions contemplated hereby are consummated,
including, without limitation, reasonable fees, costs, client charges and
expenses of counsel for the Agent (and, in the case of clauses (c) through (m)
below, the Lenders), accounting, due diligence, periodic field audits, physical
counts, valuations, investigations, searches and filings, monitoring of assets,
appraisals of Collateral, environmental assessments, miscellaneous
disbursements, examination, travel, lodging and meals, arising from or relating
to:  (a) the negotiation, preparation, execution, delivery, performance and
administration of this Agreement and the other Loan Documents, (including,
without limitation, the preparation of any additional Loan Documents, pursuant
to Section 7.01(c), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of any of the
Lenders’ rights under this Agreement or the other Loan Documents, (d) the
defense of any claim or action asserted or brought against the Agent or the
Lenders by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agent’s or the Lenders’ claims against the Borrowers and each
other Loan Party, or any and all matters in connection therewith, (e) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, (f) the filing of
any petition, complaint, answer, motion or other pleading by the Agent or the
Lenders, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from the Borrowers or any other Loan Party,
(j) the receipt by the Agent or the Lenders of any advice from professionals
with respect to any of the foregoing, (k) all liabilities and costs arising from
or in connection with the past, present or future operations of the Borrowers
and each other Loan Party involving any damage to real or personal property or
natural resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property, (l) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any Hazardous Materials present or arising out of
the operations of any facility of any Borrower or any other Loan Party, or (m)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien.  Without limitation of the foregoing or any other provision
of any Loan Document:  (x) the Borrowers agree to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter reasonably determined by the Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrowers
agree to save the Agent and the Lenders harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrowers agree to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement, and (z) if the Borrowers
fail to perform any covenant or agreement contained herein or in any other Loan
Document, the Agent may itself perform or cause performance of such covenant or
agreement, and the expenses of the Agent incurred in connection therewith shall
be reimbursed on demand by the Borrowers; provided that prompt written notice of
any such actions taken by the Agent shall be given to Group; provided further,
that the failure to provide such notice shall not relieve the obligation of the
Borrowers to reimburse the Agent in connection therewith.
 
- 92 -

--------------------------------------------------------------------------------


 
SECTION 12.05.           Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, any Lender may, and is hereby authorized
to, at any time and from time to time, without notice to the Borrowers (any such
notice being expressly waived by the Borrowers) and to the fullest extent
permitted by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrowers against any and all obligations of either now or hereafter existing
under any Loan Document, irrespective of whether or not such Lender shall have
made any demand hereunder or thereunder and although such obligations may be
contingent or unmatured.  Each Lender agrees to notify Administrative Borrower
promptly after any such set-off and application made by such Lender provided
that the failure to give such notice shall not affect the validity of such
set-off and application.
 
SECTION 12.06.           Severability.  Any provision of this Agreement, which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
SECTION 12.07.           Assignments and Participations.
 
(a)           This Agreement and the Revolving Credit Notes shall be binding
upon and inure to the benefit of the Borrowers and the other the Loan Parties
and the Agent and each Lender and their respective successors and assigns;
provided, however, that each of the Borrowers and the other Loan Parties may not
assign or transfer any of their rights hereunder, or under the Revolving Credit
Notes, without the prior written consent of each Lender and any such assignment
without the Lenders’ prior written consent shall be null and void.
 
- 93 -

--------------------------------------------------------------------------------


 
(b)           Each Lender may, with the written consent of the Agent and, in the
absence of a continuing Event of Default, the Administrative Borrower (such
consent in the case of the Administrative Borrower is not required in the case
of Affiliates of any Lender and is not to be unreasonably withheld or delayed),
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Revolving Credit Commitment, the Revolving Loans made by it,
the Revolving Credit Notes held by it and its Pro Rata Share of Letter of Credit
Obligations); provided, however, that (i) except in the case of assignments to
Affiliates of a Lender in which case there are no minimums, such assignment is
in an amount which is at least $1,000,000 or a multiple of $100,000 in excess
thereof (or the remainder of such Lender’s Revolving Credit Commitment) (except
such minimum amount shall not apply to an assignment by a Lender to an Affiliate
of such Lender or a fund or account managed by such Lender or an Affiliate of
such Lender) and (ii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance, an Assignment and Acceptance, together
with any Revolving Credit Note subject to such assignment and, except in the
case of assignments to Affiliates of a Lender, such parties shall deliver to the
Agent a processing and recordation fee of $5,000 (except the payment of such fee
shall not be required in connection with an assignment by a Lender to an
Affiliate of such Lender or a fund or account managed by such Lender or an
Affiliate of such Lender) and (iii) no written consent of the Agent shall be
required in connection with any assignment by a Lender to an Affiliate of such
Lender or a fund or account managed by such Lender or an Affiliate of such
Lender.  Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three Business Days after the delivery thereof to the Agent
(or such shorter period as shall be agreed to by the Agent and the parties to
such assignment), (A) the assignee thereunder shall become a “Lender” hereunder
and, in addition to the rights and obligations hereunder held by it immediately
prior to such effective date, have the rights and obligations hereunder that
have been assigned to it pursuant to such Assignment and Acceptance and (B) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).
 
(i)           By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (A) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (B) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Loan Parties or any of their Subsidiaries or the performance or
observance by the Loan Parties of any of their obligations under this Agreement
or any other Loan Document furnished pursuant hereto; (C) such assignee confirms
that it has received a copy of this Agreement and the other Loan Documents,
together with such other documents and information it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (D) such assignee will, independently and without reliance upon the
Assigning Lender, the Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (E) such assignee appoints and authorizes the Agent to
take such action as Agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (F) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other Loan
Documents are required to be performed by it as a Lender.
 
- 94 -

--------------------------------------------------------------------------------


 
(ii)           The Agent shall maintain, or cause to be maintained at its
offices, a copy of each Assignment and Acceptance delivered to and accepted by
it and a register for the recordation of the names and addresses of the Lenders
and the Revolving Credit Commitments of, and principal amount of the Revolving
Loans and Letter of Credit Obligations owing to each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrowers, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by Administrative Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(iii)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with the Revolving Credit Notes
subject to such assignment, the Agent shall, if the Agent consents to such
assignment and if such Assignment and Acceptance has been completed (i) accept
such Assignment and Acceptance, (ii)  give prompt notice thereof to
Administrative Borrower, (iii) record the information contained therein in the
Register, and (iv) prepare and distribute to each Lender and Administrative
Borrower a revised Schedule 1.01(C) hereto after giving effect to such
assignment, which revised Schedule 1.01(C) shall replace the prior
Schedule 1.01(C) and become part of this Agreement.
 
(iv)           Any foreign Person who purchases or is assigned or participates
in any portion of a Revolving Loan shall provide the Agent (in the case of a
purchase or assignment) or the Lender (in the case of a participation) with a
completed Internal Revenue Service Form W-8 (Certificate of Foreign Status) or a
substantially similar form for such purchaser, participant or any other
affiliate who is a holder of beneficial interests in the Revolving Loan.
 
(c)           Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Revolving Credit Commitment, the Revolving Loans made by it and
its Pro Rata Share of the Letter of Credit Obligations); provided, that (i) such
Lender’s obligations under this Agreement (including without limitation, its
Revolving Credit Commitment hereunder) and the other Loan Documents shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and the Borrowers, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents, and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except (A)
action directly effecting an extension of the maturity dates or decrease in the
principal amount of the Revolving Loans or Letter of Credit Obligations, or (B)
action directly effecting an extension of the due dates or a decrease in the
rate of interest payable on the Revolving Loans or the fees payable under this
Agreement, or (C) actions directly effecting a release of all or a substantial
portion of the Collateral or any Borrower or any Guarantor (except as set forth
in Section 10.08 of this Agreement or any Loan Document).  The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.08
and Section 4.05 of this Agreement with respect to its participation in any
portion of the Revolving Credit Commitments and the Revolving Loans as if it
were a Lender.
 
- 95 -

--------------------------------------------------------------------------------


 
SECTION 12.08.           Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telecopier shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telecopier also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.  The foregoing shall apply
to each other Loan Document mutatis mutandis.
 
SECTION 12.09.           GOVERNING LAW.  THIS AGREEMENT, THE REVOLVING CREDIT
NOTES AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN
ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.
 
SECTION 12.10.           CONSENT TO JURISDICTION; SERVICE OF PROCESS AND
VENUE.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY
HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS
ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01
AND TO THE SECRETARY OF STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME
EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE AGENT AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY LOAN PARTY IN ANY OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.
 
- 96 -

--------------------------------------------------------------------------------


 
SECTION 12.11.           WAIVER OF JURY TRIAL, ETC.   EACH LOAN PARTY, THE AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE
REVOLVING CREDIT NOTES OR OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH LOAN PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT
OR ATTORNEY OF THE AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING
OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE
LENDERS ENTERING INTO THIS AGREEMENT.
 
SECTION 12.12.           Consent by the Agent and Lenders.  Except as otherwise
expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
“Action”) of the Agent or any Lender shall be permitted or required pursuant to
any provision hereof or any provision of any other agreement to which the
Borrowers and any other Loan Party are parties and to which the Agent or any
Lender has succeeded thereto, such Action shall be required to be in writing and
may be withheld or denied by the Agent or such Lender, in its sole discretion,
with or without any reason, and without being subject to question or challenge
on the grounds that such Action was not taken in good faith.
 
SECTION 12.13.           Integration.  This Agreement, together with the other
Loan Documents, reflects the entire understanding of the parties with respect to
the transactions contemplated hereby and shall not be contradicted or qualified
by any other agreement, oral or written, before the date hereof.
 
SECTION 12.14.           No Party Deemed Drafter.  Each of the parties hereto
agrees that no party hereto shall be deemed to be the drafter of this Agreement.
 
- 97 -

--------------------------------------------------------------------------------


 
SECTION 12.15.           Reinstatement; Certain Payments.  If any claim is ever
made upon the any Agent, any Lender or the L/C Issuer for repayment or recovery
of any amount or amounts received by the Agent, such Lender or the L/C Issuer in
payment or on account of any of the Obligations, the Agent, such Lender or the
L/C Issuer shall give prompt notice of such claim to each other Agent and Lender
and Administrative Borrower, and if the Agent, such Lender or the L/C Issuer
repays all or part of such amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over the Agent, such
Lender or the L/C Issuer or any of its property, or (ii) any good faith
settlement or compromise of any such claim effected by the Agent, such Lender or
the L/C Issuer with any such claimant, then and in such event each Loan Party
agrees that (A) any such judgment, decree, order, settlement or compromise shall
be binding upon it notwithstanding the cancellation of any Indebtedness
hereunder or under the other Loan Documents or the termination of this Agreement
or the other Loan Documents, and (B) it shall be and remain liable to the Agent,
such Lender or the L/C Issuer hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Agent, the Lender or the L/C Issuer.
 
SECTION 12.16.           Group as the Agent for the Borrowers.  Each Borrower
hereby irrevocably appoints Group as the borrowing agent and attorney-in-fact
for the Borrowers which appointment shall remain in full force and effect unless
and until the Agent shall have received prior written notice signed by all of
the Borrowers that such appointment has been revoked and that another Borrower
has been so appointed.  Each Borrower hereby irrevocably appoints and authorizes
Group (i) to provide the Agent with all notices with respect to Revolving Loans
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and (ii) to take such action as Group deems appropriate on
its behalf to obtain Revolving Loans and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement.  It
is understood that the handling of the Loan Account and Collateral of the
Borrowers in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that neither the Agent, the Lenders, nor the L/C
Issuer shall incur liability to the Borrowers as a result hereof.  Each of the
Borrowers expects to derive benefit, directly or indirectly, from the handling
of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group.  To induce the Agent, the Lenders and the
L/C Issuer to do so, and in consideration thereof, each of the Borrowers hereby
jointly and severally agrees to indemnify the Indemnitees (as hereinafter
defined) and hold the Indemnitees harmless against any and all liability,
expense, loss or claim of damage or injury, made against such Indemnitee by any
of the Borrowers or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the Loan Account and Collateral of the Borrowers
as herein provided, (b) the Agent and the Lenders relying on any instructions of
Group, or (c) any other action taken by the Agent, any Lender or the L/C Issuer
hereunder or under the other Loan Documents.
 
- 98 -

--------------------------------------------------------------------------------


 
SECTION 12.17.           Indemnification.  In addition to each Loan Party’s
other Obligations under this Agreement, each Loan Party agrees to, jointly and
severally, defend, protect, indemnify and hold harmless the Agent, each Lender,
the L/C Issuer and all of their respective officers, directors, employees,
attorneys, consultants and agents (collectively called the “Indemnitees”) from
and against any and all losses, damages, liabilities, obligations, penalties,
fees, reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following:  (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) the Agent’s or any Lender’s furnishing of funds to the Borrowers
or the L/C Issuer’s issuing of Letters of Credit for the account of the
Borrowers under this Agreement, including, without limitation, the management of
any such Revolving Loans, the Reimbursement Obligations or the Letter of Credit
Obligations, (iii) any matter relating to the financing transactions
contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents, or (iv) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the “Indemnified Matters”); provided, however, that
the Loan Parties shall not have any obligation to any Indemnitee under this
Section 12.17 for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.  Such indemnification for all of the foregoing
losses, damages, fees, costs and expenses of the Indemnitees are chargeable
against the Loan Account.  To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.17 may be unenforceable because
it is violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.  This Indemnity shall survive the repayment
of the Obligations and the discharge of the Liens granted under the Loan
Documents.
 
SECTION 12.18.           Records.  The unpaid principal of and interest on the
Notes, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Revolving Credit Commitments,
and the accrued and unpaid fees payable pursuant to Section 2.06 hereof,
including, without limitation, the Closing Fee, Loan Servicing Fee, the Letter
of Credit Fee and the Unused Line Fee, shall at all times be ascertained from
the records of the Agent, which shall be conclusive and binding absent manifest
error.
 
SECTION 12.19.           Binding Effect.  This Agreement shall become effective
when it shall have been executed by each Loan Party, the Agent and each Lender
and when the conditions precedent set forth in Section 5.01 hereof have been
satisfied or waived in writing by the Agent, and thereafter shall be binding
upon and inure to the benefit of each Loan Party, the Agent and each Lender, and
their respective successors and assigns, except that the Loan Parties shall not
have the right to assign their rights hereunder or any interest herein without
the prior written consent of each Lender, and any assignment by any Lender shall
be governed by Section 12.07 hereof.
 
- 99 -

--------------------------------------------------------------------------------


 
SECTION 12.20.           Confidentiality.  The Agent and each Lender agrees (on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified by the Loan Parties as being confidential at the time the same is
delivered to such Person (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), provided that nothing herein shall limit the
disclosure of any such information (i) to the extent required by statute, rule,
regulation or judicial process, (ii) to counsel for the Agent or any Lender,
(iii) to examiners, auditors or accountants, (iv) in connection with any
litigation to which the Agent or any Lender is a party or (v) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant (or prospective assignee or participant) first agrees, in writing,
to be bound by confidentiality provisions similar in substance to this Section
12.20.  The Agent and each Lender agrees that, upon receipt of a request or
identification of the requirement for disclosure pursuant to clause (iv) hereof,
it will make reasonable efforts to keep the Loan Parties informed of such
request or identification; provided that the each Loan Party acknowledges that
the Agent and each Lender may make disclosure as required or requested by any
Governmental Authority or representative thereof and that the Agent and each
Lender may be subject to review by Securitization Parties or other regulatory
agencies and may be required to provide to, or otherwise make available for
review by, the representatives of such parties or agencies any such non-public
information.
 
SECTION 12.21.           Limitations on Liability of Officers.  Anything herein
or in any other Loan Document to the contrary notwithstanding any and all
references to the actions, obligations and/or liabilities of any Borrower shall
refer only to the actions, obligations and/or liabilities of the Borrower and
shall not impose any personal obligations or liabilities on the officers
thereof, provided that no officer of a Borrower shall be exonerated or
exculpated for any deficiency, loss or damage suffered by the Agent or any of
the Lenders as a result of any fraud or malfeasance by such officer.
 
SECTION 12.22.           Intent to Limit Charges to Maximum Lawful Rate.  In no
event shall the interest rate or rates payable under this Agreement, plus any
other amounts paid in connection herewith, exceed the highest rate permissible
under any law that a court of competent jurisdiction shall, in a final
determination, deem applicable.  The Borrowers, the Lenders and the Agent, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, the
Borrowers are and shall be liable only for the payment of such maximum as
allowed by law, and any payment received from the Borrowers in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.
 
SECTION 12.23.           USA Patriot Act-Notice.  Each Lender (for itself and
not on behalf of any Lender) hereby notifies each of the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each of the Loan Parties and other
information that will allow such Lender, as applicable, to identify each Loan
Party in accordance with the Patriot Act.
 
- 100 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BORROWERS:
       
FREDERICK’S OF HOLLYWOOD GROUP INC.
       
By:
/s/ Thomas Rende
   
Name: Thomas Rende
   
Title:  Chief Financial Officer
       
FOH HOLDINGS, INC.
     
By:
/s/ Linda LoRe
   
Name:  Linda LoRe
   
Title:  President and Chief Executive Officer
       
FREDERICK’S OF HOLLYWOOD, INC.
     
By:
/s/ Linda LoRe
   
Name:  Linda LoRe
   
Title:  President and Chief Executive Officer
       
FREDERICK’S OF HOLLYWOOD STORES, INC.
     
By:
/s/ Linda LoRe
   
Name:  Linda LoRe
   
Title:  President and Chief Executive Officer
       
HOLLYWOOD MAIL ORDER, LLC
       
By: FOH Holdings, Inc., its Manager




   
By:  
/s/ Linda LoRe
     
Name: Linda LoRe
     
Title:  President and Chief Executive
     
           Officer

 

--------------------------------------------------------------------------------


 

 
AGENT AND LENDER:
     
WELLS FARGO RETAIL FINANCE II, LLC
     
By:
/s/ Jennifer Cann
   
Name: Jennifer Cann
   
Title: Senior Vice President

 

--------------------------------------------------------------------------------


 
Schedule 1.01(C)
 
Lenders and Lenders’ Commitments



Lender
 
Revolving Credit Commitment
   
Percentage
 
Wells Fargo Retail Finance II, LLC
  $ 25,000,000
2
    100.00 %
Total
  $ 25,000,000       100.00 %

 

--------------------------------------------------------------------------------

2 Subject to Section 2.01(c) of this Agreement.



--------------------------------------------------------------------------------


 
AMENDED AND RESTATED FINANCING AGREEMENT
Dated as of January 28, 2008
 
by and among
 
FREDERICK’S OF HOLLYWOOD GROUP INC.,


and
 
CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,
 

--------------------------------------------------------------------------------

 
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
 

--------------------------------------------------------------------------------

 
and
 
WELLS FARGO RETAIL FINANCE II, LLC,
as the Arranger and Agent
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
     
ARTICLE I DEFINITIONS; CERTAIN TERMS
 
1
SECTION 1.01.
Definitions
 
1
SECTION 1.02.
Terms Generally
 
30
SECTION 1.03.
Accounting and Other Terms
 
30
SECTION 1.04.
Time References
 
30
       
ARTICLE II THE LOANS
 
31
SECTION 2.01.
Revolving Credit Commitments
 
31
SECTION 2.02.
Making the Loans
 
32
SECTION 2.03.
Revolving Credit Notes; Repayment of Loans
 
34
SECTION 2.04.
Interest
 
34
SECTION 2.05.
Reduction of Commitment; Prepayment of Revolving Loans
 
37
SECTION 2.06.
Fees
 
39
SECTION 2.07.
Cash Management
 
40
SECTION 2.08.
Taxes
 
41
SECTION 2.09.
Early Termination by Borrowers
 
43
       
ARTICLE IIA  LETTERS OF CREDIT
 
44
SECTION 2.01A. 
Letter of Credit Guaranty    
SECTION 2.02A.
Participations
 
46
SECTION 2.03A.
Letters of Credit
 
47
       
ARTICLE III [Intentionally Omitted]
 
49
       
ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION
 
49
SECTION 4.01.
Audit and Collateral Monitoring Fees
 
49
SECTION 4.02.
Payments; Computations and Statements
 
49
SECTION 4.03.
Sharing of Payments, Etc
 
50
SECTION 4.04.
Apportionment of Payments
 
50
SECTION 4.05.
Increased Costs and Reduced Return
 
51
SECTION 4.06.
Joint and Several Liability of the Borrowers
 
52
       
ARTICLE V CONDITIONS TO LOANS
 
53
SECTION 5.01.
Conditions Precedent to Effectiveness
 
53
SECTION 5.02.
Conditions Precedent to all Revolving Loans and Letters of Credit
 
56
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
58
SECTION 6.01.
Representations and Warranties
 
58
       
ARTICLE VII COVENANTS
 
66
SECTION 7.01.
Affirmative Covenants
 
66
SECTION 7.02.
Negative Covenants
 
75
       
ARTICLE VIII [Intentionally Omitted]
 
80
       
ARTICLE IX EVENTS OF DEFAULT
 
80



- i -

--------------------------------------------------------------------------------





     
Page
SECTION 9.01.
Events of Default
 
80
       
ARTICLE X AGENT
 
85
SECTION 10.01.
Appointment
 
85
SECTION 10.02.
Nature of Duties
 
86
SECTION 10.03.
Rights, Exculpation, Etc
 
86
SECTION 10.04.
Reliance
 
87
SECTION 10.05.
Indemnification
 
87
SECTION 10.06.
Agent Individually
 
87
SECTION 10.07.
Successor Agent
 
87
SECTION 10.08.
Collateral Matters
 
88
SECTION 10.09.
Agency for Perfection
 
89
       
ARTICLE XI [Intentionally Omitted]
 
90
       
ARTICLE XII MISCELLANEOUS
 
90
SECTION 12.01.
Notices, Etc
 
90
SECTION 12.02.
Amendments, Etc
 
91
SECTION 12.03.
No Waiver; Remedies, Etc
 
92
SECTION 12.04.
Expenses; Taxes; Attorneys’ Fees
 
92
SECTION 12.05.
Right of Set-off
 
93
SECTION 12.06.
Severability
 
93
SECTION 12.07.
Assignments and Participations
 
93
SECTION 12.08.
Counterparts
 
96
SECTION 12.09.
GOVERNING LAW
 
96
SECTION 12.10.
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
 
96
SECTION 12.11.
WAIVER OF JURY TRIAL, ETC
 
97
SECTION 12.12.
Consent by the Agent and Lenders
 
97
SECTION 12.13.
Integration
 
97
SECTION 12.14.
No Party Deemed Drafter
 
97
SECTION 12.15.
Reinstatement; Certain Payments
 
98
SECTION 12.16.
Frederick’s as Agent for Borrowers
 
98
SECTION 12.17.
Indemnification
 
99
SECTION 12.18.
Records
 
99
SECTION 12.19.
Binding Effect
 
99
SECTION 12.20.
Confidentiality
 
100
SECTION 12.21.
Limitations on Liability of Officers
 
100
SECTION 12.22.
Intent to Limit Charges to Maximum Lawful Rate
 
100
SECTION 12.23.
USA Patriot Act Notice
 
100



- ii -

--------------------------------------------------------------------------------


 
SCHEDULES AND EXHIBITS


Schedule 1.01(A)
Guarantors
Schedule 1.01(B)
Eligible Jurisdictions
Schedule 1.01(C)
Lenders and Revolving Credit Commitments
Schedule 1.01(D)
Permitted Holders
Schedule 1.01(E)
Warehouse Locations
Schedule 2.07(a)
Cash Management Banks; Cash Management Accounts
Schedule 2.03A(a)(ii)
Existing Letters of Credit
Schedule 6.01(e)
Subsidiaries
Schedule 6.01(f)
Litigation; Commercial Tort Claims
Schedule 6.01(i)
ERISA
Schedule 6.01(o)
Real Property
Schedule 6.01(q)
Environmental Matters
Schedule 6.01(r)
Insurance
Schedule 6.01(u)
Bank Accounts
Schedule 6.01(v)
Intellectual Property
Schedule 6.01(w)
Material Contracts
Schedule 6.01(z)
Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; FEIN
Schedule 6.01(ee)
Credit Card Processors
Schedule 6.01(ff)
Acquisition:  Material Consents and Approvals
Schedule 7.01(a)
Collateral Reporting Requirements
Schedule 7.01(m)
Collateral Locations
Schedule 7.01(v)
Post-Effective Date Obligations
Schedule 7.02(b)
Existing Liens
Schedule 7.02(f)
Existing Investments
Schedule 7.02(l)
Limitations on Dividends and Other Payment Restrictions
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Guaranty
Exhibit C
Form of Notice of Borrowing
Exhibit D
Form of Bailee Agreement
Exhibit E
Acquisition Agreement
Exhibit F
Form of Assignment and Acceptance
Exhibit G
Form of Pledge Agreement
Exhibit H
Form of Security Agreement
Exhibit I
Form of Compliance Certificate
Exhibit J
Form of Borrowing Base Certificate
Exhibit K
Form of Letter of Credit Application
Exhibit L
Form of Credit Card Bank Depository Account Agreement
Exhibit M
Form of Collateral Access Agreement
Exhibit N
Form of LIBOR Notice
Exhibit O
Form of Plan Projections



- v -

--------------------------------------------------------------------------------




Schedule 1.01(A)
 
GUARANTOR
 
Guarantor
 
Jurisdiction of Organization
     
Fredericks.com, Inc.
  
Nevada


Schedules
 
1

--------------------------------------------------------------------------------

 

Schedule 1.01(B)
 
RETAIL LOCATIONS
 
Dist
 
Store
 
Store Name
 
Address
 
City
 
State
 
Zip
2
 
10
 
Hollywood
 
6751 Hollywood Blvd
 
Hollywood
 
CA
 
90028
2
 
24
 
Lakewood Center
 
12/13 Lakewood Center Mall
 
Lakewood
 
CA
 
90712
2
 
25
 
Topanga Plaza
 
6600 Topanga Canyon Blvd, SP 2044
 
Canoga Park
 
CA
 
91303
3
 
27
 
Inland Center Mall
 
500 Inland Center Dr, SP 332
 
San Bernardino
 
CA
 
92408
8
 
54
 
Dayton Mall
 
2700 Miamisburg & Centerville
 
Dayton
 
OH
 
45459
9
 
56
 
Crossroads Mall
 
H2042 Crossroads Mall
 
Oklahoma City
 
OK
 
73149
9
 
58
 
Southridge Mall
 
5300 S. 76th St.
 
Greendale
 
WI
 
53129
6
 
60
 
Northeast Mall
 
1101 Melbourne Dr, Ste 2256
 
Hurst
 
TX
 
76053
2
 
62
 
Del Amo Fashion Square
 
3525 Carson St, Sp. #29
 
Torrance
 
CA
 
90503
6
 
65
 
Irving Mall
 
2409 Irving Mall
 
Irving
 
TX
 
75062
9
 
69
 
Woodfield Mall
 
Woodfield Mall, Sp.E-111A
 
Schaumburg
 
IL
 
60173
4
 
75
 
Sunrise Mall
 
5957 Sunrise Mall
 
Citrus Heights
 
CA
 
95610
6
 
77
 
Town East Mall
 
2154 Town East Mall
 
Mesquite
 
TX
 
75150
2
 
86
 
Metro Town Square
 
3642 S. Bristol St.
 
Santa Ana
 
CA
 
92704
2
 
105
 
Westminster Mall
 
1081 Westminster Mall
 
Westminster
 
CA
 
92683
10
 
107
 
Altamonte Mall
 
451 Altamonte Ave., Sp 753
 
Altamonte Spgs
 
FL
 
32701
9
 
109
 
Southlake Mall
 
2233 Southlake Mall
 
Merrillville
 
IN
 
46410
5
 
111
 
Metro Center
 
9617  North Metro Parkway West
 
Phoenix
 
AZ
 
85051
8
 
113
 
St. Clair Square
 
240 St. Clair Square
 
Fairview Heights
 
IL
 
62208
10
 
116
 
University Square
 
2147 University Square Mall
 
Tampa
 
FL
 
33612
3
 
119
 
Westfield West Covina
 
657 Plaza Dr.
 
West Covina
 
CA
 
91790
9
 
125
 
Towne East Square
 
7700 E. Kellogg
 
Wichita
 
KS
 
67207
9
 
126
 
North Riverside Park
 
7501 W. Cermak Rd., Sp. #D9
 
North Riverside
 
IL
 
60546
9
 
132
 
Woodland Hills
 
7021 S. Memorial
 
Tulsa
 
OK
 
74133
5
 
135
 
Coronado Center
 
6600 Menaul Blvd NE, Sp.347
 
Albuquerque
 
NM
 
87110
4
 
139
 
Vancouver Mall
 
8700 NE Vancouver Mall Dr.
 
Vancouver
 
WA
 
98662
8
 
140
 
Southlake Mall
 
1227 Southlake Mall
 
Morrow
 
GA
 
30260
11
 
143
 
Woburn Mall
 
300 Mishawum Rd.
 
Woburn
 
MA
 
01801
8
 
144
 
Hickory Hollow Mall
 
5252 Hickory Hollow Pkwy Suite 144
 
Antioch
 
TN
 
37013
6
 
146
 
Ingram Park
 
6301 North West Loop 410
 
San Antonio
 
TX
 
78238
5
 
154
 
Fiesta Mall
 
2068 Fiesta Mall
 
Mesa
 
AZ
 
85202
5
 
160
 
Pearlridge Shpg. Center
 
234 Pearlridge Center 98-1005 Moanalua Rd, Sp. 109
 
Aiea
 
HI
 
96701
9
 
161
 
The Crossroads
 
6650 S Westnedge Ave. Space 210
 
Portage
 
MI
 
49024
9
 
162
 
Lakeside Mall
 
14600 Lakeside Circle, Unit 2352
 
Sterling Heights
 
MI
 
48313
5
 
163
 
The Meadows
 
4300 Meadows Ln., Sp.2307
 
Las Vegas
 
NV
 
89107
9
 
168
 
Chicago Ridge Mall
 
300 Chicago Ridge Mall
 
Chicago Ridge
 
IL
 
60415
11
 
169
 
Holyoke Mall @ Ingleside
 
50 Holyoke St, Box 10212 Space F-379
 
Holyoke
 
MA
 
01041
8
 
170
 
Lynnhaven Parkway
 
701 Lynnhaven Pkwy, Sp E17
 
Virginia Beach
 
VA
 
23452
6
 
171
 
Barton Creek Square
 
2901 Capitol of Texas Hwy, Sp A13
 
Austin
 
TX
 
78746
2
 
174
 
Brea Mall
 
2062 Brea Mall
 
Brea
 
CA
 
92821
11
 
178
 
Broadway Mall
 
602 Broadway Mall
 
Hicksville
 
NY
 
11801
10
 
187
 
Regency Square
 
9501 Arlington Exprwy, Sp.830
 
Jacksonville
 
FL
 
32225
9
 
190
 
King of Prussia Plaza
 
160 N. Gulph Rd. Suite 2039
 
King of Prussia
 
PA
 
19406
11
  
197
  
Crossgates Mall
  
120 Washington Ave., Ext.
  
Albany
  
NY
  
12203


Schedules
 
2

--------------------------------------------------------------------------------

 


4
 
198
 
Arden Fair
 
1689 Arden Way, Sp.2192
 
Sacramento
 
CA
 
95815
3
 
200
 
Montclair Plaza
 
5025A Montclair Plaza Ln.
 
Montclair
 
CA
 
91763
8
 
202
 
Springfield Mall
 
6515 Springfield Mall, Sp 17
 
Springfield
 
VA
 
22150
6
 
203
 
Parkdale Mall
 
200 Parkdale Mall, Unit H-800
 
Beaumont
 
TX
 
77706
9
 
205
 
Ross Park Mall
 
1000 Ross Park Mall Dr.
 
Pittsburgh
 
PA
 
15237
10
 
206
 
The Florida Mall
 
8001 S. Orange Blossom Trail Suite 794
 
Orlando
 
FL
 
32809
3
 
211
 
Mall of Victor Valley
 
14400 Bear Valley Rd, Sp.321
 
Victorville
 
CA
 
92392
8
 
212
 
Governor's Square
 
2801 Guthrie Hwy, Sp 430
 
Clarksville
 
TN
 
37040
4
 
213
 
Eastridge Shopping Center
 
2200 Eastridge Loop Space 1016
 
San Jose
 
CA
 
95122
3
 
214
 
Mission Valley
 
1640 Camino Del Rio North, #155
 
San Diego
 
CA
 
92108
3
 
215
 
Plaza Bonita
 
3030 Plaza Bonita Rd., #2280
 
National City
 
CA
 
91950
3
 
216
 
Plaza Camino Real
 
2525 El Camino Real, Sp. 246
 
Carlsbad
 
CA
 
92008
3
 
217
 
Escondido Promenade
 
1274-A Auto Park Way
 
Escondido
 
CA
 
92029
4
 
225
 
Coddingtown Center
 
278 Coddington Center Sp. E-1
 
Santa Rosa
 
CA
 
95401
10
 
226
 
Melbourne Square
 
1700 W. New Haven Ave, #473
 
Melbourne
 
FL
 
32904
2
 
227
 
Northridge Fashion Center
 
9301 Tampa Ave, Sp 194
 
Northridge
 
CA
 
91324
3
 
229
 
Montebello Town Center
 
1744 Montebello Town Ctr, Sp A127
 
Montebello
 
CA
 
90640
4
 
230
 
Mall at Webberstown
 
4950 Pacific Ave, Sp 235
 
Stockton
 
CA
 
95207
9
 
231
 
Walden Galleria
 
I-90 & Walden Ave, #G209
 
Buffalo
 
NY
 
14225
4
 
232
 
Chico Mall
 
1950 E. 20th St, Sp G-711
 
Chico
 
CA
 
95928
4
 
237
 
Solano Mall
 
1350 Travis Blvd.
 
Fairfield
 
CA
 
94533
10
 
238
 
Lakeland Square Mall
 
3800 N. Highway 98, Rm 182
 
Lakeland
 
FL
 
33809
4
 
243
 
Cupertino Square
 
10123 N. Wolfe Rd, Sp 2028
 
Cupertino
 
CA
 
95014
11
 
245
 
Emerald Square Mall
 
999 S. Washington St.
 
N.Attleboro
 
MA
 
02760
10
 
246
 
Cordova Mall
 
5100 N. 9th Ave, Sp F607
 
Pensacola
 
FL
 
32504
11
 
247
 
Greendale Mall
 
7 Neponset St., Ste 264
 
Worcester
 
MA
 
01606
8
 
248
 
Town Center @ Cobb
 
400 Ernest W.Barrett Pkwy, #253
 
Kennesaw
 
GA
 
30144
2
 
251
 
Stonewood Shpg Center
 
261 Stonewood St, Sp B35
 
Downey
 
CA
 
90241
8
 
254
 
Columbia Mall
 
7201 Two Notch Rd, DU-804
 
Columbia
 
SC
 
29223
3
 
257
 
Parkway Plaza
 
815 Parkway Plaza
 
El Cajon
 
CA
 
92020
3
 
263
 
Antelope Valley Mall
 
1233 West Avenue "P", Sp.323
 
Palmdale
 
CA
 
93551
6
 
266
 
Parks at Arlington
 
3811 S.Cooper, Sp.1076 Box #150145
 
Arlington
 
TX
 
76015
8
 
270
 
Marley Station
 
7900 Ritchie Hwy, Sp. B105
 
Glen Burnie
 
MD
 
21061
8
 
273
 
Northwoods Mall
 
2150 Northwoods Blvd
 
N.Charleston
 
SC
 
29406
8
 
275
 
Mid-Rivers Mall
 
2320 Mid Rivers Mall
 
St.Peters
 
MO
 
63376
4
 
278
 
Hilltop Mall
 
2321 Hilltop Mall Rd, Sp.B-221
 
Richmond
 
CA
 
94806
8
 
279
 
Augusta Mall
 
3450 Wrightsboro Rd, Sp.1170
 
Augusta
 
GA
 
30909
4
 
280
 
Stoneridge Mall
 
1204 Stoneridge Mall Rd., Sp 235
 
Pleasanton
 
CA
 
94588
4
 
284
 
Lloyd Center
 
947 Lloyd Center, Sp.C-108
 
Portland
 
OR
 
97232
8
 
285
 
Gwinnett Place
 
2100 Pleasant Hill Rd, Ste 378
 
Duluth
 
GA
 
30096
2
 
286
 
Glendale Galleria
 
1306 Glendale Galleria
 
Glendale
 
CA
 
91210
3
 
288
 
Galleria at Tyler
 
1220 Galleria @ Tyler, Sp.G2
 
Riverside
 
CA
 
92503
11
 
293
 
Crystal Mall
 
850 Hartford Turnpike, Sp. P222
 
Waterford
 
CT
 
06385
11
 
295
 
Pheasant Lane Mall
 
310 Daniel Webster Hwy, Sp.204
 
Nashua
 
NH
 
03060
11
 
296
 
Mall at Rockingham Park
 
99 Rockingham Park Blvd, Ste 2321
 
Salem
 
NH
 
03079
10
 
297
 
Miami International Mall
 
1455 NW 107th Ave, Sp.876A
 
Miami
 
FL
 
33172
4
 
298
 
Clackamas Town Center
 
2201-12000 SE 82nd Ave, Sp E-213
 
Portland
 
OR
 
97086
11
 
300
 
Staten island Mall
 
2655 Richmond Ave, Sp.1140
 
Staten Island
 
NY
 
10314
10
 
301
 
Orlando Fashion Square
 
3201 E.Colonial Dr, Sp.M4
 
Orlando
 
FL
 
32803
3
 
303
 
Valley Plaza Shpg Center
 
2701 Ming Ave, Sp. 142
 
Bakersfield
 
CA
 
93304
9
 
304
 
Rosedale Center
 
306 Rosedale Center, Sp.S-24
 
Roseville
 
MN
 
55113
11
 
308
 
Newport Center
 
30 Mall Dr. W, Sp B11/B12
 
Jersey City
 
NJ
 
07310
8
  
310
  
The Fashion Ctr at Pentagon
  
1100 S.Hayes St, Sp.Y-6
  
Arlington
  
VA
  
22202


Schedules
 
3

--------------------------------------------------------------------------------

 


10
 
312
 
Orange Park Mall
 
1910 Wells Rd, Sp.1040
 
Orange Park
 
FL
 
32073
5
 
317
 
Tucson Mall
 
4500 N.Oracle Rd, Sp.274
 
Tucson
 
AZ
 
85705
9
 
320
 
Fairlane Town Center
 
18900 Michigan Ave, Sp.M306
 
Dearborn
 
MI
 
48126
8
 
321
 
Fairfield Commons
 
2727 Fairfield Commons
 
Beaver Creek
 
OH
 
45431
6
 
323
 
Hulen Mall
 
4800 S. Hulen St, Sp.242
 
Fort Worth
 
TX
 
76132
8
 
326
 
Northgate Mall
 
9647 Colerain Ave, Sp.48
 
Cincinnati
 
OH
 
45251
9
 
329
 
Parmatown Mall
 
7795 W. Ridgewood Dr
 
Parma
 
OH
 
44129
11
 
335
 
Sunrise Mall
 
1155 Sunrise Mall
 
Massapequa
 
NY
 
11758
6
 
337
 
Lakeline Mall
 
11200 Lakeline Mall Dr, Sp. M17
 
Cedar Park
 
TX
 
78613
2
 
342
 
The Block
 
20 City Blvd. West Bldg. G4, Ste 610
 
Orange
 
CA
 
92868
5
 
343
 
Desert Sky Mall
 
7611 W. Thomas Rd
 
Phoenix
 
AZ
 
85033
4
 
350
 
Sun Valley
 
264 Sun Valley Mall, Space D128
 
Concord
 
CA
 
94520
5
 
351
 
Arizona Mills
 
5000 Arizona Mills Circle Space 224
 
Tempe
 
AZ
 
85282
5
 
352
 
Boulevard Mall
 
3680 Maryland Parkway Sp., 146
 
Las Vegas
 
NV
 
89109
5
 
355
 
Chandler Fashion Center
 
3111 West Chandler Blvd.
 
Chandler
 
AZ
 
85226
9
 
356
 
Great Lakes Crossing
 
4044 Baldwin Road, Sp. 314
 
Auburn Hills
 
MI
 
48326
8
 
357
 
Discover Mills
 
5900 Sugarloaf Pkwy Sp. 458
 
Lawrenceville
 
GA
 
30043
3
 
358
 
Ontario Mills
 
One Mills Circle
 
Ontario
 
CA
 
91764
6
 
362
 
Katy Mills
 
5000 Katy Circle, Space 161
 
Katy
 
TX
 
77494
5
 
363
 
Fashion Show Mall
 
3200 Las Vegas Blvd. Space 2320
 
Las Vegas
 
NV
 
89109
4
 
364
 
Oakridge Mall
 
925 Blossom Hill Rd.Sp. 1553
 
San Jose
 
CA
 
95123
2
 
365
 
Santa Anita
 
400 South Baldwin Ave Suite #706-L
 
Arcadia
 
CA
 
91007
2
 
366
 
Irvine Spectrum
 
83 Fortune Dr #235
 
Irvine
 
CA
 
92618
6
 
367
 
The Shops at La Cantera
 
15900 La Cantera Parkway Bldg 11, Ste 11095
 
San Antonio
 
TX
 
78256
6
 
368
 
Memorial City
 
852 Memorial City Way
 
Houston
 
TX
 
77024
10
 
369
 
Citrus Park
 
8021 Citrus Park Town Center
 
Tampa
 
FL
 
33625
10
 
370
 
Westfield Brandon
 
355 Brandon Town Center
 
Brandon
 
FL
 
33511
4
 
371
 
The Shops at Tanforan
 
1150 El Camino Real Suite 101
 
San Bruno
 
CA
 
94066
10
 
372
 
Countryside
 
27001 US Highway 19 North, Suite 1063
 
Clearwater
 
FL
 
33761
2
 
373
 
Westfield Century City
 
10250 Santa Monica Blvd., #206
 
Los Angeles
 
CA
 
90067
4
 
374
 
San Francisco Centre
 
865 Market St. Space #314
 
San Francisco
 
CA
 
94103
3
 
375
 
Promenade Shops at Dos Lagos
 
2785 Cabot Drive Suite #152
 
Corona
 
CA
 
92883
11
 
376
 
Kings Plaza
 
5100 Kings Plaza Space #159
 
Brooklyn
 
NY
 
11234
10
 
377
 
Coastland
 
1900 North Tamiami Trail, Space #J-9
 
Naples
 
FL
 
34102
5
 
379
 
Miracle Mile
 
3663 Las Vegas Blvd., Space H125A
 
Las Vegas
 
NV
 
89109
2
 
380
 
Fox Hills Mall
 
294 Fox Hills Mall, Space D003
 
Culver City
 
CA
 
90230
10
 
381
 
Coral Square
 
9133 W. Atlantic Blvd., Space 9553
 
Coral Springs
 
FL
 
33071
5
 
382
 
Mandalay Place
 
3930 Las Vegas Blvd South, Space #104
 
Las Vegas
 
NV
 
89119
10
 
383
 
Edison Mall
 
4125 Cleveland Ave., Space 1700
 
Fort Myers
 
FL
 
33901
10
  
384
  
Seminole Town Center
  
200 Towne Center Circle, Space B-3
  
Sanford
  
FL
  
32771


Schedules
 
4

--------------------------------------------------------------------------------

 

Schedule 1.01(D)
 
PERMITTED HOLDERS
 
Fursa Master Rediscovered
Opportunities Fund L.P.
Attn: Patrick C. Brennan, CAO
c/o Fursa Alternative Strategies
444 Merrick Road
Lynbrook, NY 11563


Fursa Capital Partners LP
Attn: Patrick C. Brennan, CAO
c/o Fursa Alternative Strategies
444 Merrick Road
Lynbrook, NY 11563


Fursa Master Global Event Driven Fund LP
Attn: Patrick C. Brennan, CAO
c/o Fursa Alternative Strategies
444 Merrick Road
Lynbrook, NY 11563


Blackfriars Special Purpose Vehicle
LLC – Series 2
Attn: Patrick C. Brennan, CAO
c/o Fursa Alternative Strategies
444 Merrick Road
Lynbrook, NY 11563


Tokarz Investments, LLC
287 Bowman Avenue
Purchase, New York 10577

Schedules
 
5

--------------------------------------------------------------------------------

 

Schedule 1.01(E)
 
WAREHOUSE LOCATIONS
 
5005 S. 40th Street
Phoenix, AZ 85040
 
Movie Star of Poplarville
100 Highway 11 North
Poplarville, MS 30470
601/ 795-4501


Movie Star Distribution Center
217 Highway 11 South
Poplarville, MS 39470
601/ 795-6216


Performance Team Building #8
301 Westmont Drive
San Pedro, CA 90731
310/ 241-4211

Schedules
 
6

--------------------------------------------------------------------------------

 

Schedule 2.07(a)
 
CASH MANAGEMENT BANKS; CASH MANAGEMENT ACCOUNTS
 
A. Cash Management Banks; Cash Management Accounts of FOH Holdings, Inc. and
Subsidiaries
 
1.  Restricted Account Agreement, executed as of December 23, 2002, to be
performed by Wells Fargo Bank, National Association ("Bank"), Frederick's of
Hollywood, Inc. ("Company") and Wells Fargo Retail Finance, LLC ("WFRF") in
connection with the following wholesale demand deposit accounts maintained at
Bank in the name of WFRF:
 
Account No. XXXX-XXXXXX
 
Concentration Account
Account No. XXXX-XXXXXX  
 
Sub Account Concentration Account
Account No. XXXX-XXXXXX
 
Sub Account Concentration Account
Account No. XXXX-XXXXXX
  
Concentration Account

 
B. Cash Management Banks; Cash Management Accounts of Frederick’s of Hollywood
Group Inc.
 
[None]

Schedules
 
7

--------------------------------------------------------------------------------

 

Schedule 2.03A(a)(ii)
 
EXISTING LETTERS OF CREDIT

 
1.
 
Issuing Bank:
 
Wells Fargo Bank, N.A., Foothill Capital Corp
   
LC#:
 
NZS322100
   
Amount:
 
$750,000.00
 
  
Beneficiary:
  
PNC Bank National Association


Schedules
 
8

--------------------------------------------------------------------------------

 

Schedule 6.01(e)
SUBSIDIARIES


FOH Holdings, Inc.
 
Incorporated:
 
Delaware, May 9, 1997
   
Authorized Stock:
 
2,250,000 Common
   250,000 Preferred
   
Issued Stock:
 
1,330,000 Common
   
Shareholder:
 
Frederick's of Hollywood Group, Inc.
Fredericks.com, Inc.
 
Incorporated:
 
Nevada, April 19, 1999
   
Authorized Stock:
 
120,000,000 common shares of which 80,000,000 Shares are Class A Common $0.01
par value and
40,000,000 Shares Class B Common $0.01 par value
       
1,000,000 Preferred $0.01 par value
             
Issued Stock:
 
11,575,000 Class B Common
             
Shareholder:
 
Frederick’s of Hollywood, Inc. – 11,575,000 Class B Common
         
Frederick’s Of Hollywood, Inc.
 
Incorporated:
 
Delaware, March 1, 1962
             
Authorized Stock:
 
3,000 Common Shares, $0.01 par value
             
Shareholder:
 
FOH Holdings, Inc. – 1,000 Common Shares
         
Frederick’s Of Hollywood Stores, Inc.
 
Incorporated:
 
Nevada, July 8, 1998
             
Authorized Stock:
 
1,000 Common Shares, $0.01 par value
             
Shareholder:
 
Frederick’s of Hollywood, Inc. – 100 common shares
         
Hollywood Mail Order, LLC
 
Formation:
 
Nevada, July 20, 1999
             
Manager:
 
FOH Holdings, Inc.
             
Membership Interest:
 
Frederick’s of Hollywood, Inc.
         
Cinejour Lingerie Inc.
 
Incorporated:
 
Canada, May 6, 2004
             
Authorized Stock:
 
Unlimited Class A Common
       
Unlimited Class B Common
       
Unlimited Preferred A
       
Unlimited Preferred B
       
Unlimited Preferred C
       
Unlimited Preferred D
   
Issued Stock:
 
100 Class A Common
 
  
Shareholder:
  
Movie Star, Inc. – 100 Class A Common

 
Schedules
 
9

--------------------------------------------------------------------------------

 

Schedule 6.01(f)
 
LITIGATION
 
[None]

Schedules
 
10

--------------------------------------------------------------------------------

 

Schedule 6.01(i)
 
ERISA
 
[None]

Schedules
 
11

--------------------------------------------------------------------------------

 

Schedule 6.01(o)
 
REAL PROPERTY
 

       
FOH Holdings Inc.  - Leases
               
Dist
 
Store
 
Store Name
 
Address
 
City
 
State
 
Zip
2
 
10
 
Hollywood
 
6751 Hollywood Blvd
 
Hollywood
 
CA
 
90028
2
 
24
 
Lakewood Center
 
12/13 Lakewood Center Mall
 
Lakewood
 
CA
 
90712
2
 
25
 
Topanga Plaza
 
6600 Topanga Canyon Blvd, SP 2044
 
Canoga Park
 
CA
 
91303
3
 
27
 
Inland Center Mall
 
500 Inland Center Dr, SP 332
 
San Bernardino
 
CA
 
92408
8
 
54
 
Dayton Mall
 
2700 Miamisburg & Centerville
 
Dayton
 
OH
 
45459
9
 
56
 
Crossroads Mall
 
H2042 Crossroads Mall
 
Oklahoma City
 
OK
 
73149
9
 
58
 
Southridge Mall
 
5300 S. 76th St.
 
Greendale
 
WI
 
53129
6
 
60
 
Northeast Mall
 
1101 Melbourne Dr, Ste 2256
 
Hurst
 
TX
 
76053
2
 
62
 
Del Amo Fashion Square
 
3525 Carson St, Sp. #29
 
Torrance
 
CA
 
90503
6
 
65
 
Irving Mall
 
2409 Irving Mall
 
Irving
 
TX
 
75062
9
 
69
 
Woodfield Mall
 
Woodfield Mall, Sp.E-111A
 
Schaumburg
 
IL
 
60173
4
 
75
 
Sunrise Mall
 
5957 Sunrise Mall
 
Citrus Heights
 
CA
 
95610
6
 
77
 
Town East Mall
 
2154 Town East Mall
 
Mesquite
 
TX
 
75150
2
 
86
 
Metro Town Square
 
3642 S. Bristol St.
 
Santa Ana
 
CA
 
92704
2
 
105
 
Westminster Mall
 
1081 Westminster Mall
 
Westminster
 
CA
 
92683
10
 
107
 
Altamonte Mall
 
451 Altamonte Ave., Sp 753
 
Altamonte Spgs
 
FL
 
32701
9
 
109
 
Southlake Mall
 
2233 Southlake Mall
 
Merrillville
 
IN
 
46410
5
 
111
 
Metro Center
 
9617  North Metro Parkway West
 
Phoenix
 
AZ
 
85051
8
 
113
 
St. Clair Square
 
240 St. Clair Square
 
Fairview Heights
 
IL
 
62208
10
 
116
 
University Square
 
2147 University Square Mall
 
Tampa
 
FL
 
33612
3
 
119
 
Westfield West Covina
 
657 Plaza Dr.
 
West Covina
 
CA
 
91790
9
 
125
 
Towne East Square
 
7700 E. Kellogg
 
Wichita
 
KS
 
67207
9
 
126
 
North Riverside Park
 
7501 W. Cermak Rd., Sp. #D9
 
North Riverside
 
IL
 
60546
9
 
132
 
Woodland Hills
 
7021 S. Memorial
 
Tulsa
 
OK
 
74133
5
 
135
 
Coronado Center
 
6600 Menaul Blvd NE, Sp.347
 
Albuquerque
 
NM
 
87110
4
 
139
 
Vancouver Mall
 
8700 NE Vancouver Mall Dr.
 
Vancouver
 
WA
 
98662
8
 
140
 
Southlake Mall
 
1227 Southlake Mall
 
Morrow
 
GA
 
30260
11
 
143
 
Woburn Mall
 
300 Mishawum Rd.
 
Woburn
 
MA
 
01801
8
 
144
 
Hickory Hollow Mall
 
5252 Hickory Hollow Pkwy Suite 144
 
Antioch
 
TN
 
37013
6
 
146
 
Ingram Park
 
6301 North West Loop 410
 
San Antonio
 
TX
 
78238
5
 
154
 
Fiesta Mall
 
2068 Fiesta Mall
 
Mesa
 
AZ
 
85202
5
 
160
 
Pearlridge Shpg. Center
 
234 Pearlridge Center
98-1005 Moanalua Rd, Sp. 109
 
Aiea
 
HI
 
96701
9
 
161
 
The Crossroads
 
6650 S Westnedge Ave. Space 210
 
Portage
 
MI
 
49024
9
 
162
 
Lakeside Mall
 
14600 Lakeside Circle, Unit 2352
 
Sterling Heights
 
MI
 
48313
5
 
163
 
The Meadows
 
4300 Meadows Ln., Sp.2307
 
Las Vegas
 
NV
 
89107
9
 
168
 
Chicago Ridge Mall
 
300 Chicago Ridge Mall
 
Chicago Ridge
 
IL
 
60415
11
 
169
 
Holyoke Mall @ Ingleside
 
50 Holyoke St, Box 10212
Space F-379
 
Holyoke
 
MA
 
01041
8
 
170
 
Lynnhaven Parkway
 
701 Lynnhaven Pkwy, Sp E17
 
Virginia Beach
 
VA
 
23452
6
 
171
 
Barton Creek Square
 
2901 Capitol of Texas Hwy, Sp A13
 
Austin
 
TX
 
78746
2
 
174
 
Brea Mall
 
2062 Brea Mall
 
Brea
 
CA
 
92821
11
 
178
 
Broadway Mall
 
602 Broadway Mall
 
Hicksville
 
NY
 
11801
10
 
187
 
Regency Square
 
9501 Arlington Expwy, Sp.830
 
Jacksonville
 
FL
 
32225
9
 
190
 
King of Prussia Plaza
 
160 N. Gulph Rd. Suite 2039
 
King of Prussia
 
PA
 
19406
11
 
197
 
Crossgates Mall
 
120 Washington Ave., Ext.
 
Albany
 
NY
 
12203
4
  
198
  
Arden Fair
  
1689 Arden Way, Sp.2192
  
Sacramento
  
CA
  
95815


Schedules
 
12

--------------------------------------------------------------------------------

 


3
 
200
 
Montclair Plaza
 
5025A Montclair Plaza Ln.
 
Montclair
 
CA
 
91763
8
 
202
 
Springfield Mall
 
6515 Springfield Mall, Sp 17
 
Springfield
 
VA
 
22150
6
 
203
 
Parkdale Mall
 
200 Parkdale Mall, Unit H-800
 
Beaumont
 
TX
 
77706
9
 
205
 
Ross Park Mall
 
1000 Ross Park Mall Dr.
 
Pittsburgh
 
PA
 
15237
10
 
206
 
The Florida Mall
 
8001 S. Orange Blossom Trail Suite 794
 
Orlando
 
FL
 
32809
3
 
211
 
Mall of Victor Valley
 
14400 Bear Valley Rd, Sp.321
 
Victorville
 
CA
 
92392
8
 
212
 
Governor's Square
 
2801 Guthrie Hwy, Sp 430
 
Clarksville
 
TN
 
37040
4
 
213
 
Eastridge Shopping Center
 
2200 Eastridge Loop Space 1016
 
San Jose
 
CA
 
95122
3
 
214
 
Mission Valley
 
1640 Camino Del Rio North, #155
 
San Diego
 
CA
 
92108
3
 
215
 
Plaza Bonita
 
3030 Plaza Bonita Rd., #2280
 
National City
 
CA
 
91950
3
 
216
 
Plaza Camino Real
 
2525 El Camino Real, Sp. 246
 
Carlsbad
 
CA
 
92008
3
 
217
 
Escondido Promenade
 
1274-A Auto Park Way
 
Escondido
 
CA
 
92029
4
 
225
 
Coddingtown Center
 
278 Coddington Center Sp. E-1
 
Santa Rosa
 
CA
 
95401
10
 
226
 
Melbourne Square
 
1700 W. New Haven Ave, #473
 
Melbourne
 
FL
 
32904
2
 
227
 
Northridge Fashion Center
 
9301 Tampa Ave, Sp 194
 
Northridge
 
CA
 
91324
3
 
229
 
Montebello Town Center
 
1744 Montebello Town Ctr, Sp A127
 
Montebello
 
CA
 
90640
4
 
230
 
Mall at Webberstown
 
4950 Pacific Ave, Sp 235
 
Stockton
 
CA
 
95207
9
 
231
 
Walden Galleria
 
I-90 & Walden Ave, #G209
 
Buffalo
 
NY
 
14225
4
 
232
 
Chico Mall
 
1950 E. 20th St, Sp G-711
 
Chico
 
CA
 
95928
4
 
237
 
Solano Mall
 
1350 Travis Blvd.
 
Fairfield
 
CA
 
94533
10
 
238
 
Lakeland Square Mall
 
3800 N. Highway 98, Rm 182
 
Lakeland
 
FL
 
33809
4
 
243
 
Cupertino Square
 
10123 N. Wolfe Rd, Sp 2028
 
Cupertino
 
CA
 
95014
11
 
245
 
Emerald Square Mall
 
999 S. Washington St.
 
N.Attleboro
 
MA
 
02760
10
 
246
 
Cordova Mall
 
5100 N. 9th Ave, Sp F607
 
Pensacola
 
FL
 
32504
11
 
247
 
Greendale Mall
 
7 Neponset St., Ste 264
 
Worcester
 
MA
 
01606
8
 
248
 
Town Center @ Cobb
 
400 Ernest W.Barrett Pkwy, #253
 
Kennesaw
 
GA
 
30144
2
 
251
 
Stonewood Shpg Center
 
261 Stonewood St, Sp B35
 
Downey
 
CA
 
90241
8
 
254
 
Columbia Mall
 
7201 Two Notch Rd, DU-804
 
Columbia
 
SC
 
29223
3
 
257
 
Parkway Plaza
 
815 Parkway Plaza
 
El Cajon
 
CA
 
92020
3
 
263
 
Antelope Valley Mall
 
1233 West Avenue "P", Sp.323
 
Palmdale
 
CA
 
93551
6
 
266
 
Parks at Arlington
 
3811 S.Cooper, Sp.1076 Box #150145
 
Arlington
 
TX
 
76015
8
 
270
 
Marley Station
 
7900 Ritchie Hwy, Sp. B105
 
Glen Burnie
 
MD
 
21061
8
 
273
 
Northwoods Mall
 
2150 Northwoods Blvd
 
N.Charleston
 
SC
 
29406
8
 
275
 
Mid-Rivers Mall
 
2320 Mid Rivers Mall
 
St.Peters
 
MO
 
63376
4
 
278
 
Hilltop Mall
 
2321 Hilltop Mall Rd, Sp.B-221
 
Richmond
 
CA
 
94806
8
 
279
 
Augusta Mall
 
3450 Wrightsboro Rd, Sp.1170
 
Augusta
 
GA
 
30909
4
 
280
 
Stoneridge Mall
 
1204 Stoneridge Mall Rd., Sp 235
 
Pleasanton
 
CA
 
94588
4
 
284
 
Lloyd Center
 
947 Lloyd Center, Sp.C-108
 
Portland
 
OR
 
97232
8
 
285
 
Gwinnett Place
 
2100 Pleasant Hill Rd, Ste 378
 
Duluth
 
GA
 
30096
2
 
286
 
Glendale Galleria
 
1306 Glendale Galleria
 
Glendale
 
CA
 
91210
3
 
288
 
Galleria at Tyler
 
1220 Galleria @ Tyler, Sp.G2
 
Riverside
 
CA
 
92503
11
 
293
 
Crystal Mall
 
850 Hartford Turnpike, Sp. P222
 
Waterford
 
CT
 
06385
11
 
295
 
Pheasant Lane Mall
 
310 Daniel Webster Hwy, Sp.204
 
Nashua
 
NH
 
03060
11
 
296
 
Mall at Rockingham Park
 
99 Rockingham Park Blvd, Ste 2321
 
Salem
 
NH
 
03079
10
 
297
 
Miami International Mall
 
1455 NW 107th Ave, Sp.876A
 
Miami
 
FL
 
33172
4
 
298
 
Clackamas Town Center
 
2201-12000 SE 82nd Ave, Sp E-213
 
Portland
 
OR
 
97086
11
 
300
 
Staten island Mall
 
2655 Richmond Ave, Sp.1140
 
Staten Island
 
NY
 
10314
10
 
301
 
Orlando Fashion Square
 
3201 E.Colonial Dr, Sp.M4
 
Orlando
 
FL
 
32803
3
 
303
 
Valley Plaza Shpg Center
 
2701 Ming Ave, Sp. 142
 
Bakersfield
 
CA
 
93304
9
 
304
 
Rosedale Center
 
306 Rosedale Center, Sp.S-24
 
Roseville
 
MN
 
55113
11
 
308
 
Newport Center
 
30 Mall Dr. W, Sp B11/B12
 
Jersey City
 
NJ
 
07310
8
 
310
 
The Fashion Ctr at Pentagon
 
1100 S.Hayes St, Sp.Y-6
 
Arlington
 
VA
 
22202
10
  
312
  
Orange Park Mall
  
1910 Wells Rd, Sp.1040
  
Orange Park
  
FL
  
32073


Schedules
 
13

--------------------------------------------------------------------------------

 


5
 
317
 
Tucson Mall
 
4500 N.Oracle Rd, Sp.274
 
Tucson
 
AZ
 
85705
9
 
320
 
Fairlane Town Center
 
18900 Michigan Ave, Sp.M306
 
Dearborn
 
MI
 
48126
8
 
321
 
Fairfield Commons
 
2727 Fairfield Commons
 
Beaver Creek
 
OH
 
45431
6
 
323
 
Hulen Mall
 
4800 S. Hulen St, Sp.242
 
Fort Worth
 
TX
 
76132
8
 
326
 
Northgate Mall
 
9647 Colerain Ave, Sp.48
 
Cincinnati
 
OH
 
45251
9
 
329
 
Parmatown Mall
 
7795 W. Ridgewood Dr
 
Parma
 
OH
 
44129
11
 
335
 
Sunrise Mall
 
1155 Sunrise Mall
 
Massapequa
 
NY
 
11758
6
 
337
 
Lakeline Mall
 
11200 Lakeline Mall Dr, Sp. M17
 
Cedar Park
 
TX
 
78613
2
 
342
 
The Block
 
20 City Blvd. West Bldg. G4, Ste 610
 
Orange
 
CA
 
92868
5
 
343
 
Desert Sky Mall
 
7611 W. Thomas Rd
 
Phoenix
 
AZ
 
85033
4
 
350
 
Sun Valley
 
264 Sun Valley Mall, Space D128
 
Concord
 
CA
 
94520
5
 
351
 
Arizona Mills
 
5000 Arizona Mills Circle Space 224
 
Tempe
 
AZ
 
85282
5
 
352
 
Boulevard Mall
 
3680 Maryland Parkway Sp., 146
 
Las Vegas
 
NV
 
89109
5
 
355
 
Chandler Fashion Center
 
3111 West Chandler Blvd.
 
Chandler
 
AZ
 
85226
9
 
356
 
Great Lakes Crossing
 
4044 Baldwin Road, Sp. 314
 
Auburn Hills
 
MI
 
48326
8
 
357
 
Discover Mills
 
5900 Sugarloaf Pkwy Sp. 458
 
Lawrenceville
 
GA
 
30043
3
 
358
 
Ontario Mills
 
One Mills Circle
 
Ontario
 
CA
 
91764
6
 
362
 
Katy Mills
 
5000 Katy Circle, Space 161
 
Katy
 
TX
 
77494
5
 
363
 
Fashion Show Mall
 
3200 Las Vegas Blvd. Space 2320
 
Las Vegas
 
NV
 
89109
4
 
364
 
Oakridge Mall
 
925 Blossom Hill Rd.Sp. 1553
 
San Jose
 
CA
 
95123
2
 
365
 
Santa Anita
 
400 South Baldwin Ave Suite #706-L
 
Arcadia
 
CA
 
91007
2
 
366
 
Irvine Spectrum
 
83 Fortune Dr #235
 
Irvine
 
CA
 
92618
6
 
367
 
The Shops at La Cantera
 
15900 La Cantera Pkwy Bldg 11, Ste 11095
 
San Antonio
 
TX
 
78256
6
 
368
 
Memorial City
 
852 Memorial City Way
 
Houston
 
TX
 
77024
10
 
369
 
Citrus Park
 
8021 Citrus Park Town Center
 
Tampa
 
FL
 
33625
10
 
370
 
Westfield Brandon
 
355 Brandon Town Center
 
Brandon
 
FL
 
33511
4
 
371
 
The Shops at Tanforan
 
1150 El Camino Real Suite 101
 
San Bruno
 
CA
 
94066
10
 
372
 
Countryside
 
27001 US Highway 19 North, Suite 1063
 
Clearwater
 
FL
 
33761
2
 
373
 
Westfield Century City
 
10250 Santa Monica Blvd., #206
 
Los Angeles
 
CA
 
90067
4
 
374
 
San Francisco Centre
 
865 Market St. Space #314
 
San Francisco
 
CA
 
94103
3
 
375
 
Promenade Shops at Dos Lagos
 
2785 Cabot Drive Suite #152
 
Corona
 
CA
 
92883
11
 
376
 
Kings Plaza
 
5100 Kings Plaza Space #159
 
Brooklyn
 
NY
 
11234
10
 
377
 
Coastland
 
1900 North Tamiami Trail, Space #J-9
 
Naples
 
FL
 
34102
5
 
379
 
Miracle Mile
 
3663 Las Vegas Blvd., Space H125A
 
Las Vegas
 
NV
 
89109
2
 
380
 
Fox Hills Mall
 
294 Fox Hills Mall, Space D003
 
Culver City
 
CA
 
90230
10
 
381
 
Coral Square
 
9133 W. Atlantic Blvd., Space 9553
 
Coral Springs
 
FL
 
33071
5
 
382
 
Mandalay Place
 
3930 Las Vegas Blvd South, Space #104
 
Las Vegas
 
NV
 
89119
10
 
383
 
Edison Mall
 
4125 Cleveland Ave., Space 1700
 
Fort Myers
 
FL
 
33901
10
 
384
 
Seminole Town Center
 
200 Towne Center Circle, Space B-3
 
Sanford
 
FL
 
32771
       
Corporate Headquarters
 
6255 Sunset Boulevard
 
Los Angeles
 
CA
 
90028
 
  
   
  
Arizona Distribution Center
  
 5005 S. 40th Street
  
Phoenix
  
AZ
  
85040

       
Frederick’s of Hollywood Group Inc. - Owned
                       
Movie Star Distribution Center
 
601-795-6216
 
217 Highway 11 South
 
Poplarville
 
MS
 
39470
       
Frederick’s of Hollywood Group Inc. - Leases
                       
Movie Star, Inc.  (Corporate Office)
 
212-779-4700
 
1115 Broadway, 11th Floor
 
New York
 
NY
 
10010
       
Movie Star, Inc. (Showroom)
 
212-779-8300
 
180 Madison Avenue, Room #1403
 
New York
 
NY
 
10016
       
Movie Star of Poplarville
 
601-795-4501
 
100 Highway 11 North
 
Poplarville
 
MS
 
30470
       
Movie Star, Philippines
 
011-632/400-1839
 
1702 Taft Avenue, Pasay City, 1300
 
Metro Manila, Philippines
               
Movie Star, Philippines
  
 
  
KM 23, Barrio, Dolores
  
Taytay, Rizal
  
 
  
 


Schedules
 
14

--------------------------------------------------------------------------------

 

Schedule 6.01(q)
 
ENVIRONMENTAL MATTERS
 
[None]

Schedules
 
15

--------------------------------------------------------------------------------

 

Schedule 6.01(r)
 
INSURANCE
 
1.
National Union Fire Insurance Company Directors, Officers and Private Company
Liability Policy No. 695-98-58 held by Company with an aggregate limit of
liability of $25,000,000.

 
2.
National Union Fire Insurance Company Employment Practices Liability Policy No.
695-98-64 held by Company with an aggregate limit of liability of $10,000,000.

 
3.
National Union Fire Insurance Company of Pittsburgh, Pa. Employee Benefit Plan
Fiduciary Liability Policy No. 695-98-72 held by Company with an aggregate limit
of liability of $4,000,000.

 
4.
National Union Fire Insurance Company of Pittsburgh, Pa. Crime Guard Coverage
Policy No. 695-98-53 held by Company with a limit of liability of $1,000,000.

 
5.
American International Specialty Lines Insurance Company Internet Media and
Network Security Liability Insurance Policy No. 673-27-53 held by Company and
Frederick’s.com with limit of liability for internet media liability of
$3,000,000.

 
6.
The American Guarantee and Liability Insurance Company Commercial General
Liability Policy No. CPO 2817541-00, with limit of liability of $2,000,000.

 
7.
The Zurich American Insurance Company Automobile Liability Policy No. CPO
2817541-00 with limit of liability of $1,000,000.

 
8.
The American Guarantee and Liability Insurance Company Excess Liability Policy
No. UMB 2817542-00 with limit of liability of $3,000,000.

 
9.
Federal Insurance Company Excess Liability Policy as policy number 7982-0638
with limit of liability of $20,000,000.

 
10.
Hartford Underwriters Insurance Company/Twin City Insurance Company Workers’
Compensation Insurance Policy No. 72 WE NT5500 (all States other than Hawaii)
with limit of liability of $1,000,000.

 
11.
Hartford Underwriters Insurance Company Workers’ Compensation Insurance Policy
No. 72 WB NT 5583 (Hawaii only) with limit of liability of $1,000,000.

 
12.
Zurich American Insurance Company Property Insurance Policy No. CPO 2817541-00
with limits of liability of $38,171,005 (building and contents), $38,827,005
(inventory), $13,183,274 (loss of income); and $11,083,994 (blanket for Florida
and Hawaii).

 
Schedules
 
16

--------------------------------------------------------------------------------

 

Schedule 6.01(u)
 
BANK ACCOUNTS
 
A. Bank Accounts of FOH Holdings, Inc. and Subsidiaries
 
Store #
 
Store Name
 
Acct#
 
Con-Acct#
 
Bank
 
Address
77
 
TOWN EAST MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
 
901 Main St., 7th Floor,
107
 
ALTAMONTE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
 
Dallas, TX 75202
116
 
UNIVERSITY SQ
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
125
 
TOWNE EAST SQ
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
132
 
WOODLAND HILLS
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
135
 
CORONADO CENTER
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
140
 
SOUTHLAKE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
144
 
HICKORY HOLLOW MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
170
 
LYNNHAVEN PARKWAY
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
187
 
REGENCY SQUARE
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
202
 
SPRINGFIELD MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
238
 
LAKELAND SQUARE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
245
 
EMERALD SQUARE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
246
 
CORDOVA MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
247
 
GREENDALE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
248
 
TOWN CENTER @ COBB
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
254
 
COLUMBIA MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
273
 
Northwood
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
275
 
MID-RIVERS MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
285
 
GWINNETT PLACE
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
295
 
PHEASANT LANE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
296
 
MALL @ ROCKINGHAM PARK
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
301
 
ORLANDO FASHION SQUARE
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
310
 
THE FASHION CTR @ PENTAGON
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
312
 
ORANGE PARK MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
323
 
HULEN MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
337
 
LAKELINE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
350
 
SUN VALLEY
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
357
 
DISCOVER MILLS
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
362
 
KATY MILLS
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
366
 
IRVINE SPECTRUM
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
369
 
CITRUS PARK
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
370
 
WESTFIELD BRANDON
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   


Schedules
 
17

--------------------------------------------------------------------------------

 


372
 
COUNTRYSIDE
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
373
 
WESTFIELD CENTURY CITY
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
374
 
San Francisco Center
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
376
 
Kings Plaza
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
377
 
Coastland Mall
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
   
381
 
Coral Square
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Bank of America
                         
10
 
HOLLYWOOD
 
XXXXXXXXXX
      
Bank of America
 
901 Main St., 7th Floor,
24
 
LAKEWOOD CENTER
 
XXXXXXXXXX
     
Bank of America
 
Dallas, TX 75202
25
 
TOPANGA PLAZA
 
XXXXXXXXXX
     
Bank of America
   
62
 
DEL AMO FASH SQUARE
 
XXXXXXXXXX
     
Bank of America
   
86
 
METRO TOWN SQUARE
 
XXXXXXXXXX
     
Bank of America
   
105
 
WESTMINSTER MALL
 
XXXXXXXXXX
     
Bank of America
   
111
 
METRO CENTER
 
XXXXXXXXXX
     
Bank of America
   
119
 
THE PLAZA @ WEST COVINA
 
XXXXXXXXXX
     
Bank of America
   
154
 
FIESTA MALL
 
XXXXXXXXXX
     
Bank of America
   
163
 
MEADOWS, THE
 
XXXXXXXXXX
     
Bank of America
   
174
 
BREA MALL
 
XXXXXXXXXX
     
Bank of America
   
211
 
VICTOR VALLEY, MALL OF
 
XXXXXXXXXX
     
Bank of America
   
213
 
EASTRIDGE SHPG CTR
 
XXXXXXXXXX
     
Bank of America
   
214
 
MISSION VALLEY
 
XXXXXXXXXX
     
Bank of America
   
215
 
PLAZA BONITA
 
XXXXXXXXXX
     
Bank of America
   
216
 
PLAZA CAMINO REAL
 
XXXXXXXXXX
     
Bank of America
   
217
 
ESCONDIDO PROMENADE
 
XXXXXXXXXX
     
Bank of America
   
225
 
CODDINGTOWN CENTER
 
XXXXXXXXXX
     
Bank of America
   
227
 
NORTHRIDGE FASH CTR
 
XXXXXXXXXX
     
Bank of America
   
229
 
MONTEBELLO TOWN CTR
 
XXXXXXXXXX
     
Bank of America
   
237
 
SOLANO MALL
 
XXXXXXXXXX
     
Bank of America
   
243
 
VALLCO FASHION PARK
 
XXXXXXXXXX
     
Bank of America
   
251
 
STONEWOOD SHPG CENTER
 
XXXXXXXXXX
     
Bank of America
   
278
 
HILLTOP MALL
 
XXXXXXXXXX
     
Bank of America
   
280
 
STONERIDGE MALL
 
XXXXXXXXXX
     
Bank of America
   
284
 
LLOYD CENTER
 
XXXXXXXXXX
     
Bank of America
   
286
 
GLENDALE GALLERIA
 
XXXXXXXXXX
     
Bank of America
   
303
 
VALLEY PLAZA SHPG CTR
 
XXXXXXXXXX
     
Bank of America
   
317
 
TUCSON MALL
 
XXXXXXXXXX
     
Bank of America
   
343
 
DESERT SKY MALL
 
XXXXXXXXXX
     
Bank of America
   
351
 
ARIZONA MILLS
 
XXXXXXXXXX
     
Bank of America
   


Schedules
 
18

--------------------------------------------------------------------------------

 


355
 
CHANDLER FASHION CENTER
 
XXXXXXXXXX
     
Bank of America
   
363
 
FASHION SHOW MALL
 
XXXXXXXXXX
     
Bank of America
   
380
 
Fox Hills Mall
 
XXXXXXXXXX
     
Bank of America
   
382
 
MANDALAY BAY
 
XXXXXXXXXX
     
Bank of America
                         
60
 
NORTHEAST MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
 
433 N Camden Dr. Suite 505
75
 
SUNRISE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
 
Beverly Hills, CA 90210
198
 
ARDEN FAIR
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
200
 
MONTCLAIR PLAZA
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
230
 
WEBERSTOWN, MALL AT
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
257
 
PARKWAY PLAZA
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
263
 
ANTELOPE VALLEY MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
288
 
GALLERIA @ TYLER
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
304
 
ROSEDALE CENTER
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
352
 
BOULEVARD MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
358
 
ONTARIO MILLS
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
364
 
OAKRIDGE MALL
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
365
 
SANTA ANITA
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
368
 
MEMORIAL CITY
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
371
 
THE SHOPS AT TANFORAN
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
375
 
MID Rivers Mall
 
XXXXXXXXXX
 
XXXXXXXXXX
 
Wells Fargo Bank
   
379
  
Miracle Mile Shops
  
XXXXXXXXXX
  
XXXXXXXXXX
  
Wells Fargo Bank
  
 


Schedules
 
19

--------------------------------------------------------------------------------

 

Schedule 6.01(v)
 
INTELLECTUAL PROPERTY
 
A. Intellectual Property of FOH Holdings, Inc. and Subsidiaries

Schedules
 
20

--------------------------------------------------------------------------------

 
FREDERICK’S OF HOLLYWOOD, INC.
TRADEMARK SCHEDULE
JANUARY 2008
 
TRADEMARK
 
SERIAL
NO./
REG. NO.
 
DATE FILED/
ISSUED
 
DATE
EXPIRES
 
INT’L
CLASS(ES)
 
DATE OF
FIRST USE
 
STATEMENT
OF USE
DUE/FILED
 
OWNER
 
STATUS
U.S. TRADEMARKS
AN INTIMATE EXPERIENCE
 
Reg. No.
1,502,644
 
Issued
8/30/1988
 
8/30/08
 
42
 
8/10/1987
 
Filed
 
FOH
 
Renewal due by 8/30/08.
F (Stylized)
[logo1.jpg]
 
SN
78/602,617
 
Filed
4/06/2005
     
3, 6, 8, 9, 11, 14, 16, 18, 20, 21, 22, 24, 25, 28, 30
 
ITU
     
FOH
 
Office Action Response filed 5/2/06.  Further action from USPTO issued
6/4/06.  Response filed 11/27/06.  Response succeeded. Examiner’s Amendment
issued by USPTO.  Notice of Publication rec’d.  Mark published 1/16/07.
Opposition filed by The Program Corp. Coexistence agreement negotiated and
finalized 11/07. Registration will issue in 2008.
                                 
F (Stylized)
[logo2.jpg]
 
Reg. No.
3,076,474
 
Issued
4/4/2006
 
4/4/16
 
3, 4, 25, 35
 
6/2000
6/2000
 
Due
4/4/11-4/4/12
 
FOH
 
Affidavit of Continued Use & Incontestability due between 4/4/11-4/4/12.
Renewal due by 4/4/16.
                                 
FREDERICK’S
 
Reg. No.
1,055,867
 
Issued
1/11/1977
 
1/11/17
 
3
 
3/1946
 
Filed
 
FOH
 
Renewal and Continued Use Decl. filed 1/10/07. Renewal documentation filed and
accepted by PTO.  Registration renewed for 10 years.
                                 
FREDERICK’S
 
Reg. No.
1,058,525
 
Issued
2/8/1977
 
2/8/17
 
25
 
3/1946
 
Filed
 
FOH
 
Renewal due by 2/8/07.  Renewal documentation filed and accepted by PTO.
Registration renewed for 10 years.
                                 
FREDERICK’S
 
Reg. No.
1,052,485
 
Issued
11/9/1976
 
11/9/16
 
26
 
3/1946
 
Filed
 
FOH
 
Renewal due by 11/9/06.  Renewal documentation filed and accepted by PTO.
Registration renewed for 10 years.
                                 
FREDERICK’S
 
Reg. No.
1,051,548
 
Issued
10/26/1976
 
10/26/16
 
42
 
1946
 
Filed
 
FOH
 
Renewal documentation filed and accepted by PTO. Notice of Acceptance received.
Registration renewed for 10 years.
                                 
FREDERICK’S
(Stylized)
[logo3.jpg]
 
Reg. No.
664,746
 
Issued
7/22/1958
 
7/22/08
 
25
 
1946
 
Filed
 
FOH
 
Renewal due by 7/22/08.
                                 
FREDERICK’S OF HOLLYWOOD
 
Reg. No.
1,674,329
 
Issued
2/4/1992
 
2/4/12
 
25
 
1946
 
Filed
 
FOH
 
Renewal due by 2/4/12.

 
Schedules
 
21

--------------------------------------------------------------------------------

 


FREDERICK’S OF HOLLYWOOD
(& Design)
[logo4.jpg]
Reg. No.
2,587,042
Issued
7/2/2002
7/2/12
25, 26, 35
2/13/1998
Due 7/2/07-7/2/08
FOH
Affidavit of Continued Use & Incontestability due between 7/2/07-7/2/08.
Renewal due by 7/2/12.
                 
FREDERICK’S OF HOLLYWOOD (Stylized)
 
[logo5.jpg]
SN
76/558,775
Filed
11/10/2003
 
3, 4, 14, 18,  28
ITU
 
FOH
Statement of Use filed; registration will issue in 2008.
                 
FREDERICK’S OF HOLLYWOOD (Stylized)
[logo6.jpg]
Reg. No.
2,932,489
Issued
3/15/2005
3/15/15
3, 9, 25, 35
7/1999
Due 3/15/10-3/15/11
FOH
Affidavit of Continued Use & Incontestability due between 3/15/10-3/15/11.
Renewal due by 3/15/15.
                 
FREDERICK’S OF HOLLYWOOD
Reg. No.
1,627,771
Issued
12/11/1990
12/11/10
42
3/1946
Filed
FOH
Renewal due by 12/11/10.
                 
FREDERICKS.
COM
Reg. No.
2,403,596
Issued
11/14/2000
11/14/10
35
8/11/1995
Filed
FOH
Affidavit of Continued Use & Incontestability filed
Renewal due by 11/14/10.
                 
GET CHEEKY & Design
[logo7.jpg]
SN
76/558777
Filed
 
 
25
7/2002
 
FOH
Approved for publication 1/2/08..
                 
PREMIERE LINE BY FREDERICK’S OF HOLLYWOOD
SN
77/167,006
Filed
4/26/07
 
25
12/1/06
12/1/06
 
FOH
Application filed.
                 
THE HOLLYWOOD EXXTREME CLEAVAGE & Design
[logo8.jpg]
Reg. No. 3,164,722
Issued
10/31/06
10/31/16
25
9/2003
9/2003
11/1/11
/
10/31/12
FOH
Affidavit of Continued Use & Incontestability due between 11/1/11 – 10/31/12.
Renewal due by 10/31/16.
THE ORIGINAL SEX SYMBOL
Reg. No. 3,156,626
Issued
10/17/06
10/17/16
35
6/2003
6/2003
10/18/11
10/17/12
FOH
Affidavit of Continued Use & Incontestability due between
10/18/11-10/17/12.Renewal due by 10/17/16.
STATE (CA)
 
FREDERICK’S
Reg. No.
CA 4368
Issued
4/30/1976
4/30/2016
35
3/1946
N/A
FOH
Renewal filed and accepted. Next renewal due by 4/30/16.
 
INTERNATIONAL TRADEMARKS
 
AUSTRALIA
 
FREDERICK’S OF HOLLYWOOD (Graphic)
[logo9.jpg]
Prefiling No. 03502129
 
Reg. No.
1111916
Issued
4/27/07
5/4/16
25, 35
   
FOH
Registration issued 4/27/07.

 
Schedules
 
22

--------------------------------------------------------------------------------

 


CANADA
FREDERICK’S (Stylized)
[logo10.jpg]
Reg. No.
231,551
Issued
1/19/1979
1/19/09
     
FOH
Renewal due by 1/19/09.
FREDERICK’S
Reg. No.
259,265
Issued
5/29/1981
5/29/11
     
FOH
Renewal due by 5/29/11.
FREDERICK’S OF HOLLYWOOD
Reg. No.
425,958
Issued
4/15/1994
4/15/09
     
FOH
Renewal due by 4/15/09.
                 
CHINA
FREDERICK’S OF HOLLYWOOD (Graphic)
[logo11.jpg]
Filing No.
5342300
5/11/2006
 
25
   
FOH
Application filed. Notification of Receipt for Trademark Application received.
                 
FREDERICK’S OF HOLLYWOOD (Graphic)
[logo12.jpg]
Filing No.
5342299
5/11/2006
 
35
   
FOH
Application filed. Notification of Receipt for Trademark Application received.
                 
EUROPEAN UNION
FREDERICK’S OF HOLLYWOOD (Graphic)
[logo13.jpg]
Reg. No.
005058979
4/17/2007
5/4/2016
3, 25, 35
   
FOH
Registration issued 4/17/07.
                 
FRANCE
FREDERICK’S
Reg. No.
1490760
Issued
9/27/1968
9/17/08
25
   
FOH
Renewal due by 9/17/08.
                 
TAIWAN
 
FREDERICK’S OF HOLLYWOOD
[logo14.jpg]
Reg. No.
533294
Issued
9/1/1991
9/1/11
     
FOH
Renewal due by 9/1/11
FREDERICK’S OF HOLLYWOOD
[logo15.jpg]
Reg. No.
536453
Issued
10/1/1991
10/1/11
     
FOH
Renewal due by 10/1/11

 
Schedules
 
23

--------------------------------------------------------------------------------

 

Copyrights
 
1.
CLASS:
 
TX (Textual Works)
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
March 26, 1991
 
REGISTRATION NUMBER:
 
TX-3-055-731
 
CREATED:
 
1991
 
PUBLICATION DATE:
 
February 25, 1991
 
NEW MATTER:
 
New textual and pictorial material and compilation of previous publication
material.
 
NOTES:
 
Catalog
 
PREVIOUS REGISTRATION:
 
Prev. reg.
       
2.
CLASS:
 
TX (Textual Works)
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
May 29, 1987
 
REGISTRATION NUMBER:
 
TX-2-083-789
 
PUBLICATION DATE:
 
December 1, 1986
 
NEW MATTER:
 
compilation and additions
 
REGISTRATION DEPOSIT:
 
61 p.
       
3.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
May 20, 1991
 
REGISTRATION NUMBER:
 
TX-3-068-104
 
ISSUE:
 
Vol. 59, Issue No. 334
 
PUBLICATION DATE:
 
June 6, 1988
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242.
 
MISCELLANEOUS:
 
Issue ti.:  Summer fashion sale.
       
4.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
April 15, 1991
 
REGISTRATION NUMBER:
 
TX-3-083-055
 
ISSUE:
 
Vol. No. 73, issue no. 362
 
PUBLICATION DATE:
 
March 25, 1991
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood.
 
NOTES:
 
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242.
       
5.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
January 27, 1992
 
REGISTRATION NUMBER:
 
TX-3-229-421
 
ISSUE:
 
Vol. 76, issue no. 369
 
PUBLICATION DATE:
 
November 25, 1991
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242

 
Schedules
 
24

--------------------------------------------------------------------------------

 


6.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
July 24, 1992
 
REGISTRATION NUMBER:
 
TX-3-353-063
 
ISSUE:
 
Vol. 79, issue no. 373
 
PUBLICATION DATE:
 
March 30, 1992
 
NEW MATTER:
 
additions and compilation.
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
       
7.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
December 14, 1992
 
REGISTRATION NUMBER:
 
TX-3-445-761
 
ISSUE:
 
Vol. 81, issue no. 378
 
PUBLICATION DATE:
 
August 10, 1992
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
       
8.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
February 9, 1993
 
REGISTRATION NUMBER:
 
TX-3-468-373
 
ISSUE:
 
Vol. 81, issue no. 379
 
PUBLICATION DATE:
 
September 14, 1992
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood:  Frederick’s Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency varies.  Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
       
9.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
January 11, 1993
 
REGISTRATION NUMBER:
 
TX-3-458-894
 
ISSUE:
 
Vol. 82, no. 380
 
PUBLICATION DATE:
 
October 29; 1992
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency varies.  Subtitle on later issues: An. Intimate Experience Description
based on: Vol. 34, issue no. 242
       
10.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 22, 1993
 
REGISTRATION NUMBER:
 
TX-3-504-897
 
ISSUE:
 
Vol. 83, no. 381
 
PUBLICATION DATE:
 
February 25, 1993
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162.0401 = Frets
 
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242

 
Schedules
 
25

--------------------------------------------------------------------------------

 


11.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
April 23, 1993
 
REGISTRATION NUMBER:
 
TX-3-589-965
 
ISSUE:
 
Vol. 84; issue no. 383
 
PUBLICATION DATE:
 
April 5, 1993
 
NEW MATTER:
 
additions and compilation
 
PUBLICATION DATE:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
(C.O. corres.)
       
12.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
September 8, 1993
 
REGISTRATION NUMBER:
 
TX-M40-936
 
ISSUE:
 
Vol. 84, issue no. 384
 
PUBLICATION DATE:
 
May 10, 1993
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
       
13.
CLASS:
 
TX (Textual Works)
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
August 9, 1990
 
REGISTRATION NUMBER:
 
TX-2-894-818
 
PUBLICATION DATE:
 
November 27, 1989
 
NOTES:
 
Catalog
       
14.
CLASS:
 
TX (Textual Works).
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
August 9, 1990
 
REGISTRATION NUMBER:
 
TX-2-894-819
 
CREATED:
 
1989
 
PUBLICATION DATE:
 
June 4, 1990
 
NOTES:
 
Catalog
       
15.
CLASS:
 
TX (Textual Works)
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
August 9, 1990
 
REGISTRATION NUMBER:
 
TX-2-894-820
 
PUBLICATION DATE:
 
July 9, 1990
 
NOTES:
 
Catalog
       
16.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
December 17, 1990
 
REGISTRATION NUMBER:
 
TX-2-973-520
 
PUBLICATION DATE:
 
November 26, 1990
 
NEW MATTER:
 
additions and compilation
 
NOTES:
 
Catalog

 
Schedules
 
26

--------------------------------------------------------------------------------

 


17.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
June 1, 1987
 
REGISTRATION NUMBER:
 
TX-2-095-037
 
ISSUE:
 
Vol. 51, issue no. 317
 
PUBLICATION DATE:
 
August 11, 1986
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Spectacular! 40th anniversary of beauty and fashion
       
18.
APPLICATION TITLE:
 
Summer fashion sale.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 7, 1988
 
REGISTRATION NUMBER:
 
TX-2-277-414
 
ISSUE:
 
Vol. no. 54, issue no. 325
 
PUBLICATION DATE:
 
July 13, 1987
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Version no. 7500
       
19.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 7, 1988
 
REGISTRATION NUMBER:
 
TX-2-282-497
 
ISSUE:
 
Vol. no. 55, issue no. 326
 
PUBLICATION DATE:
 
August 10, 1987
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Version no. 7600. Issue ti.: Frederick’s of Hollywood, an Intimate Experience.
       
20.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
August 18, 1988
 
REGISTRATION NUMBER:
 
TX-2-374-563
 
ISSUE:
 
Vol. no. 51, issue no. 318
 
PUBLICATION DATE:
 
September 15;1986
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Version no. 6700. Issue ti.: Christmas magic.

 
Schedules
 
27

--------------------------------------------------------------------------------

 


21.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
September 9, 1988
 
REGISTRATION NUMBER:
 
TX-2-364-387
 
ISSUE:
 
Vol. no. 51, issue no. 319
 
PUBLICATION DATE:
 
October 20, 1986
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Version no. 6800. Issue ti.: Christmas as special as you!
       
22.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 29, 1989
 
REGISTRATION NUMBER:
 
TX-2-525-172
 
ISSUE:
 
Vol. 60, issue no. 338
 
PUBLICATION DATE:
 
October 17, 1988
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Version no. 8800.  Issue ti.: Happy holidays!
       
23.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 29, 1989
 
REGISTRATION NUMBER:
 
TX-2-675-429, TX-2-533-225
 
ISSUE:
 
Vol. 61, issue no. 339
 
PUBLICATION DATE:
 
November 28, 1988
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Version no. 9100.  Issue ti.: Sale.
       
24.
APPLICATION TITLE:
 
Happy Holidays!
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
October 31, 1989
 
REGISTRATION NUMBER:
 
TX-2-675-597
 
ISSUE:
 
Vol. no. 60, issue no. 338
 
PUBLICATION DATE:
 
October 17, 1988
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
       
25.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
September 22, 1988
 
REGISTRATION NUMBER:
 
TX-2-759-322
 
ISSUE:
 
Vol. 60, no. 337
 
PUBLICATION DATE:
 
September 12, 1988
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242

 
Schedules
 
28

--------------------------------------------------------------------------------

 


26.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
October 18, 1989
 
REGISTRATION NUMBER:
 
TX-2-727-721
 
ISSUE:
 
Vol. 62, no. 340
 
PUBLICATION DATE:
 
January 16, 1989
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34; issue no. 242
 
MISCELLANEOUS:
 
(C. O. corres.)
       
27.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
August 9, 1990
 
REGISTRATION NUMBER:
 
TX-2-883-506
 
ISSUE:
 
Vol. 65, no. 348
 
PUBLICATION DATE:
 
October 16, 1989
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34; issue no. 242
       
28.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
April 11, 1978
 
REGISTRATION NUMBER:
 
TX-48-091
 
ISSUE:
 
Vol. 32, issue no. 217
 
PUBLICATION DATE:
 
December 5, 1977
 
IN NOTICE YEAR:
 
1978
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32; issue no. 217, December 5,
1977
 
MISCELLANEOUS:
 
Issue ti.: Save.
       
29.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
July 24,1978
 
REGISTRATION NUMBER:
 
TX-72-624
 
ISSUE:
 
Vol. 32, no. 218
 
PUBLICATION DATE:
 
January 20, 1978
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
 
Issue ti.: The Label makes the difference.
       
30.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
December 4, 1978
 
REGISTRATION NUMBER:
 
TX-205-088
 
ISSUE:
 
Vol. 32, issue no. 226
 
PUBLICATION DATE:
 
September 15, 1978
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
 
Issue ti.: Be wildly romantic!!!

 
Schedules
 
29

--------------------------------------------------------------------------------

 


31.
APPLICATION TITLE:
 
Frederick’s on sale.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 7, 1979
 
REGISTRATION NUMBER:
 
TX-203-347
 
ISSUE:
 
Vol. 33, no. 228
 
PUBLICATION DATE:
 
December 5, 1978
 
NEW MATTER:
 
editorial comment and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0016-0520 = Freedom at issue.
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
       
32.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 8, 1979
 
REGISTRATION NUMBER:
 
TX-204-564
 
ISSUE:
 
Vol. 33, no. 229
 
PUBLICATION DATE:
 
January 18, 1979
 
NEW MATTER:
 
editorial comment and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0016-0520 = Freedom at issue.
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
       
33.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
November 1, 1979
 
REGISTRATION NUMBER:
 
TX-356-662
 
ISSUE:
 
Vol. 33, no. 233
 
PUBLICATION DATE:
 
June 6, 1979
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
 
Issue ti.:  Better buy now! Save now, save now
       
34.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
October 29, 1979
 
REGISTRATION NUMBER:
 
TX-354-315
 
ISSUE:
 
Vol. 33, issue no. 235
 
PUBLICATION DATE:
 
August 1, 1979
 
NEW MATTER:
 
editorial comment and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0016-0520 = Freedom at issue.
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
 
Issue ti.:  How to get your man and keep him!
       
35.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
July 15, 1983
 
REGISTRATION NUMBER:
 
TX-1-152-466
 
ISSUE:
 
Vol. 36, issue no. 266
 
PUBLICATION DATE:
 
additions and compilations
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.:  Sale, sale, sale, buy now!: It’s worth every thrill.

 
Schedules
 
30

--------------------------------------------------------------------------------

 


36.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
September 29, 1983
 
REGISTRATION NUMBER:
 
TX-1-237-999
 
ISSUE:
 
Vol. 40, issue no. 279
 
PUBLICATION DATE:
 
September 15, 1983
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.:  Fall fantasies for you and your lover.  (C. O. corres.)
       
37.
APPLICATION TITLE:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
July 2, 1984
 
REGISTRATION NUMBER:
 
TX-1-380-803
 
ISSUE:
 
Vol. 38, issue no. 276
 
PUBLICATION DATE:
 
June 10, 1983
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Sultry summer savings!
       
38.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
December 2, 1985
 
REGISTRATION NUMBER:
 
TX-1-706-524
 
ISSUE:
 
Vol. 38, issue no. 291
 
PUBLICATION DATE:
 
September 17, 1984
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: The Glamour of Hollywood holidays is yours! : catalog no. 4601.
       
39.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
December 2, 1985
 
REGISTRATION NUMBER:
 
TX-1-733-066
 
ISSUE:
 
Vol. 40, issue no. 298
 
PUBLICATION DATE:
 
January 18, 1985
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Sizzling sexy.

 
Schedules
 
31

--------------------------------------------------------------------------------

 
 
40.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
December 2, 1985
 
REGISTRATION NUMBER:
 
TX-1-713-998
 
ISSUE:
 
Vol. 42, issue no. 301
 
PUBLICATION DATE:
 
June 10, 1985
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Sale-a-brate : catalog no. 5401.
       
41.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
May 30, 1986
 
REGISTRATION NUMBER:
 
TX-1-846-894
 
ISSUE:
 
Vol. 47, no. 310
 
PUBLICATION DATE:
 
December 9, 1985
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
       
42.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
May 30;1986
 
REGISTRATION NUMBER:
 
TX-1-838-969
 
ISSUE:
 
Vol. 48, issue no. 311
 
PUBLICATION DATE:
 
January 20, 1986
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242  Issue ti.: The
Best kept secrets of sex appeal.
       
43.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
December 4, 1978
 
REGISTRATION NUMBER:
 
TX-485-679
 
ISSUE:
 
Vol. 32, issue no. 224
 
PUBLICATION DATE:
 
August 1, 1978
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
 
Issue ti.: Action! Take, love! thrills! ecstasy! (C.O. corres.)
       
44.
APPLICATION TITLE:
 
Break out .. . the news . now!
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
October 5, 1979
 
REGISTRATION NUMBER:
 
TX-396-541
 
ISSUE:
 
Vol. 33, issue no. 231
 
ISSUE DATE:
 
July 10, 1979
 
PUBLICATION DATE:
 
April 11, 1979
 
NEW MATTER:
 
photos and artwork
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown.  Description based on:  Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
 
(C.O. corres.)

 
Schedules
 
32

--------------------------------------------------------------------------------

 


45.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
November 30;1979
 
REGISTRATION NUMBER:
 
TX-419-642
 
ISSUE:
 
Vol. 33, issue no. 237
 
PUBLICATION DATE:
 
September 21, 1979
 
NEW MATTER:
 
photos and artwork
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown.  Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
 
Issue ti.: Frederick’s special report, how to do it for the holidays.  (C.O.
corres.)
       
46.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
July 16, 1980
 
REGISTRATION NUMBER:
 
TX-509-248
 
ISSUE:
 
Vol. 34, issue no. 239
 
PUBLICATION DATE:
 
December 5, 1979
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood:  Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Better buy now! : Sale, more for less.
       
47.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
July 18, 1980
 
REGISTRATION NUMBER:
 
TX-511-877
 
ISSUE:
 
Vol. 34, issue no. 240
 
PUBLICATION DATE:
 
January 21, 1980
 
NEW MATTER:
 
photos and artwork
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Summer love : how to get it by spring.
       
48.
 CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
December 29, 1980
 
REGISTRATION NUMBER:
 
TX-646-970
 
ISSUE:
 
Vol. 34, issue no. 248
 
PUBLICATION DATE:
 
September 23, 1980
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Follow me, surrender to Frederick’s.
       
49.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 5, 1981
 
REGISTRATION NUMBER:
 
TX-641-660
 
ISSUE:
 
Vol. 35, issue no. 251
 
PUBLICATION DATE:
 
January 23, 1981
 
NEW MATTER:
 
photos and artwork
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: I’ve got my man! You deserve yours!

 
Schedules
 
33

--------------------------------------------------------------------------------

 


50.
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
June 8, 1981
 
REGISTRATION NUMBER:
 
TX-707-738
 
ISSUE:
 
Vol. 35, issue no. 253
 
PUBLICATION DATE:
 
June 5, 1981
 
NEW MATTER:
 
photos and artwork
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Show off now!
       
51.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
October 22, 1981
 
REGISTRATION NUMBER:
 
TX-852-256
 
ISSUE:
 
Vol. 35, issue no. 255
 
PUBLICATION DATE:
 
June 5, 1981
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
(C.O. corres.)
       
52.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 17, 1982
 
REGISTRATION NUMBER:
 
TX-895-688
 
ISSUE:
 
Vol. 35, issue no. 257
 
PUBLICATION DATE:
 
August 1, 1981
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Just imagine, a new sexier you! (C.O. corres.)
       
53.
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
March 17, 1982
 
REGISTRATION NUMBER:
 
TX-872-313
 
ISSUE:
 
Vol. 35, issue no. 259
 
PUBLICATION DATE:
 
September 15, 1981
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
 
0162-0401 = Frets
 
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
 
Issue ti.: Don’t miss it.
       
54.
PARTY OF THE FIRST:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
 
Crédit Agricole Indosuez
 
DOCUMENT TYPE:
 
Assignment of Copyright
 
REGISTRATION DATE:
 
1990
 
EXECUTED:
 
September 29, 1997
 
RECORDED DATE:
 
October 9, 1997
 
NOTES:
 
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other titles.
Subsidiary intellectual property security agreement.
 
MICROFILM:
 
V003405 P125

 
Schedules
 
34

--------------------------------------------------------------------------------

 


55.
APPLICATION TIME:
 
Intimate details by Frederick’s of Hollywood.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
CLASS:
 
TX (Textual Works)
 
REGISTRATION DATE:
 
October 24, 1990
 
ISSUE:
 
Vol. 1, issue no. 1
 
PUBLICATION DATE:
 
September 19, 1990
 
NEW MATTER:
 
additions and compilation
 
PUB FREQUENCY:
 
Other
 
NOTES:
 
Frequency unknown.
       
56.
OWNER:
 
Private Moments, Inc.
 
APPLICATION AUTHOR:
 
New textual and pictorial material; Private Moments, employer for hire.
 
CLASS:
 
TX (Textual Works)
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
September 23, 1982
 
REGISTRATION NUMBER:
 
TX-1-085-885
 
PUBLICATION DATE:
 
September 17, 1982
 
NEW MATTER:
 
“new textual and pictorial material.”
 
REGISTRATION DEPOSIT:
 
23 p.
 
IMPRINT:
 
Los Angeles : Private Moments, c1982.
 
MISCELLANEOUS:
 
C.O. corres.
       
57.
CLASS:
 
TX (Textual Works)
 
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
 
Registered
 
REGISTRATION DATE:
 
June 1, 1987
 
PUBLICATION DATE:
 
February 23, 1987
 
NEW MATTER:
 
additions and compilation
       
58.
PARTY OF THE FIRST:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood
 
DOCUMENT TYPE:
 
Assignment of Copyright
 
REGISTRATION DATE:
 
1987
 
EXECUTED:
 
September 29, 1997
 
RECORDED DATE:
 
October 9, 1997
 
NOTES:
 
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other
titles.  Subsidiary intellectual property security agreement.
 
MICROFILM:
 
V003405 P125

 
Schedules
 
35

--------------------------------------------------------------------------------

 

Domain Names
 
Domain Name
 
Renewal Date
FOHINC.BIZ
 
5/16/2009
FOH-INC.COM
 
5/17/2009
FOHINC.INFO
 
5/17/2009
FOHINC.MOBI
 
5/17/2009
FOHINC.NET
 
5/17/2009
FOHINC.ORG
 
5/17/2009
FOHINC.US
 
5/16/2009
FREDERICKOFHOLLYWOODLINGERIE.COM
 
1/9/2009
FREDERICKSHOLLYWOOD.COM
 
1/9/2010
FREDERICKSOFHOLLYWOOD.NET
 
12/6/2008
FREDERICKSOFHOLLYWOOD.ORG
 
12/6/2008
FREDERICKSOFHOLLYWOODLINGERIE.COM
 
5/17/2009
FREDRICKHOLLYWOOD.COM
 
8/29/2009
FREDRICKOFHOLYWOOD.COM
 
9/10/2009
FREDRICKSCLOTHING.COM
 
9/10/2009
FREDRICKSDESIGN.COM
 
2/4/2009
FREDRICKSINHOLLYWOOD.COM
 
9/10/2009
FREDRICKSLINGERIE.COM
 
9/10/2009
FREDRICKSOFHOLLYWOOD.COM
 
5/11/2009
FREDRICKS-OF-HOLLYWOOD.COM
 
12/27/2008
FREDRICKSOFHOLLYWOOD.NET
 
12/27/2008
FREDRICKSOFHOLLYWOODLINGERIE.COM
 
9/10/2009
FREDRICKSOFHOLYWOOD.COM
 
2/4/2009
HOLLYWOODNAUGHTYKNICKERS.COM
 
11/14/2008
HOLLYWOODTRIPLEFEATURE.COM
 
8/22/2008
HOLLYWOODTRIPLETHREAT.COM
 
3/27/2010
SEDUCTIONBYFREDERICKS.COM
 
8/22/2008
SEDUCTIONBYFREDERICKSOFHOLLYWOOD.COM
 
8/22/2008
SUPERSTARSALE.COM
 
4/30/2009
TRIPLEFEATUREBRA.COM
 
8/22/2008
WWWFREDERICKS.COM
 
2/6/2009
WWWFREDRICKS.COM
 
2/6/2009
fredericksofhollywood.com
 
10/22/2008
Brapower.com
 
4/4/20012
getcheeky.com
 
3/1/2012
hollywoodlorise.com
 
4/9/2012
hollywoodlowrise.com
 
4/9/2012
premiereline.com
 
8/30/2010
Host Names (at Data Return)
 
No expiration
Mail.fredericks.com
   
intranet.fredericks.com
   
manager.fredericks.com
   
stageweb.fredericks.com
   
origin.fredericks.com
   
emails.fredericks.com
   


Schedules
 
36

--------------------------------------------------------------------------------

 

B. Intellectual Property of Frederick’s of Hollywood Group Inc.
 
Trademark
 
Database
 
Status
 
Class
 
Owner Name
KNICKERS BY CINEMA ETOILE
 
U.S. Federal
 
PUBLISHED (PENDING)
 
25
 
MOVIE STAR, INC.
CINEMA STUDIO
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
NIGHT MANEUVERS
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
THE BOUDOIR COLLECTION
 
U.S. Federal
 
PUBLISHED (PENDING) 
Intent to Use 
 
25
 
MOVIE STAR, INC.
LIQUID SATIN
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
STARDUST
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
STARCREST
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
M.T.B MEANT TO BE
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
SEDUCTIVE WEAR BY CINEMA ETOILE
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
SEDUCTIVE WEAR
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
COMFY COZY
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
NIGHT MAGIC
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
PRIVATE PROPERTY
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
HEATHER NICOLE
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
CINEJOUR
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
REAL SHAPES
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
COURT STREET
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
STARRY NITES
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
PAM UNDIES
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
CINEMA ETOILE
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
MOVIE STAR
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
SWEET-TOPS
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
MOVIE STAR
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
CUDDL'FORM
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
MOVIE STAR
 
U.S. State
 
RENEWED PR
 
25
 
MOVIE STAR INC


Schedules
 
37

--------------------------------------------------------------------------------

 
 

Image   [logo21.jpg]      
Trademark
 
KNICKERS BY CINEMA ETOILE
Full Text Translation
 
THE ENGLISH TRANSLATION OF THE FRENCH WORDING "CINEMA ETOILE" IS "MOVIE STAR."
Trademark Translation
 
MOVIE STAR
Design Type
 
BLOCK LETTERS
Database
 
U.S. Federal
Application Number
 
77122917
Status
 
REGISTERED (Registration Number: 3,373,701)
Status According to PTO
 
(819) SU - REGISTRATION REVIEW COMPLETE
USPTO Status Date
 
14-DEC-2007
Application Date
 
06-MAR-2007
Published
 
31-JUL-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S PANTIES
International Class
 
International Class: 25 
First Used: 25-SEP-2007 
In Commerce: 25-SEP-2007 
Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Other U.S. Registrations
 
0690969, 1209847, 2228727 AND OTHERS
Reference Number
 
10623
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Domestic Representative
 
HOWARD N. ARONSON
Disclaims
 
"KNICKERS"
History
 
14-DEC-2007 LAW OFFICE REGISTRATION REVIEW COMPLETED 
05-DEC-2007 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
30-NOV-2007 STATEMENT OF USE PROCESSING COMPLETE 
15-NOV-2007 USE AMENDMENT FILED 
15-NOV-2007 TEAS STATEMENT OF USE RECEIVED 
23-OCT-2007 NOTICE OF ALLOWANCE-MAILED 
31-JUL-2007 PUBLISHED FOR OPPOSITION 
11-JUL-2007 NOTICE OF PUBLICATION 
28-JUN-2007 LAW OFFICE PUBLICATION REVIEW COMPLETED 
21-JUN-2007 APPROVED FOR PUB - PRINCIPAL REGISTER 
20-JUN-2007 EXAMINER'S AMENDMENT ENTERED 
20-JUN-2007 NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED 
20-JUN-2007 EXAMINERS AMENDMENT E-MAILED 
20-JUN-2007 EXAMINERS AMENDMENT -WRITTEN 
19-JUN-2007 ASSIGNED TO EXAMINER 
04-MAY-2007 APPLICANT AMENDMENT PRIOR TO EXAMINATION - ENTERED 
04-MAY-2007 ASSIGNED TO LIE 
10-APR-2007 TEAS PRELIMINARY AMENDMENT RECEIVED 
09-MAR-2007 NEW APPLICATION ENTERED IN TRAM 

 
Schedules
 
38

--------------------------------------------------------------------------------

 
 

Image   [logo22.jpg]       
Trademark
 
CINEMA STUDIO
Design Type
 
BLOCK LETTERS
Database
 
U.S. Federal
Application Number
 
78817910
Registration Number
 
3309506
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
09-OCT-2007
Application Date
 
17-FEB-2006
Published
 
28-NOV-2006
Registration Date
 
09-OCT-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS,
ROBES, BABYDOLL PAJAMAS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY,
THONGS, GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES IN THE NATURE OF
BRASSIERES OFSMALLER DESIGN, PANTIES, BUSTIERS, BABYDOLL PAJAMA SETS COMPRISED
OF TOPS AND PANTIES, AND TWO PIECE PAJAMA SETS COMPRISED OF TOPS AND SHORTS
International Class
 
International Class: 25 
First Used: 25-JAN-2007 
In Commerce: 25-JAN-2007 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK 10010 
Other U.S. Registrations
 
1209847
Reference Number
 
9897
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE, NY 10583 
Domestic Representative
 
HOWARD N. ARONSON
History
 
09-OCT-2007 REGISTERED-PRINCIPAL REGISTER 
06-SEP-2007 LAW OFFICE REGISTRATION REVIEW COMPLETED 
06-SEP-2007 ASSIGNED TO LIE 
30-JUL-2007 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
26-JUN-2007 STATEMENT OF USE PROCESSING COMPLETE 
15-MAR-2007 USE AMENDMENT FILED 
15-MAR-2007 TEAS STATEMENT OF USE RECEIVED 
20-FEB-2007 NOTICE OF ALLOWANCE-MAILED 
28-NOV-2006 PUBLISHED FOR OPPOSITION 
08-NOV-2006 NOTICE OF PUBLICATION 
03-OCT-2006 LAW OFFICE PUBLICATION REVIEW COMPLETED 
18-SEP-2006 ASSIGNED TO LIE 
02-SEP-2006 APPROVED FOR PUB - PRINCIPAL REGISTER 
26-AUG-2006 TEAS/EMAIL CORRESPONDENCE ENTERED 
25-AUG-2006 CORRESPONDENCE RECEIVED IN LAW OFFICE 
25-AUG-2006 TEAS RESPONSE TO OFFICE ACTION RECEIVED 
09-AUG-2006 NON-FINAL ACTION E-MAILED 
09-AUG-2006 NON-FINAL ACTION WRITTEN 
08-AUG-2006 ASSIGNED TO EXAMINER 
24-FEB-2006 NEW APPLICATION ENTERED IN TRAM 

 
Schedules
 
39

--------------------------------------------------------------------------------

 
 
Trademark
 
NIGHT MANEUVERS
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76510138
Registration Number
 
2977356
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
26-JUL-2005
Application Date
 
28-APR-2003
Allowance Filed
 
02-NOV-2004
Published
 
10-AUG-2004
Registration Date
 
26-JUL-2005
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS,
ROBES, BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS,
GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
International Class
 
International Class: 25 
First Used: 31-JAN-2004 
In Commerce: 31-JAN-2004 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
26-JUL-2005 REGISTERED-PRINCIPAL REGISTER 
31-MAY-2005 LAW OFFICE REGISTRATION REVIEW COMPLETED 
31-MAY-2005 ASSIGNED TO LIE 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
14-MAY-2005 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
12-MAY-2005 STATEMENT OF USE PROCESSING COMPLETE 
14-APR-2005 USE AMENDMENT FILED 
14-APR-2005 TEAS STATEMENT OF USE RECEIVED 
14-APR-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
02-NOV-2004 NOTICE OF ALLOWANCE-MAILED 
10-AUG-2004 PUBLISHED FOR OPPOSITION 
21-JUL-2004 NOTICE OF PUBLICATION 
10-JUN-2004 APPROVED FOR PUB - PRINCIPAL REGISTER 
15-MAR-2004 CORRESPONDENCE RECEIVED IN LAW OFFICE 
15-MAR-2004 PAPER RECEIVED 
15-SEP-2003 NON-FINAL ACTION MAILED 
13-SEP-2003 ASSIGNED TO EXAMINER 

 
Schedules
 
40

--------------------------------------------------------------------------------

 


Trademark
 
THE BOUDOIR COLLECTION
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76510139
Status
 
PUBLISHED (PENDING) 
Intent to Use 
Status According to PTO
 
(688) NOTICE OF ALLOWANCE – ISSUED
USPTO Status Date
 
15-JAN-2008
Application Date
 
28-APR-2003
Published
 
23-OCT-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS,
ROBES, BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS,
GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"COLLECTION"
History
 
15-JAN-2008 NOTICE OF ALLOWANCE-MAILED 
23-OCT-2007 PUBLISHED FOR OPPOSITION 
03-OCT-2007 NOTICE OF PUBLICATION 
17-SEP-2007 LAW OFFICE PUBLICATION REVIEW COMPLETED 
15-SEP-2007 APPROVED FOR PUB - PRINCIPAL REGISTER 
04-SEP-2007 LIE CHECKED SUSP - TO ATTY FOR ACTION 
30-JAN-2007 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
30-JAN-2007 ASSIGNED TO LIE 
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUL-2006 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
10-DEC-2005 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
31-MAY-2005 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
29-NOV-2004 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
27-MAY-2004 LETTER OF SUSPENSION MAILED 
15-MAR-2004 CORRESPONDENCE RECEIVED IN LAW OFFICE 
15-MAR-2004 PAPER RECEIVED 
15-SEP-2003 NON-FINAL ACTION MAILED 
13-SEP-2003 ASSIGNED TO EXAMINER 

 
Schedules
 
41

--------------------------------------------------------------------------------

 


Trademark
 
LIQUID SATIN
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76271929
Registration Number
 
2738152
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
15-JUL-2003
Application Date
 
18-JUN-2001
Allowance Filed
 
01-OCT-2002
Published
 
09-JUL-2002
Registration Date
 
15-JUL-2003
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) CLOTHING MADE IN WHOLE OR SIGNIFICANT PART OF SATIN, NAMELY,
DAYWEAR, NAMELY, SLIPS, PANTIES, BRASSIERES, BODYSUITS, GARTER BELTS, BUSTIERS,
CAMISOLES, TWO PIECE CROP TOP SETS; SEDUCTIVE WEAR, NAMELY, PEIGNOIR ENSEMBLES,
TEDDIES,BABYDOLLS; LOUNGEWEAR, ROBES, SLEEPWEAR, PAJAMAS, NIGHTGOWNS
International Class
 
International Class: 25 
First Used: JAN-2003 
In Commerce: JAN-2003 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"SATIN"
History
 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
15-JUL-2003 REGISTERED-PRINCIPAL REGISTER 
22-MAY-2003 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
22-MAY-2003 ASSIGNED TO EXAMINER 
19-MAY-2003 STATEMENT OF USE PROCESSING COMPLETE 
25-MAR-2003 USE AMENDMENT FILED 
28-MAR-2003 PAPER RECEIVED 
01-OCT-2002 NOTICE OF ALLOWANCE-MAILED 
09-JUL-2002 PUBLISHED FOR OPPOSITION 
19-JUN-2002 NOTICE OF PUBLICATION 
04-MAR-2002 APPROVED FOR PUB - PRINCIPAL REGISTER 
18-OCT-2001 CORRESPONDENCE RECEIVED IN LAW OFFICE 
05-SEP-2001 NON-FINAL ACTION MAILED 
30-AUG-2001 ASSIGNED TO EXAMINER 

 
Schedules
 
42

--------------------------------------------------------------------------------

 


Trademark
 
STARDUST
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76218587
Registration Number
 
2546914
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
12-MAR-2002
Application Date
 
05-MAR-2001
Published
 
18-DEC-2001
Registration Date
 
12-MAR-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' APPAREL, NAMELY, BRASSIERES, PANTIES, PETTICOATS, GIRDLES,
GARTERS, GARTER BELTS, CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP
PANTS, LOUNGEWEAR, ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING
PAJAMAS,ROMPERS, PLAY SUITS, JUMP SUITS, PATIO SHIRTS, COVER UPS, SLEEPWEAR,
GOWNS, PAJAMAS, DORM SHIRTS, NIGHT SHIRTS, BABY DOLL PAJAMAS, CHEMISES, AND
NEGLIGEES
International Class
 
International Class: 25 
First Used: NOV-1942 
In Commerce: NOV-1942 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Other U.S. Registrations
 
0319172, 0416187
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
23-MAR-2007 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
12-MAR-2002 REGISTERED-PRINCIPAL REGISTER 
18-DEC-2001 PUBLISHED FOR OPPOSITION 
28-NOV-2001 NOTICE OF PUBLICATION 
02-JUL-2001 APPROVED FOR PUB - PRINCIPAL REGISTER 
28-JUN-2001 CORRESPONDENCE RECEIVED IN LAW OFFICE 
28-JUN-2001 EXAMINER'S AMENDMENT MAILED 
26-JUN-2001 ASSIGNED TO EXAMINER 

 
Schedules
 
43

--------------------------------------------------------------------------------

 


Trademark
 
STARCREST
Cross References
 
STAR CREST
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76218586
Registration Number
 
2546913
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
12-MAR-2002
Application Date
 
05-MAR-2001
Published
 
18-DEC-2001
Registration Date
 
12-MAR-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' APPAREL, NAMELY, BRASSIERES, PANTIES, PETTICOATS, GIRDLES,
GARTERS, GARTER BELTS, CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP
PANTS, LOUNGEWEAR, ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING
PAJAMAS,ROMPERS, PLAY SUITS, JUMP SUITS, PATIO SHIRTS, COVER UPS, SLEEPWEAR,
GOWNS, PAJAMAS, DORM SHIRTS, NIGHT SHIRTS, BABY DOLLS PAJAMAS, CHEMISES, AND
NEGLIGEES
International Class
 
International Class: 25 
First Used: MAR-1941 
In Commerce: MAR-1941 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Other U.S. Registrations
 
0390611
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
23-MAR-2007 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
12-MAR-2002 REGISTERED-PRINCIPAL REGISTER 
18-DEC-2001 PUBLISHED FOR OPPOSITION 
28-NOV-2001 NOTICE OF PUBLICATION 
02-JUL-2001 APPROVED FOR PUB - PRINCIPAL REGISTER 
28-JUN-2001 CORRESPONDENCE RECEIVED IN LAW OFFICE 
28-JUN-2001 EXAMINER'S AMENDMENT MAILED 
26-JUN-2001 ASSIGNED TO EXAMINER 

 
Schedules
 
44

--------------------------------------------------------------------------------

 


Image
 
[logo16.jpg]
     
Trademark
 
M.T.B MEANT TO BE
Cross References
 
MTB MEANT TO BE
Design Type
 
WORD AND DESIGN
Database
 
U.S. Federal
Application Number
 
75747987
Registration Number
 
2428946
Status
 
REGISTERED
Affidavit Section
 
REGISTERED – SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
02-MAR-2007
Status According to PTO
 
(702) SECTION 8 & 15 – ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
02-MAR-2007
Application Date
 
12-JUL-1999
Allowance Filed
 
06-JUN-2000
Published
 
14-MAR-2000
Declaration Approved
 
17-NOV-2000
Registration Date
 
13-FEB-2001
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) CLOTHING, NAMELY, LOUNGEWEAR, AND SLEEPWEAR
International Class
 
International Class: 25  First Used: 07-MAR-2000  In Commerce: 07-MAR-2000 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE, NY 10583 
Design Codes
 
260337 OVALS THAT ARE COMPLETELY OR PARTIALLY SHADED 
260331 OVALS CONTAINING ONLY LETTERS OR NUMERALS 
310501 SMALL INCONSPICUOUS DESIGN ELEMENTS AS PUNCTUATION 
310513 INCONSPICUOUS CIRCLES 
History
 
02-MAR-2007 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
23-FEB-2007 ASSIGNED TO PARALEGAL 
03-JAN-2007 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
03-JAN-2007 TEAS SECTION 8 & 15 RECEIVED 
03-JAN-2007 APPLICANT/CORRESPONDENCE CHANGES (NON-RESPONSIVE) ENTERED 
03-JAN-2007 TEAS CHANGE OF OWNER ADDRESS RECEIVED 
30-NOV-2006 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
25-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
13-FEB-2001 REGISTERED-PRINCIPAL REGISTER 
17-NOV-2000 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
16-NOV-2000 ASSIGNED TO EXAMINER 
31-AUG-2000 STATEMENT OF USE PROCESSING COMPLETE 
31-AUG-2000 USE AMENDMENT FILED 
06-JUN-2000 NOTICE OF ALLOWANCE-MAILED 
14-MAR-2000 PUBLISHED FOR OPPOSITION 
11-FEB-2000 NOTICE OF PUBLICATION 
10-JAN-2000 APPROVED FOR PUB - PRINCIPAL REGISTER 
26-NOV-1999 CORRESPONDENCE RECEIVED IN LAW OFFICE 
02-NOV-1999 NON-FINAL ACTION MAILED 
29-OCT-1999 ASSIGNED TO EXAMINER 

 
Schedules
 
45

--------------------------------------------------------------------------------

 


Trademark
 
SEDUCTIVE WEAR BY CINEMA ETOILE
Full Text Translation
 
THE ENGLISH TRANSLATION OF "CINEMA ETOILE" IS "MOVIE STAR".
Trademark Translation
 
SEDUCTIVE WEAR BY MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
75450326
Registration Number
 
2228727
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 15 ACKNOWLEDGED
Affidavit Date
 
23-DEC-2004
Status According to PTO
 
(701) SECTION 8 – ACCEPTED
USPTO Status Date
 
22-DEC-2004
Application Date
 
16-MAR-1998
Published
 
08-DEC-1998
Registration Date
 
02-MAR-1999
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER
BELTS
International Class
 
International Class: 25 
First Used: 15-JUN-1995 
In Commerce: 15-JUN-1995 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Other U.S. Registrations
 
0690969, 1190788, 1209847
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"WEAR"
History
 
16-JUL-2007 CASE FILE IN TICRS 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
01-FEB-2006 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
25-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
23-DEC-2004 REGISTERED - SEC. 15 ACKNOWLEDGED 
26-NOV-2004 REGISTERED - SEC. 15 AFFIDAVIT FILED 
22-DEC-2004 REGISTERED - SEC. 8 (6-YR) ACCEPTED 
26-NOV-2004 REGISTERED - SEC. 8 (6-YR) FILED 
26-NOV-2004 PAPER RECEIVED 
02-MAR-1999 REGISTERED-PRINCIPAL REGISTER 
08-DEC-1998 PUBLISHED FOR OPPOSITION 
06-NOV-1998 NOTICE OF PUBLICATION 
13-OCT-1998 APPROVED FOR PUB - PRINCIPAL REGISTER 
05-OCT-1998 EXAMINER'S AMENDMENT MAILED 
01-OCT-1998 NON-FINAL ACTION MAILED 
24-SEP-1998 ASSIGNED TO EXAMINER 

 
Schedules
 
46

--------------------------------------------------------------------------------

 


Trademark
 
SEDUCTIVE WEAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
75451337
Registration Number
 
2228739
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
23-DEC-2004
Status According to PTO
 
(702) SECTION 8 & 15 - ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
23-DEC-2004
Application Date
 
16-MAR-1998
Published
 
08-DEC-1998
Registration Date
 
02-MAR-1999
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER
BELTS
International Class
 
International Class: 25 
First Used: 15-JUN-1995 
In Commerce: 15-JUN-1995 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"WEAR"
History
 
18-JUL-2007 CASE FILE IN TICRS 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
25-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
23-DEC-2004 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
26-NOV-2004 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
26-NOV-2004 PAPER RECEIVED 
02-MAR-1999 REGISTERED-PRINCIPAL REGISTER 
08-DEC-1998 PUBLISHED FOR OPPOSITION 
06-NOV-1998 NOTICE OF PUBLICATION 
13-OCT-1998 APPROVED FOR PUB - PRINCIPAL REGISTER 
05-OCT-1998 EXAMINER'S AMENDMENT MAILED 
01-OCT-1998 NON-FINAL ACTION MAILED 
24-SEP-1998 ASSIGNED TO EXAMINER 

 
Schedules
 
47

--------------------------------------------------------------------------------

 


Trademark
 
COMFY COZY
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
75435351
Registration Number
 
2582551
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
18-JUN-2002
Application Date
 
17-FEB-1998
Allowance Filed
 
02-MAR-1999
Published
 
08-DEC-1998
Declaration Approved
 
23-MAR-2002
Extension Approved
 
13-SEP-2001
Registration Date
 
18-JUN-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) SLEEPWEAR
International Class
 
International Class: 25 
First Used: 04-FEB-2002 
In Commerce: 04-FEB-2002 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
19-NOV-2007 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
26-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
18-JUN-2002 REGISTERED-PRINCIPAL REGISTER 
23-MAR-2002 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
15-MAR-2002 STATEMENT OF USE PROCESSING COMPLETE 
01-MAR-2002 USE AMENDMENT FILED 
13-SEP-2001 EXTENSION 5 GRANTED 
31-AUG-2001 EXTENSION 5 FILED 
03-APR-2001 EXTENSION 4 GRANTED 
02-MAR-2001 EXTENSION 4 FILED 
28-OCT-2000 EXTENSION 3 GRANTED 
28-AUG-2000 EXTENSION 3 FILED 
04-MAY-2000 EXTENSION 2 GRANTED 
29-FEB-2000 EXTENSION 2 FILED 
28-SEP-1999 EXTENSION 1 GRANTED 
01-SEP-1999 EXTENSION 1 FILED 
02-MAR-1999 NOTICE OF ALLOWANCE-MAILED 
08-DEC-1998 PUBLISHED FOR OPPOSITION 
06-NOV-1998 NOTICE OF PUBLICATION 
01-OCT-1998 APPROVED FOR PUB - PRINCIPAL REGISTER 
17-SEP-1998 ASSIGNED TO EXAMINER 



Schedules

 
48

--------------------------------------------------------------------------------

 


Trademark
 
NIGHT MAGIC
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
74687098
Registration Number
 
2039454
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
08-JAN-2007
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
08-JAN-2007
Application Date
 
12-JUN-1995
Allowance Filed
 
23-JUL-1996
Published
 
19-DEC-1995
Declaration Approved
 
18-DEC-1996
Registration Date
 
18-FEB-1997
OG Renewal
 
13-FEB-2007
Renewed
 
18-FEB-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' DAY WEAR, NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS; LOUNGEWEAR, NAMELY, ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMP SUITS, PATIOSHIFTS, COVER UPS; SLEEPWEAR, NAMELY, GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
International Class
 
International Class: 25  First Used: 12-JUL-1996  In Commerce: 12-JUL-1996 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY, 11TH FL.  NEW YORK, NEW YORK 10010 
Assignment Information
 
Assignee:   ROSENTHAL & ROSENTHAL INC.  1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC. 
Correspondent:  ROSENTHAL & ROSENTHAL, INC.,1370 BROADWAY - 2ND FLOOR  NEW YORK,
NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
08-JAN-2007 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
08-JAN-2007 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
20-DEC-2006 CASE FILE IN TICRS 
14-DEC-2006 ASSIGNED TO PARALEGAL 
13-OCT-2006 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
13-OCT-2006 TEAS SECTION 8 & 9 RECEIVED 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
03-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
22-NOV-2002 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
24-OCT-2002 RESPONSE RECEIVED TO POST REG. ACTION - SEC. 8 & 15 
24-OCT-2002 PAPER RECEIVED 
22-AUG-2002 POST REGISTRATION ACTION MAILED - SEC. 8 & 15 
28-JUN-2002 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
28-JUN-2002 PAPER RECEIVED 
18-FEB-1997 REGISTERED-PRINCIPAL REGISTER 
18-DEC-1996 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
13-DEC-1996 STATEMENT OF USE PROCESSING COMPLETE 
30-OCT-1996 USE AMENDMENT FILED 
23-JUL-1996 NOTICE OF ALLOWANCE-MAILED 
18-JAN-1996 EXTENSION OF TIME TO OPPOSE RECEIVED 
19-DEC-1995 PUBLISHED FOR OPPOSITION 
17-NOV-1995 NOTICE OF PUBLICATION 
30-SEP-1995 APPROVED FOR PUB - PRINCIPAL REGISTER 
25-SEP-1995 ASSIGNED TO EXAMINER 

 
Schedules
 
49

--------------------------------------------------------------------------------

 


Trademark
 
PRIVATE PROPERTY
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
74199874
Registration Number
 
1703417
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
11-JUL-2002
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
11-JUL-2002
Application Date
 
03-SEP-1991
Published
 
05-MAY-1992
Registration Date
 
28-JUL-1992
OG Renewal
 
20-AUG-2002
Renewed
 
28-JUL-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' DAY WEAR; NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS; LOUNGEWEAR; NAMELY, ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMP SUITS, PATIOSHIFTS, COVER UPS; SLEEPWEAR; NAMELY, GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES; MEN'S SHIRTS
International Class
 
International Class: 25  First Used: 1989  In Commerce: 1989 
Post Registration Owner
 
MOVIE STAR, INC., 1115 BROADWAY, 11TH FL.  NEW YORK, NEW YORK 10010 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST INC.  136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC. 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC.  Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  1370 BROADWAY  NY, NY 10018 
Brief: SECURITY AGREEMENT Signed: 24-APR-1996 Recorded: 02-MAY-1996 Reel/Frame:
1455/0955 
TTAB Information
 
Cancellation Number: 92027125  Date: 22-DEC-1997  Outcome: TERMINATED,
11-NOV-1999 
Plaintiff: JENNIFER'S JEANS, INC.  Application Number: 75210703  Registration
Number: 0000000 
Mark: PRIVATE PROPERTY 
Correspondent:   MYRON AMER, P.C. 114 OLD COUNTRY RD, SUITE 310  MINEOLA  NY 
11501 
Defendant: MOVIE STAR, INC.  Application Number: 74199874  Registration Number:
1703417 
Mark: PRIVATE PROPERTY 
Trademark Defendant Correspondent:   GOODMAN & TEITELBAUM 26 COURT STREET,
BROOKLYN NY 11242 
TTAB Entry: #9 TERMINATED, 11-NOV-1999  TTAB Entry: #8 BOARD'S DECISION:
DISMISSED, 21-SEP-1999 
Other U.S. Registrations
 
1392427
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED TEAS REVOKE/APPOINT ATTORNEY
RECEIVED 
03-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
11-JUL-2002 REGISTERED/RENEWED (1st RNWL -10YRS) REG. SEC.8 (10YR) ACCEPTED SEC.
9 GRANTED
25-APR-2002 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED, PAPER
RECEIVED 
11-NOV-1999 CANCELLATION TERMINATED NO. 999999 
21-SEP-1999 CANCELLATION DISMISSED NO. 999999 
12-MAY-1999 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
13-JAN-1998 CANCELLATION INSTITUTED NO. 999999 
15-DEC-1997 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
28-JUL-1992 REGISTERED-PRINCIPAL REGISTER 
05-MAY-1992 PUBLISHED FOR OPPOSITION 
03-APR-1992 NOTICE OF PUBLICATION 
13-JAN-1992 APPROVED FOR PUB - PRINCIPAL REGISTER 
06-JAN-1992 ASSIGNED TO EXAMINER 

 
Schedules
 
50

--------------------------------------------------------------------------------

 


Trademark
 
HEATHER NICOLE
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
74060724
Registration Number
 
1704269
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
25-JUL-2002
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
25-JUL-2002
Application Date
 
21-MAY-1990
Published
 
11-DEC-1990
Registration Date
 
28-JUL-1992
OG Renewal
 
03-SEP-2002
Renewed
 
28-JUL-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S DAY WEAR; NAMELY, PANTIES, PETTICOATS,
CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR; NAMELY,
ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS,
PLAY SUITS, JUMPSUITS, PATIO SHIFTS, COVER UPS, SLEEPWEAR; NAMELY, GOWNS,
PAJAMAS, DORM SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
International Class
 
International Class: 25  First Used: 08-AUG-1991  In Commerce: 08-AUG-1991 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY 11TH FL  NEW YORK, NEW YORK 10010 
Registrant/Owner at
Publication/Applicant
 
SANMARK STARDUST, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC.  136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   PERRY TEITELBAUM, ESQ.  GOODMAN & TEITELBAUM 
26 COURT STREET  SUITE 1400  BROOKLYN, NY 11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC.  1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  1370 BROADWAY - 2ND FLOOR  NEW
YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
Portrait Permission
 
THE NAME "HEATHER NICOLE" DOES NOT IDENTIFY ANY LIVING INDIVIDUAL.
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
25-JUL-2002 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
25-JUL-2002 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
15-MAY-2002 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
06-JAN-1998 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
15-DEC-1997 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
28-JUL-1992 REGISTERED-PRINCIPAL REGISTER 
25-OCT-1991 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
01-OCT-1991 STATEMENT OF USE PROCESSING COMPLETE 
29-AUG-1991 USE AMENDMENT FILED 
05-MAR-1991 NOTICE OF ALLOWANCE-MAILED 
11-DEC-1990 PUBLISHED FOR OPPOSITION 
10-NOV-1990 NOTICE OF PUBLICATION 
03-OCT-1990 APPROVED FOR PUB - PRINCIPAL REGISTER 
17-SEP-1990 ASSIGNED TO EXAMINER 

 
Schedules
 
51

--------------------------------------------------------------------------------

 


Trademark
 
CINEJOUR
Full Text Translation
 
THE ENGLISH TRANSLATION OF THE WORD "CINE" IN THE MARK IS "CINEMA" AND THE
ENGLISH TRANSLATION OF THE WORD "JOUR" IN THE MARK IS "DAY".
Trademark Translation
 
CINEMA, DAY
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73836564
Registration Number
 
1605698
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
27-SEP-2000
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
27-SEP-2000
Application Date
 
06-NOV-1989
Published
 
17-APR-1990
Registration Date
 
10-JUL-1990
OG Renewal
 
07-NOV-2000
Renewed
 
10-JUL-2000
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S DAY WEAR, NAMELY PANTIES, PETTICOATS,
CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR, NAMELY
ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS,
PLAY SUITS, JUMPSUITS, SHIFTS, COVER UPS, SLEEPWEAR, NAMELY GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
International Class
 
International Class: 25  First Used: 15-SEP-1989  In Commerce: 15-SEP-1989 
Post Registration Owner
 
MOVIE STAR, INC., 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC., 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   PERRY TEITELBAUM, ESQ.  GOODMAN & TEITELBAUM 
26 COURT STREET  SUITE 1400  BROOKLYN, NY 11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC.  1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC. 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED/ TEAS REVOKE/APPOINT ATTORNEY
RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
27-SEP-2000 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
27-SEP-2000 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
10-APR-2000 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
10-APR-2000 POST REGISTRATION ACTION CORRECTION 
15-JUL-1996 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
18-MAR-1996 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
10-JUL-1990 REGISTERED-PRINCIPAL REGISTER 
17-APR-1990 PUBLISHED FOR OPPOSITION 
17-MAR-1990 NOTICE OF PUBLICATION 
09-FEB-1990 APPROVED FOR PUB - PRINCIPAL REGISTER 
07-FEB-1990 EXAMINER'S AMENDMENT MAILED 
29-JAN-1990 ALLOWANCE/COUNT WITHDRAWN 
17-JAN-1990 EXAMINER'S AMENDMENT MAILED 
21-DEC-1989 ASSIGNED TO EXAMINER 

 
Schedules
 
52

--------------------------------------------------------------------------------

 


Trademark
 
REAL SHAPES
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73807394
Registration Number
 
1585795
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
17-AUG-2000
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
17-AUG-2000
Application Date
 
19-JUN-1989
Published
 
12-DEC-1989
Registration Date
 
06-MAR-1990
OG Renewal
 
26-SEP-2000
Renewed
 
06-MAR-2000
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) PANTIES AND COORDINATING TOPS NAMELY HALTERS, TANK TOPS,
UNCONSTRUCTED BRA LIKE TOPS AND TEDDIES
International Class
 
International Class: 25  First Used: MAY-1989  In Commerce: MAY-1989 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVE.  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   PERRY TEITELBAUM, ESQ.  GOODMAN & TEITELBAUM 
26 COURT STREET  SUITE 1400 
BROOKLYN, NY 11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC.  NEW YORK CORPORATION 
1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  OMAR BARBERO - VICE PRESIDENT 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT 
Signed: 24-APR-1996  Recorded: 02-MAY-1996  Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
17-AUG-2000 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
17-AUG-2000 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
10-JAN-2000 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
25-JUN-1996 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
05-JAN-1996 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
06-MAR-1990 REGISTERED-PRINCIPAL REGISTER 
12-DEC-1989 PUBLISHED FOR OPPOSITION 
10-NOV-1989 NOTICE OF PUBLICATION 
29-SEP-1989 APPROVED FOR PUB - PRINCIPAL REGISTER 
28-SEP-1989 EXAMINERS AMENDMENT MAILED 
01-SEP-1989 NON-FINAL ACTION MAILED 

 
Schedules
 
53

--------------------------------------------------------------------------------

 


Trademark
 
COURT STREET
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73728468
Registration Number
 
1516490
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
28-JUL-1995
Status According to PTO
 
(702) SECTION 8 & 15 - ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
28-JUL-1995
Application Date
 
16-MAY-1988
Published
 
20-SEP-1988
Registration Date
 
13-DEC-1988
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S DAY WEAR NAMELY; PANTIES, PETTICOATS,
CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR NAMELY;
ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS,
PLAY SUITS, JUMPSUITS, PATIO SHIFTS, COVER UPS, SLEEPWEAR NAMELY; GOWNS,
PAJAMAS, DORM SHIRTS, BABY DOLLS, CHEMISES,TEDDIES
International Class
 
International Class: 25  First Used: 01-JAN-1988  In Commerce: 01-JAN-1988 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC., 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   GOODMAN & TEITELBAUM  26 COURT STREET  SUITE 1400  BROOKLYN, NY
11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:  ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.,1370 BROADWAY - 2ND FLOOR  NEW
YORK, NY 10018 
Brief: SECURITY AGREEMENT Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
TTAB Information
 
Cancellation Number: 92017945  Date: 01-MAY-1989 
Outcome: TERMINATED, 16-NOV-1989 
Plaintiff: DOLLAR GENERAL CORPORATION 
Correspondent:   CUSHMAN, DARBY & CUSHMAN, 1615 L STREET, N.W.  WASHINGTON  DC 
20036 
Defendant: SANMARK-STARDUST, INC. 
Application Number: 73728468  Registration Number: 1516490 
Mark: COURT STREET 
Trademark Defendant Correspondent:   145 MADISON AVENUE  NEW YORK, NY. 10016 
TTAB Entry: #8 TERMINATED, 16-NOV-1989 
TTAB Entry: #7 BOARD'S DECISION: DISMISSED W/O PREJ, 11-OCT-1989 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
28-JUL-1995 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
14-NOV-1994 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
16-NOV-1989 CANCELLATION TERMINATED NO. 999999 
11-OCT-1989 CANCELLATION DISMISSED NO. 999999 
03-JUL-1989 CANCELLATION INSTITUTED NO. 999999 
13-DEC-1988 REGISTERED-PRINCIPAL REGISTER 
20-SEP-1988 PUBLISHED FOR OPPOSITION 
20-AUG-1988 NOTICE OF PUBLICATION 
11-JUL-1988 APPROVED FOR PUB - PRINCIPAL REGISTER 
06-JUL-1988 ASSIGNED TO EXAMINER 

 
Schedules
 
54

--------------------------------------------------------------------------------

 


Trademark
 
STARRY NITES
Cross References
 
STARRY NIGHTS
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73691411
Registration Number
 
1499666
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
12-JAN-1995
Status According to PTO
 
(702) SECTION 8 & 15 - ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
12-JAN-1995
Application Date
 
23-OCT-1987
Published
 
17-MAY-1988
Registration Date
 
09-AUG-1988
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S SLEEPWEAR, NAMELY NIGHTSHIRTS, BABY DOLLS,
PAJAMAS, TEDDIES, PANTIES, NIGHTGOWNS, AND ROBES
International Class
 
International Class: 25  First Used: FEB-1986  In Commerce: FEB-1986 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE NEW YORK, NY 10016 
Assignor:  SANMARK-STARDUST INC. 
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ. 
26 COURT STREET  STE. 1400  BROOKLYN, NY 11242 
Brief: CHANGE OF NAME 19921231  z
Signed: 28-DEC-1992  Recorded: 26-NOV-1993  Reel/Frame: 1068/0059 
Assignee:   ROSENTHAL & ROSENTHAL INC.  NEW YORK CORPORATION 
1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  OMAR BARBERO - VICE PRESIDENT 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
PERRY TEITELBAUM 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
12-JAN-1995 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
08-JUL-1994 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
09-AUG-1988 REGISTERED-PRINCIPAL REGISTER 
17-MAY-1988 PUBLISHED FOR OPPOSITION 
15-APR-1988 NOTICE OF PUBLICATION 
09-MAR-1988 APPROVED FOR PUB - PRINCIPAL REGISTER 
26-FEB-1988 EXAMINER'S AMENDMENT MAILED 
12-FEB-1988 ALLOWANCE/COUNT WITHDRAWN 
15-JAN-1988 ASSIGNED TO EXAMINER 

 
Schedules
 
55

--------------------------------------------------------------------------------

 


Image
 
[logo17.jpg]
Trademark
 
PAM UNDIES
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
73437490
Registration Number
 
1303849
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
08-DEC-2005
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
08-DEC-2005
Application Date
 
02-AUG-1983
Published
 
28-AUG-1984
Registration Date
 
06-NOV-1984
OG Renewal
 
17-JAN-2006
Renewed
 
06-NOV-2004
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S UNDERWEAR AND SLEEPWEAR
International Class
 
International Class: 25  First Used: 01-JAN-1956  In Commerce: 01-JAN-1956 
Post Registration Owner
 
MOVIE STAR, INC.  1115 BROADWAY-11TH FLOOR  NEW YORK, NEW YORK 10010 
Registrant/Owner at
Publication/Applicant
 
CLAXTON MANUFACTURING CO., INC. 183 MADISON AVE.  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   SANMARK - STARDUST, INC.  175 MADISON AVE.  NEW YORK, NEW YORK
10016 
Assignor:   CLAXTON MANUFACTURING COMPANY, INC.  183 MADISON AVE.  NY, NY 10016 
Correspondent:   GOODMAN AND TEITELBAUM  STE. 1400  26 COURT ST.  BROOKLYN, NY
11242 
Brief: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL 
Recorded: 08-MAR-1985  Acknowledged: 24-JAN-1985  Reel/Frame: 0489/0574 
Assignee:   MOVIE STAR, INC.,  136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   GOODMAN & TEITELBAUM  26 COURT STREET  SUITE 1400  BROOKLYN, NY
11242 
Brief: CHANGE NAME EFF. 12-31-94 Signed: 28-DEC-1992  Recorded: 07-NOV-1994 
Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  1370 BROADWAY  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955    
Assignee:   MOVIE STAR, INC.  1115 BROADWAY-11TH FLOOR  NEW YORK, NEW YORK
10010 
Assignor:   SANMARK-STARDUST, INC. 
Correspondent:   GOODMAN & TEITELBAUM  26 COURT ST STE 1400  BROOKLYN, NY 11242 
Brief: ASSIGNS ENTIRE INTEREST  Signed: 12-NOV-2004  Recorded:
22-NOV-2004 Reel/Frame: 3081/0982 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE NY 10583 
Disclaims
 
NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "UNDIES", APART FROM THE MARK AS
SHOWN.
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED  TEAS REVOKE/APPT ATTORNEY
RECEIVED 
01-FEB-2006 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
08-DEC-2005 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
08-DEC-2005 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
17-AUG-2005 ASSIGNED TO PARALEGAL  14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE
RECEIVED 
26-NOV-2004 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED  PAPER
RECEIVED 
09-NOV-1990 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
15-AUG-1990 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
06-NOV-1984 REGISTERED-PRINCIPAL REGISTER 
28-AUG-1984 PUBLISHED FOR OPPOSITION  26-JUN-1984 NOTICE OF PUBLICATION 
19-APR-1984 APPROVED FOR PUB - PRINCIPAL REGISTER  NON-FINAL ACTION MAILED 
06-MAR-1984 ASSIGNED TO EXAMINER 

 
Schedules
 
56

--------------------------------------------------------------------------------

 


Image
 
[logo18.jpg]
Trademark
 
CINEMA ETOILE
Full Text Translation
 
THE TERM "CINEMA ETOILE" MEANS "MOVIE STAR" IN FRENCH.
Trademark Translation
 
MOVIE STAR
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
73327357
Registration Number
 
1209847
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
09-SEP-2002
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
09-SEP-2002
Application Date
 
10-SEP-1981
Published
 
29-JUN-1982
Registration Date
 
21-SEP-1982
OG Renewal
 
22-OCT-2002
Renewed
 
21-SEP-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S CLOTHING-NAMELY, LINGERIE, NIGHTGOWNS, AND UNDERWEAR
International Class
 
International Class: 25  First Used: 30-JUL-1981  In Commerce: 30-JUL-1981 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY  11TH FLOOR  NEW YORK, NEW YORK 10010 
Assignment Information
 
Assignee:   CHASE MANHATTAN BANK, N.A.  1411 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  392 FIFTH AVE.  NEW YORK, NEW YORK 10018 
Correspondent:   HAHN AND HESSEN, 350 FIFTH AVE.  NEW YORK, NY 10118 
Brief: SECURITY INTEREST 
Recorded: 30-JAN-1987  Acknowledged: 28-JAN-1987  Reel/Frame: 0550/0953 
Assignee:   MOVIE STAR, INC.  392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CIT GROUP/FACTORING MANUFACTURERS HANOVER, INC.,
1211 AVENUE OF THE AMERICAS  NEW YORK, NEW YORK 10036 
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED MARCH 31, 1987 RECORDED
AT REEL 0568, FRAMES 965-968 
Recorded: 12-MAY-1988  Acknowledged: 05-MAY-1988  Reel/Frame: 0602/0032 
Assignee:   MOVIE STAR, INC., 392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CHASE MANHATTAN BANK, N.A., 1411 BROADWAY  NEW YORK, NEW YORK 10018 
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED JANUARY 28, 1987
RECORDED AT REEL 0550, FRAME 953 
Recorded: 12-MAY-1988  Acknowledged: 31-MAR-1987  Reel/Frame: 0602/0036    
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC. 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT 
Signed: 24-APR-1996  Recorded: 02-MAY-1996  Reel/Frame: 1455/0955 
Other U.S. Registrations
 
04161900, 06909690 AND OTHERS
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
Lining Stippling
 
THE DRAWING IS LINED FOR THE COLOR PURPLE, BUT COLOR IS NOT A FEATURE OF THE
MARK.
Design Codes
 
300103 C 
300105 E 
300120 T 
300112 L 
300503 FIRST LETTER OF A WORD FIRST NUMERAL OF A NUMBER STRING 
300504 LETTERS EMBEDDED IN A WORD NUMERALS EMBEDDED IN A NUMBER STRING 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
09-SEP-2002 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
09-SEP-2002 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
14-JUN-2002 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
11-APR-1988 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
28-OCT-1987 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
21-SEP-1982 REGISTERED-PRINCIPAL REGISTER 
29-JUN-1982 PUBLISHED FOR OPPOSITION 

 
Schedules
 
57

--------------------------------------------------------------------------------

 


Trademark
 
MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73291858
Registration Number
 
1190788
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
22-OCT-1987
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
11-FEB-2002
Application Date
 
05-JAN-1981
Published
 
01-DEC-1981
Registration Date
 
23-FEB-1982
OG Renewal
 
26-MAR-2002
Renewed
 
23-FEB-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
LOUNGEWEAR
International Class
 
International Class: 25  First Used: 25-SEP-1979  In Commerce: 25-SEP-1979 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION  
392 5TH AVE.  NEW YORK, NEW YORK 10018 
Assignment Information
 
Assignee:   CHASE MANHATTAN BANK, N.A.  1411 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
392 FIFTH AVE.  NEW YORK, NEW YORK 10018 
Correspondent:   HAHN AND HESSEN  EMPIRE STATE BLDG.  350 FIFTH AVE. NEW YORK,
NY 10118 
Brief: SECURITY INTEREST 
Recorded: 30-JAN-1987  Acknowledged: 28-JAN-1987  Reel/Frame: 0550/0953 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CIT GROUP/FACTORING MANUFACTURERS HANOVER, INC., THE 
1211 AVENUE OF THE AMERICAS  NEW YORK, NEW YORK 10036 
Correspondent:   BLODNICK, POMERANZ, ET AL. 
477 MADISON AVENUE  NEW YORK, NY 10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED MARCH 31, 1987 RECORDED
AT REEL 0568, FRAMES 965-968 
Recorded: 12-MAY-1988  Acknowledged: 05-MAY-1988  Reel/Frame: 0602/0032 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CHASE MANHATTAN BANK, N.A., THE 
1411 BROADWAY  NEW YORK, NEW YORK 10018 
Correspondent:   BLODNICK, POMERANZ, ET AL. 
477 MADISON AVENUE  NEW YORK, NY 10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED JANUARY 28, 1987
RECORDED AT REEL 0550, FRAME 953 
Recorded: 12-MAY-1988  Acknowledged: 31-MAR-1987  Reel/Frame: 0602/0036 
Assignee:   ROSENTHAL & ROSENTHAL INC. NEW YORK CORPORATION 
1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  OMAR BARBERO - VICE PRESIDENT 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT 
Signed: 24-APR-1996 Recorded: 02-MAY-1996  Reel/Frame: 1455/0955 
Other U.S. Registrations
 
0690969, 0877825
Correspondent Info
 
ANTHONY P. DELIO  DELIO AND ASSOCIATES 
121 WHITNEY AVE.  NEW HAVEN, CONN. 06510-1081 
History
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
22-OCT-1987 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 

 
Schedules
58

--------------------------------------------------------------------------------


 
Image
 
[logo19.jpg]
Trademark
 
SWEET-TOPS
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
73278988
Registration Number
 
1190785
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
09-APR-2003
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
09-APR-2003
Application Date
 
22-SEP-1980
Published
 
01-DEC-1981
Registration Date
 
23-FEB-1982
OG Renewal
 
20-MAY-2003
Renewed
 
23-FEB-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) SLEEPWEAR AND LOUNGEWEAR-NAMELY, LOUNGING ROBES, NIGHT GOWNS AND
PAJAMAS
International Class
 
International Class: 25  First Used: 13-APR-1980  In Commerce: 13-APR-1980
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION
1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK 10010
Registrant/Owner at Publication/Applicant
 
SANMARK INDUSTRIES, INC.  DELAWARE CORPORATION
38 E. 32ND ST.  NEW YORK, NEW YORK 10016
Assignment Information
 
Assignee:   STARDUST INC. CHANGED TO
   
Assignee:   SANMARK-STARDUST INC.
   
Assignor:   STARDUST INC.
   
Assignor:   SANMARK INDUSTRIES, INC. MERGED INTO
   
Assignor:   STARDUST INC. CHANGED TO
   
Correspondent:   GOODMAN AND TEITELBAUM  SUITE 1400  26 COURT ST.  BROOKLYN, NY
11242
   
Brief: MERGER AND CHANGE OF NAME EFFECTIVE IN NEW YORK, 19810311
   
Signed: 29-MAR-1982  Recorded: 07-JUN-1982  Reel/Frame: 0417/0357
   
Assignee:   MOVIE STAR, INC., 1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK
10010
   
Assignor:   SANMARK-STARDUST INC.
   
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ.
   
26 COURT STREET  SUITE 1400  BROOKLYN, N.Y. 11242
   
Brief: CHANGE OF NAME  Signed: 28-DEC-1992 Recorded: 25-MAR-2002  Reel/Frame:
2478/0314
Correspondent Info
 
HOWARD N. ARONSON, LACKENBACH SIEGEL LLP, ONE CHASE ROAD, SCARSDALE NY 10583
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED
   
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED
   
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED
   
09-APR-2003 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
   
09-APR-2003 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
   
15-MAR-2002 PAPER RECEIVED
   
19-FEB-2002 POST REGISTRATION ACTION MAILED - SEC. 8 & 9
   
14-DEC-2001 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
   
27-JUL-1988 RESPONSE RECEIVED TO POST REG. ACTION
   
09-MAY-1988 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
   
02-MAY-1988 POST REGISTRATION ACTION MAILED - SEC. 8 & 15
   
14-SEP-1987 POST REGISTRATION ACTION MAILED - SEC. 8 & 15
   
09-MAR-1987 REGISTERED - SEC. 8 (6-YR) FILED
   
09-MAR-1987 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
   
23-FEB-1982 REGISTERED-PRINCIPAL REGISTER
   
01-DEC-1981 PUBLISHED FOR OPPOSITION


Schedules
 
59

--------------------------------------------------------------------------------

 


Trademark
 
MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
72074708
Registration Number
 
0690969
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
04-AUG-2000
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
04-AUG-2000
Application Date
 
29-MAY-1959
Published
 
20-OCT-1959
Registration Date
 
05-JAN-1960
OG Renewal
 
12-SEP-2000
Renewed
 
05-JAN-2000
05-JAN-1980
International Class(es)
 
25 (Clothing)
Goods and Services
 
(U.S. CL. 39) UNDERGARMENTS, SLEEPWEAR, AND LINGERIE
U.S. Class
 
U.S. Class: 39  First Used: 10-APR-1937  In Commerce: 10-APR-1937
Registrant
 
MOVIE STAR, INC.  NEW YORK CORPORATION  136 MADISON AVENUE  NEW YORK, NEW YORK
10016
Assignment Information
 
Assignee:   CHASE MANHATTAN BANK, N.A.  1411 BROADWAY  NEW YORK, NEW YORK 10018
   
Assignor:   MOVIE STAR, INC.  392 FIFTH AVE.  NEW YORK, NEW YORK 10018
   
Correspondent:   HAHN AND HESSEN  EMPIRE STATE BLDG.  350 FIFTH AVE.  NEW YORK,
NY 10118
   
Brief: SECURITY INTEREST
   
Recorded: 30-JAN-1987  Acknowledged: 28-JAN-1987  Reel/Frame: 0550/0953
   
Assignee:   MOVIE STAR, INC., 392 FIFTH AVENUE  NEW YORK, NEW YORK 10018
   
Assignor:   CIT GROUP/FACTORING MANUFACTURERS HANOVER, INC.,
   
1211 AVENUE OF THE AMERICAS,  NY, NY 10036
   
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022
   
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED MARCH 31, 1987 RECORDED
AT REEL 0568, FRAMES 965-968
   
Recorded: 12-MAY-1988  Acknowledged: 05-MAY-1988  Reel/Frame: 0602/0032
   
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION
   
392 FIFTH AVENUE  NEW YORK, NEW YORK 10018
   
Assignor:   CHASE MANHATTAN BANK, N.A., 1411 BROADWAY  NEW YORK, NEW YORK 10018
   
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022
   
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED JANUARY 28, 1987
RECORDED AT REEL 0550, FRAME 953
   
Recorded: 12-MAY-1988  Acknowledged: 31-MAR-1987  Reel/Frame: 0602/0036
   
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018
   
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION
   
Correspondent:   ROSENTHAL & ROSENTHAL, INC., 1370 BROADWAY - 2ND FLOOR  NEW
YORK, NY 10018
   
Brief: SECURITY AGREEMENT
   
Signed: 24-APR-1996  Recorded: 02-MAY-1996  Reel/Frame: 1455/0955
Other U.S. Registrations
 
0329809, 0663305 AND OTHERS
Correspondent Info
 
HOWARD N. ARONSON, LACKENBACH SIEGEL LLP, ONE CHASE ROAD  SCARSDALE NY 10583
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED
   
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED
   
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED
   
04-AUG-2000 REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)
   
04-AUG-2000 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
   
27-DEC-1999 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
   
16-JUL-1987 MISCELLANEOUS PAPER
   
16-JUL-1987 MISCELLANEOUS PAPER
   
05-JAN-1980 REGISTERED AND RENEWED (FIRST RENEWAL - 20 YRS)


Schedules
 
60

--------------------------------------------------------------------------------

 


Image
 
[logo20.jpg]
Trademark
 
CUDDL'FORM
Cross References
 
CUDDLE FORM
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
71386030
Registration Number
 
0345102
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
13-MAR-2007
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
13-MAR-2007
Application Date
 
27-NOV-1936
Published
 
02-FEB-1937
Registration Date
 
13-APR-1937
OG Renewal
 
17-APR-2007  05-AUG-1997
Renewed
 
13-APR-2007  13-APR-1997  13-APR-1977
Republished
 
02-NOV-1948
International Class(es)
 
25 (Clothing)
Goods and Services
 
(U.S. CL. 39) SLIPS
U.S. Class
 
U.S. Class: 39  First Used: 18-NOV-1936  In Commerce: 18-NOV-1936
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION
1115 BROADWAY  NEW YORK, NEW YORK 10010
Registrant
 
INDUSTRIAL UNDERGARMENT CORPORATION  NEW YORK CORPORATION
340 MILL STREET  POUGHKEEPSIE, NEW YORK
Assignment Information
 
Assignee:   SANMARK-STARDUST INC.  NEW YORK CORPORATION
   
136 MADISON AVENUE  NEW YORK, NEW YORK 10016
   
Assignor:   STARDUST INC.
   
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ.
   
26 COURT STREET  SUITE 1400  BROOKLYN, NY 11242
   
Brief: MERGER  Signed: 10-MAR-1981  Recorded: 20-MAR-1997  Reel/Frame: 1569/0406
   
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION
   
136 MADISON AVENUE  NEW YORK, NEW YORK 10016
   
Assignor:   SANMARK-STARDUST INC.  NEW YORK CORPORATION
   
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ.
   
26 COURT STREET  SUITE 1400  BROOKLYN NY 11242
   
Brief: CHANGE OF NAME Signed: 28-DEC-1992  Recorded: 20-MAR-1997  Reel/Frame:
1569/0414
Correspondent Info
 
HOWARD N. ARONSON
   
LACKENBACH SIEGEL LLP
   
ONE CHASE ROAD
   
SCARSDALE, NY 10583
History
 
13-MAR-2007 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
   
13-MAR-2007 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
   
27-FEB-2007 ASSIGNED TO PARALEGAL
   
03-JAN-2007 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
   
03-JAN-2007 TEAS SECTION 8 & 9 RECEIVED
   
03-JAN-2007 APPLICANT/CORRESPONDENCE CHANGES (NON-RESPONSIVE) ENTERED
   
03-JAN-2007 TEAS CHANGE OF OWNER ADDRESS RECEIVED
   
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED
   
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED
   
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED
   
24-JUN-1997 REGISTERED AND RENEWED (THIRD RENEWAL - 10 YRS)
   
13-APR-1977 REGISTERED AND RENEWED (SECOND RENEWAL - 20 YRS)


Schedules
 
61

--------------------------------------------------------------------------------

 


Trademark
 
MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. State
Registered in
 
PUERTO RICO
Registration Number
 
13801
Status
 
RENEWED PR
Mark Type
 
TRADEMARK
International Class(es)
 
25 (Clothing)
Goods and Services
 
UNDERGARMENTS SLEEPWEAR & LINGERIE
Owner
 
MOVIE STAR INC


Schedules
 
62

--------------------------------------------------------------------------------

 
 
File Dates
U.S. Federal
 
Date Updated: 21-JAN-2008
   
OFFICIAL GAZETTE PUBLISHED ON: 15-JAN-2008
   
USPTO TEXT
   
COMPLETE FILINGS THROUGH: 10-JAN-2008
   
ADDITIONAL FILINGS THROUGH: 14-JAN-2008
   
APPLICATION DRAWING PAGES
   
COMPLETE FILINGS THROUGH: 13-JAN-2008
   
ADDITIONAL FILINGS THROUGH: 16-JAN-2008
   
IMAGES CODED THROUGH: 07-JAN-2008
U.S. State
 
Date Updated: 15-JAN-2008
   
ALABAMA:28-AUG-07
   
ALASKA:03-JUL-06
   
AMERICAN SAMOA:29-MAR-05
   
ARIZONA:29-DEC-06
   
ARKANSAS:23-OCT-07
   
CALIFORNIA:30-OCT-07
   
COLORADO:21-MAY-07
   
CONNECTICUT:29-OCT-07
   
DELAWARE:28-JUN-06
   
FLORIDA:26-FEB-07
   
GEORGIA:01-AUG-07
   
HAWAII:31-JUL-07
   
IDAHO:29-OCT-07
   
ILLINOIS:28-SEP-07
   
INDIANA:29-SEP-06
   
IOWA:15-OCT-07
   
KANSAS:25-OCT-07
   
KENTUCKY:30-AUG-07
   
LOUISIANA:07-NOV-07
   
MAINE:30-OCT-07
   
MARYLAND:26-FEB-07
   
MASSACHUSETTS:30-NOV-07
   
MICHIGAN:13-JUN-07
   
MINNESOTA:30-NOV-07
   
MISSISSIPPI:15-JUN-06
   
MISSOURI:25-JUN-07
   
MONTANA:02-AUG-07
   
NEBRASKA:30-NOV-07
   
NEVADA:05-MAR-07
   
NEW HAMPSHIRE:07-JUL-04
   
NEW JERSEY:04-DEC-07
   
NEW MEXICO:27-AUG-07
   
NEW YORK:02-OCT-07
   
NORTH CAROLINA:31-JAN-07
   
NORTH DAKOTA:30-AUG-07
   
OHIO:28-SEP-07
   
OKLAHOMA:26-JAN-06
   
OREGON:30-NOV-07
   
PENNSYLVANIA:28-FEB-03
   
PUERTO RICO:10-DEC-07
   
RHODE ISLAND:27-APR-07
   
SOUTH CAROLINA:28-MAR-07
   
SOUTH DAKOTA:01-OCT-07
   
TENNESSEE:30-NOV-07
   
TEXAS:14-SEP-07
   
UTAH:30-NOV-07
   
VERMONT:13-NOV-06
   
VIRGINIA:28-JUN-07
   
WASHINGTON:09-MAY-07
   
WEST VIRGINIA:13-DEC-06
   
WISCONSIN:28-NOV-07
   
WYOMING:24-DEC-03
   
Updating of the US State Trademark Database is provided by license with and
permission of CT Corsearch.
International Register
 
Date Updated: 17-JAN-2008
   
Gazette of International Marks no. 47/2007, dated 27-DEC-2007
   
Unpublished Applications made available by the WIPO as of 08-JAN-2008


Schedules
 
63

--------------------------------------------------------------------------------

 

Domain Names
 
Domain Name
 
Expiration
cinemaetoile.com
 
6/10/2011
     
moviestarlingerie.com
 
6/13/2012
     
moviestarinc.com
 
5/20/2012


Schedules
 
64

--------------------------------------------------------------------------------

 

Schedule 6.01(w)
 
MATERIAL CONTRACTS
 
A. Material Contracts of FOH Holdings, Inc. and Subsidiaries
 
Merger Related Agreements
 
 
1.
Agreement and Plan of Merger and Reorganization dated as of December 18, 2006,
as amended, by and among FOH Holdings, Fred Merger Corp. and Frederick’s of
Hollywood Group Inc.

 
 
2.
Amendment dated as of June 8, 2007 to Agreement and Plan of Merger and
Reorganization dated as of December 18, 2006 among the FOH Holdings, Fred Merger
Corp., and Frederick’s of Hollywood Group Inc.

 
 
3.
Amendment dated as of November 27, 2007 to Agreement and Plan of Merger and
Reorganization dated as of December 18, 2006 among FOH Holdings, Fred Merger
Corp. and Frederick’s of Hollywood Group Inc.

 
 
4.
Voting Agreement dated as of December 18, 2006 between Frederick’s of Hollywood
Group Inc. and TTG Apparel.

 
 
5.
Stockholders Agreement dated December 18, 2006 among Frederick’s of Hollywood
Group Inc., FOH Holdings, Fursa, Fursa Managed Accounts and Tokarz Investments.

 
 
6.
Standby Purchase Agreement dated December 18, 2006 among Frederick’s of
Hollywood Group Inc. and the Standby Purchasers.

 
 
7.
Escrow Agreement dated as of January 28, 2008 between Frederick’s of Hollywood
Group Inc. and Patrick Brennan and Michael Tokarz.

 
 
8.
Shareholders Agreement dated as of January 28, 2008 by and among Fursa Group,
TTG and Frederick’s of Hollywood Group Inc.

 
 
9.
Registration Rights Agreement dated as of January 28, 2008 by and among
Frederick’s of Hollywood Group Inc., Fursa Group and TTG Group.

 
10.
Guarantor Warrant

 
Financing, Loan and Security Agreements
 
11.
Amended and Restated Tranche A/B and Tranche C Term Loan Agreement amended and
restated as of June 30, 2005, as amended by Amendment No. 1 dated July 20,
2005,  and Amendment No. 2 dated November 23, 2005, by and between FOH Holdings,
Inc., Frederick’s of Hollywood, Inc., Fredererick's of Hollywood Stores, Inc.,
Fredericks.com, Inc., Hollywood Mail Order, LLC and Mellon HBV SPV LLC, as
agent, and  Mellon HBV Master Rediscovered Opportunity Fund LP and Amendment No.
3 dated January 28, 2008, by and between Frederick's of Hollywood Group, Inc.,
FOH Holdings, Inc. Frederick’s of Hollywood, Inc., Fredererick's of Hollywood
Stores, Inc., Fredericks.com, Inc., Hollywood Mail Order, LLC and Fursa SPV LLC
(f/k/a Mellon HBV SPV LLC), as agent, and  Fursa Master Rediscovered Opportunity
Fund LP (f/k/a Mellon HBV Master Rediscovered Opportunity Fund LP)

 
12.
Tranche C Term Note in the amount of $2,649,066 dated June 30, 2005 granted by
Frederick’s of Hollywood, Inc. in favor of Mellon HBV Master Rediscovered
Opportunities Fund L.P.

 
13.
Tranche C Term Note in the amount of $7,792,417.62 dated June 30, 2005 granted
by Frederick’s of Hollywood, Inc. in favor of Mellon HBV SPV LLC.

 
14.
General Security Agreement dated January 7, 2003 among Company and certain of
its subsidiaries, as pledgors, Crédit Agricole Indosuez, as collateral agent,
and Mellon HBV Master Rediscovered Opportunities Fund, L.P., Crédit Agricole
Indosuez, Indosuez Capital Funding IIA, Limited, ML CLO XV Pilgrim America
(Cayman), Ltd., and Smoky River CDO, L.P., as lenders.

 
Schedules

65

--------------------------------------------------------------------------------


 
15.
Securities Pledge Agreement dated January 7, 2003, as amended, among Company and
certain of its subsidiaries, as pledgors, Crédit Agricole Indosuez, as
collateral agent, and Mellon HBV Master Rediscovered Opportunities Fund, L.P.,
Crédit Agricole Indosuez, Indosuez Capital Funding IIA, Limited, ML CLO XV
Pilgrim America (Cayman), Ltd., and Smoky River CDO, L.P., as secured parties.

 
16.
Intellectual Property Security Agreement dated January 7, 2003, as amended,
among Company and certain of its subsidiaries, as pledgors, Crédit Agricole
Indosuez, as collateral agent, and Mellon HBV Master Rediscovered Opportunities
Fund, L.P., Crédit Agricole Indosuez, Indosuez Capital Funding IIA, Limited, ML
CLO XV Pilgrim America (Cayman), Ltd., and Smoky River CDO, L.P., as secured
parties.

 
17.
Collateral Assignment of Trademarks dated January 7, 2003 made by Frederick’s of
Hollywood, Inc. in favor of Crédit Agricole Indosuez, as agent.

 
18.
Collateral Assignment of Copyrights dated January 7, 2003 made by Hollywood Mail
Order LLC in favor of Crédit Agricole Indosuez, as agent.

 
19.
Intercreditor and Subordination Agreement dated January 7, 2003, as amended,
among Company and certain of its subsidiaries, as obligors, Crédit Agricole
Indosuez, as collateral agent, and Mellon HBV Master Rediscovered Opportunities
Fund, L.P., Crédit Agricole Indosuez, Indosuez Capital Funding IIA, Limited, ML
CLO XV Pilgrim America (Cayman), Ltd., and Smoky River CDO, L.P., as
subordinated creditors, and Wells Fargo Retail Finance, LLC.

 
20.
Standby Letter of Credit in the amount of $750,000 issued August 20, 2004 to PNC
Bank National Association pursuant to Section 6 of Lease Agreement by and
between WXI, Sun Real Estate Limited Partnership, as landlord, and Frederick's
of Hollywood, Inc., as tenant, dated August 19, 2004.

 
21.
Debt Conversion Agreement dated January 28, 2008, among Company and its
subsidiaries and the Tranche A/B Lenders.

 
Real Property Leases
 
22.
Lease Agreement by and between WXI, Sun Real Estate Limited Partnership, as
landlord, and Frederick's of Hollywood, Inc., as tenant, dated August 19, 2004,
for corporate headquarter premises located at 6255 Sunset Boulevard, Los
Angeles, CA  90028, and First Amendment dated July 20, 2007, between USA Sunset
Media LLC, as successor in interest to landlord, and tenant.

 
23.
Lease Agreement by and between Ryan Companies USA Inc., as landlord, and
Frederick's of Hollywood, Inc., as tenant, dated September 25, 1998 for
Distribution Center premises at 5005 S.  40th Street, Phoenix, AZ  85040, and
amended by First Amendment dated August 1, 1999, Second Amendment dated January
12, 2000, Third Amendment dated February 15, 2002, and Fourth Amendment dated
May 9, 2005, between Cotton Fredericks, LLC as successor in interest to
landlord, and tenant.

 
24.
Lease Agreement by and between Hollywood Associates LLC, as landlord, and
Frederick's of Hollywood Stores Inc., as tenant, dated March 2, 2005 for
Flagship Store at 6751 Hollywood Boulevard, Los Angeles, CA  90028.

 
Employment Related Agreements
 
25.
Employment Agreement effective as of August 1, 2007 between Company and Linda
LoRe.

 
26.
Employment Agreement effective as of August 1, 2007 between Company and John
Schulman.

 
27.
Employment Agreement effective as of October 15, 2007 between Company and Gary
Marcotte.

 
28.
Equity Incentive Agreement dated December 14, 2007 between Company and Linda
LoRe.

 
Schedules

66

--------------------------------------------------------------------------------


 
29.
Equity Incentive Agreement dated December 13, 2007 between Company and John
Schulman.

 
Service and/or License Agreements
 
30.
Amendment to Printing Agreement of April 16, 2001 dated March 29, 2006 between
Frederick’s of Hollywood and Quebecor World and Printing Agreement dated April
16, 2001 between Frederick’s of Hollywood and Quebecor World.

 
31.
Amended and Restated Returns Management Services Agreement dated May 24, 2005
between Frederick’s of Hollywood, Inc. and Newgistics, Inc.

 
32.
Program Development and Administration Agreement dated August 13, 2003 between
Provell, Inc. and Frederick’s of Hollywood, Inc. and First Amendment to Program

 
Insurance Policies
 
33.
National Union Fire Insurance Company Directors, Officers and Private Company
Liability Policy No. 695-98-58 held by Company with an aggregate limit of
liability of $25,000,000.

 
34.
National Union Fire Insurance Company Employment Practices Liability Policy No.
695-98-64 held by Company with an aggregate limit of liability of $10,000,000.

 
35.
National Union Fire Insurance Company of Pittsburgh, Pa. Employee Benefit Plan
Fiduciary Liability Policy No. 695-98-72 held by Company with an aggregate limit
of liability of $4,000,000.

 
36.
National Union Fire Insurance Company of Pittsburgh, Pa. Crime Guard Coverage
Policy No. 695-98-53 held by Company with a limit of liability of $1,000,000.

 
37.
American International Specialty Lines Insurance Company Internet Media and
Network Security Liability Insurance Policy No. 673-27-53 held by Company and
Frederick’s.com with limit of liability for internet media liability of
$3,000,000.

 
38.
The American Guarantee and Liability Insurance Company Commercial General
Liability Policy No. CPO 2817541-00, with limit of liability of $2,000,000.

 
39.
The Zurich American Insurance Company Automobile Liability Policy No. CPO
2817541-00 with limit of liability of $1,000,000.

 
40.
The American Guarantee and Liability Insurance Company Excess Liability Policy
No. UMB 2817542-00 with limit of liability of $3,000,000.

 
41.
Federal Insurance Company Excess Liability Policy as policy number 7982-0638
with limit of liability of $20,000,000.

 
42.
Hartford Underwriters Insurance Company/Twin City Insurance Company Workers’
Compensation Insurance Policy No. 72 WE NT5500 (all States other than Hawaii)
with limit of liability of $1,000,000.

 
43.
Hartford Underwriters Insurance Company Workers’ Compensation Insurance Policy
No. 72 WB NT 5583 (Hawaii only) with limit of liability of $1,000,000.

 
44.
Zurich American Insurance Company Property Insurance Policy No. CPO 2817541-00
with limits of liability of $38,171,005 (building and contents), $38,827,005
(inventory), $13,183,274 (loss of income); and $11,083,994 (blanket for Florida
and Hawaii).

 
Schedules

67

--------------------------------------------------------------------------------


 
B. Material Contracts of Frederick’s of Hollywood Group Inc.
 
Agreement and Plan of Merger and Reorganization and Related Agreements
 
 
1.
Agreement and Plan of Merger and Reorganization dated as of December 18, 2006,
as amended, by and among FOH Holdings, Fred Merger Corp. and Frederick’s of
Hollywood Group Inc.

 
 
2.
Amendment dated as of June 8, 2007 to Agreement and Plan of Merger and
Reorganization dated as of December 18, 2006 among the FOH Holdings, Fred Merger
Corp., and Frederick’s of Hollywood Group Inc.

 
 
3.
Amendment dated as of November 27, 2007 to Agreement and Plan of Merger and
Reorganization dated as of December 18, 2006 among FOH Holdings, Fred Merger
Corp. and Frederick’s of Hollywood Group Inc.

 
 
4.
Voting Agreement dated as of December 18, 2006 between Frederick’s of Hollywood
Group Inc. and TTG Apparel.

 
 
5.
Stockholders Agreement dated December 18, 2006 among Frederick’s of Hollywood
Group Inc., FOH Holdings, Fursa, Fursa Managed Accounts and Tokarz Investments.

 
 
6.
Standby Purchase Agreement dated December 18, 2006 among Frederick’s of
Hollywood Group Inc. and the Standby Purchasers.

 
 
7.
Escrow Agreement dated as of January 28, 2008 between Frederick’s of Hollywood
Group Inc. and Patrick Brennan and Michael Tokarz.

 
 
8.
Shareholders Agreement dated as of January 28, 2008 by and among Fursa Group,
TTG and Frederick’s of Hollywood Group Inc.

 
 
9.
Registration Rights Agreement dated as of January 28, 2008 by and among
Frederick’s of Hollywood Group Inc., Fursa Group and TTG Group.

 
10.
Warrant, dated January 28, 2008, to purchase, Frederick’s of Hollywood Group
common stock issued to Tokarz Investments, LLC.

 
11.
Warrant, dated January 18, 2008, to purchase Frederick’s of Hollywood Group
common stock issued to Fursa Master Global Event Driven Fund L.P.

 
Financing Agreements
 
12.
Accounts Receivable Financing Agreement dated as of June 30, 2006 between The
CIT Group/Commercial Services, Inc. and Frederick’s of Hollywood Group Inc.

 
13.
Inventory Security Agreement dated as of June 30, 2006 between The CIT
Group/Commercial Services, Inc. and Frederick’s of Hollywood Group Inc.

 
14.
Letter of Credit Agreement dated as of June 30, 2006 between The CIT
Group/Commercial Services, Inc. and Frederick’s of Hollywood Group Inc.

 
Employment Related Agreements


15.
1988 Amended and Restated Non-Qualified Stock Option Plan.

 
16.
1994 Incentive Stock Option Plan.

 
17.
2000 Performance Equity Plan.

 
18.
1998 Senior Executive Incentive Plan, as amended

 
19.
Agreement dated as of July 1, 1999 between Mark M. David and Frederick’s of
Hollywood Group Inc. providing for retirement benefits to Mr. David.

 
20.
Employee Stock Ownership and Capital Accumulation Plan, as amended. [Terminated
effective 12/31/07].

 
21.
Amended and Restated Employment Agreement dated as of October 3, 2006 between
Melvyn Knigin and Frederick’s of Hollywood Group Inc., and amendment thereto,
dated as of November 28, 2006.

 
Schedules

68

--------------------------------------------------------------------------------


 
22.
Restricted Stock Agreement dated as of October 3, 2006 between Melvyn Knigin and
Frederick’s of Hollywood Group Inc.

 
23.
Letter dated January 28, 2003 from Melvyn Knigin to Frederick’s of Hollywood
Group Inc. for the surrender and forfeiture of Mr. Knigin’s stock options.

 
24.
Amended and Restated Employment Agreement dated as of October 13, 2006 between
Saul Pomerantz and Frederick’s of Hollywood Group Inc., and amendment thereto,
dated as of November 28, 2006.

 
25.
Amended and Restated Employment Agreement dated as of January 24, 2008 between
Thomas Rende and Frederick’s of Hollywood Group Inc.

 
26.
Stock Agreement dated as of January 28, 2008 between Thomas Rende and
Frederick’s of Hollywood Group Inc.

 
27.
Employment Agreement dated as of September 7, 2006 between Mark Ryan and
Frederick’s of Hollywood Group Inc.

 
28.
Non-Employee Director Compensation Plan effective January 1, 2005

 
29.
Cinema Etoile Commission Calculation effective September 5, 2006.

 
30.
Employment agreement with Daniel Bernstein dated August 3, 2004.  Daniel
Bernstein resigned in June 2005 and the non-compete provision of his agreement
(section 5.4) became effective.

 
31.
Employment termination agreement with Howard Radziminsky effective September 28,
2006.

 
32.
Key-man Term-Life Insurance Policy on Melvyn Knigin – Face amount $5,000,000,
Frederick’s of Hollywood Group Inc. is the beneficiary.

 
Stock Option Agreements
 
33.
Stock Option Agreement, dated January 29, 1997, between Saul Pomerantz and
Frederick’s of Hollywood Group Inc.

 
34.
Stock Option Agreement, dated January 29, 1997, between Shelley Pomerantz and
Frederick’s of Hollywood Group Inc.

 
35.
Stock Option Agreement, dated January 29, 1997 between Thomas Rende and
Frederick’s of Hollywood Group Inc.

 
36.
Stock Option Agreement, dated November 4, 1998, between Saul Pomerantz and
Frederick’s of Hollywood Group Inc.

 
37.
Stock Option Agreement, dated November 4, 1998, between Saul Pomerantz and
Frederick’s of Hollywood Group Inc.

 
38.
Stock Option Agreement, dated November 4, 1998 between Thomas Rende and
Frederick’s of Hollywood Group Inc.

 
39.
Stock Option Agreement, dated December 21, 1999 between Howard Radziminsky and
Frederick’s of Hollywood Group Inc.

 
40.
Stock Option Agreement, dated February 22, 2000 between Saul Pomerantz and
Frederick’s of Hollywood Group Inc.

 
41.
Stock Option Agreement, dated February 22, 2000 between Thomas Rende and
Frederick’s of Hollywood Group Inc.

 
42.
Stock Option Agreement, dated April 13, 2000 between Howard Radziminsky and
Frederick’s of Hollywood Group Inc.

 
43.
Stock Option Agreement, dated January 3, 2001 between Howard Radziminsky and
Frederick’s of Hollywood Group Inc.

 
44.
Stock Option Agreement, dated December 6, 2004 between Peter Cole and
Frederick’s of Hollywood Group Inc.

 
Schedules

69

--------------------------------------------------------------------------------


 
45.
Stock Option Agreement, dated December 6, 2004 between John Eisel and
Frederick’s of Hollywood Group Inc.

 
46.
Stock Option Agreement, dated December 6, 2004 between Michael Salberg and
Frederick’s of Hollywood Group Inc.

 
47.
Stock Option Agreement, dated December 6, 2004 between Joel Simon and
Frederick’s of Hollywood Group Inc.

 
48.
Stock Option Agreement, dated December 10, 2004 between Saul Pomerantz and
Frederick’s of Hollywood Group Inc.

 
49.
Stock Option Agreement, dated December 10, 2004 between Thomas Rende and
Frederick’s of Hollywood Group Inc.

 
50.
Stock Option Agreement, dated February 9, 2006 between Juan Barrera and
Frederick’s of Hollywood Group Inc.

 
51.
Stock Option Agreement, dated February 9, 2006 between Michelle Clark and
Frederick’s of Hollywood Group Inc.

 
52.
Stock Option Agreement, dated October 2, 2006 between Mark Ryan and Frederick’s
of Hollywood Group Inc.

 
53.
Stock Option Agreement, dated October 3, 2006 between Mel Knigin and Frederick’s
of Hollywood Group Inc.

 
54.
Stock Option Agreement, dated October 13, 2006 between Tina Kelly and
Frederick’s of Hollywood Group Inc.

 
55.
Stock Option Agreement, dated October 13, 2006 between Albin Zila and
Frederick’s of Hollywood Group Inc.

 
56.
Stock Option Agreement, dated October 13, 2006 between Saul Pomerantz and
Frederick’s of Hollywood Group Inc.

 
57.
Stock Option Agreement, dated October 13, 2006 between Thomas Rende and
Frederick’s of Hollywood Group Inc.

 
58.
Form of Non-Employee Director Non-Qualified Stock Option Agreement dated
December 6, 2004.

 
59.
Form of Non-Qualified Stock Option Agreement (relating to 50,000 shares) dated
as of April 9, 2007 between Frederick’s of Hollywood Group Inc. and Performance
Enhancement Partners, LLC.

 
60.
Stock Option Agreement, dated January 28, 2008, between Thomas Rende and
Frederick’s of Hollywood Group Inc.

 
61.
Stock Option Agreement dated January 28, 2008, between Saul Pomerantz and
Frederick’s of Hollywood Group Inc.

 
62.
Non-Qualified Stock Option Agreement dated January 28, 2008 between Frederick’s
of Hollywood Group Inc. and Performance Enhancement Partners, LLC.

 
Consulting Agreements
 
63.
Consulting Agreement dated as of January 1, 2003 between BENJAM Consulting LLC
and Frederick’s of Hollywood Group Inc. replacing the Agreement dated as of July
1, 1999 between Mark M. David and Frederick’s of Hollywood Group Inc. for Mr.
David’s consulting services.

 
64.
Amendment, dated as of September 19, 2005, to Consulting Agreement dated as of
January 1, 2003 between BENJAM Consulting LLC and Frederick’s of Hollywood Group
Inc.

 
65.
Consulting Agreement, dated as of May 3, 2004 between Frederick’s of Hollywood
Group Inc. and LLI, Inc.

 
66.
Letter Agreement, dated June 30, 2006, between Frederick’s of Hollywood Group
Inc. and each of Joel Simon and Michael Salberg.

 
Schedules

70

--------------------------------------------------------------------------------


 
67.
Consulting Agreement dated as of April 9, 2007 between Frederick’s of Hollywood
Group Inc. and Performance Enhancement Partners, LLC.

 
License Agreements
 
68.
Memorandum, dated July 8, 2004, from LLI, Inc. and Carolyn Farha to Cinejour
Lingerie Inc. and Frederick’s of Hollywood Group Inc.

 
Leases
 
69.
Lease Contract and Agreement, dated November 29, 2000 by and between Pearl River
Country, MS and Frederick’s of Hollywood Group Inc. for the property located at
100 Highway 11 North, Poplarville, MS.

 
70.
Agreement of Lease, dated as of March 2001, between Green 180 Madison LLC
(Landlord) and Frederick’s of Hollywood Group Inc. (Tenant) and Lease
Modification and Extension Agreement, dated as of May 2, 2006 by and between 180
Madison Owners LLC (successor in interest to Green 180 Madison LLC) and
Frederick’s of Hollywood Group Inc.

 
71.
Agreement of Lease, dated as of September 8, 2000, between Eleven Fifteen
Associates and Frederick’s of Hollywood Group Inc. for the entire 11th floor of
1115 Broadway, NY, NY.

 
72.
Agreement of Lease, dated as of September 8, 2000, between Eleven Fifteen
Associates and Frederick’s of Hollywood Group Inc. for the rear portion of the
tenth floor of 1115 Broadway NY, NY a/k/a 9 West 24th Street.

 
73.
Value Plan Lease Agreement, dated June 13, 2006, between IBM Credit LLC and
Frederick’s of Hollywood Group Inc.

 
Service Agreements
 
74.
Master Agreement, dated August 18, 2006, between AT&T and Frederick’s of
Hollywood Group Inc.

 
75.
Software Support Services Agreement, dated September 18, 2006, between
Payformance Corporation and Frederick’s of Hollywood Group Inc.

 
76.
Trading Partner Agreement dated October 6, 2005 between GXS, Inc. and
Frederick’s of Hollywood Group Inc. and an Amendment to that agreement dated
July 1, 2006.

 
77.
Recovery Services Agreement, dated April 1, 2006, between Sungard Availability
Services LP and Frederick’s of Hollywood Group Inc., Amended May 1, 2006.

 
78.
Service Agreement, dated February 1, 2004, between Frederick’s of Hollywood
Group Inc. and MYITStaff.com, Inc.

 
79.
Directed Trustee Agreement, dated December 2, 2003, by and among Frederick’s of
Hollywood Group Inc. and Counsel Trust Company (401k Trustee).

 
80.
Investment Advisory Agreement, dated December 3, 2002, between USICG Advisors,
Inc. and Frederick’s of Hollywood Group Inc.

 
81.
Retirement Plan Service Agreement, dated as of April 1, 2005, between
Frederick’s of Hollywood Group Inc. and Burke Group, Inc.

 
82.
Letter of Acceptance of Appointment as Trustee to the Employee Stock Plan, dated
September 20, 2002 from GreatBanc Trust Company.

 
83.
Executive Search Agreement, dated April 13, 2006, between Seitchik Corwin and
Seitchik and Frederick’s of Hollywood Group Inc., and Extension Agreement dated
July 19, 2006.

 
Agreements Terminable by or Requiring Notice to the Other Party or Parties Upon
a Change in Control
 
84.
Directors and Officers Insurance Policy with Illinois National Insurance Company
for policy period from May 19, 2006 to May 19, 2007.


Schedules
 
71

--------------------------------------------------------------------------------

 

SCHEDULE 6.01(z)
 
NAME; JURISDICTION OF ORGANIZATION;
ORGANIZATIONAL ID NUMBER; CHIEF PLACE OF BUSINESS; FEIN
 
Name/Chief Place of Business
 
Jurisdiction of
Incorporation/Formation
 
Organizational ID
 
FEIN
             
FREDERICK’S OF HOLLYWOOD GROUP INC.
1115 Broadway
New York, New York 10010
 
New York
 
None
 
13-5651322
             
FOH HOLDINGS, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
 
2749384
 
36-4155442
             
FREDERICK'S OF HOLLYWOOD, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
 
0580404
 
95-2666265
             
FREDERICK'S OF HOLLYWOOD STORES, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
 
C16109-98
 
95-4698882
             
FREDERICKS.COM, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
 
C9434-99
 
36-4306605
             
HOLLYWOOD MAIL ORDER, LLC
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
 
LLC5354-99
 
95-4755205


Schedules
 
72

--------------------------------------------------------------------------------

 

Schedule 6.01(ee)

 
CREDIT CARD PROCESSORS
 
1.           Agreement between Paymentech, LP and Frederick's of Hollywood
Stores, Inc. dated January 10, 2003.
 
2.           Agreement between Paymentech, LP and Hollywood Mail Order, LLC,
dated February 6, 2003.

Schedules
 
73

--------------------------------------------------------------------------------

 

Schedule 7.01(a)


COLLATERAL REPORTING REQUIREMENTS


Please note that requirements below apply to both Frederick’s and Movie Star
unless otherwise noted.


Weekly:
Borrowing Base Certificate of Exhibit J hereto, with summary backup Inventory
information (inclusive of list of supporting documents for Eligible Inventory,
Eligible Credit Card Accounts, and Eligible Trade Receivables portions of
Borrowing Base Certificate)


Monthly:
On the 15th Day following month-end:
 
·
Inventory Stock Ledger by Department (Frederick’s) and Inventory Stock Ledger
(Movie Star)

 
·
Inventory Certificate (in Agent’s format) – inclusive of Sales to Stock percents

 
·
Inventory Aging Report

 
·
A/P Aging (which is called the Cash Requirements report for Fredericks)



On the 30th Day following month-end:
 
·
Financial Snapshot (Sales, AR, Inventory, gross margin)

 
·
Statement of Store Activity (in Agent’s format) for Frederick’s

 
·
Detailed summary of capital expenditures



Quarterly:
On the 45th Day following Quarter-End:
 
·
Rent, Tax & Insurance Compliance Certificate (in Agent’s format)

 
·
Officer’s Compliance Certificate (in Agent’s format)

 
·
Reconciliation of Inventory Stock Ledger (System) and General Ledger

 
·
Quarterly Financial Statements (10Q)



Annually:
On the 90th Day following Year-End:
 
·
Audited final year-end financial statements within 90 days after fiscal year-end



Within 30 Days of Year-End:
 
·
Business Plan detailing the income statement, balance sheet, and statement of
cash flows by month for both Frederick’s, Movie Star and consolidated



Any other reports as to the collateral or financial condition may be requested
on an as needed basis.

Schedules
 
74

--------------------------------------------------------------------------------

 


Schedule 7.01(m)
 
COLLATERAL LOCATIONS
 
See Schedule 6.01(o)

Schedules
 
75

--------------------------------------------------------------------------------

 

Schedule 7.01(v)
 
POST EFFECTIVE DATE OBLIGATIONS
 
[None]

Schedules
 
76

--------------------------------------------------------------------------------

 
 
Schedule 7.02(b)
 
LIENS
 
New York State tax warrant issued against Movie Star, Inc. by New York State
Department of Taxation and Finance in the amount of $11,777.52, effective as of
November 10, 1988.
 
Docketing date: 11/17/1988
 
Effective date: 11/10/1988
 
Clerk/ Seq #: EBERHARD 035
 
Index Number: 0000

Schedules
 
77

--------------------------------------------------------------------------------

 

Schedule 7.02(f)
 
EXISTING INVESTMENTS
 
[None]
 
Schedules
 
78

--------------------------------------------------------------------------------

 

Schedule 7.02(l)
 
LIMITATIONS ON DIVIDENDS AND OTHER PAYMENT RESTRICTIONS
 
[None]

Schedules
 
79

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
EXHIBIT A
AMENDED AND RESTATED
REVOLVING CREDIT NOTE
 
$25,000,000
Dated:  January 28, 2008
 
New York, New York



FOR VALUE RECEIVED, Frederick’s of Hollywood Group Inc., a New York corporation
(“Group”), FOH Holdings, Inc., a Delaware corporation (the “Parent”),
Frederick’s of Hollywood, Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”),
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order, and
collectively, with Group, the Parent, Frederick’s and Stores, each individually,
a “Borrower”, and collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY
PROMISE TO PAY to the order of WELLS FARGO RETAIL FINANCE II, LLC, a Delaware
limited liability company (the “Lender”), (i) the principal amount of TWENTY
FIVE MILLION DOLLARS ($25,000,000), or if less, the aggregate unpaid principal
amount of the Revolving Loans made by the Lender to the Borrowers, payable on
the Maturity Date and (ii) interest on the unpaid principal amount of all
Revolving Loans, from the date hereof until all such principal amounts are paid
in full, at such interest rates, and payable at such times, as are specified in
the Financing Agreement.


Notwithstanding any other provision of this Revolving Credit Note, interest paid
or becoming due hereunder shall in no event exceed the maximum rate permitted by
applicable law.  Both principal and interest are payable in lawful money of the
United States of America in immediately available funds to the Agent at its
office designated for such purpose  in the Financing Agreement, or such other
office as the Agent may designate.


This Revolving Credit Note evidences Revolving Loans under, is subject to the
terms and conditions of, and has been issued by the Borrowers in accordance with
the terms of, that certain Amended and Restated Financing Agreement dated as of
January 28, 2008 (as the same may be amended, restated or otherwise modified
from time to time, the “Financing Agreement”), by and among the Borrowers, the
financial institutions from time to time party thereto as Lenders, and Wells
Fargo Retail Finance II, LLC, as Agent, and is one of the Revolving Credit Notes
referred to therein and is secured by the Collateral Documents.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Financing Agreement.
 
The Financing Agreement, among other things, contains provisions for the
acceleration of the maturity of the unpaid principal amount of this Revolving
Credit Note upon the happening of certain stated events of default and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions specified therein.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
This Revolving Credit Note is a registered note and, as provided in the
Financing Agreement, this Revolving Credit Note and the Revolving Loans
evidenced hereby may be transferred in whole or in part only upon surrender of
this Revolving Credit Note to the Agent for registration of transfer or exchange
(and in the case of a surrender for registration of transfer, duly endorsed or
accompanied by a written instrument of transfer, duly executed by the registered
holder of this Revolving Credit Note or its attorney duly authorized in
writing), at which time a new Revolving Credit Note for a like principal amount
will be issued to, and registered in the name of, the permitted transferee as
provided in Section 12.07(b) of the Financing Agreement.  Reference in this
Revolving Credit Note to a “holder” shall mean the person or entity in whose
name this Revolving Credit Note is at the time registered in the register
maintained by the Agent as provided in Section 12.07(b) of the Financing
Agreement and, prior to due presentment for registration of transfer, the Agent,
the Lenders and the Borrowers may treat such person or entity as the owner of
this Revolving Credit Note for the purposes of receiving payment and all other
purposes, and the Borrowers will not be affected by any notice to the contrary.
 
This Revolving Credit Note amends, restates and supersedes that certain
Revolving Credit Note, dated as of January 7, 2003 (the “Existing Note”), by
Mail Order, the Parent, Frederick’s and Stores to the order of the Lender, and
is issued in substitution thereof.  The Borrowers confirm that the indebtedness
outstanding under and evidenced by the Existing Note has not been repaid,
satisfied or discharged, but for all purposes has been amended and extended as
provided herein and that the indebtedness evidenced by this Revolving Credit
Note on the date hereof constitutes the same indebtedness that was outstanding
under the Existing Note prior to such amendment and extension.
 
Each Borrower and each Guarantor of this Revolving Credit Note waives
presentment for payment, demand, protest and notice of dishonor, and all other
demands and notice in connection with the delivery, acceptance, performance,
default or enforcement, of this Revolving Credit Note, except such notices as
may be expressly required to be delivered thereto pursuant to the terms of the
Financing Agreement, and assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other Person primarily or
secondarily liable.
 
This Revolving Credit Note shall be governed by, and construed and interpreted
in accordance with, the internal laws of the State of New York applicable to
contracts made and to be performed therein without consideration as to choice of
law.
 
[Remainder of this page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
IN WITNESS WHEREOF, each Borrower has caused this Revolving Credit Note to be
signed by its duly authorized officer as of the date and year first set forth
above.
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
   
By:
   
Name:
 
Title:
   
FOH HOLDINGS, INC.
   
By:
   
Name:
 
Title:
   
FREDERICK’S OF HOLLYWOOD, INC.
   
By:
   
Name:
 
Title:
   
FREDERICK’S OF HOLLYWOOD STORES, INC.
   
By:
   
Name:
 
Title:



HOLLYWOOD MAIL ORDER, LLC
 
By:  FOH Holdings, Inc., its Manager
   
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF GUARANTY
 
GUARANTY, dated [___________], made by [NAME OF GUARANTOR], a [_____________]
(“Guarantor”), in favor of each of the Lenders (as hereinafter defined) and
Wells Fargo Retail Finance II, LLC, as agent for the Lenders (the “Agent”)
pursuant to the Financing Agreement referred to below.
 
WITNESSETH
 
WHEREAS, Fredericks of Hollywood Group Inc., a New York corporation (“Group”),
FOH Holdings, Inc., a Delaware corporation (the “Parent”), Frederick’s of
Hollywood, Inc., a Delaware corporation (“Frederick’s”), Frederick’s of
Hollywood Stores, Inc., a Nevada corporation (“Stores”), Hollywood Mail Order
LLC, a Nevada limited liability company (“Mail Order”; together with the Group,
Parent, Frederick’s and Stores, each, a “Borrower” and collectively, the
“Borrowers”), the financial institutions from time to time party thereto (each
individually a “Lender” and collectively, the “Lenders”), and the Agent are
parties to an Amended and Restated Financing Agreement, dated as of January
[__], 2008 (such Agreement, as amended, restated or otherwise modified from time
to time, being hereinafter referred to as the “Financing Agreement”);
 
WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain revolving credit loans to the Borrowers and to provide a subfacility for
the issuance of letters of credit for the account of the Borrowers;
 
WHEREAS, Group directly or indirectly owns all of the issued and outstanding
shares of capital stock of Guarantor;
 
WHEREAS, it is a condition precedent to the making of any Revolving Loan or the
provision of any Letter of Credit or Letter of Credit Guaranty pursuant to the
Financing Agreement that Guarantor shall have executed and delivered to the
Agent and the Lenders a guaranty guaranteeing the obligations of the Borrowers
under the Loan Documents (as defined in the Financing Agreement);
 
WHEREAS, the Borrowers and the Guarantor are mutually dependent on each other in
the conduct of their respective businesses as an integrated operation, with the
credit needed from time to time by the Guarantor often being provided through
financing obtained by the Borrowers and the ability of the Borrowers to obtain
such financing being dependent on the successful operations of the Guarantor;
and
 
WHEREAS, Guarantor has determined that its execution, delivery and performance
of this Guaranty directly benefit, and are within the purposes and in the best
interests of, Guarantor;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Revolving Loans pursuant
to the Financing Agreement, Guarantor hereby agree with the Lenders and the
Agent as follows:
 
 
 

--------------------------------------------------------------------------------

 

SECTION 1.     Definitions.  Reference is hereby made to the Financing Agreement
for a statement of the terms thereof. All terms used in this Guaranty which are
defined therein and not otherwise defined herein shall have the same meanings
herein as set forth therein.
 
SECTION 2.     Guaranty.  Guarantor hereby (i) irrevocably, absolutely and
unconditionally guarantees the prompt payment by the Borrowers, as and when due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), of all amounts now or hereafter owing in respect of the
Revolving Credit Notes, the Financing Agreement and the other Loan Documents,
whether for principal, interest (including, without limitation, interest
accruing on or after the commencement of any Insolvency Proceeding relating to a
Borrower), Bank Product Obligations, Reimbursement Obligations, Letter of Credit
Obligations, premiums, indemnities, fees, costs, expenses (including, without
limitation, fees, costs and expenses arising or accruing on or after the
commencement of any Insolvency Proceeding relating to a Borrower), or otherwise,
and whether accruing before or subsequent to the commencement of any Insolvency
Proceeding relating to a Borrower (notwithstanding the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code), and the due
performance and observance by each Borrower of its other obligations now or
hereafter existing in respect of the Loan Documents (collectively, the
“Obligations”); and (ii) agrees to pay any and all expenses (including counsel
fees, costs and expenses) incurred by the Agent, the L/C Issuer and the Lenders
in enforcing any of their rights under this Guaranty. Without limiting the
generality of the foregoing, Guarantor’s liability shall extend to all amounts
that constitute part of the Obligations and would be owed by a Borrower under
the Financing Agreement or other Loan Documents but for the fact that such
document is unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving a Borrower.
 
SECTION 3.     Guarantor’s Obligations Unconditional.
 
(a)           Guarantor hereby guarantees that the Obligations will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent, the L/C Issuer or the
Lenders with respect thereto. Guarantor agrees that its guarantee constitutes a
guaranty of payment when due and not of collection and waives any right to
require that any resort be made by the Agent, the L/C Issuer or the Lenders to
any Collateral. The obligations of Guarantor under this Guaranty are independent
of the obligations under the Financing Agreement and the other Loan Documents,
and a separate action or actions may be brought and prosecuted against Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
any Borrower or any other Loan Party or whether any Borrower or any other Loan
Party is joined in any such action. The liability of Guarantor hereunder shall
be absolute and unconditional irrespective of: (i) any lack of validity or
enforceability of any Loan Document or any agreement or instrument relating
thereto; (ii) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any provision of any Loan Document
(including the creation or existence of any Obligations in excess of the amount
permitted by any lending formulas contained in the Loan Documents or the amount
evidenced by the Loan Documents); (iii) any exchange or release of, or
non-perfection of any Lien on or security interest in, any Collateral, or any
release or amendment or waiver of or consent to any departure from any other
guaranty, for all or any of the Obligations; (iv) the existence of any claim,
set-off, defense or other right that Guarantor may have at any time against any
Person, including, without limitation, the Agent, the L/C Issuer or any of the
Lenders, or (v) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Borrower or any Loan Party in
respect of the Obligations or Guarantor in respect hereof.
 
 
2

--------------------------------------------------------------------------------

 

(b)           This Guaranty (i) is a continuing guaranty and shall remain in
full force and effect until such date on which all of the Obligations and all
other expenses to be paid by the Guarantor pursuant hereto shall have been Paid
in Full after the Total Revolving Credit Commitment shall have been terminated
and the Letters of Credit are cancelled or cash collateralized and (ii) shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Obligations is rescinded or must otherwise be
returned by the Agent, the L/C Issuer or any Lender, in connection with an
Insolvency Proceeding with respect to a Borrower or otherwise, all as though
such payment had not been made. As used herein, “Paid in Full” means the
indefeasible, full and final payment in cash, in immediately available funds, of
all the Obligations (whether or not any of the Obligations shall have been
voided, disallowed or subordinated pursuant to any provision of the Bankruptcy
Code, any applicable state fraudulent conveyance law, any other law in
connection with an Insolvency Proceeding or otherwise) after (A) the termination
of the Revolving Credit Commitments and (B) (1) the termination of all Letters
of Credit and all Letter of Credit Guaranties or (2) the receipt by the Agent of
cash collateral (or at the Agent’s option, a letter of credit issued for the
account of the applicable Loan Parties and at the expense of the applicable Loan
Parties, in form and substance satisfactory to the Agent, by an issuer
acceptable to the Agent and payable to the Agent as beneficiary) in such amounts
as the Agent determines are reasonably necessary to secure the Agent and the
Lenders from loss, cost, damage or expense, including attorneys’ fees, costs and
expenses, in connection with any contingent Obligations, including issued and
outstanding Letters of Credit and Letter of Credit Guaranties and checks or
other payments provisionally credited to the Obligations and/or as to which the
Agent or any Lender has not yet received final and indefeasible payment. All
Letters of Credit and Letter of Credit Guaranties shall be cash collateralized
(or collateralized by such letter of credit) by an amount equal to one hundred
four percent (104%) of the greatest amount for which the Letters of Credit and
Letter of Credit Guaranties then existing may be drawn, plus the amount of any
fees and expenses payable in connection therewith through the end of the latest
expiration date of any such Letters of Credit and Letter of Credit Guaranties.
The expressions “prior payment in full”, “payment in full”, “paid or satisfied
in full” and “paid in full” (whether or not such expressions are capitalized)
and other similar phrases shall have correlative meanings.

 
3

--------------------------------------------------------------------------------

 

SECTION 4.     Waivers.
 
(a)           Guarantor hereby waives: (i) promptness and diligence; (ii) notice
of acceptance and notice of the incurrence of any Obligation by the Borrowers;
(iii) notice of any actions taken by the Agent, the L/C Issuer, the Borrowers,
any Loan Party or any Lender under any Loan Document or any other agreement or
instrument relating thereto; (iv) all other notices, demands and protests, and
all other formalities of every kind in connection with the enforcement of the
Obligations or of the obligations of Guarantor hereunder, the omission of or
delay in which, but for the provisions of this Section 4, might constitute
grounds for relieving Guarantor of its obligations hereunder; (v) any right to
compel or direct the Agent, the L/C Issuer or the Lenders to seek payment or
recovery of any amounts owed under this Guaranty from any one particular fund or
source; (vi) any requirement that the Agent protect, secure, perfect or insure
any security interest or Lien or any property subject thereto or exhaust any
right or take any action against any Borrower, any Loan Party or any other
Person or any Collateral; and (vii) any other defense available to Guarantor.
Guarantor agrees that the Agent, the L/C Issuer and the Lenders shall have no
obligation to marshall any assets in favor of Guarantor or against or in payment
of any or all of the Obligations.
 
(b)           To the fullest extent permitted by applicable law, Guarantor
hereby waives: (i) any rights to assert against any of the Agent, the L/C Issuer
or a Lender any defense (legal or equitable), set-off, counterclaim, or claim
which Guarantor may now or at any time hereafter have against the Borrowers or
any other party liable to any of the Agent, the L/C Issuer or a Lender; (ii) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, enforceability of the Guarantied Obligations or any
security therefor, or any defense based on suretyship or impairment of
collateral; (iii) any defense arising by reason of any claim or defense based
upon an election of remedies by any of the Agent, the L/C Issuer or a Lender,
including any defense based upon an election of remedies by any of the Agent,
the L/C Issuer or a Lender under the provisions of §§ 580d and 726 of the
California Code of Civil Procedure, or any similar law of California or any
other jurisdiction; and (iv) the benefit of any statute of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to Guarantor’s liability hereunder.
 
(c)           If any of the Obligations at any time are secured by a mortgage or
deed of trust upon real property, the Agent, the L/C Issuer or a Lender may
elect, in their sole discretion, upon a default with respect to the Obligations,
to foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of Guarantor hereunder. Guarantor
understands that (i) by. virtue of the operation of California’s antideficiency
law applicable to nonjudicial foreclosures or any similar laws of any other
jurisdiction, an election by the Agent, the L/C Issuer or a Lender nonjudicially
to foreclose such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against the Borrowers or other guarantors or sureties,
and (ii) absent the waiver given by Guarantor herein, such an election would
estop the Agent, the L/C Issuer and the Lenders from enforcing this Guaranty
against Guarantor. Understanding the foregoing, and understanding that the
Guarantor hereby is relinquishing a defense to the enforceability of this
Guaranty, Guarantor hereby waives any right to assert against the Lenders any
defense to the enforcement of this Guaranty, whether denominated “estoppel” or
otherwise, based on or arising from an election by the Agent, the L/C Issuer or
a Lender nonjudicially to foreclose any such mortgage or deed of
trust.  Guarantor understands that the effect of the foregoing waiver may be
that Guarantor may have liability hereunder for amounts with respect to which
Guarantor may be left without rights of subrogation, reimbursement,
contribution, or indemnity against the Borrowers or other guarantors or
sureties. Guarantor also agrees that the “fair market value” provisions of
Section 580a of the California Code of Civil Procedure or any similar laws of
any other jurisdiction shall have no applicability with respect to the
determination of Guarantor’s liability under this Guaranty.

 
4

--------------------------------------------------------------------------------

 

(d)           Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor waives all rights and defenses
that Guarantor may have if the Borrowers’ debt is secured by real property. This
means, among other things:
 
(i)           The Agent, the L/C Issuer and the Lenders may collect from
Guarantor without first foreclosing on any real or personal property collateral
that may be pledged by the Borrowers.
 
(ii)           If the Agent, the L/C Issuer and the Lenders foreclose on any
real property collateral that may be pledged by the Borrowers:
 
(1)           the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.
 
(2)           the Agent, the L/C Issuer and the Lenders may collect from
Guarantor even if the Agent, the L/C Issuer and the Lenders, by foreclosing on
the real property collateral, have destroyed any right Guarantor may have to
collect from the Borrowers.
 
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if the Borrowers’ debt is secured by real property. These
rights and defenses are based upon Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or any similar laws of California or any
other jurisdiction.
 
(e)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY WAIVES, TO THE MAXIMUM
EXTENT SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2799,
2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2847, 2848,
2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE §§ 580a, 580b, 580c, 580d,
AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR
LAWS OF CALIFORNIA OR ANY OTHER JURISDICTION.
 
(f)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES
ARISING OUT OF AN ELECTION OF REMEDIES BY THE AGENT AND THE LENDERS, EVEN THOUGH
THAT ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO
SECURITY FOR A GUARANTIED OBLIGATION, HAS DESTROYED GUARANTOR’S RIGHTS OF
SUBROGATION AND REIMBURSEMENT AGAINST THE BORROWERS BY THE OPERATION OF SECTION
580d OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY SIMILAR LAWS OF CALIFORNIA
OR ANY OTHER JURISDICTION OR OTHERWISE.

 
5

--------------------------------------------------------------------------------

 

SECTION 5.     Subrogation.  Guarantor agrees not to exercise any rights which
it may acquire by way of subrogation hereunder, by any payment made by it
hereunder or otherwise, until such date after the Final Maturity Date on which
all of the Obligations and all other fees, costs and expenses to be paid by the
Guarantor pursuant hereto shall have been Paid in Full. If any amount shall be
paid to Guarantor on account of such subrogation rights at any time when all of
the Obligations and all such other expenses shall not have been paid in full,
such amount shall be held in trust for the benefit of the Agent, the L/C Issuer
and the Lenders, shall be segregated from the other funds of the Guarantor and
shall forthwith be paid over to the Agent to be applied in whole or in part by
the Agent against the Obligations, whether matured or unmatured, and all such
other expenses in accordance with the terms of the Financing Agreement. If (i)
Guarantor shall make payment to the Agent of all or any portion of the
Obligations and (ii) all of the Obligations and all such other fees, costs and
expenses shall be paid in full, the Agent will, at Guarantor’s request, execute
and deliver to Guarantor (without recourse, representation or warranty)
appropriate documents necessary to evidence the transfer by subrogation to
Guarantor of an interest in the Obligations resulting from such payment by
Guarantor, such subrogation to be fully subject and subordinate, however, to the
collection by the Agent, the L/C Issuer and the Lenders of all other amounts due
to the Agent, the L/C Issuer and the Lenders by the Borrowers and each other
Loan Party under the Financing Agreement and the other Loan Documents.
 
SECTION 6.     Representations and Warranties.  Guarantor, jointly and
severally, hereby represents and warrants as follows:
 
(a)           Guarantor (i) is a corporation, limited liability company or
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the first page hereof,
(ii) has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to be executed and delivered by it
pursuant hereto and to consummate the transactions contemplated hereby and
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary.
 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty and each other Loan Document to which Guarantor is a party (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien, security interest or other charge or
encumbrance upon or with respect to any of its properties other than pursuant to
any Loan Document, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to it or its
operations or any of its properties.
 
 
6

--------------------------------------------------------------------------------

 

(c)           No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or other regulatory body is required in
connection with the due execution, delivery and performance by Guarantor of this
Guaranty or any of the other Loan Documents to which Guarantor is a party.
 
(d)           Each of this Guaranty and the other Loan Documents to which
Guarantor is a party is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws.
 
(e)           There is no pending or, to the best knowledge of Guarantor,
threatened action, suit or proceeding against Guarantor or to which any of the
properties of Guarantor is subject, before any court or other Governmental
Authority or any arbitrator that (i) could have a Material Adverse Effect or
(ii) relates to the Financing Agreement or any other Loan Document or any of the
transactions contemplated hereby or thereby.
 
(f)           Guarantor now has and will continue to have independent means of
obtaining information concerning the affairs, financial condition and business
of the Borrowers and the other Loan Parties, and has no need of, or right to
obtain from, the Agent, the L/C Issuer or any Lender any credit or other
information concerning the affairs, financial condition or business of any of
the Borrowers or the other Loan Parties that may come under the control of the
Agent, the L/C Issuer or any Lender.
 
SECTION 7.     Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, the Agent, the L/C Issuer and the Lenders may, and are
hereby authorized to, at any time and from time to time, without notice to
Guarantor (any such notice being expressly waived by Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Agent, the L/C Issuer or any Lender to or
for the credit of the account of Guarantor against any and all obligations of
the Guarantor now or hereafter existing under this Guaranty, irrespective of
whether or not the Agent, the L/C Issuer or any Lender shall have made any
demand under this Guaranty and although such obligations may be contingent or
unmatured. The Agent, the L/C Issuer and the Lenders agree to notify the
Guarantor promptly after any such set-off and application made by the Agent or
such Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Agent, the L/C
Issuer and the Lenders under this Section 7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Agent and the Lenders may have.
 
SECTION 8.     Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to Guarantor,
to it c/o Frederick’s at its address set forth in the Financing Agreement; if to
the Agent, to it at its address set forth in the Financing Agreement; or, as to
any such Person, at such other address as shall be designated by such Person in
a written notice to such other Persons complying as to delivery with the terms
of this Section 8. All such notices and other communications shall be effective
(i) if mailed, when received or three days after deposited in the mails,
whichever occurs first, (ii) if telecopied, when transmitted and a confirmation
is received, or (iii) if delivered, upon delivery.

 
7

--------------------------------------------------------------------------------

 

SECTION 9.     Consent to Jurisdiction; Waiver of Immunities.
 
(a)           Guarantor hereby irrevocably submits to the jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of the State of New York in any action, suit or proceeding
arising out of or relating to this Guaranty, and Guarantor hereby irrevocably
agrees that all claims in respect of such action, suit or proceeding may be
heard and determined in the State of New York or such federal court. Guarantor
consents to the service of any and all process in any such action, suit or
proceeding by mailing (by certified or registered mail, postage prepaid and
return receipt requested) or delivering a copy of such process to Guarantor at
its address set forth in Section 8 hereof or at such other address of which the
Agent shall have been notified pursuant thereto. Guarantor agrees that a final
judgment in any such action, suit or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(b)           Nothing in this Section 9 shall affect the right of the Agent to
serve legal process in any other manner permitted by law or affect the right of
the Agent to bring any action, suit or proceeding against Guarantor or its
property in the courts of any other jurisdictions.
 
(c)           Guarantor hereby expressly and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of venue of any such action, suit or proceeding brought in any such court
referred to above and any claim that any such action, suit or proceeding has
been brought in an inconvenient forum. To the extent that Guarantor has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) with respect to itself or its
property, Guarantor hereby irrevocably waives such immunity in respect of its
obligations under this Guaranty and the other Loan Documents.
 
(d)           To the extent that Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property,
Guarantor hereby irrevocably waives such immunity in respect of its obligations
under this Guaranty
 
(e)           Guarantor hereby expressly and irrevocably waives any right it may
have to claim or recover in any action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
SECTION 10.   WAIVER OF JURY TRIAL.  GUARANTOR AND, BY ACCEPTANCE HEREOF, THE
AGENT, THE L/C ISSUER AND EACH LENDER WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS GUARANTY,
THE LOAN DOCUMENTS OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT
OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION
WITH THIS GUARANTY, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 
8

--------------------------------------------------------------------------------

 

SECTION 11.   Miscellaneous.
 
(a)           Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Agent, for
the benefit of the Lenders, at such address specified by the Agent from time to
time by notice to the Guarantor.
 
(b)           No amendment of any provision of this Guaranty shall be effective
unless it is in writing and signed by Guarantor and the Agent, and no waiver of
any provision of this Guaranty, and no consent to any departure by Guarantor
therefrom, shall be effective unless it is in writing and signed by the Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
(c)           No failure on the part of the Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Agent and the Lenders provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law. The rights of the Agent
and the Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by the Agent and the Lenders to
exercise any of their rights under any other Loan Document against such party or
against any other Person.
 
(d)           Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
(e)           This Guaranty shall (i) be binding on Guarantor and its successors
and assigns, and (ii) inure, together with all rights and remedies of the Agent
and the Lenders hereunder, to the benefit of the Agent and the Lenders and their
respective successors, transferees and assigns. Without limiting the generality
of clause (ii) of the immediately preceding sentence, to the extent permitted by
Section 12.07 of the Financing Agreement, any Lender may assign or otherwise
transfer any Revolving Credit Note held by it, and assign or otherwise transfer
its rights under any other Loan Document, to any other Person, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Lenders herein or otherwise. None of the rights or obligations of
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Agent.
 
(f)           This Guaranty and the other Loan Documents represent the entire
agreement of the Guarantor, the Agent, the L/C Issuer and the other Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Agent, the L/C Issuer or any of the other
Lenders relative to the subject matter thereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
 
9

--------------------------------------------------------------------------------

 

(g)           Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
 
(h)           [Reserved].
 
(i)           This Guaranty shall be governed by and construed in accordance
with the law of the State of New York.

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.

 

 
GUARANTOR:
       
[NAME OF GUARANTOR]
       
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
FORM OF NOTICE OF BORROWING
 
Wells Fargo Retail Finance II, LLC
as Agent for the Lenders
party to the Financing
Agreement referred to below
One Boston Place, Suite 1800
Boston, Massachusetts 02108
 
Attention:         [_________________]
 
Ladies and Gentlemen:
 
The undersigned, [__________], a [_______] [_______] the Administrative Borrower
under and as defined in the Amended and Restated Financing Agreement dated as of
January [__], 2008 (the “Financing Agreement”, the terms defined therein being
used herein as therein defined), by and among the Administrative Borrower, FOH
Holdings, Inc., a Delaware corporation, Frederick’s of Hollywood, Inc., a
Delaware corporation, Frederick’s of Hollywood Stores, Inc., a Nevada
corporation, Hollywood Mail Order, LLC, a Nevada limited liability company, the
financial institutions from time to time party to the Financing Agreement
(collectively, the “Lenders”) and Wells Fargo Retail Finance II, LLC, a Delaware
limited liability company, as agent for the Lenders (the “Agent”), hereby gives
you notice pursuant to Section 2.02 of the Financing Agreement that the
undersigned hereby requests a Revolving Loan under the Financing Agreement, and
in that connection sets forth below the information relating to such Revolving
Loan (the “Proposed Loan”) as required by Section 2.02 of the Financing
Agreement.
 
(i)           The aggregate principal amount of the Proposed Loan is $_________.
 
(ii)           The date of the Proposed Loan is ____ __, 20__.
 
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby certifies that (i) the representations and warranties
contained in Article VI of the Financing Agreement and in each other Loan
Document, certificate or other writing delivered to the Agent, the Lenders or
the L/C Issuer pursuant thereto on or prior to the date hereof that are subject
to materiality or Material Adverse Effect qualifications are true and correct in
all respects and the representations and warranties contained in Article VI of
the Financing Agreement and in each other Loan Document, certificate or other
writing delivered to the Agent, the Lenders or the L/C Issuer pursuant hereto or
thereto on or prior to the date hereof that are not subject to materiality or
Material Adverse Effect qualifications are true and correct in all material
respects in each case, on and as of the date of the Proposed Loan, (ii) no
Default or Event of Default has occurred or is continuing or will result from
the making of the Proposed Loan to be made as of the date of the Proposed Loan,
and (iii) the conditions set forth in Section 5.02 of the Financing Agreement
have been satisfied as of the date of the Proposed Loan.
 
Very truly yours,
 
[ADMINISTRATIVE BORROWER]
   
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
BAILEE AGREEMENT


THIS BAILEE AGREEMENT is entered into this [__] day of [_______], 20[__], by and
among [Frederick’s of Hollywood Group Inc., a New York corporation] [Fredericks
of Hollywood, Inc., a Delaware corporation] [Frederick’s of Hollywood Stores,
Inc., a Nevada corporation] [Hollywood Mail Order LLC, a Nevada limited
liability company] (“Company”), [NAME OF BAILEE] (“Bailee”), and Wells Fargo
Retail Finance II, LLC (“Agent”), and is made with reference to the following
facts:


(A) From time to time, Bailee performs [logistics services and makes advances
for Company] [storage or transportation services] with respect to now owned and
hereafter acquired goods, documents of title and other property (collectively,
with proceeds of the foregoing, the “Collateral”).  Bailee holds [carrier’s
and/or warehouse liens upon the Collateral under Article 7 of the Uniform
Commerical Code or other applicable law] and/or [consensual security interests
in the Collateral under Article 9 of the Uniform Commercial Code or other
applicable law].


(B) Lender is extending certain financial accommodations to Company pursuant to
certain financing arrangements set forth in the Amended and Restated Financing
Agreement, dated as of January [__], 2008, by and among Company (and certain of
its affiliates), as Borrower, the financial institutions from time to time party
thereto (the “Lenders”) and Wells Fargo Retail Finance II, LLC as the agent for
the Lenders (as amended, restated or otherwise modified from time to time, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make loans
to Company and assist Company in obtaining letters of credit.  Pursuant to the
Financing Agreement, Company granted a security interest in all of its assets,
including now owned and hereafter acquired goods, documents of title and other
property (including inventory) and without limitation all proceeds thereof, to
the Agent for the benefit of the Lenders to secure the obligations of Company
and its affiliates under the Loan Documents (as defined in the Financing
Agreement).


(C) The parties desire to establish the relative priorities of Bailee’s and
Agent’s liens and security interests.


NOW, THEREFORE, the parties hereto agree as follows:


1.  Bailee acknowledges that is has notification of Agent’s security interest in
the Collateral and that it holds the Collateral as bailee for Agent’s
benefit.  Agent acknowledges that it has notification [(a) of Bailee’s liens and
security interests] [and (b) that Bailee has or expects to acquire a
purchase-money security interest in the Collateral].  [Agent is deemed to have
such notification each time Bailee performs services or makes advances with
respect to Collateral.  Bailee’s liens and security interest have priority over
Agent’s security interest].


2.  Bailee represents that is has no knowledge at this time of any security
interest or other claims with respect to the Collateral, other than the security
interests set forth herein.



--------------------------------------------------------------------------------


 
3.  Upon payment in full of all accrued and unpaid fees and charges which the
Company may owe to Bailee (collectively, the “Charges”), Bailee shall, upon
written direction by Agent:  (a) deliver any or all Collateral in Bailee’s
possession or control to Agent or its stated designee; and (b) not comply with
instructions originated by Company, its agents, employees or other
representatives with respect to the disposition, delivery or release of
Collateral in Bailee’s possession or control.


4.  Company hereby releases Bailee from any and all claims and liability arising
from Bailee’s acting in accordance with any directions which Bailee in good
faith believes to have originated from Agent.  Agent shall indemnify and hold
harmless Bailee for any claims for damages or personal injury or property damage
arising out of any acts or omissions by Agent, its agents, employees or other
representatives while on Bailee’s premises.


5.  Bailee acknowledges and agrees that it will not enforce any of its liens or
security interests in the Collateral without giving five (5) business days’
prior written notice thereof to Agent, but failure to give such notice shall not
impair Bailee’s enforcement of its rights.


6.  Prior to delivery of Collateral, upon Agent’s request Bailee shall:  (a)
notify Agent of the amount of accrued but unpaid Charges; and (b) permit Agent
at Bailee’s sole discretion to enter Bailee’s premises during business hours for
purposes of inspection of the Collateral.


7.  This Bailee Agreement does not impose any obligation or duty on Bailee or
Agent other than those expressed herein.


8.  Notwithstanding any course of dealing or other conduct, no provision of this
Bailee Agreement may be waived or modified, expect by a writing signed by all
parties.


9.  Bailee agrees to promptly notify Agent when the Charges exceed $[________]
USD.


10.  In the event that either party desires to terminate this Bailee Agreement,
the terminating party shall provide thirty (30) days written notice of its
intention to do so.  During such 30-day notice period, all parties will continue
to cooperate with each other and undertake all such action as may be reasonably
required in connection with such termination.  Such notice shall be given to the
following address for Agent and Bailee respectively:


Agent:
Bailee:
Wells Fargo Retail Finance II, LLC,
[NAME OF BAILEE]
One Boston Place, 18th Floor
[ADDRESS]
Boston, Massachusetts 02108
[ADDRESS]
Attn:  Jennifer Cann
Attn:  [__________]

Re:  Frederick’s of Hollywood, Inc.
 

--------------------------------------------------------------------------------


 
Company:
c/o Frederick’s of Hollywood, Inc.
6608 Hollywood Blvd.
Hollywood, California  90028
Attention:  Linda LoRe
Telephone:  323-957-5899
Telecopier:  323-464-4219


11.  This Bailee Agreement shall be construed under the internal substantive
laws of [________].  In the event of an action to enforce the terms of this
Bailee Agreement, the prevailing party shall be entitled to its attorneys’ fees
and costs.


WELLS FARGO RETAIL FINANCE II, LLC (“Agent”)
   
By
 
Its
     
[FREDERICK’S OF HOLLYWOOD GROUP INC., a New
York corporation]
 
[FREDERICK’S OF HOLLYWOOD, INC., a Delaware
corporation]
 
[FREDERICK’S OF HOLLYWOOD STORES, INC., a Nevada corporation]
 
[HOLLYWOOD MAIL ORDER, LLC, a Nevada limited
liability company, By: FOH Holdings, Inc., as its Manager]
(“Company”)
   
By
 
Its
     
[NAME OF BAILEE] (“Bailee”)
   
By
 
Its
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
ACQUISITION AGREEMENT


See Agreement and Plan of Merger and Reorganization dated as of December 18,
2006, as amended, by and among FOH Holdings, Fred Merger Corp. and Frederick’s
of Hollywood Group Inc., filed as Exhibit 2.1 to the Form 8-K dated December 18,
2006 and filed with the SEC on December 20, 2006.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
FORM OF ASSIGNMENT AND ACCEPTANCE
 
Dated ________ __, 20__
 
Reference is made to the Amended and Restated Financing Agreement, dated as of
January [__], 2008 (as the same may be further amended, restated, supplemented
or otherwise modified from time to time, the “Financing Agreement”), by and
among Frederick’s of Hollywood Group Inc., a New York corporation, FOH Holdings,
Inc., a Delaware corporation, Frederick’s of Hollywood, Inc., a Delaware
corporation, Frederick’s of Hollywood Stores, Inc., a Nevada corporation,
Hollywood Mail Order, LLC, a Nevada limited liability company (collectively, the
“Borrowers”), the financial institutions from time to time party thereto (each
individually a “Lender” and collectively, the “Lenders”), and Wells Fargo Retail
Finance II, LLC, a Delaware limited liability company, as agent for the Lenders
(in such capacity, the “Agent”). Terms defined in the Financing Agreement are
used herein as therein defined.
 
_________________ (solely in its capacity as a Lender under the Financing
Agreement) (the “Assignor”) and _____________ (the “Assignee”) agree as follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, without
recourse, representation or warranty, and the Assignee hereby purchases and
assumes from the Assignor, a _____%* interest (the “Assigned Interest”) in and
to all of the Assignor’s rights and obligations, solely as a Lender, under the
Financing Agreement and the other Loan Documents as of the Effective Date (as
defined below) (including, without limitation, (i) if the Total Revolving Credit
Commitment shall not have been terminated, the Assignor’s Revolving Credit
Commitment as in effect on the date hereof, (ii) the outstanding principal
amount of the Revolving Loans made by the Assignor, (iii) the Assignor’s Pro
Rata Share of the Letter of Credit Obligations and (iv) the Revolving Credit
Note evidencing the Assignor’s Revolving Loans).
 
2.           The Assignor (i) represents and warrants as of the date hereof that
its Revolving Credit Commitment (without giving effect to assignments thereof
which have not yet become effective) is $[___]; (ii) represents and warrants
that it is the legal and beneficial owner of the interest it is assigning
hereunder; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made by or in connection with the Financing Agreement or any other Loan
Document, the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Agreement, any other Loan Document, or any
other instrument or document furnished pursuant thereto; (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Loan Parties or the performance or observance by any
Loan Party of any of its obligations under the Financing Agreement, any other
Loan Document or any other instrument or document furnished pursuant thereto;
and (v) attaches the Revolving Credit Note referred to in paragraph 1 above, and
requests that the Agent exchange the Revolving Credit Note for new Revolving
Credit Notes (appropriately dated so that no loss of interest accrued prior to
the date hereof shall result with respect to the portion of the Revolving Loans
assigned or the portion of the Revolving Loans retained by the Assignor),
consisting of a Revolving Credit Note in the principal amount of $___________ ,
payable to the order of the Assignee, and a Revolving Credit Note in the
principal amount of $_____________ payable to the order of the Assignor.
 

--------------------------------------------------------------------------------

*           Specify percentage to no more than 4 decimal points.

 
 

--------------------------------------------------------------------------------

 

(a)          The Assignee represents and warrants that it has become a party
hereto solely in reliance upon its own independent investigation of the
financial and other circumstances surrounding the Loan Parties, the Collateral,
the Revolving Loans, the Letters of Credit and all aspects of the transactions
evidenced by or referred to in the Loan Documents, or has otherwise satisfied
itself thereto, and that it is not relying upon any representation, warranty or
statement (except any such representation, warranty or statement expressly set
forth in this Agreement) of the Assignor in connection with the assignment made
under this Agreement. The Assignee further acknowledges that the Assignee will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based upon the Assignee’s review of such documents and information as
the Assignee deems appropriate at the time, make and continue to make its own
credit decisions in entering into this Agreement and taking or not taking action
under the Loan Documents. The Assignor shall have no duty or responsibility
either initially or on a continuing basis to make any such investigation or any
such appraisal on behalf of the Assignee or to provide the Assignee with any
credit or other information with respect thereto, whether coming into its
possession before the making of the initial extension of credit under the
Financing Agreement or at any time or times thereafter.
 
(b)          The Assignee represents and warrants to the Assignor that it has
experience and expertise in the making of loans such as the Revolving Loans or
with respect to the other types of credit which may be extended under the
Financing Agreement; that it has acquired its Assigned Interest for its own
account and not with any intention of selling all or any portion of such
interest; and that it has received, reviewed and approved copies of all Loan
Documents.
 
(c)          The Assignor shall not be responsible to the Assignee for the
execution, effectiveness, accuracy, completeness, legal effect, genuineness,
validity, enforceability, collectibility or sufficiency of any of the Loan
Documents or for any representations, warranties, recitals or statements made
therein or in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents made or
furnished or made available by the Assignor to the Assignee or by or on behalf
of the Loan Parties to the Assignor or the Assignee in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of the Loan Parties or any other Person liable for
the payment of any Revolving Loans, Letter of Credit Obligations, other amounts
owed in connection with other extensions of credit under the Financing Agreement
or other Obligations or the value of the Collateral or any other matter. The
Assignor shall not be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Revolving Loans or Letters of Credit or other extensions of credit under the
Financing Agreement or as to the existence or possible existence of any Event of
Default or Default.

 
 

--------------------------------------------------------------------------------

 

(d)          Each party to this Agreement represents and warrants to the other
party to this Agreement that it has full power and authority to enter into this
Agreement and to perform its obligations under this Agreement in accordance with
the provisions of this Agreement, that this Agreement has been duly authorized,
executed and delivered by such party and that this Agreement constitutes a
legal, valid and binding obligation of such party, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles.
 
(e)          Each party to this Agreement represents and warrants that the
making and performance by it of this Agreement do not and will not violate any
law or regulation of the jurisdiction of its incorporation or any other law or
regulation applicable to it.
 
(f)           Each party to this Agreement represents and warrants that all
consents, licenses, approvals, authorizations, exemptions, registrations,
filings, opinions and declarations from or with any agency, department,
administrative authority, statutory corporation or judicial entity necessary for
the validity or enforceability of its obligations under this Agreement have been
obtained, and no governmental authorizations other than any already obtained are
required in connection with its execution, delivery and performance of this
Agreement.
 
(g)          The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned and that such interest is free
and clear of any Lien.
 
(h)          The Assignor makes no representation or warranty and assumes no
responsibility with respect to the operations, condition (financial or
otherwise), business or assets of the Loan Parties or the performance or
observance by the Loan Parties of any of their obligations under the Financing
Agreement or any other Loan Document.
 
(i)           The Assignee appoints and authorizes the Agent to take such action
as an agent on its behalf and to exercise such powers under the Loan Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto.
 
(j)           The Assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Financing Agreement or
any other Loan Document are required to be performed by it as a Lender.
 
(k)          The Assignee confirms that it has received all documents and
information it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement.
 
(l)           The Assignee specifies as its address for notices the office set
forth beneath its name on the signature pages hereof.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered as of the date first written above.
 

 
ASSIGNOR
     
[_________________________________]
     
By:
   
Name:
 
Title:




 
ASSIGNEE
     
[_________________________________]
     
By:
     
Name:
   
Title:



[CONSENTED TO BY ADMINISTRATIVE BORROWER1]


[_________________]
       
By:
   
Name:
 
Title:
       
[APPROVED BY AGENT2]
       
[_________________]
       
By:
   
Name:
 
Title:
 

 

--------------------------------------------------------------------------------

1 If required pursuant to Section 12.07 of the Financing Agreement. 
2 If required pursuant to Section 12.07 of the Financing Agreement.

 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY


EXHIBIT G
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT, dated as of January 28, 2008, by Frederick's of
Hollywood Group Inc., a New York corporation ("Pledgor"), for the benefit of
Wells Fargo Retail Finance II, LLC, a Delaware limited liability company, as
arranger and agent for the Lenders (as defined below) party to the Restated
Financing Agreement referred to below (in such capacity, the "Agent").
 
WITNESSETH:
 
WHEREAS, Pledgor, FOH Holdings, Inc., Frederick's of Hollywood, Inc.,
Frederick's of Hollywood Stores, Inc., and Hollywood Mail Order, LLC
(collectively, the "Borrowers"), the lenders from time to time party thereto
(such lenders, together with their respective successors and assigns the
"Lenders") and the Agent are parties to that certain Amended and Restated
Financing Agreement, dated as of January 28, 2008 (such agreement, as amended or
otherwise modified from time to time, being hereinafter referred to as the
"Restated Financing Agreement");
 
WHEREAS, pursuant to the terms and provisions of the Restated Financing
Agreement, the Lenders have agreed to make certain revolving credit loans to the
Borrowers (each a "Revolving Loan" and collectively, the "Revolving Loans") and
to provide a subfacility for the issuance of letters of credit for the account
of the Borrowers;
 
WHEREAS, it is a condition precedent to the making of any Revolving Loan or the
provision of any Letter of Credit or Letter of Credit Guaranty pursuant to the
Restated Financing Agreement that Pledgor shall execute and deliver to the Agent
a pledge and security agreement providing for the pledge to the Agent, for the
benefit of the Lender Group, of, and the grant to the Agent, for the benefit of
the Lender Group, of a security interest in and Lien on, outstanding Capital
Stock (as defined in the Restated Financing Agreement) and indebtedness from
time to time owned by Pledgor;
 
WHEREAS, Pledgor has determined that the execution, delivery and performance of
this Agreement directly benefit, and are in the best interests of, Pledgor;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Revolving Loans pursuant
to the Restated Financing Agreement and provide other financial accommodations
to the Borrowers, Pledgor agrees with the Agent, for the benefit of the Lender
Group, as follows:
 
SECTION 1.    Definitions.  Reference is hereby made to the Restated Financing
Agreement for a statement of the terms thereof.  All terms used in this
Agreement which are defined in the Restated Financing Agreement or in Article 8
or Article 9 of the Uniform Commercial Code currently in effect in the State of
New York (the "Code") and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.  As used in this Agreement,
“Applicable Percentage” shall mean, with respect to any pledge hereunder of
voting Capital Stock issued by any Foreign Subsidiary, the greater of (x) 66%
and (y) such greater percentage that (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
Pledgor and (2) could not reasonably be expected to cause any other adverse tax
consequences to Pledgor or such Foreign Subsidiary.

 

--------------------------------------------------------------------------------

 

SECTION 2.    Pledge and Grant of Security Interest.  As collateral security for
all of the Obligations (as defined in Section 3 hereof), Pledgor hereby pledges
and assigns to the Agent, for the benefit of the Lender Group, and grants to the
Agent, for the benefit of the Lender Group, a continuing security interest in,
the following (the "Pledged Collateral"):
 
(a)           the indebtedness described in Schedule I hereto and all other
indebtedness from time to time owned by Pledgor (the "Pledged Debt"), the
promissory notes and other instruments evidencing the Pledged Debt and all
interest, cash, instruments, investment property and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Debt;
 
(b)           the shares of stock, partnership interests, member interests and
other equity interests described in Schedule II hereto (the "Pledged Shares"),
whether or not evidenced or represented by any stock certificate, certificated
security or other instrument, issued by the Persons described in such Schedule
II (the "Existing Issuers"), the certificates representing the Pledged Shares,
all options and other rights, contractual or otherwise, in respect thereof
(provided that with respect to any Foreign Subsidiary, only the Applicable
Percentage of all voting (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) Capital Stock of such Foreign Subsidiary (or, if less
than the Applicable Percentage, all such equity interests owned by Pledgor)
shall be pledged hereunder) and all dividends, distributions, cash, instruments,
investment property and other property (including, without limitation, any stock
dividend and any distribution in connection with a stock split) from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares;
 
(c)           the shares of stock, partnership interests, member interests or
other equity interests at any time and from time to time acquired by Pledgor of
any and all Persons now or hereafter existing (provided that with respect to any
Foreign Subsidiary, only the Applicable Percentage of all voting (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) Capital Stock of such Foreign
Subsidiary (or, if less than the Applicable Percentage, all such equity
interests owned by Pledgor) shall be pledged hereunder), all or a portion of
such stock or other equity interests which are acquired by such Person at any
time (such Persons, together with the Existing Issuers, being hereinafter
referred to collectively as the "Pledged Issuers" and individually as a "Pledged
Issuer"), the certificates representing such shares, partnership interests,
member interests or other interests, all options and other rights, contractual
or otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares, partnership interests, member interests or other interests;

 
-2-

--------------------------------------------------------------------------------

 

(d)           all additional shares of stock, partnership interests, member
interests or other equity interests from time to time acquired by Pledgor, of
any Pledged Issuer (provided that with respect to any Foreign Subsidiary, only
the Applicable Percentage of all voting (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) Capital Stock of such Foreign Subsidiary (or, if less
than the Applicable Percentage, all such equity interests owned by Pledgor)
shall be pledged hereunder), the certificates representing such additional
shares, all options and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such additional
shares, interests or equity;
 
(e)           all investment property, financial assets, securities, Capital
Stock, other equity interests, stock options and commodity contracts of Pledgor
(provided that with respect to any Foreign Subsidiary, only the Applicable
Percentage of all voting (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) Capital Stock of such Foreign Subsidiary (or, if less
than the Applicable Percentage, all such equity interests owned by Pledgor)
shall be pledged hereunder), all notes, debentures, bonds, promissory notes or
other evidences of indebtedness of Pledgor, and all other assets now or
hereafter received or receivable with respect to the foregoing;
 
(f)           all security entitlements of Pledgor in any and all of the
foregoing; and
 
(g)           all proceeds (including proceeds of proceeds) of any and all of
the foregoing;
 
in each case, whether now owned or hereafter acquired by Pledgor and howsoever
its interest therein may arise or appear (whether by ownership, security
interest, Lien, claim or otherwise).
 
SECTION 3.    Security for Obligations.  The security interest created hereby in
the Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
"Obligations"):
 
(a)           the prompt payment by the Borrowers and any other Loan Party, as
and when due and payable (by scheduled maturity, required prepayment,
acceleration, demand or otherwise), of all Obligations (as defined in the
Restated Financing Agreement), including, without limitation, (i) principal of
and interest on the Revolving Loans (including, without limitation, all interest
that accrues after the commencement of any Insolvency Proceeding of any
Borrower, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), (ii) all
Reimbursement Obligations and all interest thereon (including, without
limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Borrower), whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such Insolvency
Proceeding), and (iii) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under the Restated
Financing Agreement and any other Loan Document; and
 
(b)           the due performance and observance by Borrowers and any other Loan
Parties of all of their other obligations from time to time existing in respect
of the Loan Documents.

 
-3-

--------------------------------------------------------------------------------

 

SECTION 4.    Delivery of the Pledged Collateral.
 
(a)           (i)  All promissory notes currently evidencing the Pledged Debt
and all certificates currently representing the Pledged Shares shall be
delivered to the Agent, for the benefit of the Lender Group, on or prior to the
execution and delivery of this Agreement.  All other promissory notes,
certificates and instruments constituting Pledged Collateral from time to time
or required to be pledged to the Agent, for the benefit of the Lender Group,
pursuant to the terms hereof (the "Additional Collateral") shall be delivered to
the Agent promptly upon receipt thereof by or on behalf of Pledgor.  All such
promissory notes, certificates and instruments shall be held by or on behalf of
the Agent pursuant hereto and shall be delivered in suitable form for transfer
by delivery or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
satisfactory to the Agent.  If any Pledged Collateral consists of uncertificated
securities, unless the immediately following sentence is applicable thereto,
Pledgor shall cause the Agent (or its designated custodian, nominee or other
designee), to become the registered holder thereof, or cause each issuer of such
securities to agree that it will comply with instructions originated by the
Agent with respect to such securities without further consent by Pledgor.  If
any Pledged Collateral consists of security entitlements, Pledgor shall transfer
such security entitlements to the Agent (or its designated custodian or
nominee), or cause the applicable securities intermediary to agree that it will
comply with entitlement orders by the Agent without further consent by Pledgor.
 
(ii)           Within five (5) days of the receipt by Pledgor of any Additional
Collateral, a Pledge Amendment, duly executed by Pledgor, in substantially the
form of Annex I hereto (a "Pledge Amendment") shall be delivered to the Agent,
in respect of the Additional Collateral which must be pledged pursuant to this
Agreement and the Restated Financing Agreement.  The Pledge Amendment shall from
and after delivery thereof constitute part of Schedules I and II
hereto.  Pledgor hereby authorizes the Agent to attach each Pledge Amendment to
this Agreement and agrees that all promissory notes, certificates or instruments
listed on any Pledge Amendment delivered to the Agent shall for all purposes
hereunder constitute Pledged Collateral and Pledgor shall be deemed upon
delivery thereof to have made the representations and warranties set forth in
Section 5 with respect to such Additional Collateral.
 
(b)           If Pledgor shall receive, by virtue of Pledgor's being or having
been an owner of any Pledged Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Collateral, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by Pledgor pursuant to Section 7
hereof) or in securities or other property or (iv) dividends or other
distributions in connection with a partial or total liquidation or dissolution
or in connection with a reduction of capital, capital surplus or paid-in
surplus, Pledgor shall receive such stock certificate, promissory note,
instrument, option, right, payment or distribution in trust for the benefit of
the Agent, shall segregate it from Pledgor's other property and shall deliver it
forthwith to the Agent, for the benefit of the Lender Group, in the exact form
received, with any necessary endorsement and/or appropriate stock powers duly
executed in blank, to be held by the Agent as Pledged Collateral and as further
collateral security for the Obligations.

 
-4-

--------------------------------------------------------------------------------

 

SECTION 5.    Representations and Warranties.  Pledgor represents and warrants
as follows:
 
(a)           Pledgor (i) is a corporation, duly organized, validly existing and
in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to be executed and delivered
by it pursuant hereto and to consummate the transactions contemplated hereby and
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except where the failure to be qualified or in good standing could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(b)           The execution, delivery and performance by Pledgor of this
Agreement (i) has been duly authorized by all necessary action, (ii) doed not
and will not contravene its charter or by-laws, or any applicable law or any
contractual restriction binding on or affecting it or any of its properties,
(iii) does not and will not result in or require the creation of any Lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties other than pursuant to this Agreement, and (iv) does not and will
not result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to it or its operations or any of its properties, except where such
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
 
(c)           The Existing Issuers set forth in Schedule II hereto are the only
Subsidiaries of Pledgor existing on the date hereof.  The Pledged Shares have
been duly authorized and validly issued and are fully paid and nonassessable and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights.  All other shares of stock constituting Pledged Collateral will
be duly authorized and validly issued, fully paid and nonassessable.
 
(d)           The promissory notes currently evidencing the Pledged Debt have
been, and all other promissory notes from time to time evidencing Pledged Debt,
when executed and delivered, will have been, duly authorized, executed and
delivered by the respective makers thereof, and all such promissory notes are or
will be, as the case may be, legal, valid and binding obligations of such
makers, enforceable against such makers in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws.
 
(e)           Pledgor is and will be at all times the legal and beneficial owner
of its Pledged Collateral free and clear of any Lien except for the Lien created
by this Agreement and the Permitted Liens.
 
(f)           The exercise by the Agent of any of its rights and remedies in
accordance with the terms of this Agreement will not contravene any law or any
contractual restriction binding on or affecting Pledgor or any of the properties
of Pledgor and will not result in or require the creation of any Lien upon or
with respect to any of the properties of Pledgor other than pursuant to this
Agreement or the other Loan Documents.

 
-5-

--------------------------------------------------------------------------------

 

(g)           No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority is required to be obtained or made by
Pledgor for (i) the due execution, delivery and performance by Pledgor of this
Agreement, (ii) the grant by Pledgor, or the perfection, of the Lien created
hereby in the Pledged Collateral or (iii) the exercise by the Agent, for the
benefit of the Lender Group, of any of its rights and remedies hereunder, except
as may be required in connection with any sale of any Pledged Collateral by laws
affecting the offering and sale of securities generally.
 
(h)           This Agreement creates a valid Lien in favor of the Agent, for the
benefit of the Lender Group, in the Pledged Collateral as security for the
Obligations.  The Agent's having possession of the promissory notes evidencing
the Pledged Debt, the certificates representing the Pledged Shares and all other
certificates, instruments and cash constituting Pledged Collateral from time to
time results in the perfection of such Lien.  Such Lien is, or in the case of
Pledged Collateral in which Pledgor obtains rights after the date hereof, will
be, a perfected, first priority Lien, subject only to the Permitted Liens.  All
action necessary or desirable to perfect and protect such Lien has been duly
taken, except for the Agent's having possession of certificates, instruments and
cash constituting Pledged Collateral after the date hereof.
 
SECTION 6.    Covenants as to the Pledged Collateral.  So long as any principal
of or interest on any Revolving Loan, any Reimbursement Obligation, any Letter
of Credit Obligation or any other Obligation (whether or not due) shall remain
unpaid or any Lender shall have any Revolving Credit Commitment under the
Restated Financing Agreement, Pledgor shall, unless the Agent shall otherwise
consent in writing:
 
(a)           keep adequate records concerning the Pledged Collateral and permit
the Agent or any agents, designees or representatives thereof at any time or
from time to time to examine and make copies of and abstracts from such records;
 
(b)           at Pledgor's expense, promptly deliver to the Agent a copy of each
notice or other communication received by it in respect of the Pledged
Collateral;
 
(c)           at Pledgor's expense, defend the Agent's right, title and security
interest in and to the Pledged Collateral against the claims of any Person;
 
(d)           at Pledgor's expense, at any time and from time to time, promptly
execute and deliver all further instruments and documents and take all further
action that may be necessary or desirable or that the Agent may reasonably
request in order to (i) perfect and protect, or maintain the perfection of, the
security interest and Lien purported to be created hereby, (ii) enable the Agent
to exercise and enforce its rights and remedies hereunder in respect of the
Pledged Collateral or (iii) otherwise effect the purposes of this Agreement,
including, without limitation, delivering to the Agent, after the occurrence and
during the continuation of an Event of Default, irrevocable proxies in respect
of the Pledged Collateral;

 
-6-

--------------------------------------------------------------------------------

 

(e)           not sell, assign (by operation of law or otherwise), exchange or
otherwise dispose of any Pledged Collateral or any interest therein except as
expressly permitted by the Restated Financing Agreement;
 
(f)           not create or suffer to exist any Lien upon or with respect to any
Pledged Collateral except for the Lien created hereby or for any Permitted Lien;
 
(g)           not make or consent to any amendment or other modification or
waiver with respect to any Pledged Collateral or enter into any agreement or
permit to exist any restriction with respect to any Pledged Collateral other
than as expressly permitted by the Restated Financing Agreement and the other
Loan Documents;
 
(h)           except as expressly permitted by the Restated Financing Agreement,
not permit the issuance of (i) any additional shares of any class of Capital
Stock, partnership interests, member interests or other equity of any Pledged
Issuer, (ii) any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares of Capital Stock or (iii) any
warrants, options, contracts or other commitments entitling any Person to
purchase or otherwise acquire any such shares of Capital Stock; and
 
(i)           not take or fail to take any action which would in any manner
impair the value or enforceability of the Agent's security interest in and Lien
on any Pledged Collateral.
 
SECTION 7.    Voting Rights, Dividends, Etc. in Respect of the Pledged
Collateral.
 
(a)           So long as no Event of Default shall have occurred and be
continuing:
 
(i)           Pledgor may exercise any and all voting and other consensual
rights pertaining to any Pledged Collateral for any purpose not inconsistent
with the terms of this Agreement, the Restated Financing Agreement or the other
Loan Documents; provided, however, that (A) Pledgor will not exercise and shall
refrain from exercising any such right, as the case may be, if the Agent gives
it notice that, in the Agent's judgment, such action (or inaction) could
reasonably be expected to affect adversely in any material respect the value of
any Pledged Collateral or otherwise could reasonably be expected to have a
Material Adverse Effect and (B) Pledgor will give the Agent at least five (5)
Business Days' notice of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any such right that could reasonably be
expected to affect adversely in any material respect the value of any Pledged
Collateral or otherwise could reasonably be expected to have a Material Adverse
Effect;

 
-7-

--------------------------------------------------------------------------------

 

(ii)           Pledgor may receive and retain any and all dividends, interest or
other distributions paid in respect of the Pledged Collateral to the extent
permitted by the Restated Financing Agreement; provided, however, that any and
all (A) dividends and interest paid or payable other than in cash in respect of,
and instruments and other property received, receivable or otherwise distributed
in respect of or in exchange for, any Pledged Collateral, (B) dividends and
other distributions paid or payable in cash in respect of any Pledged Collateral
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, and
(C) cash paid, payable or otherwise distributed in redemption of, or in exchange
for, any Pledged Collateral, together with any dividend, interest or other
distribution or payment which at the time of such payment was not permitted by
the Restated Financing Agreement, shall be, and shall forthwith be delivered to
the Agent to hold as, Pledged Collateral and shall, if received by Pledgor, be
received in trust for the benefit of the Agent, shall be segregated from the
other property or funds of Pledgor, and shall be forthwith delivered to the
Agent in the exact form received with any necessary endorsement and/or
appropriate stock powers duly executed in blank, to be held by the Agent as
Pledged Collateral and as further collateral security for the Obligations; and
 
(iii)           the Agent will execute and deliver (or cause to be executed and
delivered) to Pledgor all such proxies and other instruments as Pledgor may
reasonably request for the purpose of enabling Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 7 (a)(i)
hereof and to receive the dividends, interest and/or other distributions which
it is authorized to receive and retain pursuant to paragraph (ii) of this
Section  7(a) hereof.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           all rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) hereof, and to receive the dividends and interest payments which it
would otherwise be authorized to receive and retain pursuant to Section 7(a)(ii)
hereof, shall cease, and all such rights shall thereupon become vested in the
Agent which shall thereupon have the sole right to exercise such voting and
other consensual rights and to receive and hold as Pledged Collateral such
dividends and interest payments;
 
(ii)           the Agent is authorized to notify each debtor with respect to the
Pledged Debt to make payment directly to the Agent and may collect any and all
moneys due or to become due to Pledgor in respect of the Pledged Debt and
Pledgor hereby authorizes each such debtor to make such payment directly to the
Agent without any duty of inquiry;
 
(iii)           without limiting the generality of the foregoing, the Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Collateral,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and
 
(iv)           all dividends, distributions, interest and other payments which
are received by Pledgor contrary to the provisions of Section 7(b)(i) hereof
shall be received in trust for the benefit of the Agent shall be segregated from
other funds of Pledgor, and shall be forthwith paid over to the Agent as Pledged
Collateral in the exact form received with any necessary endorsement and/or
appropriate stock powers duly executed in blank, to be held by the Agent as
Pledged Collateral and as further collateral security for the Obligations.

 
-8-

--------------------------------------------------------------------------------

 

SECTION 8.    Additional Provisions Concerning the Pledged Collateral.
 
(a)           Pledgor (i) authorizes the Agent to file any financing statements
required hereunder or under any other Loan Document), and any continuation
statements or amendment with respect thereto, in any appropriate filing office
without the signature of Pledgor and (ii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of Pledgor prior to the date hereof.  A photocopy or
other reproduction of this Agreement or any financing statement covering the
Pledge Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
 
(b)           Pledgor hereby irrevocably appoints the Agent Pledgor's
attorney-in-fact and proxy, with full authority in the place and stead of
Pledgor and in the name of Pledgor or otherwise, from time to time in the
Agent's discretion, to take any action and to execute any instrument which the
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the rights of Pledgor under Section 7(a) hereof),
including, without limitation, to receive, endorse and collect all instruments
made payable to Pledgor representing any dividend, interest payment or other
distribution in respect of any Pledged Collateral and to give full discharge for
the same.  This power is coupled with an interest and is irrevocable until all
of the Obligations are paid in full after all Revolving Credit Commitments and
Letter of Credit Obligations have been terminated.
 
(c)           If Pledgor fails to perform any agreement or obligation contained
herein, the Agent itself may perform, or cause performance of, such agreement or
obligation, and the expenses of the Agent incurred in connection therewith shall
be payable by Pledgor pursuant to Section 10 hereof and shall be secured by the
Pledged Collateral.
 
(d)           Other than the exercise of reasonable care to assure the safe
custody of the Pledged Collateral while held hereunder, the Agent shall have no
duty or liability to preserve rights pertaining thereto and shall be relieved of
all responsibility for the Pledged Collateral upon surrendering it or tendering
surrender of it to Pledgor.  The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Agent accords its own property, it being understood that the
Agent shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Agent has or is deemed to
have knowledge of such matters, or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.
 
(e)           The powers conferred on the Agent hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Pledged Collateral
in its possession and the accounting for monies actually received by it
hereunder, the Agent shall have no duty as to any Pledged Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Pledged Collateral.

 
-9-

--------------------------------------------------------------------------------

 

(f)           The Agent may at any time in its discretion (i) without notice to
Pledgor, transfer or register in the name of the Agent or any of its nominees
any or all of the Pledged Collateral, subject only to the revocable rights of
Pledgor under Section 7(a) hereof, and (ii) exchange certificates or instruments
constituting Pledged Collateral for certificates or instruments of smaller or
larger denominations.
 
SECTION 9.    Remedies Upon Default.  If any Event of Default shall have
occurred and be continuing:
 
(a)           The Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all of the rights and remedies of a secured party on default under the
Code then in effect in the State of New York; and without limiting the
generality of the foregoing and without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker's board or elsewhere, at such price or
prices and on such other terms as the Agent may deem commercially
reasonable.  Pledgor agrees that, to the extent notice of sale shall be required
by law, at least five (5) days' notice to Pledgor of the time and place of any
public sale of Pledged Collateral owned by Pledgor or the time after which any
private sale is to be made shall constitute reasonable notification.  The Agent
shall not be obligated to make any sale of Pledged Collateral regardless of
whether or not notice of sale has been given.  The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
 
(b)           In the event that the Agent determines to exercise its right to
sell all or any part of the Pledged Collateral pursuant to Section 9(a) hereof,
Pledgor will, at Pledgor's expense and upon request by the Agent:  (i) execute
and deliver, and cause each issuer of such Pledged Collateral and the directors
and officers thereof to execute and deliver, all such instruments and documents,
and do or cause to be done all such other acts and things, as may be necessary
or, in the opinion of the Agent, advisable to register such Pledged Collateral
under the provisions of the Securities Act of 1933, as amended (the "Securities
Act"), and to cause the registration statement relating thereto to become
effective and to remain effective for such period as prospectuses are required
by law to be furnished, and to make all amendments and supplements thereto and
to the related prospectus which, in the opinion of the Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto, (ii) cause each issuer of such Pledged Collateral to qualify such
Pledged Collateral under the state securities or "Blue Sky" laws of each
jurisdiction, and to obtain all necessary governmental approvals for the sale of
the Pledged Collateral, as requested by the Agent, (iii) cause each Pledged
Issuer to make available to its securityholders, as soon as practicable, an
earnings statement which will satisfy the provisions of Section 11(a) of the
Securities Act, and (iv) do or cause to be done all such other acts and things
as may be necessary to make such sale of such Pledged Collateral valid and
binding and in compliance with applicable law.  Pledgor acknowledges the
impossibility of ascertaining the amount of damages which would be suffered by
the Agent by reason of the failure by Pledgor to perform any of the covenants
contained in this Section 9(b) and, consequently, agrees that, if Pledgor fails
to perform any of such covenants, it shall pay, as liquidated damages and not as
a penalty, an amount equal to the value of the Pledged Collateral on the date
the Agent demands compliance with this Section 9(b); provided, however, that the
payment of such amount shall not release Pledgor from any of its obligations
under any of the other Loan Documents.

 
-10-

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the provisions of Section 9(b) hereof, Pledgor
recognizes that the Agent may deem it impracticable to effect a public sale of
all or any part of the Pledged Shares or any other securities constituting
Pledged Collateral and that the Agent may, therefore, determine to make one or
more private sales of any such securities to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof.  Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Agent shall have no obligation to
delay sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act.  Pledgor further acknowledges and agrees that any offer to sell
such securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen bona fide offerees shall be
deemed to involve a "public disposition" for the purposes of Section 9-610(c) of
the Code (or any successor or similar, applicable statutory provision) as then
in effect in the State of New York, notwithstanding that such sale may not
constitute a "public offering" under the Securities Act, and that the Agent may,
in such event, bid for the purchase of such securities.
 
(d)           Any cash held by the Agent as Pledged Collateral and all cash
proceeds received by the Agent in respect of any sale of, collection from, or
other realization upon, all or any part of the Pledged Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Agent pursuant to Section 10 hereof) in whole or in part by the Agent against,
all or any part of the Obligations in such order as the Agent shall elect
consistent with the provisions of the Restated Financing Agreement.  Any surplus
of such cash or cash proceeds held by the Agent and remaining after the date all
of the Obligations have been paid in full after all Revolving Credit Commitments
and Letter of Credit Obligations have been terminated shall be paid over to
Pledgor or to such Person as may be lawfully entitled to receive such surplus.
 
(e)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Agent is legally
entitled, Pledgor shall be liable for the deficiency, together with interest
thereon at the highest rate specified in the Restated Financing Agreement for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs and expenses of any attorneys employed by the Agent to collect such
deficiency.

 
-11-

--------------------------------------------------------------------------------

 

SECTION 10.  Indemnity and Expenses.
 
(a)           Pledgor agrees to indemnify and hold harmless the Agent (and all
of its respective officers, directors, employees, attorneys, consultants and
agents) from and against any and all claims, damages, losses, liabilities
obligations, penalties, costs and expenses (including, without limitation, legal
fees, costs, expenses and disbursements of counsel) to the extent that they
arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except, as to any such indemnified
Person, claims, losses or liabilities resulting solely and directly from such
Person's gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction.
 
(b)           Pledgor agrees to pay to the Agent upon demand the amount of any
and all costs and expenses, including the fees, costs, expenses and
disbursements of the Agent's counsel and of any experts and agents, which the
Agent may incur in connection with (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Pledged Collateral, (iii) the exercise or enforcement of any of the rights of
the Agent hereunder, or (iv) the failure by Pledgor to perform or observe any of
the provisions hereof.
 
SECTION 11.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to Pledgor,
to it at the address of the Administrative Borrower specified in the Restated
Financing Agreement; if to the Agent, to it at the address specified in the
Restated Financing Agreement; or as to any such Person at such other address as
shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 11.  All such notices
and other communications shall be effective (a)  if mailed (by certified mail,
postage prepaid and return receipt requested), when received or three Business
Days after deposit in the mails, whichever occurs first, (b)  if telecopied,
when transmitted and confirmation is received, provided same is on a Business
Day and, if not, on the next Business Day; or (c)  if delivered, upon delivery,
provided same is on a Business Day and, if not, on the next Business Day.
 
SECTION 12.  Security Interest Absolute.  All rights of the Agent, the Lenders
and the L/C Issuer, all Liens and all obligations of Pledgor hereunder shall be
absolute and unconditional irrespective of:  (i) any lack of validity or
enforceability of the Restated Financing Agreement, any other Loan Document or
any other agreement or instrument relating thereto, (ii) any change in the time,
manner or place of payment of, or in any other term in respect of, all or any of
the Obligations, or any other amendment or waiver of or consent to any departure
from the Restated Financing Agreement or any other Loan Document, (iii) any
exchange or release of, or non-perfection of any Lien on, any Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations, or (iv) any other circumstance which might
otherwise constitute a defense available to, or a discharge of Pledgor in
respect of the Obligations.  All authorizations and agencies contained herein
with respect to any of the Pledged Collateral are irrevocable and powers coupled
with an interest.

 
-12-

--------------------------------------------------------------------------------

 

SECTION 13.  Miscellaneous.
 
(a)           No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by the Agent and Pledgor, and no waiver of
any provision of this Agreement, and no consent to any departure by Pledgor
therefrom, shall be effective unless it is in writing and signed by the Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
(b)           No failure on the part of the Agent, any Lender or the L/C Issuer
to exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The rights and remedies of the Agent, the Lenders
and the L/C Issuer provided herein and in the Loan Documents are cumulative and
are in addition to, and not exclusive of, any rights or remedies provided by
law.  The rights of the Agent, the Lenders and the L/C Issuer under the
applicable Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents, the Lenders or the L/C Issuer to
exercise any of their rights under any other document against such party or
against any other Person.
 
(c)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
(d)           This Agreement shall create a continuing security interest in and
Lien on the Pledged Collateral and shall (i) remain in full force and effect
until the date the Obligations are paid in full after the termination of all of
the Revolving Credit Commitments and the Letter of Credit Obligations, and (ii)
be binding on Pledgor and, by its acceptance hereof, the Agent, and its
respective successors and assigns, and shall inure, together with all rights and
remedies of the Agent, the Lenders and the L/C Issuer hereunder, to the benefit
of each of the Agent, the Lenders and the L/C Issuer and their respective
successors, transferees and assigns.  Without limiting the generality of clause
(ii) of the immediately preceding sentence, the Agent, the Lenders and the L/C
Issuer may assign or otherwise transfer their respective rights and obligations
under this Agreement and any other Loan Document, to any other Person, and such
other Person shall thereupon become vested with all of the benefits in respect
thereof granted to the Agent, the Lenders and the L/C Issuer herein or
otherwise.  Upon any such assignment or transfer, all references in this
Agreement to the Agent or Lenders shall mean the assignee of such Agent or
Lenders or the L/C Issuer.  None of the rights or obligations of  Pledgor
hereunder may be assigned or otherwise transferred without the prior written
consent of the Agent, and any such assignment or transfer shall be null and
void.
 
(e)           On the date the Obligations have been paid in full after the
termination of the Revolving Credit Commitments and the Letter of Credit
Obligations and the Restated Financing Agreement and the other Loan Documents
have been terminated (i) this Agreement and the security interest and Lien
created hereby shall terminate and all rights to the Pledged Collateral shall
revert to Pledgor, and (ii) the Agent will, upon Pledgor's request and at
Pledgor's expense, (A) return to Pledgor such of the Pledged Collateral as shall
not have been sold or otherwise disposed of or applied pursuant to the terms
hereof and (B) execute and deliver to Pledgor, without recourse, representation
or warranty, such documents as Pledgor shall reasonably request to evidence such
termination.

 
-13-

--------------------------------------------------------------------------------

 

(f)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST AND LIEN CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.
 
(g)           Pledgor hereby irrevocably and unconditionally:
 
(i)           Submits for itself and its property in any action, suit or
proceeding relating to this Agreement or any other Loan Document to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts thereof;
 
(ii)           Agrees that any such action, suit or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;
 
(iii)           Consents to the service of any and all process in any such
action, suit or proceeding by mailing (by certified or registered mail, postage
prepaid and return receipt requested) or delivering a copy of such process to
Pledgor at its address set forth in Section 11 hereof or at such other address
of which the Agent shall have been notified pursuant thereto;
 
(iv)           To the extent that Pledgor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property,
Pledgor hereby irrevocably waives such immunity in respect of its obligations
under this Agreement and the other Loan Documents;
 
(v)           Agrees that nothing herein shall affect the right of the Agent or
any Lender to effect service of process in any other manner permitted by law or
shall limit the right of the Agent or any Lender to sue in any other
jurisdiction; and
 
(vi)           Waives any right it may have to claim or recover in any legal
action, suit or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.
 
(h)           This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement.

 
-14-

--------------------------------------------------------------------------------

 

(i)           The Agent may, in its sole and absolute discretion, enforce the
provisions hereof against Pledgor without resorting to or regard to other
collateral or other sources of reimbursement for the Obligations and shall not
be required to proceed against all Borrowers jointly or seek payment from the
all the Borrowers or Guarantors ratably.  The release or discharge of any other
Borrower or Guarantor by the Agent shall not release or discharge Pledgor from
the obligations of Pledgor hereunder.

 
-15-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 
PLEDGOR:
     
FREDERICK'S OF HOLLYWOOD GROUP, INC.
     
By:
     
Name:
   
Title:
 


 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
TO
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGED DEBT
 
None.

 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
TO
 
PLEDGE AND SECURITY AGREEMENT
 
Pledged Shares
 
Pledgor
 
Name of Issuer
   
Number of Shares
   
Class
   
Certificate
Number
                                    


 

--------------------------------------------------------------------------------

 

ANNEX A
 
TO
 
PLEDGE AGREEMENT
 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated _______________, is delivered pursuant to Section 4
of the Pledge Agreement referred to below.  The undersigned hereby agrees that
this Pledge Amendment may be attached to the Pledge Agreement, dated January 28,
2008 (as amended or otherwise modified from time to time, the "Pledge
Agreement"), by the undersigned  in favor of Wells Fargo Retail Finance II, LLC,
as agent (the "Agent"), and that the promissory notes or shares listed on this
Pledge Amendment shall be hereby pledged and assigned to the Agent and become
part of the Pledged Collateral referred to in such Pledge Agreement and shall
secure all of the Obligations referred to in such Pledge Agreement.
 
Pledged Debt
 
Pledgor
 
Name of Payee
   
Description
   
Principal Amount
Outstanding as of
                                                     



Pledged Shares
 
Pledgor
 
Name of Issuer
   
Number
of Shares
   
Class
   
Certificate
Number(s)
                                                                               
                       



[PLEDGOR]
     
By:
     
Name:
   
Title:
 


 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
EXHIBIT H
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated January 28, 2008, made by Frederick's of Hollywood
Group Inc., a New York corporation ("Grantor"), in favor of Wells Fargo Retail
Finance II, LLC, a Delaware limited liability company, as arranger and agent for
the Lenders (as defined below) party to the Financing Agreement referred to
below (in such capacity, the "Agent").
 
WITNESSETH:
 
WHEREAS, the Grantor, FOH Holdings, Inc., Frederick’s of Hollywood, Inc.,
Frederick’s of Hollywood Stores, Inc., Hollywood Mail Order, LLC (each a
"Borrower", and collectively, the "Borrowers") the lenders from time to time
party thereto (the "Lenders") and the Agent are parties to an Amended and
Restated Financing Agreement, dated as of January 28, 2008 (as amended, restated
or otherwise modified from time to time, being hereinafter referred to as the
"Financing Agreement");
 
WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain revolving credit loans to the Borrowers (each a "Loan" and collectively,
the "Loans"), and to provide a subfacility for the issuance of letters of credit
for the account of the Borrowers;
 
WHEREAS, it is a condition precedent to the making of any Loan or the provision
of any Letter of Credit or Letter of Credit Guaranty pursuant to the Financing
Agreement that Grantor shall have executed and delivered to the Agent a security
agreement providing for the grant to the Agent, for the benefit of the Lenders,
of a security interest in all personal property and fixtures of such Grantor;
 
WHEREAS, the Borrowers are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by Grantor often being provided through financing obtained by
the other Borrowers and the ability to obtain such financing being dependent on
the successful operations of all of the Borrowers as a whole; and
 
WHEREAS, Grantor has determined that the execution, delivery and performance of
this Agreement directly benefit, and are in the best interest of, Grantor;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans pursuant to the
Financing Agreement and provide other financial accommodations to the Borrowers,
the Grantor hereby agree with the Agent as follows:
 
SECTION 1.    Definitions.
 
(a)     Reference is hereby made to the Financing Agreement for a statement of
the terms thereof.  All terms used in this Agreement which are defined in the
Financing Agreement or in Article 9 of the Uniform Commercial Code (the "Code")
as in effect from time to time in the State of New York and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein.
 

--------------------------------------------------------------------------------


 
(b)     The following terms shall have the respective meanings provided for in
the Code:  "Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort
Claim", "Commodity Account", "Commodity Contracts", "Deposit Account",
"Documents", "Equipment", "Fixtures", "General Intangibles", "Goods",
"Instruments", "Inventory", "Investment Property", "Letter-of-Credit Rights",
"Noncash Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes",
"Record", "Security Account", "Software", and "Supporting Obligations."
 
(c)     As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 
"Books" means all books and records, including all Records indicating,
summarizing or evidencing assets (including the Collateral) or liabilities, all
Records relating to a Person's business operations or financial condition, and
all goods and General Intangibles related to such information.
 
"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any copyright (including,
without limitation, all Copyright Licenses set forth in Schedule II hereto).
 
"Copyrights" means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by Grantor (including, without
limitation, all copyrights described in Schedule II hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof, and all income,
royalties, damages and payments now and hereafter due or payable or both with
respect to the foregoing, including, without limitation, damages and payments
for past, present or future infringements or misappropriations thereof, all
rights to sue for past, present and future infringements or misappropriations
thereof, and all other rights corresponding thereto throughout the world.
 
"Domain Name" means fredericks.com or any other Internet domain name by which
customers of Grantor may access may access an Internet website through which
Grantor conducts business.
 
"Hosting Agent" means any Person engaged to host or maintain any Website
Collateral.

 
-2-

--------------------------------------------------------------------------------

 
 
"Hosting Agreement" means any agreement between Grantor and any Hosting Agent.
 
"Intellectual Property" means the Copyrights, Patents and Trademarks.
 
"Licenses" means (a) the Copyright Licenses, the Trademark Licenses and the
Patent License, and all other license agreements and covenants not to sue with
any other party with respect to any Patent, Trademark, or Copyright, along with
any and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, royalties, damages, claims and payments now and hereafter due
and/or payable to Grantor with respect thereto, including the right to recover
any damages and payments for past, present and future breaches thereof, (iii)
rights to sue for past, present and future breaches thereof and (iv) any other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights throughout the world, in each case whether now owned or hereafter
acquired by Grantor, and (b) the Hosting Agreement and any other agreement
relating to the Website Collateral or any Website, or both.
 
"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).
 
"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.
 
"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by Grantor and now or hereafter covered by
such licenses (including, without limitation, all Trademark Licenses described
in Schedule II hereto).

 
-3-

--------------------------------------------------------------------------------

 

"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Domain Names and other Internet domain names, trade styles, designs, logos and
other source or business identifiers and all general intangibles of like nature,
now or hereafter owned, adopted, acquired or used by Grantor (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade names, business names, d/b/a's, Internet
domain names, trade styles, designs, logos and other source or business
identifiers described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof), and all reissues,
extensions or renewals thereof, together with the entire product lines and
goodwill of the business connected with and symbolized by the foregoing, all
income, royalties, damages and payments now and hereafter due or payable or both
with respect to the foregoing, including, without limitation, damages and
payments for past, present or future infringements or misappropriations thereof,
all rights to sue for past, present and future infringements or
misappropriations thereof, and all other rights corresponding thereto throughout
the world, and all customer lists, formulae and other Records of Grantor
relating to the distribution of products and services in connection with which
any of such marks are used.
 
"Website" means an Internet website accessible through a Domain Name, as may be
modified from time to time.
 
"Website Collateral" means all data and content maintained by all Hosting Agents
pursuant to the Hosting Agreement or any other similar agreement with any other
Person.
 
SECTION 2.    Grant of Security Interest.  As collateral security for all of the
Obligations (as defined in Section 3 hereof), Grantor hereby pledges and assigns
to the Agent, for the benefit of the Lender Group, and grants to the Agent, for
the benefit of the Lender Group, a continuing security interest in, all personal
property and Fixtures of Grantor, wherever located and whether now or hereafter
existing and whether now owned or hereafter acquired, of every kind and
description, tangible or intangible (the "Collateral"), including, without
limitation, the following:
 
(a) all Accounts;
 
(b) all Chattel Paper (whether tangible or electronic);
 
(c) the Commercial Tort Claims specified on Schedule VI hereto;
 
(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Agent, any Lender or any Subordinated Lender, or any affiliate,
representative, agent or correspondent of the Agent, such Lender or such
Subordinated Lender;
 
(e) all Documents;
 
(f) all Equipment;
 
(g) all Fixtures;
 
(h) all General Intangibles (including, without limitation, all Payment
Intangibles);

 
-4-

--------------------------------------------------------------------------------

 
 
(i) all Goods;
 
(j) all Instruments (including, without limitation, Promissory Notes);
 
(k) all Inventory;
 
(l) all Investment Property;
 
(m) all Intellectual Property and all Licenses;
 
(n) all Letter-of-Credit Rights;
 
(o) all Supporting Obligations;
 
(p) all other tangible and intangible personal property of Grantor (whether or
not subject to the Code), including, without limitation, the Website Collateral,
all bank and other accounts and all cash and all investments therein, all
proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the property of Grantor
described in the preceding clauses of this Section 2 (including, without
limitation, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by Grantor in respect of any of the items
listed above), and all Books, correspondence, files and other Records,
including, without limitation, all tapes, desks, cards, Software, data and
computer programs in the possession or under the control of Grantor or any other
Person from time to time acting for Grantor that at any time evidence or contain
information relating to any of the property described in the preceding clauses
of this Section 2 or are otherwise necessary or helpful in the collection or
realization thereof; and
 
(q) all Proceeds, including all Cash Proceeds and Noncash Proceeds including
without limitation instruments representing obligations to pay amounts in
respect of any Patents, Trademarks, Copyrights or Licenses, and products of any
and all of the foregoing Collateral;
 
in each case howsoever Grantor's interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).
 
SECTION 3.    Security for Obligations.  The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
"Obligations"):
 
(a)the prompt payment by each Borrower, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all Obligations (as defined in the Financing Agreement), including, without
limitation, (i) principal of and interest on the Revolving Loans (including,
without limitation, all interest that accrues after the commencement of any
Insolvency Proceeding of any Borrower, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), (ii) all Reimbursement Obligations and all interest
thereon (including, without limitation, all interest that accrues after the
commencement of any Insolvency Proceeding of any Borrower, whether or not the
payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding), and (iii) all fees, commissions,
expense reimbursements, indemnifications and all other amounts due or to become
due under any Loan Document; and

 
-5-

--------------------------------------------------------------------------------

 
 
(b) the due performance and observance by each Borrower of all of its other
obligations from time to time existing in respect of the Loan Documents.
 
SECTION 4.    Representations and Warranties.  Grantor represents and warrants
as follows:
 
(a) Schedule I hereto sets forth (i) the exact legal name of Grantor, and (ii)
the organizational identification number of Grantor or states that no such
organizational identification number exists.  The Perfection Certificate dated
January 28, 2008, a copy of which has been previously delivered to the Agent, is
true and correct in all respects.
 
(b) Grantor (i) is a corporation, duly organized, validly existing and in good
standing under the laws of the state or jurisdiction of its organization as set
forth on Schedule I hereto, (ii) has all requisite power and authority to
execute, deliver and perform this Agreement and each other Loan Document to be
executed and delivered by it pursuant hereto and to consummate the transactions
contemplated hereby and thereby, and (iii) is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to be qualified or
in good standing could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
(c) The execution, delivery and performance by Grantor of this Agreement and
each other Loan Document to which Grantor is a party or will be a party (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws,  or any applicable law or any contractual
restriction binding on or otherwise affecting Grantor or any of its properties,
(iii) do not and will not result in or require the creation of any Lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to it or its
operations or any of its properties, except where such default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(d) This Agreement is, and each other Loan Document to which Grantor is or will
be a party, when executed and delivered pursuant hereto, will be, a legal, valid
and binding obligation of Grantor, enforceable against Grantor in accordance
with its terms.
 
(e) There is no pending or, to the knowledge of Grantor, threatened action,
suit, proceeding or claim before any Governmental Authority or any arbitrator,
or any order, judgment or award by any Governmental Authority or arbitrator,
that may adversely affect the grant by Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral, or the
exercise by the Agent of any of its rights or remedies hereunder.

 
-6-

--------------------------------------------------------------------------------

 

(f) All taxes, assessments and other governmental charges imposed upon Grantor
or any property of Grantor (including, without limitation, all federal income
and social security taxes on employees' wages) and which have become due and
payable on or prior to the date hereof have been paid, except to the extent
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.
 
(g) All Equipment, Fixtures, Goods and Inventory now existing are, and all
Equipment, Fixtures, Goods and Inventory hereafter existing will be, located at
the addresses specified therefor in Schedule III hereto.  Grantor's chief place
of business and chief executive office, the place where Grantor keeps its Books
and Records concerning Accounts and all originals of all Chattel Paper are
located at the addresses specified therefor in Schedule III hereto.  None of the
Accounts is evidenced by a Promissory Note or other Instrument.  Set forth in
Schedule IV hereto is a complete and accurate list, as of the date of this
Agreement, of Deposit Account, Securities Account and Commodities Account of
Grantor, together with the name and address of each institution at which each
such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account.  Set forth in Schedule II
hereto is (i) a complete and correct list of each trade name used by Grantor and
(ii) the name of, and each trade name used by, each person from which Grantor
has acquired any substantial part of the Collateral.
 
(h) Grantor has delivered to the Agent complete and correct copies of each
License described in Schedule II hereto, including all schedules and exhibits
thereto, which represents all of the Licenses existing on the date of this
Agreement.  Each such License sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby or the rights of Grantor or any of its Affiliates in
respect thereof.  Each License now existing is, and each other License will be,
the legal, valid and binding obligation of the parties thereto, enforceable
against such parties in accordance with its terms.  No default thereunder by any
such party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party, except where such default, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(i) Grantors owns and controls, or otherwise possesses adequate rights to use,
all Trademarks, Patents and Copyrights, which are the only trademarks, patents,
copyrights, inventions, trade secrets, proprietary information and technology,
know-how, formulae, rights of publicity necessary to conduct its business in
substantially the same manner as conducted as of the date hereof.  Schedule II
hereto sets forth a true and complete list of all Intellectual Property and
Licenses owned or used by Grantor as of the date hereof.  All of such
Trademarks, Patents and Copyrights are subsisting and in full force and effect,
have not been adjudged invalid or unenforceable, are valid and enforceable and
have not been abandoned in whole or in part.  Except as set forth in Schedule
II, none of such Intellectual Property is the subject of any licensing or
franchising agreement.  Grantor has no knowledge of any conflict with the rights
of others to any Intellectual Property and, to the best knowledge of, Grantor is
not now infringing or in conflict with any such rights of others in any material
respect, and to the best knowledge of Grantor, no other Person is now infringing
or in conflict in any material respect with any such properties, assets and
rights owned or used by Grantor.  Grantor has not received any notice that it is
violating or has violated the trademarks, patents, copyrights, inventions, trade
secrets, proprietary information and technology, know-how, formulae, rights of
publicity or other intellectual property rights of any third party.  All
Equipment, including, without limitation, computers, servers, modems, monitors,
printers, plotters, or memory storage devices, used in connection with the
creation, design, maintenance or operation of the Websites (the "Related
Equipment") are owned by Grantors, except as otherwise set forth on Schedule III
attached hereto.

 
-7-

--------------------------------------------------------------------------------

 
 
(j) Grantors is and will be at all times the sole and exclusive owners of, or
otherwise have and will have adequate rights in, the Collateral free and clear
of any Lien except for (i) the Liens created by this Agreement and
(ii) Permitted Liens, except that any such Permitted Lien that covers any
Inventory, Account, Intellectual Property or Proceeds of the foregoing is junior
and subordinate of the Agent's Lien therein.  No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is on file in any recording or filing office except (A) such as may have been
filed in favor of the Agent relating to this Agreement and (B) such as may have
been filed to perfect or protect any Permitted Liens.
 
(k) The exercise by the Agent of any of its rights and remedies hereunder will
not contravene any law or any contractual restriction binding on or otherwise
affecting Grantor or any of its properties and will not result in or require the
creation of any Lien upon or with respect to any of its properties.
 
(l) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other regulatory body, or any other Person,
is required for (i) the grant by Grantor, or the perfection, of the security
interest purported to be created hereby in the Collateral or (ii) the exercise
by the Agent of any of its rights and remedies hereunder, except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule V hereto, all of
which financing statements have been duly filed and are in full force and
effect, (B) with respect to the perfection of the security interest created
hereby in the United States Intellectual Property, for the recording of the
appropriate Assignment for Security, substantially in the form of Exhibit A
hereto, in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (C) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to the Intellectual
Property and Licenses, (D) with respect to the perfection of the security
interest created hereby in motor vehicles for which the title to such motor
vehicles is governed by a certificate of title or ownership (collectively, the
"Motor Vehicles"), for the submission of an appropriate application requesting
that the Lien of the Agent be noted on the certificate of title or ownership,
completed and authenticated by Grantor, together with the certificate of title,
with respect to each Motor Vehicle, to the appropriate state agency, (E) with
respect to any action that may be necessary to obtain control in Collateral
described in Sections 5(i) and 5(k) hereof, the taking of such actions and (F)
the taking possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral.

 
-8-

--------------------------------------------------------------------------------

 

(m) This Agreement creates in favor of the Agent, for the benefit of the Lender
Group, a legal, valid and enforceable security interest in the Collateral, as
security for the Obligations.  The Agent's having possession of all Documents,
Chattel Paper, Instruments and cash constituting Collateral and obtaining
control of all Collateral described in Sections 5(i) and 5(k) hereof from time
to time, the recording of the Assignments for Security executed pursuant hereto
in the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, and the filing of the financing statements described in
Schedule V hereto and, with respect to Intellectual Property hereafter existing
and not covered by an Assignment for Security, the recording in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, of appropriate instruments of assignment, result in the perfection
of such security interests.  Such security interests are, or in the case of
Collateral in which Grantor obtains rights after the date hereof, will be,
perfected, first priority security interests, subject only to the Permitted
Liens (except that any such Permitted Lien that covers any Inventory, Account,
Intellectual Property or Proceeds of the foregoing shall be junior and
subordinate to the Agent's Lien therein) and the recording of such instruments
of assignment.  Such recordings and filings and all other action necessary or
desirable to perfect and protect such security interest have been duly taken,
except for (i) the Agent's having possession of Documents, Chattel Paper,
Instruments and cash constituting Collateral after the date hereof, (ii) the
Agent obtaining control of any Collateral described in Sections 5(i) and 5(k) of
this Agreement after the date hereof and (iii) and the other filings and
recordations described in Section 4(l) hereof.
 
(n) Grantor does not have any Commercial Tort Claims and is not aware of any
such pending claims, except for such claims described in Schedule VI.
 
SECTION 5.    Covenants as to the Collateral.  So long as any principal of or
interest on any Revolving Loan, any Reimbursement Obligation, any Letter of
Credit Obligation or any other Obligation (whether or not due) shall remain
unpaid or any Lender shall have any Revolving Credit Commitment under the
Financing Agreement, unless the Agent shall otherwise consent in writing:
 
(a) Further Assurances.  Grantor will at its expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the Agent may
request in order (i) to perfect and protect the security interest purported to
be created hereby; (ii) to enable the Agent to exercise and enforce its rights
and remedies hereunder in respect of the Collateral; or (iii) otherwise to
effect the purposes of this Agreement, including, without
limitation:  (A) marking conspicuously all Chattel Paper and each License and,
at the request of the Agent, each of its Records pertaining to the Collateral
with a legend, in form and substance satisfactory to the Agent, indicating that
such Chattel Paper, License or Collateral is subject to the security interest
created hereby, (B) if any Account shall be evidenced by a Promissory Note or
other Instrument or Chattel Paper, in a face amount exceeding $10,000,
delivering and pledging to the Agent hereunder such Promissory Note, Instrument
or Chattel Paper, duly endorsed and accompanied by executed instruments of
transfer or assignment, all in form and substance satisfactory to the Agent,
(C) executing and filing (to the extent, if any, that Grantor's signature is
required thereon) or authenticating the filing of, such financing or
continuation statements, or amendments thereto, as may be necessary or desirable
or that the Agent may request in order to perfect and preserve the security
interest purported to be created hereby, (D) furnishing to the Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the Agent
may reasonably request, all in reasonable detail, (E) if any Collateral shall be
in the possession of a third party, notifying such Person of the Agent's
security interest created hereby and obtaining a written acknowledgment from
such Person that such Person holds possession of the Collateral for the benefit
of the Agent, which such written acknowledgement shall be in form and substance
satisfactory to the Agent, (F) if at any time after the date hereof, Grantor
acquires or holds any Commercial Tort Claim, immediately notifying the Agent in
a writing signed by Grantor setting forth a brief description of such Commercial
Tort Claim and granting to the Agent a security interest therein and in the
proceeds thereof, which writing shall incorporate the provisions hereof and
shall be in form and substance satisfactory to the Agent, (G) upon the
acquisition after the date hereof by Grantor of any Motor Vehicle or other item
of Equipment subject to a certificate of title or ownership (other than a Motor
Vehicle or item of Equipment that is subject to a purchase money security
interest permitted by the Financing Agreement), cause the Agent to be listed as
the lienholder on such certificate of title or ownership within sixty (60) days
of the acquisition thereof, and within one hundred and twenty (120) days of the
acquisition thereof deliver evidence of the same to the Agent and (H) taking all
actions required by any earlier versions of the Uniform Commercial Code or by
other law, as applicable, in any relevant Uniform Commercial Code jurisdiction,
or by other law as applicable in any foreign jurisdiction.

 
-9-

--------------------------------------------------------------------------------

 
 
(b)    Location of Equipment and Inventory.  Grantor will keep the Equipment and
Inventory (other than used Equipment and Inventory sold in the ordinary course
of business in accordance with Section 5(g) hereof) at the locations specified
therefor in Section 4(g) hereof or, (x) upon at least thirty (30) days' prior
written notice to the Agent, (y) the delivery to the Agent of a new Schedule III
hereto indicating each new location of the Equipment and Inventory, and (z) at
such other locations in the continental United States as Grantor may elect,
provided that (i) all action has been taken to grant to the Agent a perfected,
first priority security interest in such Equipment and Inventory (subject only
to Permitted Liens), and (ii) the Agent's rights in such Equipment and
Inventory, including, without limitation, the existence, perfection and priority
of the security interest created hereby in such Equipment and Inventory, are not
adversely affected thereby.
 
(c)     Condition of Equipment.  Grantor will maintain or cause the Equipment to
be maintained and preserved in good condition, repair and working order as when
acquired and in accordance with any manufacturer's manual, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
Equipment as quickly as practicable after the occurrence thereof, make or cause
to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Agent may request to such end.  Grantor will promptly furnish to the
Agent a statement describing in reasonable detail any loss or damage in excess
of $25,000 to any Equipment.
 
(d)     Taxes, Etc.  Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.

 
-10-

--------------------------------------------------------------------------------

 
 
(e)     Insurance.
 
(i)           Grantor will, at its own expense, maintain insurance in accordance
with Section 7.01(i) of the Financing Agreement and the other terms and
conditions of the Financing Agreement.  Each policy for liability insurance
shall provide for all losses to be paid on behalf of the Agent and Grantor as
their respective interests may appear, and each policy for property damage
insurance shall provide for all losses to be adjusted with, and paid directly
to, the Agent.  Each such policy shall in addition (A) name Grantor and the
Agent as insured parties thereunder (without any representation or warranty by
or obligation upon the Agent) as their interests may appear, (B) contain an
agreement by the insurer that any loss thereunder shall be payable to the Agent
on its own account notwithstanding any action, inaction or breach of
representation or warranty by Grantor, (C) provide that there shall be no
recourse against the Agent for payment of premiums or other amounts with respect
thereto and (D) provide that at least thirty (30) days' prior written notice of
cancellation, lapse, expiration or other adverse change shall be given to the
Agent by the insurer.  Grantor will, if so requested by the Agent, deliver to
the Agent original or duplicate policies of such insurance and, as often as the
Agent may reasonably request, a report of a reputable insurance broker with
respect to such insurance.  Grantor will also, at the request of the Agent,
execute and deliver instruments of assignment of such insurance policies and
cause the respective insurers to acknowledge notice of such assignment.
 
(ii)           Reimbursement under any liability insurance maintained by Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance.  In the case of any loss involving
damage to Equipment or Inventory any proceeds of insurance maintained by Grantor
pursuant to this Section 5(e) shall be paid to the Agent as to which paragraph
(iii) of this Section 5(e) is not applicable, Grantor will make or cause to be
made the necessary repairs to or replacements of such Equipment or Inventory,
and any proceeds of insurance maintained by Grantor pursuant to this Section
5(e) shall be paid by the Agent to Grantor as reimbursement for the costs of
such repairs or replacements.
 
(iii)           All insurance payments in respect of Equipment or Inventory
shall be paid to the Agent and, (A) prior to the occurrence and continuance of a
Default or Event of Default, applied in accordance with Section 2.05(c)(iii) of
the Financing Agreement, and (B) upon the occurrence and during the continuance
of a Default or Event of Default, applied as specified in Section 7(b) hereof.
 
(f)      Provisions Concerning the Accounts and the Licenses.
 
(i)           Grantor shall not, without the prior written consent of the Agent,
change (A) its name, identity or organizational structure or (B) its
jurisdiction of incorporation as set forth in Section 4(b) hereto.  Grantor
shall (x) immediately notify the Agent upon obtaining an organizational
identification number, if on the date hereof Grantor did not have such
identification number, and (y) keep adequate records concerning the Accounts and
Chattel Paper and permit representatives of the Agent pursuant to the terms of
the Financing Agreement to inspect and make abstracts from such Records and
Chattel Paper.

 
-11-

--------------------------------------------------------------------------------

 
 
(ii)    Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts.  In connection with such collections, Grantor may (and, at the
Agent's direction, will) take such action as Grantor or the Agent may deem
necessary or advisable to enforce collection or performance of the Accounts;
provided, however, that the Agent shall have the right at any time, upon the
occurrence and during the continuance of an Event of Default, to notify the
Account Debtors or obligors under any Accounts of the assignment of such
Accounts to the Agent and to direct such Account Debtors or obligors to make
payment of all amounts due or to become due to Grantor thereunder directly to
the Agent or its designated agent and, upon such notification and at the expense
of Grantor and to the extent permitted by law, to enforce collection of any such
Accounts and to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as Grantor might have done.  After
receipt by Grantor of a notice from the Agent that the Agent has notified,
intends to notify, or has enforced or intends to enforce Grantor's rights
against the Account Debtors or obligors under any Accounts as referred to in the
proviso to the immediately preceding sentence, (A) all amounts and proceeds
(including Instruments) received by Grantor in respect of the Accounts shall be
received in trust for the benefit of the Agent hereunder, shall be segregated
from other funds of Grantor and shall be forthwith paid over to the Agent, in
the same form as so received (with any necessary endorsement) to be held as cash
collateral and either (i) credited to the Loan Account so long as no Event of
Default shall have occurred and be continuing or (ii) if an Event of Default
shall have occurred and be continuing, applied as specified in Section 7(b)
hereof, and (B) Grantor will not adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any Account Debtor or obligor
thereof or allow any credit or discount thereon.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Agent may (in
its sole and absolute discretion) direct any or all of the banks and financial
institutions with which Grantor either maintains a Deposit Account or a lockbox
or deposits the proceeds of any Accounts to send immediately to the Agent by
wire transfer (to such account as the Agent shall specify, or in such other
manner as the Agent shall direct) all or a portion of such securities, cash,
investments and other items held by such institution.  Any such securities,
cash, investments and other items so received by the Agent shall (in the sole
and absolute discretion of the Agent) be held as additional Collateral for the
Obligations or distributed in accordance with Section 7 hereof.
 
(iii)   Upon the occurrence and during the continuance of any breach or default
under any License referred to in Schedule II hereto by any party thereto other
than Grantor, (A) Grantor will, promptly after obtaining knowledge thereof, give
the Agent written notice of the nature and duration thereof, specifying what
action, if any, it has taken and proposes to take with respect thereto, (B)
Grantor will not, without the prior written consent of the Agent, declare or
waive any such breach or default or affirmatively consent to the cure thereof or
exercise any of its remedies in respect thereof, and (C) Grantor will, upon
written instructions from the Agent and at Grantor's expense, take such action
as the Agent may deem necessary or advisable in respect thereof.
 
(iv)   Grantor will, at its expense, promptly deliver to the Agent a copy of
each notice or other communication received by it by which any other party to
any License referred to in Schedule II hereto purports to exercise any of its
rights or affect any of its obligations thereunder, together with a copy of any
reply by Grantor thereto.

 
-12-

--------------------------------------------------------------------------------

 
 
(v)    Grantor will exercise promptly and diligently each and every right which
it may have under each License (other than any right of termination) and will
duly perform and observe in all respects all of its obligations under each
License and will take all action necessary to maintain the Licenses in full
force and effect.  Grantor will not, without the prior written consent of the
Agent, cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any License referred to in Schedule II hereto.
 
(g)    Transfers and Other Liens.
 
(i)      Except to the extent expressly permitted by the Financing Agreement,
Grantor will not sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral.
 
(ii)     Except to the extent expressly permitted by the Financing Agreement,
Grantor will not create, suffer to exist or grant any Lien upon or with respect
to any Collateral.
 
(h)    Intellectual Property.
 
(i)     If applicable, Grantor has duly executed and delivered the applicable
Assignment for Security in the form attached hereto as Exhibit A.  Grantor
(either itself or through licensees) will, and will cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each applicable trademark class
of goods in order to so maintain the Trademarks in full force, free from any
claim of abandonment for non-use, and Grantor will not (nor permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any Intellectual
Property may become invalidated; provided, however, that so long as no Event of
Default has occurred and is continuing, Grantor shall not have an obligation to
use or to maintain any Intellectual Property (A) that relates solely to any
product or work, that has been, or is in the process of being, discontinued,
abandoned or terminated, (B) that is being replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the Lien created by this Agreement or (C) that is
substantially the same as other Intellectual Property that is in full force and
effect, so long as the failure to use or maintain such Intellectual Property
could not reasonably be expected to have a Material Adverse Effect or on the
validity of such replacement Intellectual Property and so long as such other
Intellectual Property is subject to the Lien and security interest created by
this Agreement.  Grantor will not cause to be taken all necessary steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property (other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees.  If any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantor shall (x) upon learning of such
infringement, misappropriation, dilution or other violation, promptly notify the
Agent and (y) to the extent the Grantor shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as the Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property.  Grantor shall
furnish to the Agent from time to time (but, unless an Event of Default has
occurred and is continuing, no more frequently than quarterly) statements and
schedules further identifying and describing the Intellectual Property and
Licenses and such other reports in connection with the Intellectual Property and
Licenses as the Agent may reasonably request, all in reasonable detail and
promptly upon request of the Agent, following receipt by the Agent of any such
statements, schedules or reports, the Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License which becomes part of the Collateral under this Agreement
and shall execute and authenticate such documents and do such acts as shall be
necessary or, in the judgment of the Agent, desirable to subject such
Intellectual Property and Licenses to the Lien and security interest created by
this Agreement.  Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, Grantor may not
abandon or otherwise permit any Intellectual Property to become invalid without
the prior written consent of the Agent, and if any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantor will take such action as the Agent shall
deem appropriate under the circumstances to protect such Intellectual Property.

 
-13-

--------------------------------------------------------------------------------

 
 
(ii)    In no event shall Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Agent prior written notice
thereof.  Upon request of the Agent, Grantor shall execute, authenticate and
deliver any and all assignments, agreements, instruments, documents and papers
as the Agent may reasonably request to evidence the Agent's security interest
hereunder in such Intellectual Property and the General Intangibles of Grantor
relating thereto or represented thereby, and Grantor hereby appoints the Agent
its attorney-in-fact to execute and/or authenticate and file all such writings
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until the termination of all Commitments, the repayment of all of the
Obligations in full and the termination of each of the Loan Documents.

 
-14-

--------------------------------------------------------------------------------

 

(i)      Deposit, Commodities and Securities Accounts.  Not more than thirty
(30) days after the date hereof, Grantor shall cause each bank and other
financial institution referred to in Schedule VI hereto to execute and deliver
to the Agent a control agreement, in form and substance satisfactory to the
Agent, duly executed by Grantor and such bank or financial institution, or enter
into other arrangements in form and substance satisfactory to the Agent,
pursuant to which such institution shall irrevocably agree, inter alia, that
(i) it will comply at any time with the instructions originated by the Agent to
such bank or financial institution directing the disposition of cash, Commodity
Contracts, securities, Investment Property and other items from time to time
credited to such account, without further consent of Grantor, which instructions
the Agent will not give to such bank or other financial institution in the
absence of a continuing Event of Default, (ii) all cash, Commodity Contracts,
securities, Investment Property and other items of Grantor deposited with such
institution shall be subject to a perfected, first priority security interest in
favor of the Agent, (iii) any right of set off, banker's Lien or other similar
Lien, security interest or encumbrance shall be fully waived as against the
Agent, and (iv) upon receipt of written notice from the Agent during the
continuance of an Event of Default, such bank or financial institution shall
immediately send to the Agent by wire transfer (to such account as the Agent
shall specify, or in such other manner as the Agent shall direct) all such cash,
the value of any Commodity Contracts, securities, Investment Property and other
items held by it.  Without the prior written consent of the Agent, Grantor shall
not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Schedule IV hereto.  The provisions
of this paragraph 5(i) shall not apply to Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Grantor's salaried employees.
 
(j)      Motor Vehicles.
 
(i)    Grantor shall deliver to the Agent originals of the certificates of title
or ownership for the Motor Vehicles owned by it with the Agent listed as
lienholder.
 
(ii)   If requested by the Agent after the occurrence and during the continuance
of a Default or Event of Default, Grantor shall deliver to the Agent originals
of the certificates of title or ownership for all Motor Vehicles owned by it
with the Agent listed as lienholder, for the benefit of the Lender Group;
provided that, the Agent shall not be required to be listed as the lienholder if
the Motor Vehicle is subject to a purchase money security interest permitted by
the Financing Agreement.
 
(iii)  Grantor hereby appoints the Agent as its attorney-in-fact, effective the
date hereof and terminating upon the termination of this Agreement, for the
purpose of (A) executing on behalf of Grantor title or ownership applications
for filing with appropriate state agencies to enable Motor Vehicles now owned or
hereafter acquired by Grantor to be retitled and the Agent listed as lienholder
thereof, (B) filing such applications with such state agencies, and (C)
executing such other documents and instruments on behalf of, and taking such
other action in the name of, Grantor as the Agent may deem necessary or
advisable to accomplish the purposes hereof (including, without limitation, for
the purpose of creating in favor of the Agent a perfected Lien on the Motor
Vehicles and exercising the rights and remedies of the Agent hereunder).  This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations are paid in full after the termination of the
Revolving Credit Commitments and all Letter of Credit Obligations and the
termination of the Financing Agreement and the other Loan Documents.
 
(iv)  Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each Motor Vehicle
covered thereby.

 
-15-

--------------------------------------------------------------------------------

 

(v) So long as no Event of Default shall have occurred and be continuing, upon
the request of Grantor, the Agent shall execute and deliver to Grantor such
instruments as Grantor shall reasonably request to remove the notation of the
Agent as lienholder on any certificate of title for any Motor Vehicle; provided
that any such instruments shall be delivered, and the release effective, only
upon receipt by the Agent of a certificate from Grantor, stating that the Motor
Vehicle, the Lien on which is to be released, is to be sold or has suffered a
casualty loss (with title thereto passing to the casualty insurance company
therefor in settlement of the claim for such loss), the amount that such Grantor
will receive as sale proceeds or insurance proceeds and whether or not such sale
proceeds or insurance proceeds are required by Section 2.05(c)(iii) of the
Financing Agreement to be paid to the Agent to be applied to the Obligations
and, to the extent required by Section 2.05 of the Financing Agreement, any
proceeds of such sale or casualty loss shall be paid to the Agent hereunder to
be applied to the Obligations then outstanding.
 
(k) Control.  Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Agent may request in order for the Agent to
obtain control in accordance with Sections 9-105 – 9-107 of the Code with
respect to the following Collateral:  (i) Electronic Chattel Paper, (ii)
Investment Property and (iii) Letter-of-Credit Rights.
 
(l) Inspection and Reporting.  Grantor shall permit the Agent, or any agents or
representatives thereof or such professionals or other Persons as the Agent may
designate (i) to examine, inspect and make copies of and abstracts from such
Grantor's records  and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, notes, Accounts, Inventory and
other assets of such Grantor from time to time, (iii) to conduct audits,
physical counts, appraisals and/or valuations at the locations of such Grantor,
in each case as provided in the Financing Agreement and (iv) to discuss such
Grantor's affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives.
 
(m) Websites and Website Collateral.  Grantor will (i) maintain its Websites in
continuous operation, providing at least its current level of functionality with
respect to Grantor's business operations, (ii) maintain the Website Collateral
and Related Equipment at the Hosting Agent's premises and, notwithstanding
anything herein to the contrary, obtain the Agent's prior written consent prior
to any removal from or change in such location, (iii) permit the Agent, and
cause the Hosting Agent to permit the Agent, to inspect such Website Collateral
and Related Equipment at any time, (iv) promptly upon request by the Agent,
cause the administrative contact for the Domain Name to be changed to a person
designated by the Agent, and not permit any other change or revision in such
information without the prior written consent of the Agent, (v) maintain with
the records of the applicable domain name registrar a billing contact that has a
position within Grantor and has actual responsibility for taking whatever action
is necessary for maintenance of such Domain Names, (vi) pay all fees and charges
required for maintenance of such Domain Names at least thirty days before any
such fee or charge is due, and (vii) not obtain any License, whether of Software
or Intellectual Property, for use in connection with any of the Websites,
without the prior written consent of the Agent.  Grantor shall furnish to the
Agent, promptly upon request, (A) a waiver and consent agreement executed by the
Hosting Agent in connection with the Website Collateral, such waiver and consent
to be in such form and upon such terms as are acceptable to the Agent, and (B)
an executed Registrant Name Change Agreement (or such other document required by
the applicable domain name registrar in connection with the change of registrant
for a Domain Name) providing for the naming of the Agent as registrant for each
of the Domain Names, to be held in escrow by the Agent until the occurrence of
an Event of Default.

 
-16-

--------------------------------------------------------------------------------

 
 
SECTION 6.    Additional Provisions Concerning the Collateral.
 
(a)     Grantor hereby (i) authorizes the Agent to file, one or more financing
or continuation statements, and amendments thereto (which may identify the
collateral as all assets of the Grantor (or words of similar effect) or as being
of an equal or lesser scope or with greater detail), relating to the Collateral
and (ii) ratifies such authorization to the extent that the Agent has filed any
such financing or continuation statements, or amendments thereto, prior to the
date hereof.  A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
(b)    Grantor hereby irrevocably appoints the Agent as its attorney-in-fact and
proxy, with full authority in the place and stead of Grantor and in the name of
Grantor or otherwise, from time to time in the Agent's discretion, to take any
action and to execute any instrument which the Agent may deem necessary or
advisable to accomplish the purposes of this Agreement (subject to the rights of
Grantor under Section 5 hereof), including, without limitation, (i) to obtain
and adjust insurance required to be paid to the Agent pursuant to Section 5(e)
hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Agent may deem necessary or desirable for the collection
of any Collateral or otherwise to enforce the rights of the Agent and the
Lenders with respect to any Collateral, and (v) to execute assignments, licenses
and other documents to enforce the rights of the Agent and the Lenders with
respect to any Collateral.  This power is coupled with an interest and is
irrevocable until all of the Obligations are paid in full after the termination
of all Revolving Credit Commitments, and all Letter of Credit Obligations and
the termination of the Financing Agreement and the other Loan Documents.
 
(c)     For the purpose of enabling the Agent to exercise rights and remedies
hereunder, at such time as the Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, Grantor hereby grants to the
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Grantor) to
use, assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by Grantor, wherever the same may be located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof.  Notwithstanding anything contained herein to the contrary,
but subject to the provisions of the Financing Agreement that limit the right of
Grantor to dispose of its property and Section 5(h) hereof, so long as no Event
of Default shall have occurred and be continuing, Grantor may exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of its
business.  In furtherance of the foregoing, unless an Event of Default shall
have occurred and be continuing the Agent shall from time to time, upon the
request of Grantor, execute and deliver any instruments, certificates or other
documents, in the form so requested, which Grantor shall have certified are
appropriate (in Grantor's judgment) to allow it to take any action permitted
above (including relinquishment of the license provided pursuant to this clause
(c) as to any Intellectual Property).  Further, upon the payment in full of all
of the Obligations after the cancellation or termination of the Revolving Credit
Commitments and Letter of Credit Obligations and the termination of the
Financing Agreement and the other Loan Documents, the Agent (subject to Section
10(e) hereof) shall release and reassign to the Grantor all of the Agent's
right, title and interest in and to the Intellectual Property, and the Licenses,
all without recourse, representation or warranty whatsoever.  The exercise of
rights and remedies hereunder by the Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by Grantor in
accordance with the second sentence of this clause (c).  Grantor hereby releases
the Agent from any claims, causes of action and demands at any time arising out
of or with respect to any actions taken or omitted to be taken by the Agent
under the powers of attorney granted herein other than actions taken or omitted
to be taken through the Agent's gross negligence or willful misconduct, as
determined by a final determination of a court of competent jurisdiction.

 
-17-

--------------------------------------------------------------------------------

 
 
(d)           If Grantor fails to perform any agreement contained herein, the
Agent may itself perform, or cause performance of, such agreement or obligation,
in the name of Grantor or the Agent, and the expenses of the Agent incurred in
connection therewith shall be payable by the Grantor pursuant to Section 8
hereof and shall be secured by the Collateral.
 
(e)           The powers conferred on the Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.
 
(f)           Anything herein to the contrary notwithstanding (i) Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Agent of any of its rights hereunder shall not release
Grantor from any of its obligations under the Licenses or otherwise in respect
of the Collateral, and (iii) the Agent shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the Agent be obligated to perform any of the
obligations or duties of Grantor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.
 
-18-

--------------------------------------------------------------------------------


 
SECTION 7.    Remedies Upon Default.  If any Event of Default shall have
occurred and be continuing:

(a)     The Agent may exercise in respect of the Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Agent's name or into the name of its nominee or nominees (to
the extent the Agent has not theretofore done so) and thereafter receive, for
the benefit of the Agent and the Lender Group, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof, (ii) require
Grantor to, and Grantor hereby agrees that it will at its expense and upon
request of the Agent forthwith, assemble all or part of the Collateral as
directed by the Agent and make it available to the Agent at a place or places to
be designated by the Agent that is reasonably convenient to both parties, and
the Agent may enter into and occupy any premises owned or leased by Grantor
where the Collateral or any part thereof is located or assembled for a
reasonable period in order to effectuate the Agent's rights and remedies
hereunder or under law, without obligation to Grantor in respect of such
occupation, and (iii) without notice except as specified below and without any
obligation to prepare or process the Collateral for sale, (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Agent's offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Agent may
deem commercially reasonable and/or (B) lease, license or dispose of the
Collateral or any part thereof upon such terms as the Agent may deem
commercially reasonable.  Grantor agrees that, to the extent notice of sale or
any other disposition of the Collateral shall be required by law, at least five
(5) days' notice to Grantor of the time and place of any public sale or the time
after which any private sale or other disposition of the Collateral is to be
made shall constitute reasonable notification.  The Agent shall not be obligated
to make any sale or other disposition of Collateral regardless of notice of sale
having been given.  The Agent may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Grantor hereby waives any claims against the Agent and the Lenders
arising by reason of the fact that the price at which the Collateral may have
been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Agent accepts the first offer received and does not
offer the Collateral to more than one offeree, and waives all rights that
Grantor may have to require that all or any part of the Collateral be marshalled
upon any sale (public or private) thereof.  Grantor hereby acknowledges that
(i) any such sale of the Collateral by the Agent shall be made without warranty,
(ii) the Agent may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, and (iii) such actions set forth in clauses (i) and
(ii) above shall not adversely effect the commercial reasonableness of any such
sale of the Collateral.  In addition to the foregoing, (i) upon written notice
to Grantor from the Agent, Grantor shall cease any use of the Intellectual
Property or any trademark, patent or copyright similar thereto for any purpose
described in such notice; (ii) the Agent may, at any time and from time to time,
upon five (5) days' prior notice to Grantor, license, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property, throughout the universe for such term or terms, on such
conditions, and in such manner, as the Agent shall in its sole discretion
determine; and (iii) the Agent may, at any time, pursuant to the authority
granted in Section 6 hereof (such authority being effective upon the occurrence
and during the continuance of an Event of Default execute and deliver on behalf
of a Grantor, one or more instruments of assignment of the Intellectual Property
(or any application or registration thereof), in form suitable for filing,
recording or registration in any country.
 
(b)    Any cash held by the Agent as Collateral and all Cash Proceeds received
by the Agent in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Agent, be
held by the Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Agent pursuant to Section 8
hereof) in whole or in part by the Agent against, all or any part of the
Obligations in such order as the Agent shall elect, consistent with the
provisions of the Financing Agreement.  Any surplus of such cash or Cash
Proceeds held by the Agent and remaining after payment in full of all of the
Obligations after the termination of all Revolving Credit Commitments and all
Letter of Credit Obligations and the termination of the Financing Agreement and
the other Loan Documents shall be paid over to whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

 
-19-

--------------------------------------------------------------------------------

 
 
(c)     In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Agent and the
Lenders are legally entitled, the Grantor shall be liable for the deficiency,
together with interest thereon at the highest rate specified in any applicable
Loan Document for interest on overdue principal thereof or such other rate as
shall be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Agent to collect such deficiency.
 
(d)    Grantor hereby acknowledges that if the Agent complies with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, such compliance will not adversely effect the commercial
reasonableness of any sale or other disposition of the Collateral.
 
(e)     The Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Agent's rights hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising.  To the extent
that Grantor lawfully may, Grantor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Agent's rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Grantor hereby irrevocably waives the benefits of all such laws.
 
SECTION 8.    Indemnity and Expenses.
 
(a)     Grantor agrees to indemnify and hold the Agent harmless from and against
any and all claims, damages, losses, liabilities, obligations, penalties, fees,
costs and expenses (including, without limitation, legal fees, costs, expenses,
and disbursements of Agent's counsel) to the extent that they arise out of or
otherwise result from this Agreement (including, without limitation, enforcement
of this Agreement), except claims, losses or liabilities resulting solely and
directly from the Agent's gross negligence or willful misconduct, as determined
by a final judgment of a court of competent jurisdiction.
 
(b)     Grantor will upon demand pay to the Agent the amount of any and all
costs and expenses, including the reasonable fees, costs, expenses and
disbursements of counsel for the Agent and of any experts and agents (including,
without limitation, any collateral trustee which may act as agent of the Agent),
which the Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Agent hereunder, or (iv) the failure by Grantor to perform or observe any of the
provisions hereof.

 
-20-

--------------------------------------------------------------------------------

 
 
SECTION 9.    Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to Grantor,
to it in care of the Administrative Borrower at its address specified in the
Financing Agreement or as otherwise specified next to Grantor's signature below;
if to the Agent, to it at its address specified in the Financing Agreement; or
as to any such Person, at such other address as shall be designated by such
Person in a written notice to such other Person complying as to delivery with
the terms of this Section 9.  All such notices and other communications shall be
effective (i) if mailed, when received or three days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery.
 
SECTION 10.  Security Interest Absolute.  All rights of the Agent, the Lenders
and the L/C Issuer, all Liens and all obligations of the Grantor hereunder shall
be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Financing Agreement, any other Loan Document or any other
agreement or instrument relating thereto, (b) any change in the time, manner or
place of payment of, or in any other term in respect of, all or any of the
Obligations, or any other amendment or waiver of or consent to any departure
from the Financing Agreement or any other Loan Document, (c) any exchange or
release of, or non-perfection of any Lien on any Collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Obligations, or (d) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any of the Borrowers in
respect of the Obligations.  All authorizations and agencies contained herein
with respect to any of the Collateral are irrevocable and powers coupled with an
interest.
 
SECTION 11.  Miscellaneous.
 
(a)     No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by Grantor and the Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by Grantor
therefrom, shall be effective unless it is in writing and signed by the Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
(b)     No failure on the part of the Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The rights and remedies of the Agent or any Lender provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of the Agent
or any Lender under any Loan Document against any party thereto are not
conditional or contingent on any attempt by such Person to exercise any of its
rights under any other Loan Document against such party or against any other
Person, including but not limited to, any Borrower.

 
-21-

--------------------------------------------------------------------------------

 
 
(c)     Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(d)     This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the later of (A)
the payment in full of the Obligations and (B) the termination of all of the
Revolving Credit Commitments and Letter of Credit Obligations and the
termination of the Financing Agreement and the other Loan Documents, and (ii) be
binding on Grantor and all other Persons who become bound as debtor to this
Agreement in accordance with §9-203(d) of the Code and shall inure, together
with all rights and remedies of the Agent and the Lenders hereunder, to the
benefit of the Agent and the Lenders and their respective permitted successors,
transferees and assigns.  Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to Grantor, the Agent and the
Lenders may assign or otherwise transfer their rights and obligations under this
Agreement and any other Loan Document, to any other Person and such other Person
shall thereupon become vested with all of the benefits in respect thereof
granted to the Agent and the Lenders herein or otherwise.  Upon any such
assignment or transfer, all references in this Agreement to the Agent or any
such Lender shall mean the assignee of the Agent or such Lender.  None of the
rights or obligations of Grantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Agent, and any such
assignment or transfer shall be null and void.
 
(e)     Upon the satisfaction in full of the Obligations and the termination of
all of the Revolving Credit Commitments and the termination of the Financing
Agreement and all Letter of Credit Obligations and the other Loan Documents, (i)
this Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to Grantor and (ii) the Agent will, upon
Grantor's request and at Grantor's expense, (A) return to Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination, all
without any representation, warranty or recourse whatsoever.
 
(f)     THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
 
(g)    Grantor hereby irrevocably and unconditionally:
 
(i)           Submits for itself and its property in any action, suit or
proceeding relating to this Agreement or any other Loan Document to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts thereof;

 
-22-

--------------------------------------------------------------------------------

 
 
(ii)           Agrees that any such action, suit or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;
 
(iii)           Consents to the service of any and all process in any such
action, suit or proceeding by mailing (by certified or registered mail, postage
prepaid and return receipt requested) or delivering a copy of such process to
Grantor at its address set forth in Section 9 hereof or at such other address of
which the Agent shall have been notified pursuant thereto;
 
(iv)           To the extent that Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property,
Grantor hereby irrevocably waives such immunity in respect of its obligations
under this Agreement and the other Loan Documents;
 
(v)           Agrees that nothing herein shall affect the right of the Agent or
any Lender to effect service of process in any other manner permitted by law or
shall limit the right of the Agent or any Lender to sue in any other
jurisdiction; and
 
(vi)           Waives any right it may have to claim or recover in any legal
action, suit or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.
 
(h)    GRANTOR (AND BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT), THE
AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.
 
(i)      Section headings herein are included for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
 
(j)      This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.
 
(k)     The Agent may, in its sole and absolute discretion, enforce the
provisions hereof against the Grantor without resorting to or regard to other
Collateral or other sources of reimbursement for the Obligations and shall not
be required to proceed against all Borrowers jointly or seek payment from the
all the Borrowers or Guarantors ratably.  The release or discharge of any other
Borrower or Guarantor by the Agent shall not release or discharge Grantor from
the obligations of such Person hereunder.

 
-23-

--------------------------------------------------------------------------------

 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
-24-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized as of the date first above
written.
 

 
BORROWER AND GRANTOR:
     
FREDERICK'S OF HOLLYWOOD GROUP, INC.
           
By:
     
Name:
   
Title:


 
-25-

--------------------------------------------------------------------------------

 


SCHEDULE I
 
LEGAL NAME; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR
JURISDICTION OF ORGANIZATION
 

 
Sched. I-1

--------------------------------------------------------------------------------

 

SCHEDULE II

 
TRADEMARKS AND TRADEMARK LICENSES;
PATENTS AND PATENT LICENSES;
COPYRIGHTS AND COPYRIGHT LICENSES


 
Sched. II-1

--------------------------------------------------------------------------------

 

SCHEDULE III
 
LOCATIONS OF GRANTOR


LOCATION
Description of Location (State if Location

 
(i) contains Equipment, Fixtures,

 
Goods or Inventory,

 
(ii) is chief place of business and

 
chief executive office, or

 
(iii) contains Books and Records concerning Accounts

 
and originals of Chattel Paper)


 
Sched. III-1

--------------------------------------------------------------------------------

 

SCHEDULE IV

 
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS
 
Name and Address
         
of Institution
         
Maintaining Account
 
Account Number
 
Type of Account
                                     


 
Sched. IV-1

--------------------------------------------------------------------------------

 

SCHEDULE V

 
UCC-1 FINANCING STATEMENTS



 
Sched. V-1

--------------------------------------------------------------------------------

 

SCHEDULE VI

 
COMMERCIAL TORT CLAIMS


 
Sched. VI-1

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT FOR SECURITY

 
[(TRADEMARKS)] [(PATENTS)] [(COPYRIGHTS)]
 
WHEREAS, ____________________ (the "Assignor") [has adopted, used and is using,
and holds all right, title and interest in and to, the trademarks and service
marks listed on the annexed Schedule 1A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
"Trademarks")] [holds all right, title and interest in the letter patents,
design patents and utility patents listed on the annexed Schedule 1A, which
patents are issued or applied for in the United States Patent and Trademark
Office (the "Patents")] [holds all right, title and interest in the copyrights
listed on the annexed Schedule 1A, which copyrights are registered in the United
States Copyright Office (the "Copyrights")];
 
WHEREAS, the Assignor and certain affiliates have entered into a Security
Agreement, dated January 28, 2008 (as amended or otherwise modified from time to
time, the "Security Agreement"), in favor of Wells Fargo Retail Finance II, LLC,
as agent for certain lenders (the "Assignee");
 
WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the lenders a continuing
security interest in all right, title and interest of the Assignor in, to and
under the [Trademarks, together with, among other things, the good-will of the
business symbolized by the Trademarks] [Patents] [Copyrights] and the
applications and registrations thereof, and all proceeds thereof, including,
without limitation, any and all causes of action which may exist by reason of
infringement thereof and any and all damages arising from past, present and
future violations thereof (the "Collateral"), to secure the payment, performance
and observance of the Obligations (as defined in the Security Agreement);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the lenders a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the lenders
observance of the Obligations.
 
The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.


 
Exh. A-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _____________ __, 20__.
 

 
[GRANTOR]
       
By:
     
Name:
   
Title:



 
Exh. A-2

--------------------------------------------------------------------------------

 
 
STATE OF ____________
ss.:
COUNTY OF __________
 
On this ____ day of _______________, 20__, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that s/he is the
________________ of _______________________________________, a
____________________, and that he executed the foregoing instrument in the firm
name of _______________________________________, and that s/he had authority to
sign the same, and s/he acknowledged to me that s/he executed the same as the
act and deed of said firm for the uses and purposes therein mentioned.
 
_______________________________
 
 
Exh. A-3

--------------------------------------------------------------------------------

 


SCHEDULE 1A TO ASSIGNMENT FOR SECURITY

 
[(TRADEMARKS AND TRADEMARK APPLICATIONS)
 
Trademarks and Trademark Applications Owned
 
by ______________________________]
 
[(PATENTS AND PATENT APPLICATIONS)
 
Patents and Patent Applications Owned
 
by _____________________________]
 
[(COPYRIGHTS AND COPYRIGHT APPLICATIONS)
 
Copyrights and Copyright Applications owned
 
by_______________________________]


 
Exh. C-4

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
Definitions
1
     
SECTION 2.
Grant of Security Interest
4
     
SECTION 3.
Security for Obligations
5
     
SECTION 4.
Representations and Warranties
6
     
SECTION 5.
Covenants as to the Collateral
9
     
SECTION 6.
Additional Provisions Concerning the Collateral
17
     
SECTION 7.
Remedies Upon Default
19
     
SECTION 8.
Indemnity and Expenses
20
     
SECTION 9.
Notices, Etc
21
     
SECTION 10.
Security Interest Absolute
21
     
SECTION 11.
Miscellaneous
21


 

--------------------------------------------------------------------------------

 
 
Exhibit I
Form of Compliance Certificate


OFFICER’S COMPLIANCE CERTIFICATE


Date


Wells Fargo Retail Finance II, LLC
One Boston Place, 18th Floor
Boston, MA  02108


RE:       Frederick’s of Hollywood Group Inc.


Financial Statement for:
   



Dear Sir/Madam:


This Certificate accompanies the above-described financial statement (the
“Financial Statement”, or Consolidated Statement of Operations) furnished to you
by the Borrower and is delivered in accordance with the Loan and Security
Agreement (the “Loan Agreement”) between the Borrower and Wells Fargo Retail
Finance II, LLC.  The terms used herein which are defined in the Loan Agreement
are used as so defined.


The undersigned has reviewed the Financial Statement, the Loan Agreement, and
each of the other Loan Documents, and has made such inquiry as the undersigned
deems appropriate.  Following such review, the undersigned, in his capacity as
Chief Financial Officer CERTIFIES, to the best of his knowledge, as follows:


(a)
The financial statements delivered hereunder have been prepared in accordance
with GAAP (except for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present in all material respects the financial condition
of Group and its Subsidiaries.



(b)
The representations and warranties of the Borrowers contained in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that any such representations and warranties
expressly relate solely to an earlier date, in which case such representations
and warranties were true and correct in all material respects on such earlier
date)


 
 

--------------------------------------------------------------------------------

 

(c)
All rent, utility, lease trade liabilities and other obligations inclusive of
all taxes and insurance are current and being paid as agreed and there are no
held or post dated checks outstanding; unless a schedule is completed with the
details of all held or post dated checks and all past due payments and the steps
(if any) being taken or contemplated by the Borrower to be taken on account
thereof.  Copies of any related default, cure or late notices concerning any
obligations have been enclosed herein to you the Lender.



(d)
No event including a suspension event, immediate notice of which is to be
provided by the Borrower in accordance with the Loan Agreement, has occurred,
other than those events, written notice of which has previously been provided
and those events (if any) described below:



(e)
There have been no changes in Executive Officers of the Borrower and if so,
these have been communicated to Wells Fargo Retail Finance and listed on a
separate sheet of paper.



(f)
There does not exist any condition or event that constitutes a Default or Event
of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which the undersigned may have knowledge and what action
the Borrowers have taken, are taking, or propose to take with respect thereto).



Frederick’s of Hollywood Group Inc.
 
WELLS FARGO RETAIL FINANCE, LLC
     
Signature:
   
Reviewed By:
           
Printed Name:
   
Title:
           
Title:
   
Date:
           
Date:
       

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT J
Form of Borrowing Base Certificate


Frederick’s of Hollywood Group Inc.
                                   
Date:
                                   
FAX TO:
     
Updates:
Weekly Update
                                                                   
Accounts Receivable:
                                                 
Credit Card Receivables (FOH)
As of: 
                       
Standard Advance Rate on Cost:
                   
Eligible Credit Card Receivables
                 
0
                             
Wholesale Accounts Receivables
                       
LESS:
Greater than 60 Days Past Due
                       
Aged Credits
                         
Chargebacks
                         
Cross Aging
                         
Foreign Customers
                         
Intercompany
                         
Government Receivables
                         
Unapplied Cash
                         
Dilution Reserve
                     
Total Wholesale Reserves
                         
Standard Advance Rate on Cost:
               
0.0
% 
Eligible Wholesale Receivables
                 
0
                             
Wal-Mart Accounts Receivable
                       
LESS:
Greater than 60 Days Past Due
                       
Aged Credits
                         
Chargebacks
                         
Cross Aging (excluded per LSA)
                       
Foreign Customers
                         
Intercompany Less Than 60 Days Past Due
                     
Government Receivables
                         
Unapplied Cash
                         
Dilution Reserve
                     
Total Wal-Mart Reserves
                 
0
     
Standard Advance Rate on Cost:
                   
Eligible Wal-Mart Receivables
                 
0
                             
TOTAL ACCOUNTS RECEIVABLE
                           
  
$
0
  

 

--------------------------------------------------------------------------------


 

                 
COST
 
Inventory:
                                                  
Beginning Frederick's Inventory Balance:
As of: 
                                                 
ADD:
Purchases
                         
Customer Returns (n/a all numbers are net of returns)
                   
Other Adjustments (explain)
Vendor Returns at Cost
                                             
Total Increases
                 
0
                               
Inventory Available for Sale
                 
0
                               
LESS:
Cost of Sales
                         
Markdowns at Cost
                         
Price Adjustments
                         
Physical Adjustments (Shrink from Physical Inventories)
                   
Other Adjustments (explain)
Unit Adjustment and General Markdowns
                                           
Total Reductions
                 
0
                             
Ending Frederick's Stock Ledger Inventory:
As of: 
01/00/00
             
0
                               
LESS:
Shrink:
   
Year to date retail sales 
 
As of: 
01/00/00
   
0
           
Year to date direct sales 
 
As of: 
01/00/00
   
0
     
(Year to Date Sales to be reset twice annually after receipt & review of
physical inventory results)
             
IP Location 393 - Over/Short discrepancies
       
01/00/00
           
IP Location 666 - Test of new SKUs
       
01/00/00
           
IP Location 888 - RTV/Damaged warehouse inventory
     
01/00/00
           
IP Locations 810-3000 - Returned Consigned Inventory
     
01/00/00
           
IP Location 975 - RTV Whs
         
01/00/00
           
IP Location 799 - Returns HMO
         
01/00/00
                                     
Total Inventory Reserves (updated weekly)
               
0
                             
ELIGIBLE FREDERICK'S INVENTORY:
As of: 
01/00/00
             
0
                                 
Standard Advance Rate on Cost (90% NRLV):
           
0.00
%
                           
TOTAL FREDERICK'S STANDARD BORROWING BASE
             
0
 

 
 
 

--------------------------------------------------------------------------------

 



                     
COST
 
Movie Star Stock Ledger Inventory:
As of: 
                     
In Transit Inventory
     
100%
         
0
   
LESS:
Shrink: (Fixed)
                         
Inventory in canada
                 
0
     
Work in Process
                 
0
     
Other Ineligble Inventory
                 
0
                               
Total Inventory Reserves (updated weekly)
                                                 
ADD:
Eligible L/C Inventory (capped at $15MM)
Total Outstanding: 
                                             
ADD:
Pending Order Inventory
                         
   Cost Factor
                         
Eligible Pending Order Inventory (at cost)
             
0
                                 
Standard Advance Rate
                         
Pending Order Advance Rate
               
0.0
%
                           
TOTAL MOVIE STAR STANDARD BORROWING BASE:
             
0
                               
LESS:
Gift Certificates - % of open liability
     
As of: 
             
Customer Deposits - % of open liability
             
0
     
Landlord Lien Rent Reserves (PA, TX, WA)
                     
Reserve for Personal Property Taxes in Texas
   
Starting on 
             
Reserve for Texas Sales Taxes
       
Starting on 
             
In Transit Inventory 15%
                 
0
     
Availability Reserve
                                                   
Total Availability Reserves (updated monthly)
             
0
                                                         
COMBINED STANDARD INVENTORY BORROWING BASE
           
0
   
Additional Loan Term Collateral
                                                 
TOTAL STANDARD INVENTORY & ACCOUNTS RECEIVABLE BORROWING BASE
       
$
0
 




--------------------------------------------------------------------------------


 
AVAILABILITY CALCULATION (due 10:00am PST for same-day funding)



 
Beginning Principal Balance as of:
                         
ADD:
Advances through
                     
Fees as of
                       
Adjustments
                       
Loan
                     
LESS:
Payments through
                 
Ending Principal Balance Prior to Advance Request
           
$ 
0.00
                                 
ADD:
Estimated Accrued Interest
         
$
0.00
                               
Loan Balance Prior to Today's Request
             
$
0.00
                               
Net Availability Prior to Today's Request
             
$
0.00
   
Today's Receipts
                       
Total Availability
               
$
0.00
     
Today's Advance Request:
                           
Wire #1 (Frederick's)
                       
Wire #2 (Movie Star)
                 
Ending Loan Balance Inclusive of Today's Receipts
           
$
0.00
                               
Total L/C's Outstanding
Documentary:
 
+
Standby: 
 
=
 
$
0.00
   
(Not to exceed $15.0MM)
                                                   
Total Exposure
               
$
0.00
                               
Excess Availability
               
$
0.00
 



The undersigned represents and warrants that the information set forth above is
true and complete.  The undersigned grants a security interest in the collateral
reflected above to Wells Fargo Retail Finance, LLC.   Frederick's of Hollywood
Group, Inc. represents and warrants that (a) said collateral complies with their
representations, warrants, and covenants contained in the Loan Agreement between
lender and undersigned; (b) no "Event of Default" (as defined in the Loan and
Security Agreement under Section 8) is presently in existence; and (c) all or a
portion of the advance request hereby will be utilized by the Borrower to cover
100% of the Borrower's obligation for sales tax on account of sales since the
most recent borrowing under the Loan and Security Agreement.
 
Authorized Signer:
Printed Name:
Signature:
         
WFRF  Account Manager:
Printed Name:
   
Signature:
 

 
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO
Exhibit K



Application for Commercial Letter of Credit
 
Created By:
Wells Fargo Bank L/C No.:
 
Application Date:
Status:
   
Last Activity Date:
Type: Irrevocable Commercial Letter of Credit
Applicant Reference No.:



TO:  Wells Fargo Foothill Import Letters of Credit


PLEASE ISSUE AN IRREVOCABLE COMMERCIAL LETTER OF CREDIT ON SUBSTANTIALLY THE
TERMS BELOW:


ADVICE METHOD:


PARTY TO BE NAMED AS REQUESTING THE CREDIT:
BENEFICIARY:
     
CURRENCY/AMOUNT:
     
Drafts At:
Sight
 
Tenor:
At Sight



 -Shipment Period:
 -Presentation Period: Within 21 days after shipment, but within the validity of
the credit.
 -Partial Shipments are Not Allowed
 -Transhipment not allowed.
 -Letter of Credit is Non-transferable.


Place of Taking in Charge/Dispatch:
 
From/Place of Receipt:
Port of Loading/Airport of Departure:
Port of Discharge/Airport of Destination:
Place of Final Destination/For
 
Transportation To/Place of Delivery:
Unknown IncoTerm:


DESCRIPTION OF GOODS:


REQUIRED DOCUMENTS:


OTHER TERMS AND CONDITIONS:


CONFIRMATION INSTRUCTIONS:


SPECIAL INSTRUCTIONS FOR ISSUING BANK STAFF ONLY:


AGREEMENT OF CORRESPONDENT BANK/NON-BANK AFFILIATE: SUBMISSION OF THIS
APPLICATION TO ISSUING BANK NAMED ABOVE INDICATES OUR AGREEMENT TO THE
PROVISIONS ON ALL THE PAGES OF THIS APPLICATION, AND OUR AGREEMENT THAT THE
CREDIT AND ITS ISSUANCE WILL BE GOVERNED BY THE TERMS AND CONDITIONS OF THIS
COMMERCIAL LETTER OF CREDIT AGREEMENT BETWEEN US AND THE ISSUING BANK.
 
END OF APPLICATION
Wells Fargo L/C number:
 
Applicant Reference Number:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT L
FORM OF CREDIT CARD BANK
DEPOSITORY ACCOUNT AGREEMENT
 

 
[DATE]

 
[Name and
Address of Credit Card
Depository Bank]
 
Ladies and Gentlemen:
 
We refer to [Credit Card Agreement] dated _____________, ___ (as amended or
otherwise modified from time to time, the “Credit Card Agreement”) between you
and [Frederick’s of Hollywood Group Inc., a New York corporation] [Frederick’s
of Hollywood, Inc., a Delaware corporation] [Frederick’s of Hollywood Stores,
Inc., a Nevada corporation] [Hollywood Mail Order LLC, a Nevada limited
liability company] (the “Borrower”). The Borrower has entered into an Amended
and Restated Financing Agreement, dated as of January [__], 2008 (as amended,
restated or otherwise modified from time to time, the “Financing Agreement”),
with certain financial institutions party thereto (the “Lenders”) and Wells
Fargo Retail Finance II, LLC, a Delaware limited liability company, as agent for
the Lenders (the “Agent”), pursuant to which the Lenders have agreed to make
loans to the Borrower and assist the Borrower in obtaining letters of credit.
Pursuant to the Financing Agreement, the Borrower granted a security interest in
all of its assets, including inventory and any proceeds thereof, to the Agent
for the benefit of the Lenders to secure the obligations of the Borrower under
the Loan Documents (as defined in the Financing Agreement).
 
By signing this letter agreement, you agree that from and after the date hereof,
all monies, instruments or other property owing under the Credit Card Agreement
to the Borrower shall be held for the benefit of the Agent, as secured party.
You hereby further agree, and the Borrower hereby irrevocably instructs you, to
transfer all amounts owing to the Borrower in accordance with the terms of the
Credit Card Agreement, in same day funds, to an account no. _________ maintained
with ____ at:
 
For the account of:
Wells Fargo Retail Finance II, LLC
(Cash Concentration Account)
Account #:

 
(the “Cash Concentration Account”) or such other account designated in writing
by the Agent.
 
From and after the date hereof, no officer or agent of the Borrower shall have
the authority to withdraw or transfer any funds owing under the Credit Card
Agreement and the Agent shall have the sole authority to give you instructions
with respect to the withdrawal or transfer of any funds owing under the Credit
Card Agreement including, without limitation, the authority to designate a new
Cash Concentration Account. The instructions set forth in this letter agreement
may only be changed upon written instruction from the Agent. Any correspondence
with the Agent should be to:
 
 
 

--------------------------------------------------------------------------------

 
 

 
Wells Fargo Retail Finance II, LLC
 
One Boston Place
 
Suite 1800
 
Boston, Massachusetts 02108
 
Attention: Business Finance Division Manager
     
Telephone: (617) 854-7251
 
Telecopy: (617) 523-4027

 

 
Very truly yours,
     
[FREDERICK’S OF HOLLYWOOD GROUP INC.]
     
[FREDERICK’S OF HOLLYWOOD, INC.]
     
[FREDERICK’S OF HOLLYWOOD STORES, INC.]
     
[HOLLYWOOD MAIL ORDER, LLC
 
By: FOH Holdings, Inc., as its Manager]
     
By:
     
Name:
   
Title:

 
 
2

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO RETAIL FINANCE II, LLC
 
as Agent
     
By:
     
Name:
   
Title:

 
 
3

--------------------------------------------------------------------------------

 
 
Acknowledged and agreed to as
 
of the date first above written:
       
[Date]
       
[Credit Card Depository Bank]
     
By:
   
Title:
   

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT M


COLLATERAL ACCESS AGREEMENT
 
[LANDLORD]
[ADDRESS]


Re:         [PREMISES]


Ladies and Gentlemen:


We understand that you are the owner of certain real property located at
[ADDRESS] (the “Premises”) which are presently leased to [NAME OF TENANT]
(“Tenant”), pursuant to a lease between [LANDLORD] (“Landlord”) and Tenant dated
on or about [DATE] (the “Lease”).


Tenant and certain of its affiliates (together, the “Companies”) have entered
into certain financing arrangements with Wells Fargo Retail Finance II, LLC, as
agent (together with its successors and assigns, in such capacity, the “Agent”),
and various institutional investors (the “Lenders”), pursuant to which the
Companies have granted liens in favor of the Agent (for the benefit of itself
and the Lenders) in all of their personal property (collectively the “Personal
Property”), certain of which, including without limitation the Companies’
inventory, equipment and books and records, has been and will from time to time
be located at the Premises.


To induce the Lenders to provide such financing arrangements to the Companies
under such financing arrangements in reliance upon the Personal Property as
collateral, the Agent and the Companies hereby request that Landlord acknowledge
and agree, for the benefit of the Agent and the Lenders, that:


1.           Landlord waives and relinquishes any lien, rights of levy or
distraint, claim, security interest or other interest Landlord may now or
hereafter have in or with respect to any of the Personal Property, whether for
rent or otherwise.  For purposes hereof, the term “Personal Property” shall not
include plumbing and electrical fixtures, heating, ventilation and air
conditioning, wall and floor coverings, walls or ceilings and other fixtures not
constituting trade fixtures.


2.           The Personal Property may be installed in or located on the
Premises and is not and shall not be deemed a fixture or part of the real
property but shall at all times be considered personal property.
 
 
 

--------------------------------------------------------------------------------

 

3.           Landlord hereby agrees that if Tenant defaults in its obligations
to the Lenders or the Agent and, as a result, the Agent seeks to enforce its
security interest in the Lease or the Personal Property, Landlord will permit
the Agent, at the Agent’s option, to (a) succeed to Tenant’s right, title and
interest under the Lease, or (b) enter into and remain in the Premises for up to
ninety (90) days after the Agent declares the default, provided that the Agent
pays the rental payments due under the Lease for the period of time that the
Agent so uses the Premises, or (c) remove the Personal Property from the
Premises within a reasonable time, not to exceed ninety (90) days after the
Agent gives notice to Landlord of the default, provided that the Agent pays the
rental payments due under the Lease for the period of time the Agent so uses the
Premises and the Agent pays for any damages caused by the Agent or its
representatives in removing the Personal Property from the Premises.  Landlord
further agrees that Landlord will not hinder the Agent’s actions in enforcing
its liens on the Personal Property.


4.           Landlord agrees to send a copy of any written notice of a default
under the Lease at the time each notice is sent to any of the Companies to:


Wells Fargo Retail Finance II, LLC
One Boston Place – 18th Floor
Boston, MA 02108
Attn:  Jennifer Cann


Upon receipt of any such notice, Agent shall have the right, but not the
obligation, to cure such default within ten (10) days thereafter.  Any payment
made or act done by Agent to cure any such default shall not constitute an
assumption of the Lease or any obligations of Tenant.


5.           Landlord shall notify all successor owners, transferees, Lenders
and mortgagees of the existence of this agreement and the terms contained
herein.


The Companies agree that Landlord shall have no liability to the Companies as a
result of Landlord’s compliance herewith.  The agreements contained herein shall
continue in force until all obligations and liabilities of Companies to the
Lenders and the Agent are paid and performed in full and all financing
arrangements between the Lenders, the Agent and the Companies have been
terminated. The statements and agreements contained herein shall be binding
upon, and shall inure to the benefit of, the Agent, the Companies, Landlord,
mortgagees of the Premises and the successors and assigns of all of the
foregoing.
 
(Signature page follows)
 
 
 

--------------------------------------------------------------------------------

 

Dated as of this _____________ day of _____________________, 2008.



 
WELLS FARGO RETAIL FINANCE II, LLC, as Agent
     
By:
   
Name:
 
Title:
     
[TENANT]
     
By:
   
Name:
 
Title:



ACKNOWLEDGED AND AGREED:
     
[LANDLORD]
     
By:
   
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT N
Form of Libor Notice


LIBOR BORROWING NOTICE
         
To be completed by Client:
               
Borrower:
                 
Libor Supplemental Information:
           
   
                 
   
         
Amount:
$
               
Interest Period:
    One          two          three          or          six          (months -
circle one)
         
Requested by:
     
     
 
Name
   
Title

 
Tel. No. of person to call:
________________________________________________________
 
Fax No.  ________________________________________________________
   
Date:
         



Via Fax and/or E-mail to Wells Fargo Foothill:



 
Contact and Phone #:
Jennifer Cann
       
Phone:
(617) 854-7260
       
Fax #:
(866) 328-8599
       
Email:
Jennifer.Cann@wellsfargo.com
         
cc:
Participant/LiborAccounting@wffoothill.com

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT O
Form of Plan Projections



 
Projections are by month for the next fiscal year
MONTHLY
     
Consolidated Statement of Operations  FOH Group
     
Net sales
     
COGS, Buying and Occupancy
     
Gross Profit
     
         GP %
             
SG&A
     
Interest Expense
             
Net Income /(Loss) before Tax
             
Tax @0%
     
Net Income from Cont. Oper. Before Preferred Stock Dividend
             
Less Preferred Stock Dividend
     
Income (loss) Avail. To Common Shareholders
             
Add Backs for  EBITDA
     
Interest Expense
     
Tax
     
Depreciation
     
Amortization
     
EBITDA
     
        Other
     
Stock Compensation Expense
     
Straight Line Rent
     
Adjusted EBITDA
             
BALANCE SHEET  FOH Group
     
Assets
     
Current Assets:
     
Cash
     
Inventory(net)
     
Accounts Receivable
     
Prepaid Catalog Costs
     
Other Prepaids and Deposits
     
Deferred Tax
     
    Total Current Assets
             
 PP&E(net)
     
 Trademarks
     
 Domain Names
     

 

--------------------------------------------------------------------------------


 
 Other Deposits
     
 Deferred Income Taxes&Other Assets
     
 Total Assets
             
Current Liabilities:
     
 Accounts Payable Merch
     
 Accounts Payable Expense
     
 Customer Deposits
     
 Gift Certificates
     
 Return Reserve
     
 Accrued Vacation
     
 Accrued Expenses
     
 Accrued Interest
     
 Revolver Loan
     
    Total Current Liabilities
             
Long-Term Liabilities:
     
 Deferred Rent
             
 Restructure Debt Tranche “C”
     
 Leased Assets+LT Liab
     
 Deferred Income Tax
             
 Total Long-Term Liabilities
             
 Total Liabilities
             
 Series A Preferred Stock
             
 Stockholders Common Equity
             
 Total Equity
             
 Total Liabilities & Stockholders’ Equity
             
Projected Cashflow  FOH Group
     
 Net Income
     
 Depreciation
     
 Loss on Disposal of Assets
     
 Amortization
     
 Impairment of Goodwill
     
Stock Compensation expense
     
 Income after non-cash Items
             
 Working Capital Requirements:
     
 (Inc) / Dec in Inventory
     
 (Inc) / Dec in A/R
     
 (Inc) / Dec in Prepaid Catalog Expenses
     
 (Inc) / Dec in Other Prepaids
     
 (Inc) / Dec in Other Deposits
     

 
 
 

--------------------------------------------------------------------------------

 


 (Dec) / Inc in Accounts Payable
     
 (Dec) / Inc in Customer Deposits & Gift Certificates
     
 (Dec) / Inc in Return Reserve
     
 (Dec) / Inc in Accrued Vacation
     
 (Dec) / Inc in Accrued Expenses
     
 (Dec) / Inc in Deferred Rent
     
    Net Cash Provided (Used) by operations
             
 Investing Activities:
     
Capital Expenditures
     
    Net cash (Used) Provided by Inv. Activ.
             
 Financing Activities:
     
 (Dec)Inc Bridge Loan
     
 (Dec) / Inc in revolving line of credit
     
 (Dec) / Inc in Capital Lease
     
 (Dec)/ Inc in Accrued Interest
     
 (Dec)/ Inc in Deferred Interest
     
 Net Cash (Used) or Provided from Financing Activities
           
Beginning Cash Balance
     
Net Changes in consolidated cash flow
     
Ending Cash Balance
             
Borrowing Base  Recap  FOH Group
     
Total Revolving Loan
     
Total L/Cs
     
Total Finance Need Combined
     
Collateral  Assets
     
MS A/R
     
FOH  CC Receivable
     
MS FG Inventory
     
MS  FG L/C
     
FOH Eligible Inventory
     
Total Collateral  Assets
             
MS Advance Rate on FG Inventory
     
FOH Advance Rate on Eligible Inventory
             
MS A/R Balance @
     
FOH CC Receivable @
     
MS FG Inventory @
     
MS FG L/C  @
     
FOH Eligible Inventory @
     
Less Inventory Adjustments(Gifts Cert.)
     
Less Landlord Lien, Health  & Reserves
     
Less Avalability Reserve Total line @7.5%  
   
   
Total Inventory & A/R Borrowing Base
     
Available to Borrow
     

 
 
 

--------------------------------------------------------------------------------

 